Exhibit 10.4

EXECUTION COPY

 

LEASE

 

BETWEEN

 

PDM 900 UNIT, LLC

 

AND

 

ALKERMES, INC.

 

FOR PREMISES LOCATED AT

 

900 WINTER STREET

 

RESERVOIR WOODS, WALTHAM, MASSACHUSETTS

 

 

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

Article 1. Premises Term of Lease 


1

Section 1.01. 

Premises


1

Section 1.02. 

Special Rights


2

Section 1.03. 

Term Commencement


3

 

 

Article 2. Rent 


4

Section 2.01. 

Base Rent


4

Section 2.02. 

Additional Rent for Operating Expenses and Taxes


5

Section 2.03. 

Payment of Rent


12

Section 2.04. 

Rent from Real Property


13

Section 2.05. 

Security Deposit


13

 

 

Article 3. Utility Services 


15

Section 3.01. 

Utilities


15

Section 3.02. 

Other Landlord Services


16

Section 3.03. 

Facilities Management Rights


18

 

 

Article 4. Insurance 


19

Section 4.01. 

Compliance with Property Insurance


19

Section 4.02. 

Tenant’s Required Insurance


19

Section 4.03. 

Landlord’s Required Insurance


21

Section 4.04. 

Tenant Work Insurance


21

Section 4.05. 

Waiver of Subrogation


21

Section 4.06. 

Certificates of Insurance


22

 

 

Article 5. Use of Premises 


22

Section 5.01. 

Permitted Use


22

Section 5.02. 

Tenant’s Conduct; Hazardous Materials


22

Section 5.03. 

Hazardous Materials Indemnity


25

Section 5.04. 

Rules and Regulations


26

 

 

Article 6. Compliance with Legal Requirements 


26

Section 6.01. 

Compliance with Legal Requirements


26

 

 

Article 7. Construction, Condition, Repairs and Maintenance of Premises 


27

Section 7.01. 

Base Building Work


27

 





-i-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

 

Page

 

 

 

Section 7.02. 

Finish Work


27

Section 7.03. 

Landlord Maintenance Obligations


27

Section 7.04. 

Tenant Maintenance Obligations


27

Section 7.05. 

Landlord’s Right of Entry


27

Section 7.06. 

Service Interruptions


28

 

 

Article 8. Alterations and Additions 


29

Section 8.01. 

Tenant Work


29

 

 

 

Article 9. Discharge of Liens 


30

Section 9.01. 

No Liens


30

 

 

 

Article 10. Subordination 


31

Section 10.01. 

Lease Subordinate to Mortgages


31

Section 10.02. 

Estoppel Certificates


33

Section 10.03. 

Notices to Mortgagees


34

Section 10.04. 

Assignment of Rents


34

 

 

 

Article 11. Fire, Casualty and Eminent Domain 


35

Section 11.01. 

Rights to Terminate the Lease


35

Section 11.02. 

Restoration Obligations


36

 

 

 

Article 12. Indemnification 


36

Section 12.01. 

General Indemnity


36

Section 12.02. 

Defense Obligations


37

 

 

 

Article 13. Mortgages, Assignments and Subleases by Tenant 


37

Section 13.01. 

Right to Transfer


37

Section 13.02. 

Tenant Remains Bound


39

 

 

 

Article 14. Default 

 


40

Section 14.01. 

Events of Default


40

Section 14.02. 

Landlord’s Right to Cure


42

Section 14.03. 

No Waiver


42

Section 14.04. 

Late Payments


42

Section 14.05. 

Remedies Cumulative


43

Section 14.06. 

Landlord’s Obligation to Make Payments


43

 





-ii-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

 

Page

 

 

 

Section 14.07. 

Landlord Defaults


43

 

 

 

Article 15. Surrender 

 


44

Section 15.01. 

Obligation to Surrender


44

Section 15.02. 

Holdover Remedies


45

Section 15.03. 

Decommissioning


45

Section 15.04. 

Failure to Decommission


46

 

 

Article 16. Quiet Enjoyment 


46

Section 16.01. 

Covenant of Quiet Enjoyment


46

 

 

 

Article 17. Acceptance of Surrender 


46

Section 17.01. 

Acceptance of Surrender


46

 

 

 

Article 18. Notices 

 


47

Section 18.01. 

Means of Giving Notice


47

 

 

 

Article 19. Separability of Provisions 


48

Section 19.01. 

Severability


48

 

 

 

Article 20. Miscellaneous 


48

Section 20.01. 

Amendments


48

Section 20.02. 

Governing Law


48

Section 20.03. 

Counterparts


48

Section 20.04. 

Successors and Assigns


49

Section 20.05. 

Merger Clause


49

Section 20.06. 

Notice of Lease


49

Section 20.07. 

No Lease


49

Section 20.08. 

Reimbursements


49

Section 20.09. 

Financial Statements


49

Section 20.10. 

Parking


50

Section 20.11. 

Future Development


50

Section 20.12. 

Signage


51

Section 20.13. 

Brokers


52

Section 20.14. 

Force Majeure


52

Section 20.15. 

Limitations on Liability


52

 





-iii-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

 

Page

 

 

 

Section 20.16. 

Certain Definitions


53

Section 20.17. 

Prevailing Parties


53

Section 20.18. 

Waiver of Trial by Jury


53

Section 20.19. 

Landlord’s Reserved Rights


53

Section 20.20. 

Tenant as non-Specially Designated National or Blocked Person


54

Section 20.21. 

Authority


54

Section 20.22. 

Environmental Representation


55

Section 20.23. 

Joint and Several


55

Section 20.24. 

ERISA


55

Section 20.25. 

Outdoor Recreation and Events Area


55

 

 

 

Article 21. Rooftop License 


56

Section 21.01. 

Rooftop License


56

Section 21.02. 

Installation and Maintenance of Rooftop Equipment


56

Section 21.03. 

Indemnification


57

Section 21.04. 

Removal of Rooftop Equipment


57

Section 21.05. 

Interference by Rooftop Equipment


57

Section 21.06. 

Relocation of Rooftop Equipment


58

 

 

 

Article 22. Extension Options 


59

Section 22.01. 

Option to Extend


59

Section 22.02. 

Extension Rent


59

Section 22.03. 

Market Rent


59

Section 22.04. 

Tenant’s Right to Dispute Market Rent


60

Section 22.05. 

Arbitration of Market Rent


60

 

 

Article 23. Intentionally Omitted 


61

Section 23.01. 

Intentionally Omitted


61

 

 

 

Article 24. Guaranty 

 


61

 

 

 

Article 25. Expansion Option 


61

Section 25.01. 

Expansion Option


61

 

 

 

Article 26. Executive Parking Garage Partial Conversion to Office Space. 


62

 

 



-iv-

--------------------------------------------------------------------------------

 

 

List of Exhibits and Attachments:

 

 

 

Exhibit 1.01-1

Premises

Exhibit 1.01-2

Property Description

Exhibit 1.02

Exterior Installation Areas

Exhibit 2.05

Form of Letter of Credit

Exhibit 3.02

Landlord’s Services

Schedule 1 to Exhibit 3.02

Heating and Cooling Capacities

Exhibit 3.03-1

Facilities Management – Rights

Exhibit 3.03-2

Facilities Management – Provisions

Exhibit 5.04

Rules and Regulations

Exhibit 7.02

Work Letter

Attachment 1

List of Plans and Specifications

Attachment 2

Base Building Work Modifications

Attachment 3

Fit Plan

Attachment 4

Tenant Deadlines and Landlord Deadlines

Attachment 5

Supplemental Rent Calculation

Attachment 6

PRISA II Guaranty

Exhibit 10.01

Form of SNDA

Exhibit 10.02

Form of Estoppel

Exhibit 20.10

Parking Areas

Exhibit 20.11

No Build Area

Exhibit 20.12

Signage

Exhibit 24.01

Guaranty

Exhibit 25.01

Proposed Additional Building

Exhibit 26.01-1

Executive Parking Garage Converted Office Space

Exhibit 26.01-2

Executive Parking Garage Converted Office Space Budget

 

 



 

--------------------------------------------------------------------------------

 



LEASE

 

LEASE dated as of March 23, 2018 (the “Effective Date”), by and between PDM 900
Unit, LLC, a Delaware limited liability company (hereinafter called “Landlord”),
and Alkermes, Inc., a Pennsylvania corporation (hereinafter called “Tenant”).

 

Article 1.

 

Premises ‑ Term of Lease

Section 1.01.      Premises.  Upon and subject to the conditions and limitations
hereinafter set forth, Landlord does hereby lease and demise unto Tenant the
entirety of a building to be constructed on property intended to be known as 900
Winter Street, Waltham, Massachusetts, as such demised premises is more
particularly described on Exhibit 1.01-1 (the “Premises”), together with the
right to use in common with others unless otherwise provided herein, the
walkways, driveways, parking areas (including the above-ground parking garage
serving the Building and described in Section 20.10, below), loading areas, and
utility lines (including telecommunications lines) serving the Premises.  The
parties agree that the rentable area for the Premises is 220,000 rentable square
feet. The four-level building comprising the Premises is referred to herein as
the “Building”.  The actual street address of the Building will be determined by
the City of Waltham. Landlord will use reasonable efforts to encourage the City
to use 900 Winter Street as the street address and, following the designation of
the street address, the parties will document the same in a letter agreement
prepared by Landlord.

Upon completion, the Building will become a condominium unit within the
Reservoir Woods Primary Condominium (the “Condominium”), a condominium created
by Master Deed dated February 26, 2007, recorded in Book 49037, Page 229 of the
Middlesex South Registry of Deeds, as amended.  The Building and its undivided
interest in the common elements of the Condominium are referred to herein as the
“Property” and are more particularly described on Exhibit 1.01-2. Upon the
recording of the unit deed evidencing the creation of the condominium unit
consisting of the Building, Exhibit 1.01-2 shall be amended accordingly and
Landlord and Tenant shall enter into an amendment to this Lease evidencing the
same. This Lease, and Tenant’s leasehold interest in the Premises, are subject
to the terms, covenants and conditions of agreements, easements and restrictions
of record applicable to the Property, all of which Tenant shall perform and
observe insofar as the same are applicable to the Premises; provided, however,
that Tenant shall not be bound by any easements or restrictions made after the
date of this Lease that materially and adversely affect Tenant’s rights and
obligations under this Lease unless (a) Landlord has obtained Tenant’s prior
written consent to such easements or restrictions, or (b) such easements or
restrictions are imposed in connection with a lease by Tenant of the Proposed
Additional Building in accordance with Article 25, below.  Landlord hereby
represents and warrants that none of the existing agreements, easements and
restrictions of record prohibit or restrict use of the Premises for the
Permitted Uses.

The Premises exclude the Base Building (as defined in Section 6.01) and the
above-ground parking garage serving the Building.

 

 



 

--------------------------------------------------------------------------------

 

 

Section 1.02.      Special Rights.

(a)     Tenant shall, subject to reasonable closures for repairs and the like,
casualty, and condemnation, have the exclusive right to use the fitness center
and cafeteria (with associated outdoor seating area) to be constructed as part
of the Landlord Work, which areas are part of the Premises. Landlord shall
arrange for a third party vendor to provide cafeteria service in the cafeteria
so long as Tenant desires such cafeteria service be provided, which service
shall, subject to the matters set forth above and Tenant’s rights below, be
available throughout the term of this Lease unless otherwise elected by Tenant
in writing and shall be included in Operating Expenses.  Tenant acknowledges
that the fitness center shall not be staffed. The fitness center and the
cafeteria are collectively hereinafter referred to as the “Amenities”.

If the service provided by any third-party vendor retained by Landlord to
operate the cafeteria from time to time is inconsistent with first-class
standards for a suburban office, laboratory and research and development park in
more than a de minimus manner, Tenant shall have the right to give Landlord
written notice of such event with sufficient detail for Landlord to investigate
the complaint.  At the written request of Tenant, Landlord shall exercise its
right to terminate the contract of such vendor, in which event Landlord shall
use reasonable efforts to replace the applicable vendor with a substitute vendor
experienced in operating similar facilities in first class suburban office,
laboratory and research and development buildings, subject to Tenant’s rights
under the immediately preceding paragraph.  Landlord shall consult with Tenant
in the process of making menu selections for the cafeteria.

(b)     Tenant shall have the exclusive (so long at the Premises consists of all
rentable area in the Building) right to use and control the operation of any
Building communication system serving the Premises, provided that during any
such period of exclusive use and operation Landlord has access to and use of
such Building communication system as reasonably required to accommodate
Landlord’s obligations, as well as to exercise its reserved rights, under this
Lease.

(c)     Tenant shall, subject to reasonable closures for maintenance and repairs
(for which Landlord shall provide Tenant with reasonable prior notice where
feasible), casualty, and condemnation, have the exclusive right to use and
control the operation of the elevators in the Building for access and egress to
the Premises; provided that such use and operation permits Landlord to have
access to and use of the elevators as reasonably required to accommodate
Landlord’s obligations, as well as to exercise its reserved rights, under this
Lease.  Notwithstanding the foregoing, except for casualty or condemnation and
subject to the provisions of Section 3.02, Landlord covenants to Tenant that at
least one of the elevators shall be available 24 hours per day, 365 days per
year during the Term.

(d)     Tenant shall, subject to reasonable closures for maintenance and repairs
(for which Landlord shall provide Tenant with reasonable prior notice where
feasible), casualty, and condemnation, have the exclusive right to use and
control the operation of the loading areas serving the Building, provided that
such use and operation permits Landlord to have access to and use of the loading
areas as reasonably required to accommodate Landlord’s repair and maintenance
obligations, as well as to exercise its reserved rights, under this Lease.

(e)     Tenant shall, subject to the terms of applicable legal requirements and
the terms, covenants and conditions of agreements, easements and restrictions of
record applicable to the Property, have the exclusive (so long as the Premises
consists of the entire rentable area of the



2

--------------------------------------------------------------------------------

 

 

Building) right to install and maintain a reasonable number of emergency
generators, an above-ground nitrogen tank, and an above-ground CO2 tank serving
the Premises in locations within the areas outside of the Building shown on
Exhibit 1.02 (“Exterior Installation Areas”) (it being agreed that Landlord
shall be responsible, as part of Landlord Work, to prep the Exterior
Installation Areas for Tenant, including providing secondary containment
measures, to the extent described in the plans and specifications listed on
Attachment 1 to Exhibit 7.02) and otherwise only in areas that are reasonably
approved by Landlord in advance. Any such installations (“Exterior Equipment”)
shall be designed, installed, and maintained in a first class manner consistent
with similar equipment at first-class mixed use park in the Route 128 corridor
within the City of Waltham and shall be kept leak-free. Exterior Installation
Areas shall be considered part of the Premises for all purposes under this Lease
except for the determination of rentable square feet and that the use of the
same shall be limited to the purposes set forth in this Section 1.02. Tenant
shall maintain and operate all Exterior Equipment at its sole cost and expense
and remove the same at the expiration or earlier termination of this Lease (and
restore any damage caused by such removal) unless otherwise agreed to with
Landlord. Tenant shall install Exterior Equipment at its sole cost and expense,
at such times and in such manner as Landlord may reasonably designate and in
accordance with all of the provisions of this Lease, including without
limitation Article 8.  Tenant shall not install or operate Exterior Equipment
until it receives prior written approval of the plans for such work in
accordance with Article 8.

Prior to commencing installation of any Exterior Equipment, Tenant shall provide
Landlord with copies of all required permits, licenses and authorizations for
such Exterior Equipment (which Tenant will obtain at its own expense and which
Tenant will maintain at all times during the Term). During the Term of the
Lease, the Exterior Equipment shall be treated as Tenant's personal property for
all purposes. Tenant agrees that the installation, operation and removal of the
Exterior Equipment shall be at its sole risk. Tenant shall provide Landlord with
tank-tightness reports and all annual or other permits required for the Exterior
Equipment upon Landlord’s request. Tenant shall indemnify and defend Landlord
and the other Indemnitees (as defined in Section 12.01) against any liability,
claim or cost, including reasonable attorneys' fees, incurred in connection with
the loss of life, personal injury, damage to property or business or any other
loss or injury arising out of the installation, use, operation, or removal of
the Exterior Equipment by Tenant or its employees, agents, contractors, or
invitees, including any liability arising out of Tenant's violation of this
subsection, but in no event to the extent arising out of the negligence or
willful misconduct of Landlord or its employees, agents, or contractors. The
provisions of this paragraph shall survive the expiration or earlier termination
of this Lease.

Section 1.03.      Term Commencement.

(a)     The term of this Lease shall commence on the earlier of (i) the Delivery
Date (as defined below), or (ii) the date Tenant enters into possession of all
or any substantial portion of the Premises for the conduct of its business (for
the purposes of this Section 1.03, “conduct of its business” shall not include
installation of furniture, fixtures, equipment, or the like). The date of
commencement as so determined is hereinafter referred to as the “Commencement
Date.”  The term shall expire at 11:59 p.m. on the date (the “Expiration Date”)
that is the last day of the calendar month in which the 15th anniversary of the
Rent Commencement Date (as defined in Section 2.01) occurs, unless extended or
sooner terminated as hereinafter provided and shall include the period between
the Commencement Date and the Rent Commencement Date.





3

--------------------------------------------------------------------------------

 

 

Landlord will provide Tenant with at least fourteen (14) days prior notice of
the Delivery Date.  If the Delivery Date designated in such notice does not
occur on the initially designated date, Landlord shall keep Tenant informed of
the anticipated Delivery Date and shall be required to give Tenant at least two
(2) business days prior notice of the Delivery Date as so extended. The
“Delivery Date” shall mean the later of (i) January 20, 2020, or (ii) the date
on which Landlord Substantially Completes the Landlord Work (each as defined in
Exhibit 7.02, and subject to Section 2.11 of Exhibit 7.02) and delivers
exclusive possession of the Premises to Tenant in the condition otherwise
required herein.

(b)     Tenant and Landlord agree to execute an agreement in recordable form
identifying the actual Commencement Dates, the Rent Commencement Dates, and the
Expiration Date, but a failure to execute such an agreement shall not affect the
commencement or expiration of the term of this Lease.

THIS LEASE IS MADE UPON THE COVENANTS, AGREEMENTS, TERMS, PROVISIONS, CONDITIONS
AND LIMITATIONS SET FORTH HEREIN, ALL OF WHICH TENANT AND LANDLORD EACH COVENANT
AND AGREE TO PERFORM AND COMPLY WITH, EXCEPTING ONLY AS TO THE COVENANTS OF THE
OTHER:

Article 2.

 

Rent

Section 2.01.      Base Rent.  (a) The “Rent Commencement Date” shall mean the
date that is three months after the Commencement Date.  Beginning on the Rent
Commencement Date, and on the first day of each month thereafter, the Tenant
shall pay the Landlord base rent (“Base Rent”) in equal monthly installments, in
advance, pursuant to the following schedule:

 

 

 

 

 

 

 

 

 

 

Period

    

Annual Base Rent

    

Annual Base
Rent Per
Rentable Square
Foot

    

Monthly Base
Rent

Lease Year 1

 

$


6,737,500.00

*

$


35.00

 

$


641,666.67

Lease Year 2

 

$


7,810,000.00

 

$


35.50

 

$


650,833.33

Lease Year 3

 

$


7,920,000.00

 

$


36.00

 

$


660,000.00

Lease Year 4

 

$


8,030,000.00

 

$


36.50

 

$


669,166.67

Lease Year 5

 

$


8,140,000.00

 

$


37.00

 

$


678,333.33

Lease Year 6

 

$


8,250,000.00

 

$


37.50

 

$


687,500.00

Lease Year 7

 

$


8,360,000.00

 

$


38.00

 

$


696,666.67

Lease Year 8

 

$


8,470,000.00

 

$


38.50

 

$


705,833.33

Lease Year 9

 

$


8,580,000.00

 

$


39.00

 

$


715,000.00

Lease Year 10

 

$


8,690,000.00

 

$


39.50

 

$


724,166.67

Lease Year 11

 

$


8,800,000.00

 

$


40.00

 

$


733,333.33

Lease Year 12

 

$


8,910,000.00

 

$


40.50

 

$


742,500.00

Lease Year 13

 

$


9,020,000.00

 

$


41.00

 

$


751,666.67

Lease Year 14

 

$


9,130,000.00

 

$


41.50

 

$


760,833.33

Lease Year 15

 

$


9,240,000.00

 

$


42.00

 

$


770,000.00

Lease Year 16

 

$


1,168,750.00

**

$


42.50

 

$


779,166.67

--------------------------------------------------------------------------------

* - pro-rated (10.5 months);               ** - pro-rated (1.5 months)



4

--------------------------------------------------------------------------------

 

 

“Lease Year 1” means the period commencing on the Rent Commencement Date and
ending on the day that is ten and one-half (10.5) months thereafter, and each
successive “Lease Year” thereafter shall mean the 12-month period immediately
following the previous Lease Year until the Expiration Date, except that “Lease
Year 16” shall be one and one-half (1.5) months in duration.

Base Rent shall be pro-rated for any partial month during the Term (based on the
number of days in such month).  If the Rent Commencement Date is other than the
first day of the month, then, with respect to the partial month following the
Rent Commencement Date, Tenant shall pay to Landlord on or before the Rent
Commencement Date a pro-rated share of the Base Rent that would have otherwise
been payable for such month (based on the number of days in such month).

If and to the extent Tenant elects to utilize any Supplemental Allowance in
accordance with Section 2.02 of the Work Letter, then Tenant shall pay equal
monthly installments of Supplemental Rent together with, and in the manner of,
its monthly payments of Base Rent, subject to adjustment as set forth in the
Work Letter if Tenant does not requisition the entire Supplemental Allowance.

Section 2.02.      Additional Rent for Operating Expenses and Taxes.

(a)    Commencing on the Commencement Date, Tenant shall pay as Additional Rent
to Landlord Tenant’s Pro Rata Share of all Operating Expenses (as defined
below). Commencing on the Rent Commencement Date, Tenant shall pay as Additional
Rent to Landlord Tenant’s Pro Rata Share of all Taxes (as defined below).
Following such time, if any, that Tenant ceases to lease all of the rentable
area within the Building, then, if within any calendar year, less than 95% of
the rentable space of the Building or Property is leased and occupied under
agreements for which the lease term has commenced, Operating Expenses that vary
with such occupancy for





5

--------------------------------------------------------------------------------

 

 

that calendar year during the term of this Lease shall be computed and adjusted
upward so that Operating Expenses shall at all times equal the greater of (i)
actual Operating Expenses or (ii) an amount extrapolated as if the Building or
Property, as applicable, were ninety-five (95%) leased.

Additional Rent computed under this Section 2.02 shall be prorated should this
Lease commence or terminate before:  (i) the end of any fiscal tax year for that
portion related to Taxes; or (ii) the end of any calendar year for that portion
related to Operating Expenses.  Tenant shall make monthly payments of Additional
Rent, in advance, on the Commencement Date or Rent Commencement Date, as
applicable, and the first of each month thereafter equal to one‑twelfth (1/12)
of the annual amount of such Additional Rent reasonably projected by Landlord to
be due from Tenant (pro-rated for any partial month at the beginning or end of
the term) from time to time.  Tenant’s monthly payments may be reasonably
revised by Landlord from time to time so that Tenant’s aggregate monthly
payments shall equal the Additional Rent then projected to be due for the year
in question.  A final accounting and payment for each real estate tax and
operating period shall be made within thirty (30) days after written notice from
Landlord of the exact amount of such Additional Rent for the fiscal tax year or
calendar year in question (each, a “Reconciliation Notice “), which notice
Landlord shall endeavor to deliver to Tenant within ninety (90) days after the
end of each fiscal tax year or calendar year, as applicable, and, in any event,
Landlord shall deliver within 270 days after the end of each fiscal tax year or
calendar year, as applicable.  Landlord’s statements of Additional Rent for
Operating Expenses and Taxes shall be conclusive and binding on Tenant unless
disputed within six months after the respective year-end statements are
issued.  In the event that the Additional Rent due with respect such period is
finally determined to be less than the Additional Rent paid by Tenant on account
of Landlord’s projection of Additional Rent, Landlord shall credit the
difference against the next installment of Base Rent and Tenant’s Pro Rata Share
of Operating Expenses and Taxes coming due under this Lease or, if no such
installment is coming due, then Landlord shall promptly refund such
difference.  In the event Taxes for the Premises, based upon which Tenant shall
have paid Additional Rent, are subsequently reduced or abated, Tenant shall be
entitled to receive its allocable share of the amount abated, provided that the
amount of the rebate allocable to Tenant shall in no event exceed the amount of
Additional Rent paid by Tenant for such fiscal year on account of Taxes under
this Section 2.02, and further provided the rebate allocable to Tenant shall be
reduced by its allocable share of the reasonable cost of obtaining such
reduction or abatement not otherwise paid by Tenant.  The obligations of this
paragraph shall survive the expiration of the Lease.

“Tenant’s Pro Rata Share” shall mean 100% so long as the Premises consists of
all of the rentable area of the Building.

(b)     “Operating Expenses” for the purpose of this Section shall mean:

(1)        All expenses incurred by the Landlord or its agents which shall be
directly related to employment of day and night supervisors, janitors, handymen,
engineers, mechanics, electricians, plumbers, porters, cleaners, accounting and
management personnel, and other personnel (including amounts incurred for wages,
salaries and other compensation for services, payroll, social security,
unemployment and similar taxes, workmen’s compensation, insurance, disability
benefits, pensions, hospitalization, retirement plans and group insurance,
uniforms and working clothes and the cleaning thereof, and expenses imposed on
the Landlord or its agents pursuant to any collective bargaining agreement), for
services in connection with the





6

--------------------------------------------------------------------------------

 

 

operation, management, repair, maintenance, cleaning and protection of the
Property (including the Base Building) and appurtenant common areas and
facilities serving the Premises in a manner customarily provided to first class
suburban mixed use office, laboratory and research and development parks in the
suburban Boston area including without limitation repair and maintenance and
providing the services required by this Lease, and, subject to clause (c)(1)
below, personnel engaged in supervision of any of the persons mentioned above
(collectively the “Operation of the Property”);

(2)        The cost of services, materials and supplies furnished or used in the
Operation of the Property;

(3)        The cost of replacements for tools and equipment used in the
Operation of the Property;

(4)        Commercially reasonable management fees paid to managing agents and
for reasonable legal and other professional fees relating to the Operation of
the Property, but excluding legal and other professional fees paid in connection
with negotiation, administration or enforcement of leases; provided, however,
that so long as an affiliate of the Landlord manages the Property, management
fees for the Property shall not exceed the greater of $125,000 or three percent
(3%) of the gross income from tenants of the Property (including Base Rent and
all Additional Rent) computed on an annual basis plus reimbursements;

(5)        Insurance premiums in connection with the Operation of the Property,
including without limitation for such insurance coverages and amounts as
Landlord or its mortgagees may require from time to time;

(6)        The costs of plowing and snow removal, maintaining landscaping and
storm water drainage systems, maintaining parking garages, other parking areas,
driveways, roadways, light poles, entry areas, and loading docks in good repair
reasonably free of snow and ice (costs for shared facilities shall be allocated
as set forth in clause 8 below), and the cost to provide the shuttle services
described in Exhibit 3.02;

(7)        Amounts paid to independent contractors for services, materials and
supplies furnished for the Operation of the Property;

(8)        Condominium assessments and charges;

(9)        All other expenses incurred in connection with the Operation of the
Property, including expenditures for maintenance and repairs that are classified
as capital expenditures in accordance with generally accepted accounting
principles, consistently applied, and for capital improvements and replacements
that (A) will, in Landlord’s reasonable estimate, result in a reduction in
Operating Expenses payable by Tenant (but only to the extent of such reduction)
or (B) are required by changes in law occurring after the Delivery Date or
enforcement of laws not generally occurring on the Delivery Date to the extent
not otherwise excluded as Operating Expenses, phone charges, travel (to the
extent related to the performance of services included in Operating Expenses),
costs of customary waste and recyclables removal, security and life safety
systems testing, common area electricity and cleaning, and utilities, any
expenses in the nature of common area charges for operation, maintenance and
repair of driveways, parking



7

--------------------------------------------------------------------------------

 

 

garages, if any, and other facilities or services shared with other buildings or
premises, and any condominium common expenses assessed against a condominium
unit comprising the Premises.  Any capital expenditures included in Operating
Expenses pursuant to this paragraph shall be amortized on a straight line basis
over the useful life of the item in question, as determined by Landlord using
generally accepted accounting principles, consistently applied, together
with interest at Landlord’s actual interest rate incurred in financing such
capital improvements, or, if no part of such expenditure is financed, at an
imputed interest rate equal to the prime rate of interest as reported by Bank of
America, N.A., plus three (3%) percent; and

(10)      Costs incurred in connection with the operation of the fitness room
and cafeteria, except to the extent covered by fees for use of such facilities.

(c)     Operating Expenses shall be computed on an accrual basis and shall be
determined in accordance with generally accepted accounting principles
consistently applied.  They must be actually incurred, but may be incurred
directly or by way of reimbursement, and shall include taxes applicable
thereto.  The following shall be excluded from Operating Expenses:

(1)        Salaries and related benefits or any portion thereof for officers and
executives of the Landlord or Landlord’s managing agent above the level of
property manager.

(2)        Depreciation of the Premises or any improvements thereon.

(3)        Interest and amortization on indebtedness (except as expressly
provided above).

(4)        Expenses for which the Landlord, by the terms of this Lease or
otherwise, makes a separate charge.

(5)        The cost of any electric current or other utilities or services paid
for by the Tenant or by other tenants as a separate charge.

(6)        Leasing fees or commissions.

(7)        Repairs or other work occasioned by the exercise of right of eminent
domain.

(8)        Renovating or otherwise improving or decorating, painting or
redecorating space for tenants or other occupants or vacant tenant space, other
than maintenance and repairs required by this Lease and work in common areas.

(9)        Landlord’s costs of utilities and other services sold separately to
tenants for which Landlord is entitled to be reimbursed by such tenants as a
separate charge over and not as part of the base rent, operating expense, or
other rental amounts payable under the lease with such tenant.

(10)      Expenses in connection with services or other benefits of a type which
Tenant is not entitled to receive under the Lease but which are provided to
another tenant or occupant.





8

--------------------------------------------------------------------------------

 

 

(11)      Expenses, including rental, created under any ground or underlying
leases.

(12)      Any particular items and services for which a tenant otherwise
reimburses Landlord by direct payment over and above the base rent, operating
expenses and other rental amounts payable under the applicable lease.

(13)      Any expense for which Landlord is compensated through proceeds of
insurance, condemnation or otherwise.

(14)      Expenses for periods of time not included within the term of this
Lease.

(15)      Expenses that are considered capital improvements and replacements
under generally accepted accounting principles, except to the extent expressly
permitted pursuant to clause (b)(9), above.

(16)      Cost of rebuilding after casualty or taking, other than insurance
deductibles.

(17)      All Operating Expenses shall be reduced by the amount (net of
collection costs) of any insurance reimbursement, discount or allowance received
by the Landlord in connection with such costs.

(18)      Costs incurred in the acquisition and development of the Property
including the correction of any defective Base Building Work.

(19)      Environmental testing, and the cost of complying with applicable
federal, state and local laws, regulations and rules dealing with handling,
storage and disposal of Hazardous Materials (other than those ordinarily found
or used in the customary operation of first class office buildings), including
cleanup costs, and any related matters, except in each case to the extent caused
by Tenant or any party for whom Tenant is legally responsible.

(20)      That portion of employee expenses allocable to work that is not for
the benefit of the Property or common areas and facilities serving the same; if
employees work at more than one location, their compensation and other labor
costs shall be properly allocated.

(21)      Administrative fees and compensation for Landlord’s and managing
agent’s general administrative staff, to the extent not directly attributable to
the management, operation, maintenance and repair of the Property or common
areas and facilities serving the Property (other than the management fee
referred to in subsection (b)(4), above).

(22)      Franchise or income taxes imposed on Landlord.

(23)      Costs incurred by Landlord as a result of any violation by Landlord or
any other tenant of the terms and conditions of any lease of space.





9

--------------------------------------------------------------------------------

 

 

(24)      Costs related to maintaining Landlord’s existence, either as a
corporation, partnership, or other entity, or costs incurred by Landlord
relative to any debt that encumbers the Property (by example these costs shall
include, but not be limited to income tax return preparation, filing costs,
legal costs, etc.).

(25)      Costs arising from Landlord’s charitable contributions not to exceed
$500 per year (such amount to be increased, but never decreased, annually in
proportion to any increase in the Consumer Price Index ‑ All Urban Consumers for
the Boston Metropolitan area published by the U.S. Department of Labor or a
comparable index reasonably selected by Landlord (such index being referred to
herein as the “CPI”)).

(26)      Costs for reserves of any kind.

(27)      Costs incurred in connection with Building events for tenants,
including, but not limited to, tenant parties, holiday gifts and tenant
welcoming gifts.

(28)      Costs for any services to the Premises that are assumed by Tenant
pursuant to Section 3.03 of this Lease, whether provided to Tenant or to other
tenants of the Building in their premises.

(29)      Costs of audited financial statements, but only to the extent the same
is in excess of $15,000 in any single lease year (such amount to be increased,
but never decreased, annually in proportion to any increase in the CPI).

(d)     “Taxes” means all taxes, assessments, betterments, excises, user fees
imposed by governmental authorities, and all other governmental charges and fees
of any kind or nature, or impositions or agreed payments in lieu thereof or
voluntary payments made in connection with the provision of governmental
services or improvements of benefit to the Building or the Property), assessed
or imposed against the Building or the Property (including without limitation
any personal property taxes levied on such property or on fixtures or equipment
used in connection therewith), other than a federal or state income tax of
general application.  Notwithstanding anything to the contrary herein, Taxes
shall exclude (a) any land acquisition costs, and any other fee, cost or tax
(other than increases in real property taxes resulting from reassessments of the
Property) associated with the development or construction of the Property and
(b) any interest or penalties for late payments to the extent relating to a
period in which Tenant was not in default of its obligations to pay Tenant’s Pro
Rata Share of Taxes, and (c) any income, capital levy, transfer, capital stock,
gift, estate or inheritance tax.  The amount of any special taxes, special
assessments and agreed or governmentally imposed "in lieu of tax" or similar
charges shall be included in Taxes for any year but shall be limited to the
amount of the installment (plus any interest, other than penalty interest,
payable thereon) of such special tax, special assessment or such charge required
to be paid during or with respect to the year in question.  Betterments and
assessments, whether or not paid in installments, shall be included in Taxes in
any tax year as if the betterment or assessment were paid in installments over
the longest period permitted by law, together with the interest thereon charged
by the assessing authority for the payment of such betterment or assessment in
installments.





10

--------------------------------------------------------------------------------

 

 

If during the term of this Lease the present system of ad valorem taxation of
property shall be changed so that, in lieu of or in addition to the whole or any
part of such ad valorem tax there shall be assessed, levied or imposed on such
property or on Landlord any kind or nature of federal, state, county, municipal
or other governmental capital levy, income, sales, franchise, excise or similar
tax, assessment, levy, charge or fee (as distinct from the federal and state
income tax in effect on the date of this Lease) measured by or based in whole or
in part upon building valuation, mortgage valuation, rents, services or any
other incidents, benefits or measures of real property or real property
operations, then any and all of such taxes, assessments, levies, charges and
fees shall be included within the term of Taxes, but only to the extent that the
same would be payable if the Property were the only property of Landlord.  Taxes
shall also include expenses, including reasonable fees of attorneys, appraisers
and other consultants, incurred in connection with any efforts to obtain
abatements or reduction or to assure maintenance of Taxes for any year wholly or
partially included in the term of this Lease, whether or not successful and
whether or not such efforts involved filing of actual abatement applications or
initiation of formal proceedings.

(e)     Tenant shall have the right for a period of ninety (90) days (the “Audit
Period”) following its receipt of Landlord’s statement of Additional Rent due on
account of Operating Expenses to examine and copy Landlord’s books and records
concerning Operating Expenses for the calendar year covered by such statement in
the offices of the property manager or another location reasonably designated by
Landlord in the greater Boston area, so long as Tenant pays any amount billed by
Landlord on account of Additional Rent without protest (but subject to Tenant’s
right to recover any overpayments pursuant to this paragraph).  Tenant’s audit
may be conducted by its employees or its designated accountants, provided that
the accountants must be employed on a regular fee for services basis and not on
a contingency fee basis.  If, by notice to Landlord given after such examination
but during the Audit Period (which notice shall be accompanied by documentation
evidencing the results of Tenant’s audit to Landlord’s reasonable satisfaction),
Tenant disputes the amount of Additional Rent for Operating Expenses shown on
the statement, then Tenant may request that the amount of Additional Rent for
Operating Expenses for the year in question be determined by an audit conducted
by a certified public accountant reasonably selected by both parties, provided
that if the parties are unable so to agree on an accountant within ten (10) days
after receipt of Tenant’s notice, then within twenty (20) days after Tenant’s
notice is given Tenant may submit the dispute for determination by an
arbitration conducted by a single arbitrator in the Boston Office of the
American Arbitration Association (“AAA”) in accordance with the AAA’s Commercial
Arbitration Rules.  The arbitrator shall be selected by the AAA and shall be a
certified public accountant with at least ten (10) years of experience in
auditing mixed use office, laboratory and research and development buildings in
the suburban Boston area.  The cost of the accountant selected by both parties,
and the arbitrator, if applicable, shall be shared equally by the
parties.  Tenant and each person reviewing Landlord’s books and records or
participating in the arbitration shall agree in an instrument prepared by
Landlord that all information obtained from Landlord’s books and records shall
be kept confidential and used only for the purpose of determining amounts
properly due under this Lease.  If the Additional Rent due is finally determined
to be less than the Additional Rent paid by Tenant on account of Landlord’s
calculation of Operating Expenses, Landlord shall either promptly refund to
Tenant the difference or credit same against Base Rent and Tenant’s Pro Rata
Share of Operating Expenses and Taxes next due from Tenant. If the Additional
Rent due was less than ninety-five percent (95%) of the Additional Rent paid by
Tenant on account of Landlord’s calculation of Operating Expenses, Landlord
shall reimburse Tenant for the reasonable third-party costs of





11

--------------------------------------------------------------------------------

 

 

reviewing Landlord’s books and records, but in any event not to exceed $4,000
(such amount to be increased, but never decreased, annually in proportion to any
increase in the CPI).

(f)  Operating Expenses which are incurred jointly for the benefit of the
Building and another building or premises shall be allocated between the
Building and the other building or premises in accordance with the ratio of
their respective rentable areas calculated using a consistent methodology,
unless Landlord reasonably determines that the other building or premises is
used for a purpose materially different than the Building or that the Operating
Expense in question results from a service provided or used in a materially
disproportionate manner, in which case the affected cost items shall be
allocated on a reasonable basis by Landlord.  If Tenant ever leases less than
all of the rentable area of the Building, Landlord may elect to allocate
Operating Expenses separately among tenants with different use categories in the
Building from time to time based on such factors as the Landlord reasonably
determines (rather than on a proportionate basis based on square feet) if
Landlord reasonably determines it is necessary to fairly allocate the Operating
Expenses. If the Building and the land appurtenant thereto are not assessed as a
separate tax parcel, then real estate taxes shall be allocated between the
Building and the balance of the tax parcel based on the factors taken into
account by the municipal tax assessor or such other reasonable method as
Landlord may elect, which may be based on the relative square footages of the
buildings and their use or may be in accordance with the ratio of their
respective fair market values.  In the event of a dispute concerning the
allocation of Operating Expenses or Taxes, then the matter shall be submitted by
Landlord and Tenant for resolution by arbitration in accordance with the
procedures set forth in Section 2.02(e).

Section 2.03.      Payment of Rent.  The term “Additional Rent” shall mean all
amounts due under Section 2.02 for Operating Expenses and Taxes, any
Supplemental Rent, and all other amounts (except Base Rent) to be paid by Tenant
to Landlord in accordance with the terms of this Lease, including without
limitation payments to Landlord for reimbursement of any costs expended upon an
Event of Default by Tenant.  The term “Rent” shall mean Base Rent and Additional
Rent.  All payments of Rent shall be made to the Landlord at c/o  Davis Marcus
Management, 125 High Street, Boston, Massachusetts 02110, Attn: Larry Lenrow, or
as may be otherwise directed by the Landlord in writing, which may include a
direction to pay by wire transfer to an account specified by Landlord.

All payments of Rent shall be made without set-off, deduction or offset except
as expressly provided in this Lease. Tenant’s covenants and obligations to pay
Rent and perform its other obligations under this Lease are separate and
independent from any of Landlord’s covenants and obligations in this Lease and,
except for Tenant’s express offset, abatement, self-help, termination and other
express remedies of Tenant set forth in this Lease, in the event that at any
time during the Term, Tenant shall have a claim against Landlord, Tenant shall
have no right to hold back, offset or fail to pay any such Rent or other amounts
due hereunder nor terminate this Lease for any alleged default by Landlord, it
being understood that Tenant’s sole remedy for recovering upon such claim shall
be to institute an independent action against Landlord for damages or to pursue
other remedies in the nature of injunctive or declaratory relief available to
Tenant in equity for such breach by Landlord and to exercise Tenant’s express
rights and remedies in this Lease.  Tenant acknowledges that it is represented
by experienced leasing counsel and that the so-called “dependent covenants” rule
as developed under the common law (including, without limitation, the statement
of such rule as set forth in the Restatement (Second) of Property, Section 7.1)
shall





12

--------------------------------------------------------------------------------

 

 

not apply to this Lease or to the relationship of Landlord and Tenant created
hereunder.

Section 2.04.      Rent from Real Property.  It is intended that all Rent
payable by Tenant to Landlord, which includes all sums, charges, or amounts of
whatever nature to be paid by Tenant to Landlord in accordance with the
provisions of this Lease, shall qualify as “rents from real property” within the
meaning of both Sections 512(b)(3) and 856(d) of the Internal Revenue Code of
1986, as amended (the “Code”) and the U.S. Department of Treasury Regulations
promulgated thereunder (the “Regulations”).  If Landlord, in its sole
discretion, determines that there is any risk that all or part of any Rent shall
not qualify as “rents from real property” for the purposes of Sections 512(b)(3)
or 856(d) of the Code and the Regulations, Tenant agrees (i) to cooperate with
Landlord by entering into such amendment or amendments to this Lease as Landlord
reasonably deems necessary to qualify all Rent as “rents from real property,”
and (ii) to permit an assignment of this Lease; provided, however, that any
adjustments required under this section shall be made so as to produce the
equivalent (in economic terms) Rent as payable before the adjustment.

Section 2.05.      Security Deposit.  If, following the date of this Lease,
Guarantor (as defined in Section 24.01) fails to meet the Financial Test (as
defined below), Tenant shall deliver to Landlord as security for the performance
of the obligations of Tenant hereunder a letter of credit in the initial amount
equal to $4,491,666.69 plus seven months’ of Supplemental Rent, if any (the
“Letter of Credit Amount”) in accordance with this Section 2.05 (as renewed,
replaced, increased and/or reduced pursuant to this Section 2.05, the “Letter of
Credit”).  Tenant’s failure to timely deliver the Letter of Credit to Landlord
when due within 15 days following written notice from Landlord shall constitute
an Event of Default under this Lease, without any notice or cure period under
Article 14.  The Letter of Credit (i) shall be irrevocable and shall be issued
by a commercial bank reasonably acceptable to Landlord that has an office for
presentment in the City of Waltham or City of Boston, in the form attached as
Exhibit 2.05 or such other substantially similar form as is reasonably
acceptable to Landlord, (ii) shall require only the presentation to the issuer
of a certificate of the holder of the Letter of Credit stating that Landlord is
entitled to draw on the Letter of Credit pursuant to the terms of this Lease,
(iii) shall be payable to Landlord or its successors in interest as the Landlord
and shall be freely transferable without cost to Landlord, any such successor or
any lender holding a collateral assignment of Landlord’s interest in the Lease,
(iv) shall be for an initial term of not less than one year and contain a
provision that such term shall be automatically renewed for successive one-year
periods unless the issuer shall, at least 45 days prior to the scheduled
expiration date, give Landlord notice of such non-renewal, and (v) shall
otherwise be in form and substance reasonably acceptable to Landlord.  Landlord
acknowledges that, as of the date of this Lease, Bank of America is an approved
issuer of the Letter of Credit.  Notwithstanding the foregoing, the term of the
Letter of Credit for the final period shall be for a term ending not earlier
than the date sixty (60) days after the last day of the Term.  Tenant
acknowledges that Landlord may be required to pledge the proceeds of the Letter
of Credit to any lender holding a collateral assignment of Landlord’s interest
in the Lease and agrees to provide Landlord with such documentation as Landlord
may reasonably request, and to cooperate with Landlord as is necessary, to
evidence the consent to such pledge by the issuer of the Letter of Credit.

The “Financial Test” shall mean that Guarantor and Tenant, collectively, have
unrestricted cash and cash equivalents and short term investments, as determined
in accordance with generally accepted accounting principles, consistently
applied, equal to at least $75,000,000





13

--------------------------------------------------------------------------------

 

 

in United States dollars.  If, at any time after the Letter of Credit is
required because Guarantor and Tenant, collectively, do not meet the Financial
Test, Guarantor and Tenant, collectively, subsequently meets the Financial Test
for three complete calendar quarters in a row and reasonably evidences the same
to Landlord, then, provided that Tenant is not then in default beyond applicable
notice or cure periods and no Bankruptcy Event (as defined below) is then in
effect, Tenant shall be entitled to a return of the Letter of Credit until the
date that is 30 days following the date, if any, that Guarantor and Tenant,
collectively, subsequently fails to meet the Financial Test.  A “Bankruptcy
Event” shall mean that Tenant or Guarantor files a voluntary petition in
bankruptcy or shall be adjudicated a bankrupt or insolvent, shall file any
petition or answer seeking any reorganization, arrangement, composition,
dissolution or similar relief under any present or future federal, state or
other statute, law or regulation relating to bankruptcy, insolvency or other
relief for debtors, or shall seek, or consent, or acquiesce in the appointment
of any trustee, receiver or liquidator of Tenant or Guarantor, as applicable, of
all or any substantial part of their respective properties, or of the Premises,
or shall make any general assignment for the benefit of creditors; or any court
enters an order, judgment or decree approving a petition filed against Tenant or
Guarantor seeking any reorganization, arrangement, composition, dissolution or
similar relief under any present or future federal, state or other statute, law
or regulation relating to bankruptcy, insolvency or other relief for debtors.

Landlord shall be entitled to draw upon the Letter of Credit in part or for its
full amount, as Landlord may elect (i) if an Event of Default is then continuing
(or if Tenant has failed to timely pay rent or perform any of its other
obligations under the Lease and transmittal of a default notice or running of
any cure period is barred or tolled by applicable law), (ii) if, not less than
30 days before the scheduled expiration of the Letter of Credit, Tenant has not
delivered to Landlord a new Letter of Credit in accordance with this Section
2.05 (which failure shall be deemed a default without notice or cure period) or
(iii) if the credit rating of the long-term debt of the issuer of the Letter of
Credit (according to Moody's or similar national rating agency) is downgraded to
a grade below investment rate), or if the issuer of the Letter of Credit shall
enter into any supervisory agreement with any governmental authority, or if the
issuer of the Letter of Credit shall fail to meet any capital requirements
imposed by applicable law.  Landlord may, but shall not be obligated to, apply
the amount so drawn to the extent necessary to cure an Event of Default under
the Lease and/or make any payments due to Landlord hereunder on account of such
Event of Default including without limitation any unpaid Rent, any damages
arising from a termination of this Lease in accordance with its terms, and for
any damages arising from any rejection of this Lease in a bankruptcy proceeding
commenced by or against Tenant.  Any amount drawn in excess of the amount
applied by Landlord pursuant to the immediately preceding sentence shall be held
by Landlord as a security deposit for the performance by Tenant of its
obligations hereunder.  Said security deposit may be mingled with other funds of
Landlord, and no fiduciary relationship shall be created with respect to such
deposit, nor shall Landlord be liable to pay Tenant interest thereon.  If Tenant
shall fail to perform any of its obligations under this Lease, Landlord may, but
shall not be obliged to, apply the security deposit to the extent necessary to
cure the Event of Default and/or make any payments due to Landlord hereunder on
account of such Event of Default.  After any such application by Landlord of the
Letter of Credit or security deposit, Tenant shall reinstate the Letter of
Credit to the amount then required to be maintained hereunder, upon demand (and,
upon such reinstatement, Landlord shall return any cash security deposit then
being held by Landlord to Tenant). Within forty-five (45) days after the
expiration or sooner termination of the Term the Letter of Credit and any
security deposit, to the extent not applied, shall be returned to the Tenant,





14

--------------------------------------------------------------------------------

 

 

without interest. For purposes of this Section 2.05, an Event of Default shall
also include any default that is prevented or delayed from ripening into an
Event of Default due to Landlord’s inability to give any required notice or the
tolling of any grace or cure period caused by any stay or injunction arising
from the bankruptcy of Tenant.

In the event of a sale of the Property or lease, conveyance or transfer of the
Property, Landlord shall have the right to transfer the security to the
transferee (“New Landlord”) and Landlord shall thereupon be released by Tenant
from all liability for the return of such security; and Tenant agrees to look to
the New Landlord solely for the return of said security.  The provisions hereof
shall apply to every transfer or assignment made of the security to a New
Landlord.  Tenant further covenants that it will not assign or encumber or
attempt to assign or encumber the Letter of Credit or the monies deposited
herein as security, and that neither Landlord nor its successors or assigns
shall be bound by any assignment, encumbrance, attempted assignment or attempted
encumbrance.

Article 3.

 

Utility Services

Section 3.01.      Utilities.  From and after the Commencement Date, Tenant
agrees to pay, or cause to be paid, as Additional Rent, all charges for
electricity and other utilities consumed in the Premises (or by any special
facilities serving the Premises), whether as part of Operating Expenses or as
provided in this Section 3.01. Tenant will comply with all contracts relating to
any such services. Tenant’s charges for such utility usage shall be based upon
Tenant’s actual usage as determined by the utility providers, where such
utilities are separately metered directly to Tenant, or by Landlord’s reading of
check meters serving the Premises, without mark-up, in either case as provided
as part of the Finish Work. So long as the Premises consists of all rentable
areas of the Building, (A) it is the intent of the parties to provide for
separate, direct metering of all utilities exclusively serving the Premises to
the extent feasible and (B) Tenant shall have the right, at its prior written
request to Landlord, to have the electricity, water, sewer, and gas service to
the Premises placed in the name of Tenant to the extent possible so long as no
additional alterations or construction is required to do the same and Tenant
pays any costs associated with such change. If any such utilities are in
Tenant’s name, then Tenant shall provide Landlord with such information
regarding Tenant’s utility usage from time to time as Landlord may reasonably
request.

To the extent that Tenant is not paying for electricity directly to the provider
therefor, Tenant shall make monthly payments of Additional Rent on account of
electricity, in advance, on the Commencement Date and the first of each month
thereafter equal to one‑twelfth (1/12) of the annual amount of such Additional
Rent reasonably projected by Landlord, based upon prior usage at the relevant
building or as projected by Landlord’s engineer, to be due from Tenant
(pro-rated for any partial month at the beginning or end of the term) from time
to time.  Tenant’s monthly payments may be reasonably revised by Landlord from
time to time so that Tenant’s aggregate monthly payments shall equal the
Additional Rent then projected to be due for the year in question.



15

--------------------------------------------------------------------------------

 

 

Landlord shall provide Tenant with a statement showing Tenant’s actual usage of
electricity based on the reading of Tenant’s check-meters, if applicable, no
less often than annually.  If the Additional Rent due for electricity is less
than the Additional Rent for electricity paid by Tenant on account of Landlord’s
calculation of estimated electrical charges, Landlord shall either promptly
refund to Tenant the difference or credit same against Base Rent and Tenant’s
Pro Rata Share of Operating Expenses and Taxes next due from Tenant.  If the
Additional Rent due for electricity is more than Landlord’s calculation of
estimated electrical charges, Tenant shall pay such amount to Landlord within 30
days following receipt of the bill therefor.  If such usage is not separately or
check-metered from time to time, such usage and billing shall be based upon the
reasonable estimate of Landlord’s consulting engineer.  If Tenant makes payments
directly to the utility company for any separately metered utilities, then
Tenant shall pay such bills directly to the utility company, Tenant shall
contract directly for the applicable service, and shall pay all bills for such
utility service as and when due.  Tenant shall pay all costs associated with
obtaining utility service, including costs for equipment installation,
maintenance and repair; exit fees, stranded cost charges, and the like, other
than the costs to install such services that are included as part of Base
Building Work.

 

Section 3.02.      Other Landlord Services.  Landlord shall provide Tenant with
access to the Premises, the Building, and the walkways, driveways, parking areas
(including the above-ground parking garage serving the Building as described in
Section 20.10), loading areas, and utility lines serving the Building 24 hours
per day, 365 days per year, subject to matters described in Section 20.14 and
Landlord’s reasonable security measures for exterior common areas to the extent
consistent with first class office and laboratory projects, and subject to
Landlord's right to prohibit, restrict or limit access to the Building or the
Premises in emergency situations if Landlord determines, in its reasonable
discretion, that it is necessary or advisable to do so in order to prevent or
protect against death or injury to persons or damage to property.  Landlord
agrees to furnish to the Premises the services, and for the periods, set forth
on Exhibit 3.02 (Tenant paying for such services as Operating Expenses). All
other services necessary for the use, occupancy or operation of the Premises, or
to maintain the same in good condition and repair (except to the extent set
forth in Section 7.01, below), shall be provided by Tenant, including without
limitation security within the Premises, at Tenant’s sole cost and expense.  In
the event of an unanticipated maintenance or repair cost that is incurred by
Landlord as an Operating Expense, Landlord may notify Tenant upon determining
the maintenance or repair is needed and, if requested by Landlord, Tenant shall
pay the reasonable cost thereof to Landlord within thirty (30) days after
request in addition to the estimated monthly payments for Operating Expenses
under Section 2.02 and the additional payment shall be credited against the
total amount of Operating Expenses due under Section 2.02 for the year in
question.  Landlord shall not be required to provide services which exceed the
capacity of the building systems serving the Premises and shall not be required
to act (or prevented from acting) in any manner which might create unsafe
conditions, violate applicable legal requirements, or be inconsistent with
standards for the operation of comparable institutionally-financed mixed use
office, laboratory and research and development buildings.  In any event,
subject to Section 7.06 below, Landlord’s obligation to provide such services
shall be subject to interruption due to any act or omission of Tenant (including
a failure to pay for utilities), accident, to the making of repairs, alterations
or improvements (other than those due to the willful misconduct of Landlord), to
labor difficulties, to trouble in obtaining fuel, electricity, service or
supplies from the sources from which they are usually obtained for such
building, governmental restraints, or to any cause beyond the Landlord’s
reasonable control.  In the event of any such





16

--------------------------------------------------------------------------------

 

 

disruption or interruption (other than an act or omission of Tenant) prior to
the time when Tenant is responsible for providing such services, Landlord will
use diligent efforts to restore the services, or to cause the services to be
restored, as promptly as reasonably possible.  In no event shall Landlord be
liable for any interruption or delay in any of the above services for any of
such causes except as provided in Section 7.06.

Normal Building Hours of operation are Monday through Friday, 8 a.m. to 9 p.m.,
and Saturday 8 a.m. to 1 p.m., exclusive of state and federal holidays and such
other days as Landlord may reasonably designate as Building holidays (e.g. the
day after Thanksgiving). Notwithstanding the foregoing to the contrary, so long
as Tenant is leasing 100% of the Building, Tenant may, by reasonable prior
written notice to Landlord (an “Increased Service Notice”), designate reasonable
changes that are consistent with similar first class office, laboratory, and
research and development buildings to the Normal Building Hours. Notwithstanding
anything to the contrary in the Lease, Tenant shall pay one hundred percent
(100%) of the additional costs incurred to provide the additional services
required by any such change in Normal Building Hours (the “Increased Service
Costs”) as Operating Expenses, provided that such additional costs shall be
limited to the accelerated depreciation of the heating, ventilation and air
conditioning system of the Building over its useful life (as determined in
accordance with generally accepted accounting principles) resulting from such
increased Normal Business Hours, expressed as an hourly rate, as reasonably
determined by a qualified independent engineer retained by Landlord. Such costs
shall be payable as Additional Rent within 30 days after invoice by Landlord, to
occur no more than once per month, with respect to periods when such Increased
Service Costs are incurred at the times and in the manner of Tenant’s Share of
Operating Expenses, including an annual reconciliation to confirm that amounts
charged under this paragraph on a monthly basis reflect the actual increased
usage hours by Tenant. Any dispute regarding Landlord’s charges for the
Increased Service Costs shall be resolved through the good faith efforts of
authorized representatives of the parties and if such parties are unable to
resolve such dispute within 30 days, then either of Landlord or Tenant may
request that the amount of Increased Service Costs payable by Tenant be
determined by arbitration of the assumptions and determinations made with
respect to the Increased Service Costs included in such calculations.  Such
arbitration shall be conducted by a qualified independent property manager
reasonably selected by both parties, provided that if the parties are unable so
to agree on such property manager within ten (10) days after receipt of a
request to submit such dispute to such property manager, then within twenty (20)
days after such notice, either party may request that the then-President of the
Greater Boston Real Estate Board appoint such qualified property manager. Any
property manager selected pursuant to this paragraph shall have at least ten
(10) years of experience in calculating accelerated depreciation of HVAC systems
and overtime HVAC charges for Building HVAC services  in similar buildings in
the area and shall not be otherwise engaged by either of the parties.  The
parties shall have the right to submit such materials and expert testimony to
the independent property manager as are reasonably required to substantiate
their respective positions. Each party shall bear its own costs in connection
with such proceeding, but shall share equally in the cost to retain the
independent property manager. The decisions of said property manager made in
accordance with this paragraph shall be final and binding on the parties.





17

--------------------------------------------------------------------------------

 

 

Section 3.03.   Facilities Management Rights.

(a)      So long as an Event of Default does not then exist, Tenant shall have
the right to assume all or any portion of the on-site management services with
respect to the matters described on Exhibit 3.03-1 commencing on a date no
earlier than the Commencement Date. If Tenant desires to assume all or any
portion of such on-site management responsibilities pursuant to this Section
3.03, Tenant shall notify Landlord in writing (a “Facilities Management Notice”)
at least sixty (60) days prior to the first day of the month in which Tenant
intends to assume such management responsibilities and identify by reference to
Exhibit 3.03-1 the responsibilities to be assumed.  In connection with any such
change in management, the parties shall cooperate and coordinate with each other
so as to effect a smooth transition and transfer of information and
responsibility.  During any period that Tenant is exercising its facilities
management rights pursuant to this Section 3.03, the provisions of Exhibit
3.03-2 shall apply.

Tenant shall have the right voluntarily to terminate any portion of its
management services under this Section 3.03 and to relinquish all or any portion
of such services under this Section 3.03 upon sixty (60) days’ notice and may
subsequently again exercise its management rights hereunder (in whole or in
part) provided that the conditions set forth in this Section 3.03 are then
satisfied and more than twelve (12) months have elapsed following the effective
date of the termination of the applicable portion of its management
services.  If Landlord terminates Tenant’s management services pursuant to the
provisions of Exhibit 3.03-2, then Tenant shall have no further right to manage
any portion of the Building under this Section 3.03.  If Tenant ceases to lease
the entire rentable area of the Building at any time, in no event shall Tenant,
in the exercise of its rights under this Section 3.03, be permitted to assume
the management of areas or facilities of the Building serving tenants other than
Tenant.

(b)        During such time as Tenant is exercising its facilities management
rights pursuant to this Section 3.03, Tenant will cooperate and work with
Landlord to manage the same cooperatively with the remainder of the
Property.  In all events, Tenant shall be fully responsible for all costs and
expenses of facilities management under this Section, subject to reimbursement
for capital expenditures as set forth below.  Tenant’s rights under this
Section 3.03 shall be personal to the Tenant originally named hereunder.  In no
event may Tenant’s facilities management rights pursuant to this Section 3.03 be
transferred to or exercised by any other transferee.

Notwithstanding anything in this Lease to the contrary, so long as Tenant is
exercising its facilities management rights pursuant to this Section 3.03,
Tenant will maintain, repair, replace, and manage, at its sole cost and expense
(subject to reimbursement with respect to capital expenditures as set forth
below) portions of the Building as further described on Exhibit 3.03-1 and
designated in Tenant’s Facilities Management Notice (the “Self-Managed
Components”) and Landlord shall, during such period, have no obligation to
maintain, repair, replace, or manage the Self-Managed Components.  If any
element of the Self-Managed Components cannot be fully repaired or restored, and
Landlord authorizes replacement of such item or replacement, or such replacement
item is included in an Approved Budget (as defined in Exhibit 3.03-2) Tenant
shall replace it at Tenant's cost even if the benefit or useful life of such
replacement extends beyond the term of this Lease and Landlord shall reimburse
Tenant for such costs to the extent that such costs are capital expenditures
that would not have been includable in Operating Expenses payable by Tenant
under this Lease.  Landlord shall reimburse Tenant for the costs set forth in
the preceding sentence by paying such costs within 30 days after receiving
Tenant’s invoice therefor.  If Landlord



18

--------------------------------------------------------------------------------

 

 

pays costs for capital expenditures when invoiced under this paragraph and
Tenant subsequently exercises an option to extend the term in accordance with
this Lease, Tenant shall reimburse Landlord for all such costs allocable to the
extension term or terms (to the extent that such costs would have been
includable in Operating Expenses payable by Tenant) within 30 days after written
request by Landlord made at any time after Tenant exercises the applicable
extension option.  Landlord’s and Tenant’s obligations under the prior two
sentences shall survive the expiration of the term.

Article 4.

 

Insurance

Section 4.01.      Compliance with Property Insurance.  The Tenant shall not
permit any use of the Premises which will make voidable any insurance on the
Property, or on the contents of said property, or which shall be contrary to any
law or regulation from time to time established by the Insurance Services
Office, or any similar body succeeding to its powers.  The Tenant shall, on
demand, reimburse the Landlord in full for its allocable share of any extra
insurance premiums caused by the particular use or manner of use of the Premises
by Tenant.

Section 4.02.      Tenant’s Required Insurance.  The Tenant shall maintain with
respect to the Premises and the property of which the Premises are a part, the
following insurance:

(a)     Commercial general liability insurance, including Broad Form Project
Damage and Contractual Liability, with respect to the Premises, their use,
occupancy and operation, under which Tenant is the named insured and Landlord,
Landlord’s managing agent, any mortgagee, the association of unit owners under
the Reservoir Woods Primary Condominium, The Prudential Insurance Company of
America, PGIM, Inc., PRISA II LCH, LLC, and any Landlord agents or contractors
(provided that Landlord has identified such mortgagee, agents and/or contractors
by notice to Tenant) are named as additional insureds with respect to their
vicarious liability for covered claims arising from Tenant’s use or occupancy of
the Premises or the Property.  Such coverage shall be written on an occurrence
basis, with the following minimum limits:  General Aggregate $2,000,000.00;
Products/Completed Operations Aggregate $2,000,000.00; Each Occurrence
$1,000,000.00; Personal and Advertising Injury $1,000,000.00; Medical Payments
$5,000.00 per person.  In addition, Tenant shall maintain  Umbrella/Excess
Liability insurance on a following form basis with the following minimum
limits:  General Aggregate $5,000,000.00; Each Occurrence $5,000,000.00;

(b)  Commercial property insurance on an “all risk” basis, and specifically
including sprinkler leakages, vandalism, and malicious mischief and plate glass
damage covering all property of every description owned or brought into the
Premises by Tenant, its employees, agents, contractors, subtenants, or assignees
including stock-in-trade, furniture, fittings, installations, alterations,
additions, partitions and fixtures or anything in the nature of a leasehold
improvement made or installed by or on behalf of the Tenant, including without
limitation any Tenant Work and the Finish Work, in an amount of not less than
one hundred percent (100%) of the full replacement cost thereof as shall from
time to time be reasonably approved by Landlord in form satisfactory to Landlord
in its reasonable discretion and plate glass insurance coverage





19

--------------------------------------------------------------------------------

 

 

covering all plate glass within the Premises.  Landlord shall be named as loss
payee on such property insurance to the extent of its interest;

(c)  Policies of insurance against loss or damage arising from incidents
relating to the air-conditioning and/or heating system, electrical systems,
steam pipes, steam turbines, steam engines, steam boilers, other pressure
vessels, high pressure piping and machinery, if any, installed in, or serving,
the Premises in an amount satisfactory to Landlord in its reasonable discretion;

(d)  Worker’s compensation and occupational disease insurance with statutory
limits and Employer’s Liability insurance with the following limits:  Bodily
injury by disease per person $1,000,000.00; Bodily injury by accident policy
limit $1,000,000.00; Bodily injury by disease policy limit $1,000,000.00;

(e)  Business automobile liability insurance including owned, hired and
non-owned automobiles, in an amount not less than One Million Dollars
($1,000,000) combined single limit per occurrence, with such commercially
reasonable increases as Landlord may require from time to time;

(f)  Business interruption insurance insuring interruption or stoppage of
Tenant’s business at the Premises for a period of not less than twelve (12)
months; and

(g)  with increases in the foregoing limits, and any other form or forms of
insurance as Landlord may reasonably require from time to time, with any other
form(s) of insurance in amounts and for insurable risks (on commercially
reasonable terms) against which a prudent tenant would protect itself to the
extent landlords of comparable buildings in the vicinity of the Property require
their tenants to carry such other form(s) of insurance.

Each policy of insurance required under this Section 4.02 shall be issued by
companies rated not less than A-/X by Best’s Rating Service (or its successor)
or otherwise acceptable to Landlord in the Landlord’s reasonable discretion and
licensed to do business in The Commonwealth of Massachusetts, and shall be
noncancellable with respect to Landlord and any mortgagee (provided that
Landlord has identified such mortgagee by notice to Tenant), without thirty (30)
days prior notice to Landlord and such mortgagee.  Tenant shall deliver to
Landlord and any mortgagee (provided that Landlord has identified such mortgagee
by notice to Tenant) certificate(s) of insurance evidencing the coverage
required hereunder upon commencement of the term of this Lease and no later than
thirty (30) days prior to the expiration of the coverage evidenced by a prior
certificate.  All such insurance certificates shall provide that such policy
shall not be canceled or reduced as to coverage or amount without at least
thirty (30) days prior written notice to each insured named therein.  Tenant’s
liability insurance policy shall be primary with respect to all claims for which
Tenant is to indemnify Landlord under Article 12.  All furnishings, fixtures,
equipment, effects and property of Tenant and of all persons claiming through
Tenant which from time to time may be on the Premises or Property or in transit
thereto or therefrom (“Tenant Property”) shall be at the sole risk of Tenant,
and if the whole or any part thereof shall be destroyed or damaged by fire,
water or otherwise, or by the leakage or bursting of water pipes, or other
pipes, by theft or from any other cause, no part of said loss or damage is to be
charged to or be borne by Landlord.





20

--------------------------------------------------------------------------------

 

 

Section 4.03.      Landlord’s Required Insurance.  The Landlord shall maintain
at least Seven Million ($7,000,000.00) Dollars of commercial general liability
insurance (including so-called umbrella coverage) covering the
Building.  Landlord shall maintain physical damage and casualty insurance on an
“all risk” basis on the Building (excluding furnishings, fixtures, equipment and
other personal property of Tenant) in the amount of the full replacement cost of
the Premises (other than Tenant Work and any Finish Work) as reasonably
determined by Landlord, and shall also maintain boiler and rent loss insurance
in amounts required by Landlord’s mortgage lender or otherwise reasonably
determined by Landlord.  Landlord’s insurance shall be issued by companies rated
not less than A-/X by Best’s Rating Service (or its successor) and licensed to
do business in The Commonwealth of Massachusetts.  Landlord shall cause the
casualty insurance replacement cost coverage to be updated as reasonably
necessary.  Any or all of Landlord’s insurance may be provided by blanket
coverage maintained by Landlord or any affiliate of Landlord under its insurance
program for its portfolio of properties.  Landlord may maintain other coverages
in such amounts as are required by Landlord’s mortgage lender or otherwise as
reasonably determined by Landlord.

Section 4.04.      Tenant Work Insurance.  In addition, during the performance
of any Tenant Work, in addition to the above coverage required to be maintained
by Tenant, Tenant shall cause the general contractor performing any work in the
Premises (and the general contractor shall cause its subcontractors) to carry:
(a) workers’ compensation and occupational disease insurance in statutory
amounts; (b) employer’s liability insurance with a limit of not less than One
Million Dollars ($1,000,000); (c) commercial general liability insurance,
including personal injury and property damage, on an occurrence basis in the
amount of a combined single limit of not less than One Million Dollars
($1,000,000.00) for each occurrence, such limit to be increased to Five Million
Dollars ($5,000,000.00) if the cost of the work exceeds One Million Dollars
($1,000,000.00); and (d) all risk installation floater insurance (on the
complete value/full coverage form) to protect Landlord’s interest and that of
Tenant, contractors and subcontractors during the course of the construction,
with limits of not less than the total replacement cost of the completed
improvements under construction.  Such contractor insurance policies shall be
endorsed to include Landlord, The Prudential Insurance Company of America, PGIM,
Inc., the condominium association, Landlord’s managing agent, any mortgagee, and
any other third party providing services to the Building (provided that Landlord
has identified such mortgagee and/or third parties by notice to Tenant) as
additional insureds, and the floater described in clause (d) should name
Landlord as loss payee.

Section 4.05.      Waiver of Subrogation.  Any property insurance carried by
either party under Sections 4.02(b), 4.02(c) or 4.03 shall, if it can be so
written without additional premium or with an additional premium which the other
party agrees to pay, include a clause or endorsement denying to the insurer
rights of subrogation against the other party to the extent rights have been
waived by the insured hereunder prior to occurrence of injury or loss.  Each
party, notwithstanding any provisions of this Lease to the contrary, hereby
waives any rights of recovery against the other for injury or loss due to
hazards covered by property insurance carried (or required to be carried) by the
party suffering the injury or loss to the extent of the coverage provided (or to
be provided) thereunder.





21

--------------------------------------------------------------------------------

 

 

Section 4.06.       Certificates of Insurance.  Within fifteen (15) days of
request, each party shall provide the other with certificates of all insurance
maintained or required to be maintained under this Lease.

Article 5.

 

Use of Premises

Section 5.01.       Permitted Use.  The Tenant covenants and agrees to use the
Premises only for the purposes of business and professional offices, research
labs, and ancillary and subordinate uses customarily undertaken as accessory
uses in connection therewith including without limitation an animal care
facility, and for no other purpose (the “Permitted Use”).

Section 5.02.      Tenant’s Conduct; Hazardous Materials.

(a)     Tenant will not make or permit any occupancy or use of any part of the
Premises for any hazardous, offensive, dangerous, noxious or unlawful
occupation, trade, business or purpose or any occupancy or use thereof which is
contrary to any law, by‑law, ordinance, rule, permit or license, and will not
cause, maintain or permit any nuisance in, at or on the Premises; provided,
however, that the Permitted Use, if conducted in conformance with the terms of
this Lease, all applicable legal requirements, and customary standards for first
class office, laboratory and research and development space, shall not be deemed
to be a hazardous, offensive, dangerous, or noxious occupation, trade, business
or purpose or a nuisance unless it adversely affects tenants or occupants
outside the Premises.  Tenant shall not conduct or permit any foreclosure or
going out of business auctions, or sheriff’s sales, at the Property.  Tenant
shall not place any loads upon the floors, walls, or ceiling which endanger the
structure, or place any Hazardous Materials in the drainage system of the
Premises or Property (other than Hazardous Materials in compliance with
Environmental Laws applicable to the drainage system of the Premises) or
overload existing electrical or other mechanical systems.  Tenant shall not use
any machinery or equipment in the Premises that causes excessive noise or
vibration perceptible from the exterior of the Premises, as reasonably
determined by Landlord, or that unreasonably interferes with the use or
enjoyment of the Property by other tenants or lawful occupants, if any.  No
waste materials or refuse shall be dumped upon or permitted to remain outside of
the Premises except in trash containers placed inside exterior enclosures
designated by Landlord for that purpose.  No sign, antenna or other structure or
thing shall be erected or placed on the Premises or any part of the exterior of
any building or on the land comprising the Property or erected so as to be
visible from the exterior of the building containing the Premises except as
expressly permitted pursuant to Section 20.12 of this Lease.  Tenant will not
cause or permit any waste, overloading, stripping, damage, disfigurement or
injury of or to the Property, the Premises, or any part thereof.

(b)     Tenant agrees not to generate, store or use any Hazardous Materials (as
hereinafter defined) on or about the Premises, except (a) those used by Tenant
in its general office operations and janitorial services, in both cases limited
to such Hazardous Materials in such amounts as are customarily used in general
office uses and for janitorial service provided to general office uses, and (b)
those used in connection the Permitted Uses, and in each case only in compliance
with any and all Environmental Laws (as defined below) and, in each of (a) and
(b), in a manner consistent with the use and operation of a biotechnology
laboratory below a so-called





22

--------------------------------------------------------------------------------

 

 

BL-3 level (or such lower level as is required pursuant to applicable
Environmental Laws) in a mixed-use setting.  Tenant shall provide Landlord, upon
Landlord’s written request, with copies of all Material Safety Data Sheets
(“MSDS”) for Hazardous Materials used or stored in the Premises.  Following the
initial occupancy of the Premises, Tenant agrees to notify Landlord prior to
introducing any Hazardous Materials into the Premises that require special
precautions or facilities materially different from Tenant’s initial operations
in the Premises.  In all events, Tenant agrees not to release or permit Tenant
or Tenant’s contractors, subtenants, licensees, invitees, agents, servants or
employees or others for whom Tenant is legally responsible (collectively, with
Tenant, “Tenant Responsible Parties”) to release any Hazardous Materials on the
Premises in violation of or that requires reporting under any Environmental Law,
and not to dispose of Hazardous Materials (a) on the Premises or (b) from the
Property to any other location except a properly approved disposal facility and
then only in compliance with any and all Environmental Laws regulating such
activity, nor permit any occupant of the Premises to do so. In all events Tenant
shall comply with all applicable provisions of the standards of the U.S.
Department of Health and Human Services as further described in the USDHHS
publication Biosafety in Microbiological and Biomedical Laboratories as it may
be further revised, or such nationally recognized new or replacement standards
as may be reasonably selected by Landlord.

(c)     For purposes of this Lease, “Hazardous Materials” shall mean any
substance regulated under any Environmental Law, including those substances
defined in 42 U.S.C. Sec. 9601(14) or any related or applicable federal, state
or local statute, law, regulation, or ordinance, pollutants or contaminants (as
defined in 42 U.S.C. Sec. 9601(33), petroleum (including crude oil or any
fraction thereof), any form of natural or synthetic gas, sludge (as defined in
42 U.S.C. Sec. 6903(26A), radioactive substances, hazardous waste (as defined in
42 U.S.C. Sec. 6903(27)) and any other hazardous wastes, hazardous substances,
contaminants, pollutants or materials as defined, regulated or described in any
of the Environmental Laws.  As used in this Lease, “Environmental Laws” means
all federal, state and local laws relating to the protection of the environment
or health and safety, and any rule or regulation promulgated thereunder and any
order, standard, interim regulation, moratorium, policy or guideline of or
pertaining to any federal, state or local government, department or agency,
including but not limited to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, the Superfund Amendments and
Reauthorization Act of 1986, the Clean Water Act, the Clean Air Act, the Toxic
Substances Control Act, the Occupational Safety and Health Act, the Federal
Insecticide, Fungicide and Rodenticide Act, the Marine Protection, Research, and
Sanctuaries Act, the National Environmental Policy Act, the Noise Control Act,
the Safe Drinking Water Act, the Resource Conservation and Recovery Act, as
amended, the Hazardous Material Transportation Act, the Refuse Act, the Uranium
Mill Tailings Radiation Control Act and the Atomic Energy Act and regulations of
the Nuclear Regulatory Agency, Massachusetts General Laws Chapters 21C and 21E,
and any other state and local counterparts or related statutes, laws,
regulations, and order and treaties of the United States.

(d)     Tenant shall permit Landlord and Landlord’s agents, representatives and
employees, including, without limitation, legal counsel and environmental
consultants and engineers, access to the Premises during the term upon at least
twenty-four (24) hours’ prior notice (which may be verbal, and no such prior
notice is necessary in the event of an emergency threatening life or property)
to Sam Theodoss (857-829-2884) or such other employee of Tenant as Tenant may
designate to Landlord from time to time for purposes of conducting environmental





23

--------------------------------------------------------------------------------

 

 

assessments; provided, however, that such assessments may only be conducted if
(i) Landlord has reason to believe that there has been a release or threat of
release of Hazardous Materials in a reportable quantity at the Premises or
arising from Tenant’s activities at the Property or (ii) requested by an actual
or prospective mortgage lender, purchaser or equity investor.  Landlord shall
permit Tenant or Tenant’s representatives to be present during any such
assessment, and any investigation, testing or sampling.  In making any such
entry, Landlord shall avoid materially interfering with Tenant’s use of the
Premises, and upon completion of Landlord’s assessment, investigation, and
sampling, shall substantially repair and restore the affected areas of the
Premises from any damage caused by the assessment.  Such assessment shall be at
Landlord’s expense, provided that if the assessment shows that a release of
Hazardous Materials in violation of this Lease has occurred, then Landlord’s
actual, reasonable, out-of-pocket costs relating to such assessment shall be
reimbursed by Tenant.  Tenant shall pay for all costs reasonably incurred by
Landlord, for independent consultants or otherwise, in connection with
inspections, investigations, and/or response actions concerning a release or
threat of release of Hazardous Materials at the Premises.

(e)     Tenant covenants to use best industry practices in the conduct of all
laboratory operations and the storage, use, treatment, and disposal of
Environmental Substances at the Premises.  Tenant shall prepare a written
environmental contingency plan sufficient to comply with applicable laws,
regulations, codes and ordinances and good practice for first class laboratory
space (“Tenant’s Environmental Contingency Program”) and shall revise the same
from time to time as reasonably necessary because of changes in operations
within the Premises, changes in applicable legal requirements, and changes in
customary practice for environmental contingencies in first class laboratory
space.  Tenant shall implement the Environmental Contingency Program as
necessary in accordance with the approved plan (as it may be revised) and shall,
within 14 days after Landlord’s written request, provide Landlord with copies of
all reports and documentation prepared in connection therewith.  Within 14 days
after Landlord’s written request, Tenant shall provide Landlord with copies of
any routine safety audits conducted by Tenant in the ordinary course of Tenant’s
business.  Landlord may from time-to-time undertake an environmental audit to
assess the compliance of Tenant with applicable Environmental Laws if Landlord
reasonably believes that Tenant is not then in material  compliance with such
Environmental Laws or if there is any release of Hazardous Materials required to
be reported under any Environmental Law that arises out of the use, operation,
or occupancy of the Premises or Premises by Tenant or any Tenant Responsible
Parties during the term of this Lease and any further period during which Tenant
or any Tenant Responsible Party retains use, operation or occupancy of the
Premises (a “Tenant’s Release”).  Any such audit shall be at Tenant’s cost and
expense if the results of such audit identify any such  material non-compliance
by Tenant or any Tenant’s Release.  In addition, Tenant shall investigate,
assess, monitor and report as required by applicable Environmental Law, at
Tenant’s sole cost and expense, any Tenant’s Release.  Further, Tenant shall
remediate, in compliance with applicable Environmental Laws, at Tenant’s sole
cost and expense, any Tenant’s Release requiring Response Action (as defined in
310 C.M.R. 40.0000).  Tenant shall submit to Landlord for Landlord’s prior
approval a work plan outlining in reasonable detail any Remedial Work to be
performed by Tenant hereunder (the “Remedial Work Plan”).  Landlord shall not
unreasonably withhold or delay its approval of such Remedial Work Plan if (i) it
complies with all applicable Environmental Laws; and (ii) the Remedial Work
outlined therein reasonably appears sufficient to remediate the releases to the
level provided for in this Section 5.02(d).  If Tenant is obligated to remediate
a Tenant’s Release under this Lease, Tenant shall be





24

--------------------------------------------------------------------------------

 

 

obligated to remediate the Tenant’s Release to a level that will permit the
portion of the Property to be used for first class office, laboratory, and
research and development uses under applicable laws, statutes, codes, and
ordinances, whether now existing or hereafter enacted.  Tenant shall make
available to Landlord copies of drafts of any submittals to governmental
authorities in connection with the Remedial Work for Landlord’s review and
comment at least three (3) business days prior to such submittal, and Tenant
shall consider in good faith and incorporate as Tenant reasonably deems
appropriate Landlord’s comments thereon.  Tenant shall sign any manifests or
other documents as the waste generator for any Hazardous Materials it disposes
of or sends off site or otherwise arising from a Tenant’s Release.  This
Subsection shall survive the term of this Lease and shall be subject to the
provisions of Section 5.03. Tenant’s remediation obligation set forth in this
Subsection shall not limit Landlord’s right to damages, if any, which Landlord
may incur due to any unremediated Hazardous Materials resulting from a Tenant’s
Release.

(f)     Tenant shall pay for all costs reasonably incurred by Landlord, for
independent consultants or otherwise, in connection with inspections,
investigations, and/or response actions concerning a release of Hazardous
Materials at the Premises (to the extent caused by Tenant, Tenant ’s agents,
contractors or employees, or persons acting by, through or under Tenant ).

(g)     Tenant may require that any representative of Landlord entering into a
secured portion of the Premises identified by Tenant to Landlord in advance as
containing proprietary information for the purposes set forth in this Section
5.02 execute a confidentiality agreement with respect to Tenant’s proprietary
information, provided, however, that such agreement is subject to Landlord’s
prior approval (not to be unreasonably withheld).  Landlord agrees to hold any
proprietary information identified by Tenant and supplied to Landlord pursuant
to this Section 5.02(b)-(f) (“Confidential Information”) in confidence, subject
to disclosures to the extent that such disclosure is required by law or court
order or by discovery rules in any legal proceeding.  Notwithstanding the
foregoing, Landlord may disclose such Confidential Information to its lenders,
attorneys, and consultants in connection with the financing or sale of the
Property or Landlord’s review of such information provided that such lenders,
attorneys and consultants are informed of Landlord’s obligations hereunder and
do not disclose such Confidential Information in a manner that would not be
permitted hereunder.

Section 5.03.      Hazardous Materials Indemnity.  Tenant shall indemnify,
defend with counsel reasonably acceptable to Landlord and hold Landlord,
Landlord’s managing agent and any mortgagee of the Premises, and any other
Indemnitees (as defined in Section 12.01) fully harmless from and against any
and all liability, loss, suits, claims, actions, causes of action, proceedings,
demands, costs, penalties, damages, fines and expenses, including, without
limitation, attorneys’ fees, consultants’ fees, laboratory fees and cleanup
costs, and the costs and expenses of investigating and defending any claims or
proceedings, resulting from, or attributable to (i) the presence of any
Hazardous Materials on the Property or the Premises arising from the action or
negligence of Tenant, its officers, employees, contractors, and agents, or
arising out of the generation, storage, treatment, handling, transportation,
disposal or release by such party (or their respective officers, employees,
contractors, agents or invitees) of any Hazardous Materials at or near the
Property or the Premises, (ii) any violation(s) by Tenant or its officers,
employees, contractors, agents or invitees of any applicable law regarding
Hazardous Materials, and (iii) any breach by Tenant of the obligations set forth
in Sections 5.02(b) and (d) of this Lease.





25

--------------------------------------------------------------------------------

 

 

The provisions of this Section 5.03 shall survive the expiration or earlier
termination of this Lease.

Section 5.04.      Rules and Regulations.  Rules and regulations delivered to
Tenant in writing, provided the same are not inconsistent with or in limitation
of the provisions of this Lease, which in the judgment of the Landlord are
reasonable, shall be observed by the Tenant and its employees, and Tenant shall
use reasonable efforts to cause its agents, contractors, customers and business
invitees to comply therewith. The initial rules and regulations are attached
hereto as Exhibit 5.04. So long as Tenant leases all of the rentable area of the
Building, such rules and regulations shall be consistent with rules and
regulations of similar first class, single tenant office and laboratory
buildings in the Greater Boston area.  Tenant acknowledges that the rules and
regulations may include provisions necessary to comply with requirements of
governmental approvals and as necessary to maintain the Leadership in Energy and
Environmental Design certification, if any, of the core and shell of the
Building.  Landlord agrees that the rules and regulations shall not be applied
against Tenant in a discriminatory manner.  Tenant agrees that Landlord shall
not be liable to Tenant for the failure of other tenants, if any, to comply with
the rules and regulations.

Article 6.

 

Compliance with Legal Requirements

Section 6.01.      Compliance with Legal Requirements.  Throughout the term of
this Lease, Tenant, at its sole cost and expense, will promptly comply with all
requirements of law, code, regulation or ordinance related in any way to its use
and occupancy of the Premises, including without limitation any Tenant Work and
the Finish Work, and will procure and maintain all permits, licenses and other
authorizations required with respect to the Premises, or any part thereof, for
the lawful and proper operation, use and maintenance of the Premises or any part
thereof. Notwithstanding the foregoing to the contrary, Tenant shall have no
obligation to bring the foundations, exterior walls, structural floors, fire
egress stairs, and roof of the Building, and the elevators, fire safety,
plumbing, electrical, heating, ventilation and air conditioning systems of the
Building installed as Base Building Work (collectively, the “Base Building”)
into compliance with applicable laws, codes, regulations or ordinances except to
the extent such compliance is required as a result of (i) any Tenant Work or
Finish Work, (ii) Tenant’s particular use of the Premises, as opposed to the
Permitted Use generally in a manner consistent with the specifications for the
Base Building set forth in the Base Building Work plans and specifications, and
including any compliance required due to Tenant’s use of animals in the Premises
or due to any density in any portion of the Premises exceeding the person per
usable square feet specification for which the applicable portion of Base
Building Work has been designed, (iii) Tenant’s Exterior Equipment, (iv) the
exercise of Tenant’s facilities management rights pursuant to Section 3.03 of
this Lease, (v) Tenant’s negligence or willful misconduct (subject to the
provisions of Section 4.05), or (vi) Tenant’s default under this Lease
(collectively, the “Tenant Base Building Compliance Obligations”).  Landlord
shall have the obligation to bring elements of the Base Building into compliance
with applicable laws (including, without limitation, Environmental Laws as
hereinafter defined, but subject to the other provisions of this lease governing
Tenant’s use of Hazardous Materials) except to the extent such compliance is
required as a result of any Tenant Base Building Compliance Obligations.





26

--------------------------------------------------------------------------------

 

 

Article 7.

 

Construction, Condition, Repairs and Maintenance of Premises

Section 7.01.      Base Building Work.  Landlord shall construct the Building in
accordance with the Work Letter attached as Exhibit 7.02, attached.

Section 7.02.     Finish Work. Landlord shall construct Tenant’s initial
improvements to prepare the Premises for Tenant’s occupancy in accordance with
Exhibit 7.02, attached.

Section 7.03.      Landlord Maintenance Obligations.

(a)     Except as otherwise provided in this Lease, including without limitation
if Tenant has assumed responsibility for such services pursuant to a Facilities
Management Notice, throughout the term of this Lease, but subject to the terms
of Article 11, Landlord shall make such repairs to the Base Building, including
the elevators, and the common areas of the Property exterior to the Building as
may be necessary to keep them in good condition in accordance with standards for
a first class office, laboratory and research and development building in the
suburban Boston area, reasonable wear and tear excepted.

(b)     Landlord shall prepare, or cause to be prepared, a written operations
and maintenance plan for any heating, ventilation and air-conditioning systems
serving the Premises (in common with other parts of the Building, if applicable)
from time-to-time and shall provide Tenant with a copy of such O&M
Plan.  Landlord may amend or modify the O&M Plan from time to time in
consultation with Tenant.  If, in Tenant’s good faith determination, the O&M
Plan does not comply with standards for first class office, laboratory and
research and development buildings in the suburban Boston area, Tenant may
object to such O&M Plan with specific comments and suggestions for revisions
given within 20 days following receipt of such plan from Landlord.  If the
parties are unable to resolve any disputes regarding whether the O&M Plan meets
the applicable standard within 60 days thereafter, despite good faith efforts to
do so, then either party may submit such dispute to arbitration in accordance
with the last paragraph of Section 14.07(b) of this Lease (except that the
arbitrator shall be a mechanical, engineering and plumbing engineer with at
least 20 years’ experience in the design and operation of HVAC systems in first
class office and laboratory buildings in the greater Boston area).  In
connection with the operation and repair of such systems, Tenant shall have the
appurtenant right to monitor, access and inspect such systems to confirm that
they are being operated and maintained as required hereunder.

Section 7.04.      Tenant Maintenance Obligations.  Throughout the term of this
Lease, and except as provided in Section 7.03, but subject to the terms of
Article 11, Tenant shall clean, maintain and repair the Premises, and any Tenant
Work (including the Finish Work), the heating ventilation and air-conditioning
units, if any, installed by or on behalf of Tenant as Finish Work or Tenant
Work, and any other Building systems to the extent exclusively serving the
Premises, all in accordance with standards for a first class office, laboratory
and research and development building in the suburban Boston area, reasonable
wear and tear excepted.

Section 7.05.      Landlord’s Right of Entry.  Landlord, or agents or
prospective investors, lenders or purchasers of Landlord, at reasonable times,
reserves the right to enter upon the Premises





27

--------------------------------------------------------------------------------

 

 

to examine the condition thereof, to make repairs, alterations and additions as
Landlord is required or permitted under the terms of this Lease, to perform any
other services required or permitted by Landlord under this Lease, and at any
reasonable time within eighteen (18) months before the expiration of the term to
show the Premises to prospective tenants. In connection with such access,
Landlord shall not unreasonably interfere with the operation or work at the
Premises and shall give Tenant reasonable prior written notice where practicable
(except in the event of an emergency, in which event such notice shall be as
prompt as possible under the circumstances and may be oral) of Landlord’s intent
to access the Premises.

Section 7.06.     Service Interruptions.  In the event that there shall be an
interruption, curtailment or suspension of any service required to be provided
by Landlord pursuant to Exhibit 3.02 (and no reasonably equivalent alternative
service or supply is provided by Landlord) (but not including any services that
are then subject to Tenant’s facilities management rights pursuant to the
exercise of Tenant’s rights under Section 3.03), or if Landlord fails to
commence and diligently prosecute to completion any repair or maintenance
required by Landlord under this Lease within applicable notice and cure periods,
that shall materially interfere with Tenant’s use and enjoyment of a material
portion of the Premises, and Tenant actually ceases to use the affected portion
of the Premises (any such event, a “Service Interruption”), and if (i) such
Service Interruption shall continue for five (5) consecutive business days
following receipt by Landlord of written notice from Tenant describing such
Service Interruption (the “Service Interruption Notice”), (ii)  such Service
Interruption shall not have been caused, in whole or in part, by matters
described by Article 11 or by an act or omission in violation of this Lease by
Tenant or by any negligence of Tenant, or Tenant’s agents, employees,
contractors or invitees, and (iii) the cure of the condition giving rise to the
Material Service Interruption is within Landlord’s reasonable control (a Service
Interruption that satisfies the foregoing conditions being referred to
hereinafter as a “Material Service Interruption”) then, as liquidated damages
and Tenant’s sole remedy at law or equity, Tenant shall be entitled to an
equitable abatement of Base Rent and Tenant’s Pro Rata Share of Operating
Expenses and Taxes, based on the nature and duration of the Material Service
Interruption, the area of the Premises affected, and the then current Rent
amounts, for the period that shall begin on the commencement of such Service
Interruption and that shall end on the day such Material Service Interruption
shall cease.

Notwithstanding the foregoing, if (w) a Material Service Interruption continues
for 225 days (provided that such 225 day period shall be extended for a period
of up to an additional 90 days so long as Landlord is diligently prosecuting to
cure such Material Services Interruption) following delivery of the Service
Interruption Notice, (x) Tenant simultaneously delivered the Service
Interruption Notice to any then-Mortgagee (as defined in Section 10.1), (y) such
Mortgagee has not cured such Material Service Interruption within the period set
forth in Section 10.3, and (z) such Material Service Interruption adversely
interferes with Tenant’s operations in at least 25% of the Premises (measured in
rentable square feet), then following such 225-day period (as the same may be
extended as provided above) Tenant shall have the option to terminate this Lease
upon thirty (30) days prior written notice to Landlord and such Mortgagee;
provided, however, that if such Material Service Interruption shall cease prior
to the expiration of such thirty (30) day period, then such termination notice
shall be of no force or effect.

The provisions of this Section 7.06 shall not apply to matters arising out of
any casualty or taking by eminent domain, which events are addressed by Article
11 of this Lease.





28

--------------------------------------------------------------------------------

 

 

Article 8.

 

Alterations and Additions

Section 8.01.      Tenant Work

(a)     The Tenant shall not make any additional alterations or additions,
structural or non‑structural, to the Premises without first obtaining the
written consent of Landlord on each occasion, which consent shall not be
unreasonably withheld, conditioned or delayed.  Any such alterations or
additions are referred to herein as “Tenant Work”.  For non-structural
alterations or additions valued at less than $200,000 which do not affect any of
the exterior, lobbies, elevator, roof, structure, or building systems in or at
the Building, Landlord’s consent shall not be required (“Minor Alterations”)
provided, however, that (i) if such Minor Alteration requires a building permit
from the applicable municipal authority, Landlord’s consent shall be required,
provided that such consent shall not be unreasonably withheld, conditioned or
delayed, and (ii) if Landlord’s consent was not obtained therefor, upon the
expiration or termination of this Lease, Tenant shall readapt, repair and
restore the affected portion of the Premises to substantially the condition the
same were in prior to such Minor Alteration.  Additionally, Tenant shall give
prior written notice to Landlord of any Minor Alteration regardless of whether
Landlord’s consent is required.  Wherever consent is required, it shall include
reasonable approval of plans and contractors and the insurance required under
Section 4.04.  Unless otherwise approved by Landlord, Tenant shall use the
structural engineer employed by Landlord for the Building where Alterations
affect Building structure. Tenant shall notify Landlord of all alterations or
additions and provide Landlord with copies of any construction plans therefor
whether or not Landlord’s consent is required.  All such allowed alterations,
including reasonable third-party costs of review in seeking Landlord’s approval,
shall be made at Tenant’s expense by an Approved Contractor (as defined below),
in compliance with all laws, and be of first class quality. Prior to commencing
any work at the Property other than Minor Alterations or Alterations costing
less than $2,000,000 (such amount decreasing to $500,000, at any time that
Tenant fails to meet the Financial Test) in the aggregate, Tenant shall provide
and record bonds or such other security as is reasonably satisfactory to
Landlord sufficient to protect the interests of both Tenant and Landlord in the
Property from any lien arising out of a failure to pay for work performed for
Tenant, and all alterations and additions performed by Tenant, (but excluding
Minor Alterations), shall be performed by an Approved Contractor.  Upon the
expiration or earlier termination of this Lease, Tenant shall assign to Landlord
(without recourse) all warranties and guaranties then in effect for all work
performed by Tenant at the Premises.  Tenant shall have the right to install its
own security system within the Premises as part of any Tenant Work, subject to
Landlord’s review of the plans and specifications in accordance with this
Article 8.

For purposes of this Section 8.01(a), an “Approved Contractor” shall mean a
contractor or mechanic identified by Tenant in writing, who has been approved by
Landlord (such approval not to be unreasonably withheld, conditioned or
delayed).

(b)     Except as set forth below, any alterations or additions made by, for or
on behalf of the Tenant which are permanently affixed to the Premises or affixed
in a manner so that they cannot be removed without defacing or damaging the
Premises shall, except as expressly provided in this paragraph, become property
of the Landlord at the termination of occupancy as





29

--------------------------------------------------------------------------------

 

 

provided herein.  If Landlord notifies Tenant, in connection with any consent to
alterations or additions requested by Tenant, or in connection with the review
and approval of the plans for the Finish Work under Exhibit 7.02 that Tenant
shall be required to remove such alterations or additions or Finish Work at the
expiration of the term of the Lease, or if any such alterations or additions did
not require Landlord’s consent pursuant to the terms hereof, then such
alterations or additions or Finish Work, as applicable, shall be removed by
Tenant, at its expense, with minimal disturbance to the Premises prior to the
expiration of the term of the Lease.  Notwithstanding the immediately preceding
sentence to the contrary, Landlord may only require Tenant to remove items of
Tenant Work or Finish Work that are above or otherwise inconsistent with the
first class nature of the Building.  Tenant’s trade fixtures and personal
property and equipment, which are not affixed or that may be removed with
minimal disturbance or repairable damage, may be removed by Tenant during the
term of this Lease, and shall be removed prior to the expiration of the term of
the Lease, provided such disturbance or damage is restored and repaired so that
the Premises are left in at least as good a condition as they were in at the
commencement of the term, reasonable wear and tear excepted.  In no event shall
any Finish Work that constitutes fixtures (i.e., items that cannot be removed
from the Premises without damaging the Building) funded by the Finish Work
Allowance or Supplemental Allowance be deemed to be Tenant’s trade fixtures,
personal property or equipment.  The Premises shall otherwise be left in the
same condition as at the commencement of the term or such better condition as it
may thereafter be put, reasonable wear, tear and, to the extent Landlord is
required to restore the same, damage by fire or other casualty or taking or
condemnation by public authority excepted.  Notwithstanding anything herein or
otherwise in this Lease to the contrary:

(i) to the extent that Tenant utilizes any portion of the Supplemental Allowance
to make Alterations necessary to use the Premises for laboratory or research and
development purposes, such Alterations must remain in the Premises following the
term of this Lease;

(ii)  the Tenant’s Exterior Equipment, if any, paid for directly by Tenant,
together with such other items that may be agreed upon by mutual written
agreement of the parties from time to time, shall be and remain the personal
property of Tenant, shall not be deemed to be Tenant Work or Finish Work, and
Tenant shall have the right to remove the foregoing from the Premises at any
time and from time to time during the term of this Lease; and

(iii) if and to the extent Tenant modifies, reduces or eliminates the Amenities
with subsequent Tenant Work following the Commencement Date, Tenant shall
restore the Amenities and affected areas of the Premises to the condition and
size existing on the Commencement Date prior to the expiration of the term.

Article 9.

 

Discharge of Liens

Section 9.01.      No Liens.  Tenant will not create or permit to be created or
to remain, and within ten (10) days after notice from Landlord will discharge or
bond off, at its sole cost and expense and to the reasonable satisfaction of
Landlord and any mortgagee, any lien, encumbrance





30

--------------------------------------------------------------------------------

 

 

or charge (on account of any mechanic’s, laborer’s, materialmen’s or vendor’s
lien, or any mortgage, or otherwise) made or suffered by Tenant which is or
might be or become a lien, encumbrance or charge upon the Premises (including
Tenant’s leasehold interest therein), Property or any part thereof, or the
rents, issues, income or profits accruing to Landlord therefrom, and Tenant will
not suffer any other matter or thing within its control whereby the estate,
rights and interest of Landlord in the Property or Premises or any part thereof
might be materially impaired. Notice is hereby given that Landlord shall not be
liable for any labor or materials furnished or to be furnished to Tenant in
connection with any Tenant Work and that no mechanic’s or other lien for any
such labor or materials shall attach to or affect the estate or interest of
Landlord in and to the Premises or the Property, and, upon Landlord’s request,
to the maximum extent permitted by law, Tenant shall cause any contractor of
Tenant to execute and deliver an acknowledgement confirming the same in such
form as Landlord may from time to time reasonably prescribe.

Article 10.

 

Subordination

Section 10.01.    Lease Subordinate to Mortgages.

(a)     The interest of the Tenant hereunder shall be subordinate to the rights
of any holder of a mortgage or holder of a ground lease of property which
includes the Premises (any such holder, a “Mortgagee”), and executed and
recorded subsequent to the date of this Lease, unless such Mortgagee shall
otherwise so elect, subject to the provisions of Section 10.01(f), below; or

(b)     If any Mortgagee shall so elect, this Lease, and the rights of the
Tenant hereunder, shall be superior in right to the rights of such Mortgagee,
with the same force and effect as if this Lease had been executed and delivered,
and recorded, or a statutory notice hereof recorded, prior to the execution,
delivery and recording of any such mortgage.

Any election as to Subsection (b) above shall become effective upon either
notice from such Mortgagee to the Tenant in the same fashion as notices from the
Landlord to the Tenant are to be given hereunder or by the recording in the
appropriate registry or recorder’s office of an instrument, in which such
Mortgagee subordinates its rights under such mortgage or ground lease to this
Lease.

In the event any Mortgagee shall succeed to the interest of Landlord, whether by
judicial or non-judicial foreclosure or otherwise, at the election of such
Mortgagee, Tenant shall, and does hereby agree to attorn to such Mortgagee and
to recognize such Mortgagee as its Landlord and Tenant shall promptly execute
and deliver any instrument that such Mortgagee may reasonably request to
evidence such attornment provided such document contains reasonably satisfactory
non‑disturbance provisions to allow Tenant to remain in occupancy pursuant to
this Lease and exercise all of its other rights under this Lease as long as no
Event of Default exists.  The form of instrument attached as Exhibit 10.01 shall
be deemed acceptable to Tenant (the “SNDA”). If requested by any such Mortgagee,
Tenant further agrees to enter into a new lease for the balance of the term of
this Lease (and otherwise upon the same terms and conditions of this Lease) in
the event of a judicial or non-judicial foreclosure of a mortgage granted to any
Mortgagee.  Landlord





31

--------------------------------------------------------------------------------

 

 

will reimburse Tenant for all reasonable third party attorneys’ fees that Tenant
incurs to review such agreement pursuant to the preceding sentence.

Upon such attornment, the Mortgagee shall not be:

(A)       liable for any failure of the Landlord to perform its obligations
under the Lease with respect to the period prior to the date on which the
Mortgagee shall become the owner of the Property, except for any such failure to
perform (i) that continues after the date that the Mortgagee shall become the
owner of the Property, and (ii) of which the Mortgagee received notice of such
failure to perform prior to the  date of the applicable foreclosure sale or
deed-in-lieu of foreclosure, and (iii) which is susceptible of cure by the
Mortgagee after the Mortgagee becomes the owner of the Property; provided
however, that in no event shall any Mortgagee succeeding to the interest of
Landlord be liable to Tenant for monetary damages for any act, default or
omission of a prior Landlord to the extent such damages have accrued prior to
the date of such succession. Nothing in this subparagraph (a) relieves any
Mortgagee succeeding to the interest of Landlord of its obligation to perform
the obligations of Landlord from and after the date such Mortgagee becomes the
owner of the Property, including without limitation for matters arising prior to
such succession but first identified by Tenant, and for which notice is first
given by Tenant, following such succession;

 

(B)       bound by any payment of rent or other sum due by Tenant under the
Lease made more than one (1) month in advance;

 

(C)       bound by any assignment of or any amendment or modification to the
Lease made without the express written consent of the Mortgagee except for an
amendment or modification specifically referred to in or contemplated by the
Lease such as an extension amendment or for an assignment for which Landlord’s
consent is not required under the Lease; or

 

(D)       subject to any offset, defense or counterclaim unless (i) expressly
provided for in the Lease (including, without limitation, Tenant’s right to
offset any unpaid portion of the Lease Allowances (as defined below) as set
forth in Section 2.02 of Exhibit 7.02 of the Lease, together with interest at
the rate applicable to late payments of rent, until Tenant has received the
entire Lease Allowances) and (ii) the Mortgagee received any notices that are
conditions precedent to the exercise of such rights in the manner provided in
Section 3 of the SNDA; or

 

(E)       liable for the restoration of improvements following any casualty not
required to be insured under the Lease or for the costs of any restoration in
excess of the proceeds recovered under any insurance required to be carried
under the Lease; or

 

(F)       liable for (i) the commencement or completion of any construction, or
(ii) any contribution toward construction or installation of any improvements
upon the Premises (including, without limitation, the Tenant Improvement
Allowance or Supplemental Allowance, each as defined in the Work Letter, which
shall be collectively referred to as the “Lease Allowances”) (the foregoing
subsections (i)-(ii), collectively, the





32

--------------------------------------------------------------------------------

 

 

“Construction-Related Obligations”); provided however, that if such Mortgagee
succeeding to the interest of the Landlord does not fund the Lease Allowances
when due under the Lease, Tenant shall retain its right to offset any unpaid
portion of the Lease Allowances as set forth in Section 2.02 of Exhibit 7.02 of
the Work Letter, together with interest at the rate applicable to late payments
of rent, until Tenant has received the entire Lease Allowances.
Construction-Related Obligations shall not include (x) reconstruction or repair
following fire, casualty or condemnation, or (y) day-to-day maintenance and
repairs. Prior to Substantial Completion of the Landlord Work, any rights of
Tenant to exercise remedies on account of Construction-Related Obligations are
further subject to the provisions of Section 5 of the SNDA.

(c)     The covenant and agreement contained in this Lease with respect to the
rights, powers and benefits of any such Mortgagee constitute a continuing offer
to any person, corporation or other entity, which by accepting or requiring an
assignment of this Lease or by entry of foreclosure assumes the obligations set
forth in this Article 10 with respect to such Mortgagee.

(d)     No assignment of this Lease and no agreement to make or accept any
surrender, termination or cancellation of this Lease and no agreement to modify
so as to reduce the Rent, change the term, or otherwise materially change the
rights of the Landlord under this Lease, or to relieve the Tenant of any
obligations or liability under this Lease, shall be valid unless consented to in
writing by the Landlord’s Mortgagees, if any, to the extent that such consent is
required pursuant to the terms of the applicable mortgage or ground lease.

(e)     The Tenant agrees, within ten (10) business days following the request
of the Landlord, to execute and deliver from time to time any agreement, in
recordable form, which may reasonably be deemed necessary to implement the
provisions of this Section 10.01, including, without limitation, the form of
agreement attached as Exhibit 10.01.  Landlord will reimburse Tenant for all
reasonable third party attorneys’ fees that Tenant incurs to review such
agreement under this subsection (e) if the form provided by Landlord is not
substantially similar to Exhibit 10.01, provided that Landlord shall have no
obligation to reimburse Tenant for any amount in excess of $4,000 in any one
instance (such amount to be increased, but never decreased, annually in
proportion to any increase in the CPI).

(f)     Landlord agrees that any subordination of this Lease to any mortgage now
or hereafter encumbering the Premises shall be conditioned upon Landlord
delivering to Tenant a written, recordable Subordination, Non-Disturbance and
Attornment Agreement from the ground lessor or mortgagee seeking to have this
Lease subordinated to its interest substantially in the form attached as Exhibit
10.01 or in such other customary form as is required by Landlord’s mortgagee.
Landlord represents and warrants to Tenant that the Property is not currently
subject to a mortgage.

Section 10.02.     Estoppel Certificates.  Each party agrees to furnish to the
other, and Tenant agrees to cause Guarantor to furnish to Landlord, within ten
(10) business days after request therefor (or, with respect to Tenant, if
requested of Tenant by any Mortgagee) from time to time, a written statement
setting forth the following information:

(a)     Whether and when Tenant accepted possession of the Premises, and the
commencement and expiration dates of the term of this Lease,





33

--------------------------------------------------------------------------------

 

 

(b)     The applicable Rent then being paid, including all Additional Rent based
upon the Additional Rent most recently established;

(c)     That, if true, the Lease is current and the party providing the
statement is not aware of any uncured breach of this Lease or specifying any
breach;

(d)     That, if true, the party providing the statement is not aware of any
current claims or offsets against the other party, or specifically listing any
such claims;

(e)     The date through which Base Rent and Additional Rent has then been paid;

(f)     Whether Guarantor and Tenant then meet the Financial Test, collectively;

(g)     Such other information relevant to the Lease or Guaranty as the
requesting party may reasonably request;

(h)     A statement that any prospective Mortgagee and/or purchaser may rely on
all such information.

Without limiting the generality of the foregoing, Tenant has approved the
statement form attached as Exhibit 10.02.

Section 10.03.    Notices to Mortgagees.  After receiving notice from any
person, firm or other entity that it holds a mortgage which includes the
Premises as part of the mortgaged premises, or that it is the ground lessor
under a lease with the Landlord, as ground Tenant, which includes the Premises
as a part of the mortgaged premises, no notice of default from the Tenant to the
Landlord shall be effective against such Mortgagee unless and until a copy of
the same is given to such Mortgagee, and the curing of any of the Landlord’s
defaults by such Mortgagee shall be treated as performance by the
Landlord.  Accordingly, no act or failure to act on the part of the Landlord
which would entitle the Tenant under the terms of this Lease, or by law, to be
relieved of the Tenant’s obligations hereunder, to exercise any right of
self‑help or to terminate this Lease, shall result in a release or termination
of such obligations or a termination of this Lease unless (i) the Tenant shall
have first given written notice to such Mortgagee of the Landlord’s act or
failure to act which could or would give basis for the Tenant’s rights; and
(ii) such Mortgagee, after receipt of such notice, has failed or refused to
correct or cure the condition complained of within the applicable cure period
afforded Landlord under this Lease or such longer period of time as may be
reasonably required by Mortgagee to cure such default with due diligence
(including such time as may be necessary for Mortgagee to obtain possession or
title to the Property, if required to cure the default, but in no event shall
such longer period of time exceed, in the aggregate, 180 days).

Section 10.04.    Assignment of Rents.  With reference to any assignment by the
Landlord of the Landlord’s interest in this Lease, or the rents payable
hereunder, conditional in nature or otherwise, which assignment is made to the a
Mortgagee, the Tenant agrees:

(a)     That the execution thereof by the Landlord, and the acceptance thereof
by the Mortgagee, shall never be treated as an assumption by such Mortgagee of
any of the obligations





34

--------------------------------------------------------------------------------

 

 

of the Landlord hereunder, unless such Mortgagee shall, by notice sent to the
Tenant, specifically make such election; and

(b)  That, except as aforesaid, such Mortgagee shall be treated as having
assumed the Landlord’s obligations hereunder only upon foreclosure of such
Mortgagee’s mortgage or the taking of possession of the Property, or, in the
case of a ground lessor, the termination of the ground lease.

Article 11.

 

Fire, Casualty and Eminent Domain

Section 11.01.    Rights to Terminate the Lease.   The Landlord, at its sole
option, may elect to terminate this Lease, provided that Landlord is then also
terminating the lease of any other tenant that is similarly affected in the
Building, if (i) all or substantially all of the Premises or at least 50 percent
of the Building (not including the Premises) is damaged by a casualty not
insured by the coverage required to be carried hereunder (whether or not such
insurance is actually carried), or is taken by eminent domain, (ii) the Building
is damaged by an fire or other casualty (whether or not insured) such that the
same cannot, in ordinary course, reasonably be expected to be restored within 15
months from the time that such restoration work would commence, or (iii) the
Premises or Building is damaged by a fire or other casualty, or is taken by
eminent domain, at a time when no more than 18 months then remain in the term of
this Lease, and the time reasonably estimated by Landlord’s general contractor
pursuant to Section 11.01(b), below, to restore the Premises or Building, as
applicable, will take longer than 50% of the then-remaining term of the Lease
(unless, within 21 days after receipt of Landlord’s termination notice, Tenant
exercises any then-remaining right to extend the term of this Lease pursuant to
Article 22 hereof).  When fire or other unavoidable casualty or taking renders
any portion of the Premises substantially unsuitable for its intended use
(including, without limitation, by causing damage to such portions of the common
areas and facilities of the Building as are necessary to provide reasonably safe
access to the Premises and to provide those building services, such as utilities
and HVAC service, that Landlord is required to provide hereunder), a just and
proportionate abatement of Base Rent and Tenant’s Pro Rata Share of Operating
Expenses and Taxes shall be made for so long as such interference shall
continue, and the Tenant may elect to terminate this Lease if:

(a)     The Landlord fails, within ten (10) days following written notice from
Tenant of such failure, to give written notice sixty (60) days after such
casualty of its intention to restore the Premises (and such portions of the
common areas and facilities of the Building as are necessary to provide
reasonably safe access to the Premises and to provide those building services,
such as utilities and HVAC service, that Landlord is required to provide
hereunder) or provide alternate access, if access has been taken or destroyed;
or

(b)     If Landlord gives notice of its intention to restore and, in the
reasonable estimate of Landlord’s general contractor, such restoration of the
Premises (and such portions of the common areas and facilities of the Building
as are necessary to provide reasonably safe access to the Premises and to
provide those building services, such as utilities and HVAC service, that
Landlord is required to provide hereunder) will take greater than fifteen (15)
months to complete (or, if less than eighteen (18) months remain in the term of
this Lease, greater than one-half of the





35

--------------------------------------------------------------------------------

 

 

then-remaining length of the term), provided that Tenant gives such notice
within 30 days after receiving Landlord’s notice that it intends to restore the
Premises; or

(c)      If Landlord gives notice of its intention to restore and the Landlord
fails to restore the Premises (together with such portions of the common areas
and facilities of the Building as are necessary to provide reasonably safe
access to the Premises and to provide those building services, such as utilities
and HVAC service, that Landlord is required to provide hereunder) to a condition
substantially suitable for their intended use within the longer of fifteen (15)
months or such longer period as Landlord’s general contractor has estimated for
restoration pursuant to clause (b), above, plus a contingency period equal to
10% of such period estimated by the general contractor, of such fire or other
unavoidable casualty, or taking; provided however, that (x) in the event
Landlord has diligently commenced repairs to the damaged property and such
repair takes more than such period to complete due to causes beyond Landlord’s
reasonable control, Landlord shall have the right to complete such repairs
within a reasonable time period thereafter (the “Additional Time”) but in no
event shall such Additional Time be longer than the shorter of (i) ninety (90)
days; or (ii) the length of such delays beyond Landlord’s reasonable control and
(y) if Landlord completes such restoration within 30 days following receipt of
Tenant’s notice of termination, then such notice of termination shall be deemed
null and void and of no further force and effect.

In the event of any termination of this Lease in accordance with this Section
11.02 following any casualty, Landlord shall be entitled to the Tenant’s
property insurance proceeds attributable to Finish Work (but solely to the
extent funded with the Finish Work Allowance and Supplemental Allowance). The
Landlord reserves, and the Tenant grants to the Landlord, all rights which the
Tenant may have for damages or injury to the Premises for any taking by eminent
domain, except for damages specifically awarded on account of the Tenant's trade
fixtures, property or equipment, and moving expenses.

Section 11.02.     Restoration Obligations.  If the Lease has not terminated
pursuant to Section 11.01, then, following any casualty or taking by eminent
domain, Landlord shall proceed with diligence, subject to then applicable
statutes, building codes, zoning ordinances and regulations of any governmental
authority, and the receipt of insurance proceeds,  to repair or cause to be
repaired such damage (excluding any Tenant Work and Finish Work).  All repairs
to and replacements of Tenant’s Tenant Work, Finish Work, trade fixtures,
equipment and personal property shall be made by and at the expense of Tenant.

Article 12.

 

Indemnification

Section 12.01.    General Indemnity.  Subject to the waiver of claims set forth
in Section  4.05, except to the extent arising from a breach of this Lease by
Landlord or the negligent acts or willful misconduct of Landlord or Landlord’s
agents, contractors or employees, Tenant shall defend, indemnify and hold
harmless Landlord, Landlord’s lenders, Landlord’s managing agent, The Prudential
Life Insurance Company of America, PGIM, Inc. PRISA II LHC, LLC,  the
association of unit owners of the Reservoir Woods Primary Condominium and their
respective partners, members, managers, officers, directors, and employees (the
“Indemnitees”) from and





36

--------------------------------------------------------------------------------

 

 

against any and all claims, demands, liabilities, damages, judgments, orders,
decrees, actions, proceedings, fines, penalties, costs and expenses, including
without limitation, court costs and attorneys’ fees, (x) arising from or
relating to any third party claim for loss of life, or damage or injury to a
person or property (i) occurring in the Building or arising out of the use of
the common areas and other areas appurtenant to the Premises outside of the
Building by Tenant, or its agents, employees, or contractors or anyone claiming
by or through Tenant (including without limitation in the exercise of any rights
of Tenant pursuant to Section 3.03 of the Lease), (ii) caused by any negligent
act or omission or violation of this Lease by Tenant, or its agents, employees,
or contractors or anyone claiming by or through Tenant, or (y) arising out the
exercise of Tenant’s rights under Section 14.07(b) (including without limitation
any claim by another tenant in the Building that such exercise resulted in a
default under its lease).

Subject to the waiver of claims set forth in Section 4.05, except to the extent
arising from a breach of this Lease by Tenant or the negligent acts or willful
misconduct of Tenant or Tenant’s agents, contractors or employees, Landlord
shall defend, indemnify and hold harmless Tenant from and against any and all
claims, demands, liabilities, damages, judgments, orders, decrees, actions,
proceedings, fines, penalties, costs and expenses, including without limitation,
court costs and attorneys’ fees, arising from or relating to any third party
claim for loss of life, or damage or injury to a person or property caused by
any negligent act or omission or violation of this Lease by Landlord, its
agents, employees, or contractors.

Section 12.02.    Defense Obligations.  In case any action or proceeding is
brought against either party by reason of any such occurrence, the party
required to provide indemnification, upon written notice from the party entitled
to indemnification, will, at the sole cost and expense of the party required to
provide indemnification, resist and defend such action or proceeding or cause
the same to be resisted and defended, by counsel designated by the party
required to provide indemnification and approved in writing by the party to be
defended, which approval shall not be unreasonably withheld.

Article 13.

 

Mortgages, Assignments and Subleases by Tenant

Section 13.01.    Right to Transfer.

(a)     Tenant’s interest in this Lease may not be mortgaged, encumbered,
assigned or otherwise transferred, or made the subject of any license or other
privilege, by Tenant or by operation of law or otherwise, and the Premises may
not be sublet, as a whole or in part, (any of the foregoing events, a
“Transfer”) without in each case having obtained the prior written consent of
Landlord, and the execution and delivery to Landlord by the assignee or
transferee (in either case, a “Transferee”) of a good and sufficient instrument
whereby such Transferee assumes (with respect to any sublease, to the extent of
the subtenants’ obligations under the applicable sublease) all obligations of
Tenant under this Lease.  The provisions of this Article 13 shall apply to a
transfer (by one or more Transfers) of a controlling portion of or interest in
the stock or partnership or membership interests or other evidences of equity
interests of Tenant or sale of all or substantially all of the assets of Tenant
as if such Transfer were an assignment of this Lease; provided, that, so long as
equity interests in Tenant are traded on a nationally recognized public





37

--------------------------------------------------------------------------------

 

 

stock exchange, the transfer of equity interests in Tenant on such public stock
exchange shall not be deemed an assignment within the meaning of this
Article.  Subject to the provisions of this Article 13, Landlord shall not
unreasonably withhold, condition or delay its consent to any sublet of all or
any portion of the Premises or any assignment of Tenant’s interest in this
Lease.  It shall be reasonable for Landlord to withhold its consent with respect
to any proposed Transfer if the Transferee is not sufficiently creditworthy to
meet its obligations under such assignment or sublease, as demonstrated by
audited financial statements or equivalent evidence.  It shall be reasonable for
Landlord to withhold its consent to a Transfer to any party which would be of
such type, character or condition as to be inappropriate, in Landlord's
reasonable judgment, as a tenant for a first class suburban office building.

Nothing herein contained shall be construed as requiring Tenant to obtain any
consent on the part of Landlord (i) as a condition to or any assignment
resulting from any merger, consolidation, or sale of all or substantially all of
the assets of Tenant, or acquisition of all or substantially all of the issued
and outstanding capital stock of Tenant or (ii) as a condition to any assignment
or sublease to any affiliates controlled by, controlling, or under common
control with Tenant; provided that (a) Tenant gives Landlord at least twenty
(20) days prior written notice of such event or Transfer (except that no prior
notice need be given with respect to any Transfer referred to in clause (b)
below to the extent that such notice is prohibited by law or by confidentiality
agreement, in which case Tenant shall provide Landlord with notice of such
Transfer within ten (10) business days following such Transfer) with evidence
reasonably satisfactory to Landlord that the conditions of this paragraph have
been satisfied, (b) in the case of an assignment, merger, consolidation or asset
sale the Transferee shall be at least as creditworthy as the then Tenant as of
the date that is three months prior to such Transfer, as demonstrated by audited
financial statements or equivalent evidence (the determination of
creditworthiness shall take into account all of the considerations which an
institutional investor in real estate would consider in evaluating the credit of
a proposed tenant), (c) the Transferees comply with the provisions of this
Lease, and (d) with respect to a Transfer to any affiliate of Tenant pursuant to
clause (ii), above, the provisions of this Article 13 shall apply to such
Transfer if, as and when such affiliate ceases to be an affiliate of
Tenant.  Any Transferee referred to in the immediately preceding sentence is
referred to herein as a “Permitted Transferee”.  Any such Permitted Transferee,
however, shall be subject to the terms and conditions set forth in Section 13.02
below.  For purposes of this Lease, control shall mean possession of more than
50 percent ownership of the shares of beneficial interest of the entity in
question together with the power to control and manage the affairs thereof
either directly or by election of directors and/or officers.

In connection with any request by Tenant for any consent to Transfer, Tenant
shall provide Landlord with all relevant information requested by Landlord
concerning the proposed Transferee’s financial responsibility, credit worthiness
and business experience to enable Landlord to make an informed decision.  Tenant
shall reimburse Landlord promptly for all reasonable out-of-pocket expenses
incurred by Landlord including reasonable attorneys’ fees in connection with the
review of Tenant’s request for consent to any Transfer.

Any purported Transfer under this Article 13 without Landlord’s prior written
consent or prior notice (as applicable) to the extent such consent or notice is
required, shall be void and of no effect.  No acceptance of Rent by Landlord
from or recognition in any way of the occupancy of the Premises by a Transferee
shall be deemed consent to such Transfer.  Without limiting





38

--------------------------------------------------------------------------------

 

 

Landlord’s right to withhold its consent to any Transfer by Tenant, and
regardless of whether Landlord shall have consented to any such Transfer,
neither Tenant nor any other person having an interest in the possession, use,
or occupancy of any portion of the Premises shall enter into any lease,
sublease, license, concession, assignment, or other transfer or agreement for
possession, use, or occupancy of all or any portion of the Premises which
provides for rental or other payment for such use, occupancy, or utilization
based, in whole or in part, on the net income or profits derived by any person
or entity from the space so leased, used, or occupied, and any such purported
lease, sublease, license, concession, assignment, or other transfer or agreement
shall be absolutely void and ineffective as a conveyance of any right or
interest in the Premises. Furthermore, Tenant agrees that in the event Landlord
determines, in its sole discretion, that there is any risk that all or part of
any amount payable under or in connection with any Transfer shall cause any
amounts to be received by Landlord to fail to qualify as "rents from real
property" within the meaning of Code Sections 512(b)(3) and 856(d) and the
Treasury Regulations thereunder, Tenant shall amend or modify the terms of such
Transfer.

(b)     In the event Tenant Transfers the Premises or any part thereof for
consideration in excess of the obligations of Tenant to Landlord hereunder,
other than with respect to a Permitted Transferee, Tenant shall from time to
time within fifteen (15) days of receipt pay over to Landlord an amount equal to
fifty percent (50%) of the excess, if any, of (1) any consideration, rent, or
other amounts received by Tenant from such Transferee, over (2) the sum of the
rents and other expenses payable by Tenant to Landlord hereunder, after such
excess is applied to reimburse Tenant for the actual and reasonable third-party
costs for legal fees, brokerage costs, leasehold improvements, free rent or
other out-of-pocket rent concession payments incurred by Tenant in procuring the
Transfer, and the amount of any unamortized costs incurred by Tenant for Excess
Finish Work pursuant to Exhibit 7.02.  (Tenant’s reimbursement for the costs of
the Excess Finish Work shall be in monthly amounts to amortize such costs on a
straight-line basis without interest over the term of the Transfer in
question).  Within ten (10) days after request by Landlord from time to time,
Tenant shall provide Landlord with an itemized statement of all such costs,
together with reasonable third party back-up documentation for the
same.  Without limiting the generality of the first sentence of this
subparagraph, any lump-sum payment or series of payments actually or reasonably
allocated to Tenant’s interest in the Premises (including the purchase or use of
so-called leasehold improvements), as opposed to other assets of Tenant, on
account of any Transfer shall be deemed to be in excess of rent and other
charges to the extent such payments, if amortized at a market interest rate over
the period to which such charges relate, exceeds rent or other charges allocable
to the period to which such payments relate (i.e. if it is a single lump sum
payment for an assignment of the entire lease, the period to which they would
relate is the entire then-remaining term).  In the event of any dispute
regarding the allocation referenced in the immediately preceding sentence,
either party may submit such matter to arbitration pursuant to the provisions of
the last paragraph of Section 14.07(b) of this Lease.

Section 13.02.    Tenant Remains Bound.  No Transfer of any interest in this
Lease, and no execution and delivery of any instrument of assumption pursuant to
Section 13.01 hereof, shall in any way affect or reduce any of the obligations
of Tenant under this Lease, but this Lease and all of the obligations of Tenant
under this Lease shall continue in full force and effect as the obligations of a
principal (and not as the obligations of a guarantor or surety).  From and after
any such Transfer, the obligations of each such Transferee and of the original
Tenant named as such in this Lease to fulfill all of the obligations of Tenant
under this Lease shall be joint and several





39

--------------------------------------------------------------------------------

 

 

(but, with respect to any sublease, solely with respect to the obligations
assumed by the subtenant thereunder).  Each violation of any of the covenants,
agreements, terms or conditions of this Lease, whether by act or omission, by
any of Tenant’s permitted encumbrances, assignees, employees, transferees,
licensees, grantees of a privilege, sub‑tenants or occupancy, shall constitute a
violation thereof by Tenant.  The consent by Landlord to any Transfer shall not
relieve Tenant or any Transferee from the obligation of obtaining the express
consent of Landlord to any modification of such Transfer or a further Transfer
by Tenant or such transferee.

Article 14.

 

Default

Section 14.01.    Events of Default.  It shall be an “Event of Default” in the
event that:

(a)     the Tenant shall default in the due and punctual payment of any
installment of Base Rent or Supplemental Rent, or any part hereof of either,
when and as the same shall become due and payable and such default shall
continue for more than five (5) business days after notice that such payment is
due;

(b)     the Tenant shall default in the payment of any Additional Rent, or any
part thereof, when and as the same shall become due and payable, and such
default shall continue for a period of ten (10) days, with respect to Tenant’s
regular monthly payments of Operating Expenses and Taxes, and (20) days
otherwise, after notice that such payment is due; or

(c)     the Tenant shall default in the observance or performance of any of the
Tenant’s covenants, agreements or obligations under Sections 10.01 and 10.02 of
the Lease within the time periods set forth therein or default in the observance
or performance of any of the Tenant’s covenants, agreements or obligations under
Section 20.06;

(d)     the Tenant shall default in the observance or performance of any of the
Tenant’s covenants, agreements or obligations hereunder, other than those
referred to in the foregoing clauses (a) - (c), and such default shall not be
corrected within thirty (30) days after written notice; provided, however, if
Tenant promptly commenced to cure the default and diligently pursued the cure,
but such default was not capable of being cured by Tenant within the said
thirty (30) day period and Tenant so notified Landlord promptly (but in any
event within thirty (30) days after notice of such default was given) together
with an estimate of the reasonable time required for such cure, Tenant shall be
allowed such longer period as is reasonably required to complete such cure; or

(e)     the Tenant or Guarantor shall file a voluntary petition in bankruptcy or
shall be adjudicated bankrupt or insolvent, shall file any petition or answer
seeking any reorganization, arrangement, composition, dissolution or similar
relief under any present or future federal, state or other statute, law or
regulation relating to bankruptcy, insolvency or other relief for debtors, or
shall seek, or consent, or acquiesce in the appointment of any trustee, receiver
or liquidator of Tenant or Guarantor of all or any substantial part of their
respective properties, or of the Premises, or shall make any general assignment
for the benefit of creditors; or





40

--------------------------------------------------------------------------------

 

 

(f)      a petition is filed against Tenant or Guarantor seeking any
reorganization, arrangement, composition, dissolution or similar relief under
any present or future federal, state or other statute, law or regulation
relating to bankruptcy, insolvency or other relief for debtors, and such
petition is not dismissed within sixty (60) days.

Following any such Event of Default, then, unless and until Landlord accepts a
full cure of the default giving rise to the Event of Default, Landlord shall
have the right thereafter to re‑enter and take complete possession of the
Premises, to declare this Lease terminated by written notice to Tenant and to
remove the Tenant’s effects without prejudice to any remedies which might
be otherwise used for arrears of Rent or other Event of Default.  If this Lease
is terminated by Landlord on account of an Event of Default, then the present
value of the Supplemental Rent due for the entire remaining Term of the Lease
shall become immediately due and payable within thirty (30) days following the
date of Landlord’s written election. Any written notice of termination by
Landlord may, at Landlord’s express election, serve as any statutory demand or
notice that is a prerequisite to Landlord’s commencement of eviction proceedings
against Tenant, and may, at Landlord’s express election, be included in any
notice of default (provided, however, that any such notice included in a notice
of default shall not be effective unless and until the expiration of applicable
notice and cure periods).

The Tenant shall indemnify the Landlord against all loss of Rent and other
payments which the Landlord may incur by reason of such termination during the
residue of the term.  Without limiting the generality of the foregoing, Landlord
may elect by written notice to Tenant following such termination to be
indemnified for loss of Rent by a lump sum payment representing (A) the present
value of the amount of Base Rent and Additional Rent (other than Supplemental
Rent) which would have been paid in accordance with this Lease for the remainder
of the term minus the present value of the aggregate fair market rent and
Additional Rent (other than Supplemental Rent) for the Premises on an “as‑is”
basis during such time period, estimated as of the date of termination, and
taking into account reasonable projections of vacancy and time required to
re-let the Premises, plus (B) the present value of the Supplemental Rent that
would have been paid in accordance with the Lease for the remainder of the
Term.  (For purposes of the lump sum calculation, Additional Rent for the last
12 months prior to termination shall be deemed to increase for each year
thereafter by the average annual increase during the immediately preceding 5
years in the Consumer Price Index ‑ All Urban Consumers for the Boston
Metropolitan area published by the U.S. Department of Labor or a comparable
index reasonably selected by Landlord.  The Federal Reserve discount rate, or
equivalent, plus 2% shall be used in calculating present values for all
Rent.  In the absence of such election, Tenant shall indemnify Landlord for the
loss of Rent by a payment at the end of each month which would have been
included in the term equal to (A) the difference between the Base Rent and
Additional Rent (other than Supplemental Rent) which would have been paid in
accordance with this Lease and the Rent actually derived from the Premises by
Landlord for such month and (B) the Supplemental Rent.

In addition to the payment(s) due under the prior paragraph, Tenant shall
reimburse Landlord for all reasonable expenses arising out of the termination,
including without limitation, all costs incurred by Landlord in attempting to
re‑let the Premises or parts thereof such as advertising, brokerage commissions,
tenant fit-up costs, and legal expenses.  The reimbursement from Tenant shall be
due and payable immediately from time to time upon notice from Landlord of the
expense so incurred.  Landlord shall use reasonable efforts re-let the Premises
in the event





41

--------------------------------------------------------------------------------

 

 

the Lease is terminated pursuant to this Article 14, however, Landlord's
obligation shall be subject to the reasonable requirements of Landlord to lease
other available space for comparable use prior to reletting the Premises and to
lease to high quality tenants in a harmonious manner with an appropriate mix of
uses, tenants, floor areas and terms of tenancies.  The provisions of this
Section 14.01, and Tenant’s obligations to Landlord hereunder, shall survive the
termination of this Lease.

Section 14.02.   Landlord’s Right to Cure.  If an Event of Default occurs or
Landlord reasonably determines that an emergency posing imminent threat of
injury or damage to persons or property  exists, the Landlord, without being
under any obligation to do so and without thereby waiving its rights with regard
to any Event of Default, may, after prior written notice to Tenant (prior
written notice shall not be required if not practical in the case of an
emergency  posing imminent threat of injury or damage to persons or property )
remedy the default giving rise to the Event of Default, or the imminent threat,
for the account and at the expense of the Tenant.  If the Landlord makes any
reasonable expenditures or incurs any reasonable obligations for the payment of
money in connection therewith, including but not limited to reasonable
attorney’s fees in instituting, prosecuting or defending any action or
proceeding, such sums paid or obligation incurred and costs, shall be paid upon
demand to the Landlord by the Tenant as Additional Rent and, if not paid within
five (5) business days following notice that such amount is past due (provided
that no such notice shall be required following the first two such notices in
any 12 month period) with interest at the rate of eighteen (18%) percent per
annum for the purposes of late payments of Base Rent, Supplemental Rent, or
regular monthly payments of Operating Expenses and Taxes, and otherwise at the
Prime Rate plus six percent (6%) per annum, (the applicable such rate, the
“Default Rate”) calculated as of the date such payments were due.

Section 14.03.    No Waiver.  No failure by either party to insist upon strict
performance of any covenant, agreement, term or condition of this Lease, or to
exercise any right or remedy consequent upon breach thereof, and no acceptance
by Landlord of full or partial Rent during the continuance of any breach, shall
constitute a waiver of any such breach or of any covenant, agreement, term or
condition.  No covenant, agreement, term or condition of this Lease to be
performed or complied with by either party, and no breach thereof, shall be
waived, altered or modified except by written instrument executed by the other
party.  No waiver of any breach shall affect or alter this Lease, but each and
every covenant, agreement, term and condition of this Lease shall continue in
full force and effect with respect to any other then existing or subsequent
breach thereof.

Section 14.04.    Late Payments.  In the event (i) any payment of Rent is not
paid within five (5) business days of the due date, or (ii) a check received by
Landlord from Tenant shall be dishonored, then because actual damages for a late
payment or for a dishonored check are extremely difficult to fix or ascertain,
but recognizing that damage and injury result therefrom, Tenant agrees to pay 5%
of the amount due in (i) as liquidated damages for each late payment and 2.5% of
the amount due in (ii) as liquidated damages for each time a check is
dishonored.  Notwithstanding the foregoing, no payment shall be due under the
foregoing sentence for the first late payment of Rent in any twelve (12) month
period if such Rent payment is made within five (5) business days after written
notice from Landlord to Tenant.  Furthermore, if any payment of Rent shall not
be paid when due, the same shall bear interest, from the date when the same was
due until the date paid, at the Default Rate; provided, however, that no
interest shall be due with respect to late payments of Rent on the first
occasion in any 12 month period unless Tenant fails to make





42

--------------------------------------------------------------------------------

 

 

such payment within five (5) business days after Landlord gives Tenant notice of
such delinquency. (The grace periods herein provided are strictly related to the
liquidated damages for, and interest on, a late payment and shall in no way
modify or stay Tenant’s obligation to pay Rent when it is due, nor shall the
same preclude Landlord from pursuing its remedies under this Article 14, or as
otherwise allowed by law.)

Section 14.05.    Remedies Cumulative.  Each right and remedy of Landlord
provided for in this Lease shall be cumulative and concurrent and shall be in
addition to every other right or remedy provided for in this Lease now or
hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by Landlord of any one or more of the
rights or remedies provided for in this Lease now or hereafter existing at law
or in equity or by statute or otherwise shall not preclude the simultaneous
exercise by Landlord of any or all other rights or remedies provided for in this
Lease or now or hereafter existing at law or in equity or by statute or
otherwise.

Section 14.06.    Landlord’s Obligation to Make Payments.  Tenant shall not be
entitled to offset against Rent any payments due from Landlord to Tenant except
as expressly set forth herein.

Section 14.07.    Landlord Defaults 

(a)     Landlord shall in no event be in default in the performance of any of
Landlord's obligations under the terms of this Lease unless and until Landlord
shall have failed to perform such obligation within thirty (30) days after
notice by Tenant to Landlord (“Tenant Default Notice”) specifying the manner in
which Landlord has failed to perform any such obligations (provided, however, if
Landlord promptly commences to cure the default and diligently pursues the cure,
but such default is not capable of being cured by Landlord within the said
thirty (30) day period and Landlord so notifies Tenant promptly (but in any
event within thirty (30) days after such Tenant Default Notice is given)
together with an estimate of the reasonable time required for such cure,
Landlord shall be allowed such longer period as is reasonably required to
complete such cure).  The provisions of this Section 14.07 shall not apply to
Landlord’s obligations to complete the Landlord Work, the sole and exclusive
remedies for which are set forth in Section 1.03 of this Lease.

(b)     Tenant’s Self-Help Right.  If Landlord is in default in the performance
of any of its obligations hereunder beyond applicable notice and cure periods
(exclusive of the performance of the Landlord Work which shall be governed by
the terms of Section 2.07 of the Work Letter attached to this Lease), then
Tenant shall have the right to remedy such default on Landlord's behalf
(provided that Tenant uses reasonable efforts to avoid violating or rendering
void any warranties maintained by Landlord) after ten (10) business days prior
notice to Landlord, in which event Landlord shall reimburse Tenant within 30
days after invoice for all reasonable costs and expenses incurred by Tenant in
connection therewith to the extent in excess of Tenant’s Pro Rata Share of the
Operating Expenses that Tenant would have been obligated to pay had Landlord
performed such obligations within applicable notice and cure periods, together
with interest at the Default Rate, and if not so paid then Tenant shall have the
right to recover the same by an abatement of Base Rent, provided that such
abatement shall cease at such time as and to the extent that payment of the full
amount then due Tenant hereunder is tendered to Tenant.  Notwithstanding the
foregoing, if Landlord disputes Tenant’s right to abate Base Rent, or the





43

--------------------------------------------------------------------------------

 

 

amount of the abatement, such dispute shall be resolved in an arbitration
proceeding pursuant to the immediately following paragraph prior to any
abatement of disputed amounts by Tenant and if the amount of the abatement is
more than 20% of the aggregate amount of Base Rent due in any month, then the
amount abated in any one month shall not exceed 20% of the Base Rent and the
excess amount of the abatement shall be carried forward with interest at the
Default Rate.  Tenant’s self-help rights under this paragraph shall be exercised
by Tenant only (i) with respect to conditions actually existing within the
Premises or, in the event of an emergency, in common areas of the Building, and
(ii) with respect to conditions that materially affect Tenant's ability to use
and enjoy the Premises and to conduct Tenant’s operations therein.  Tenant is
not precluded from entering into other tenant spaces, if applicable, in the
exercise of the foregoing self-help rights to the extent reasonably necessary to
access common areas of the Building; provided, however, that (x) any such entry
by Tenant's shall be at its own risk and expense and (y) Tenant obtains, in
advance, an agreement from the other tenant allowing such entry.  The provisions
of this paragraph may not be exercised by any subtenants of Tenant.

Any arbitration decision under this paragraph shall be enforceable in accordance
with applicable law in any court of proper jurisdiction.  Within fifteen (15)
days after Landlord requests arbitration by notice to Tenant, the parties shall
direct the Boston office of the AAA to appoint an arbitrator who shall have a
minimum of ten (10) years’ experience in commercial real estate disputes and who
shall not be affiliated with either Landlord or Tenant.  Both Landlord and
Tenant shall have the opportunity to present evidence and outside consultants to
the arbitrator.  The arbitration shall be conducted in accordance with the
Commercial Arbitration Rules of the AAA insofar as such rules are not
inconsistent with the provisions of this Lease (in which case the provisions of
this Lease shall govern).  The cost of the arbitration (exclusive of each
party's witness and attorneys’ fees, which shall be paid by such party) shall be
borne equally by the parties.  The decision of the arbitrator(s) shall be final
and binding on the parties.  The parties shall comply with any orders of the
arbitrator(s) establishing deadlines for any such proceeding.

Article 15.

 

Surrender

Section 15.01.   Obligation to Surrender.  Tenant shall, upon any expiration or
earlier termination of the term of this Lease, remove all of Tenant’s Property
from the Premises unless otherwise approved by Landlord in writing.  Tenant
shall peaceably vacate and surrender to the Landlord the Premises and deliver
all keys, locks thereto, and subject to Section 8.01 all alterations and
additions made to or upon the Premises, in the same condition as they were at
the commencement of the term, or as they were put in during the term hereof,
reasonable wear and tear and, to the extent Landlord is required to restore the
same, damage by fire or other casualty or taking or condemnation by public
authority excepted.  In the event of the Tenant’s failure to remove any of
Tenant’s Property from the Premises, Landlord is hereby authorized, without
liability to Tenant for loss or damage thereto, and at the sole risk of Tenant,
to remove and store any of the property at Tenant’s expense, or to retain same
under Landlord’s control or to sell at public or private sale, after thirty (30)
days’ notice to Tenant at its address last known to Landlord, any or all of the
property not so removed and to apply the net proceeds of such sale to the
payment of any sum due hereunder, or to destroy such property.





44

--------------------------------------------------------------------------------

 

 

Section 15.02.    Holdover Remedies.  If Tenant (or anyone claiming by, through,
or under Tenant) shall remain in possession of the Premises or any part thereof
after the expiration or earlier termination of this Lease with respect thereto
without any agreement in writing executed with Landlord, Tenant shall be deemed
a tenant at sufferance.  After the expiration or earlier termination of the term
of this Lease, Tenant shall pay Base Rent at the higher of (x) 150% of the Base
Rent in effect immediately preceding such expiration or termination or, (y) 150%
of the then-market rate for the Premises, and, in either case, with all
Additional Rent payable and covenants of Tenant in force as otherwise herein
provided, and, commencing on the date that is 45 days after the expiration or
earlier termination of this Lease, Tenant shall be liable to Landlord for all
damages arising from such failure to surrender and vacate the Premises,
including damages arising from the loss of a replacement lease
transaction.  Notwithstanding the forgoing to the contrary, clause (y) of this
paragraph, above, shall not apply in the event that the Lease terminates prior
to its scheduled expiration on account of the exercise of termination rights by
either party pursuant to Article 11 or Tenant pursuant to Section 7.06.

Section 15.03.    Decommissioning.  Prior to the expiration of this Lease (or
within 30 days after any earlier termination), Tenant shall clean and otherwise
decommission all interior surfaces (including floors, walls, ceilings, and
counters), process piping, process supply lines, process waste lines and process
plumbing in the Premises, and all exhaust or other ductwork in the Premises, in
each case which has carried or released or been exposed to any Hazardous
Materials (other than ordinary and customary office supplies and cleaning
fluids) from the operations of Tenant or any person claiming by or through
Tenant, and shall otherwise clean the Premises so that:

(a)     the Hazardous Materials from Tenant (or any person claiming by or
through Tenant) operations, to the extent, if any, existing prior to such
decommissioning, have been removed as necessary so that the interior surfaces
(including floors, walls, ceilings, and counters),  process piping, process
supply lines, process waste lines and process plumbing, and all such exhaust or
other ductwork, may be reused by a subsequent tenant or disposed of in
compliance with applicable Environmental Laws without taking any special
precautions for Hazardous Materials, without incurring special costs or
undertaking special procedures for demolition, disposal, investigation,
assessment, cleaning or removal of Hazardous Materials and without incurring
regulatory compliance requirements or giving notice in connection with Hazardous
Materials; and

(b)     the Premises may be reoccupied for office, laboratory or research and
development use, demolished or renovated without taking any special precautions
for Hazardous Materials, without incurring special costs or undertaking special
procedures for disposal, investigation, assessment, cleaning or removal of
Hazardous Materials and without incurring regulatory requirements or giving
notice in connection with Hazardous Materials.

Further, for purposes of clauses (a) and (b): (i) materials previously or
hereafter generated from operations shall not be deemed part of the Premises,
and (ii) “special costs” or “special procedures” shall mean costs or procedures,
as the case may be, that would not be incurred but for the nature of the
Hazardous Materials as Hazardous Materials instead of non-Hazardous
Materials.  Prior to the expiration of this Lease (or within 30 days after any
earlier termination), Tenant, at Tenant’s expense, shall obtain for Landlord a
report addressed to Landlord (and, at Tenant’s election, Tenant) by a reputable
licensed environmental engineer that is designated by Tenant and





45

--------------------------------------------------------------------------------

 

 

acceptable to Landlord in Landlord’s reasonable discretion, which report shall
be based on the environmental engineer’s inspection of the Premises and shall
confirm that Tenant has complied with the requirements of this Section
15.03.  The report shall include reasonable detail concerning the clean-up
location, the tests run and the analytic results.

Tenant may, by written request made no earlier than six months prior to the
then-scheduled expiration of the term of this Lease, request that Landlord
approve the scope of Tenant’s decommissioning activities under this Section
15.03 in writing, which approval shall not be unreasonably withheld, conditioned
or delayed.

Section 15.04.    Failure to Decommission.  If Tenant fails to perform its
obligations under Section 15.03 within ten (10) days after the expiration of the
term of this Lease, without limiting any other right or remedy, Landlord may, on
five (5) business days prior written notice to Tenant perform such obligations
at Tenant’s expense, and Tenant shall promptly reimburse Landlord upon demand
for all out-of-pocket costs and expenses incurred by Landlord in connection with
such work.  In addition, any such reimbursement shall include a ten percent
(10%) administrative fee (but in no event less than $1,000) to cover Landlord’s
overhead in undertaking such work and, if the expiration of the term has
occurred on account of a Tenant default or if the Landlord has, prior to the
regularly scheduled expiration of the term, previously approved the scope of
Tenant’s decommissioning activities under Section 15.03 in writing, then Tenant
shall be deemed to be in occupancy of the Premises as a holdover occupant
subject to Section 15.02 until the obligations are fully performed.  The
reimbursement and administrative fee shall be Additional Rent.  Tenant’s
obligations under this Article 15 of this Lease shall survive the termination of
this Lease.

Article 16.

 

Quiet Enjoyment

Section 16.01.    Covenant of Quiet Enjoyment.  Tenant, subject to any ground
leases, deeds of trust and mortgages to which this Lease is from time to time
subordinate in accordance with Article 10, upon paying the Rent and performing
and complying with all covenants, agreements, terms and conditions of this Lease
on its part to be performed or complied with, shall not be prevented by the
Landlord, or anyone claiming by, through or under Landlord, from lawfully and
quietly holding, occupying and enjoying the Premises during the term of this
Lease, except as specifically provided for by the terms hereof.  This covenant
is in lieu of any other so-called quiet enjoyment covenant, either express or
implied.

Article 17.

 

Acceptance of Surrender

Section 17.01.    Acceptance of Surrender.  No surrender to Landlord of this
Lease or of the Premises or any part thereof or of any interest therein by
Tenant shall be valid or effective unless required by the provisions of this
Lease or unless agreed to and accepted in writing by Landlord.  No act on the
part of any representative or agent of Landlord, and no act on the part of
Landlord other than such a written agreement and acceptance by Landlord, shall
constitute or be deemed an acceptance of any such surrender.



46

--------------------------------------------------------------------------------

 

 

Article 18.

 

Notices

Section 18.01.     Means of Giving Notice. All notices, demands, requests and
other instruments which may or are required to be given by either party to the
other under this Lease shall be in writing.  All notices, demands, requests and
other instruments from Landlord to Tenant shall be deemed to have been properly
given if sent by United States certified mail, return receipt requested, postage
prepaid, or if sent by prepaid Federal Express or other similar overnight
delivery service which provides a receipt, addressed to:

852 Winter Street

Waltham, Massachusetts 02451

Attn: David Gaffin, Chief Legal Officer;

with a copy to:

Langer & McLaughlin, LLP

535 Boylston Street, Ste3

Boston, Massachusetts 02116

Attn: Doug McLaughlin, Esq.;

or at such other address or addresses as the Tenant from time to time may have
designated by written notice to Landlord.

All notices, demands, requests and other instruments from Tenant to Landlord
shall be deemed to have been properly given if sent by United States certified
mail, return receipt requested, postage prepaid or if sent by prepaid Federal
Express or other similar overnight delivery service which provides a receipt,
addressed to:

c/o  Davis Marcus Partners, Inc.

260 Franklin Street, 6th Floor

Boston, Massachusetts 02110

Attn: Paul R. Marcus;

with copies to:

The Davis Companies

125 High Street

Boston, Massachusetts 02110

Attn: Jonathan G. Davis;

and

PRISA II LHC LLC

c/o PGIM Real Estate

7 Giralda Farms

Madison, New Jersey 07940





47

--------------------------------------------------------------------------------

 

 

Attn: 900 Winter Street Asset Manager;

and

Richard D. Rudman, Esq.

DLA Piper LLP (US)

33 Arch Street

Boston, Massachusetts 02110;

 

and

 

Minta Kay, Esq.

Goodwin Procter LLP

100 Northern Avenue

Boston, Massachusetts 02210

 

or at such other address or addresses as the Landlord from time to time may have
designated by written notice to Tenant.

Any notice shall be deemed to be effective upon receipt by, or attempted
delivery to, the intended recipient.  Any notice under this Lease may be given
by counsel to the party giving such notice.

Article 19.

 

Separability of Provisions

Section 19.01.    Severability.  If any term or provision of this Lease or the
application thereof to any person or circumstance shall, to any extent, be
invalid or contrary to applicable law or unenforceable, the remainder of this
Lease, and the application of such term or provision to persons or circumstances
other than those as to which it is held invalid or contrary to applicable law or
unenforceable, as the case may be, shall not be affected thereby, and each term
and provision of this Lease shall be legally valid and enforced to the fullest
extent permitted by law.

Article 20.

 

Miscellaneous

Section 20.01.     Amendments.  This Lease may not be modified or amended except
by written agreement duly executed by the parties hereto.

Section 20.02.     Governing Law.  This Lease shall be governed by and construed
and enforced in accordance with the laws of the state in which the Property is
located.

Section 20.03.    Counterparts.  This Lease may be executed in several
counterparts, each of which shall be an original but all of which shall
constitute but one and the same instrument.





48

--------------------------------------------------------------------------------

 

 

Section 20.04.    Successors and Assigns.  The covenants and agreements herein
contained shall, subject to the provisions of this Lease, bind and inure to the
benefit of Landlord, its successors and assigns, and Tenant, and Tenant’s
permitted successors and assigns, and no extension, modification or change in
the terms of this Lease effected with any successor, assignee or transferee
shall cancel or affect the obligations of the original Tenant hereunder unless
agreed to in writing by Landlord.  The term “Landlord” as used herein and
throughout the Lease shall mean only the owner or owners at the time in question
of Landlord’s interest in this Lease.  Upon any transfer of such interest, from
and after the date of such transfer, Landlord herein named (and in case of any
subsequent transfers the then transferor), shall be relieved of all liability
for the performance of any obligations on the part of the Landlord contained in
this Lease except for defaults by Landlord prior to such transfer or monies owed
by Landlord to Tenant and which were not assigned to and repayment or
performance thereof assumed by such transferee, provided that if any monies are
in the hands of Landlord or the then transferor at the time of such transfer,
and in which Tenant has an interest, shall be delivered to the transferee, then
Tenant shall look only to such transferee for the return thereof.

Section 20.05.    Merger Clause.  This instrument (including the exhibits)
contains the entire and only agreement between the parties regarding the lease
of the Premises, and no oral statements or representations or prior written
matter not contained in this instrument shall have any force or effect.

Section 20.06.    Notice of Lease.  Upon the mutual execution and delivery of
this Lease, and thereafter, at the request of either Landlord or Tenant in
connection with any amendment, the parties shall execute a document in
recordable form containing only such information as is necessary to constitute a
Notice of Lease under Massachusetts law.  All recording costs for such notice
shall be borne by Tenant.  At the expiration or earlier termination of this
Lease, Tenant shall provide Landlord with an executed termination of the Notice
of Lease in recordable form, which obligation shall survive such expiration or
earlier termination.

Section 20.07.    No Lease.  The submission of this Lease for review or comment
shall not constitute an agreement between Landlord and Tenant until both have
signed and delivered copies thereof.

Section 20.08.    Reimbursements.  Whenever Tenant is required to obtain
Landlord’s approval hereunder, Tenant agrees to reimburse Landlord all
reasonable out‑of‑pocket expenses incurred by Landlord, including reasonable
attorney fees in order to review documentation or otherwise determine whether to
give its consent.

Section 20.09.    Financial Statements.  If, at any time, Tenant or Guarantor
ceases to be a publicly traded company subject to the reporting requirements of
the SEC, then Tenant, within 30 days following the end of each fiscal quarter
occurring during the term shall furnish to Landlord accurate, up-to-date
financial statements of Tenant and Guarantor, as applicable, showing Tenant’s
and Guarantor’s financial condition for the immediately preceding fiscal quarter
and, with respect to the fourth fiscal quarter, the fiscal year, such annual
statement to be audited if available, together with a certification from
Guarantor’s and Tenant’s chief financial officers as to whether Guarantor and
Tenant, collectively, then comply with the Financial Test.  Tenant shall also
use commercially reasonable efforts to provide the foregoing annual financial
statements for any Transferee of more





49

--------------------------------------------------------------------------------

 

 

than 33% of the Premises that is not a publicly traded company subject to the
reporting requirements of the SEC.  If any such financial statements are not
publicly available, Landlord shall treat the financial statements
confidentially, but shall be permitted to provide them to prospective and
current lenders and prospective purchasers.

Section 20.10.    Parking.  Landlord agrees that, during the term of this Lease,
Tenant shall have the right (at no additional charge, other than to the extent
provided as Operating Expenses) to use 726 parking spaces on an unreserved basis
(except as expressly set forth below) as may be reasonably necessary to
accommodate officers, employees, guests, invitees and clients, in connection
with the operation of its business following the Commencement Date. Included
within the foregoing spaces are 73 parking spaces located in the parking garage
on the lower level of the Building (the “Executive Parking Spaces”), with direct
access to the Building lobby serving the Premises and 144 surface parking spaces
(the “Surface Spaces”) in the areas shown on Exhibit 20.10 attached.  The
Executive Parking Spaces and Surface Spaces shall be exclusive to Tenant. The
balance of Tenant’s parking spaces shall be located in the parking garage to be
constructed substantially in the location shown on Exhibit 20.10.  At Landlord’s
election, at no cost to Tenant, Landlord may designate parking spaces in the
parking garage for exclusive use by Tenant (in addition to the Executive Parking
Spaces and Surface Spaces) and other tenants within the Condominium (subject to
reasonable approval by Tenant with respect to the location of Tenant’s
designated spaces), and Landlord may install signage or implement a pass or
sticker system to control parking use, and may employ valet parking to meet the
requirements of this Section.

Section 20.11.    Future Development.

(a)  Landlord reserves all rights as may be necessary or desirable to construct
additional structured parking and buildings at the property that is subject to
the Condominium.  In connection with any such additional development, exterior
common areas and facilities at the Property may be eliminated, altered, or
relocated and may also be utilized to serve the new improvements.  The rights
set forth above shall include rights to use portions of the Property (other than
the Premises) for the purpose of temporary construction staging and related
activities and to implement valet parking (with no material interruption to the
operation of Tenant’s parking rights under this Lease) for reserved and
unreserved parking spaces for the purpose of facilitating construction during
such activities.  Landlord agrees that, so long as no Event of Default is
continuing under this Lease, it shall not construct any additional improvements
pursuant to this Section 20.11 in the locations shown on Exhibit 20.11 as “No
Build Area”.

(b)        Landlord and its representatives, contractors, agents, employees and
licensees shall have the right during any construction period to enter the
Property (other than the Premises except to the extent reasonably required for
the development of a pedestrian bridge from the Premises to the parking garage
under the Special Permit (the “Pedestrian Bridge”), and then in a manner
consistent with construction in an occupied first class office and laboratory
building (taking all reasonable efforts to avoid interfering with Tenant’s use
and occupancy of the Premises)) to undertake such work, including for the
purposes to construct a pedestrian bridge to the parking structure; to shore up
the foundations and/or walls of the Premises and other improvements at the
Property; to erect scaffolding and protective barricades around the Premises or
in other locations within or adjacent to the other improvements at the Property;
and to do any other act necessary for the safety of the Premises or other
improvements at the Property or the expeditious completion of



50

--------------------------------------------------------------------------------

 

 

such construction.  Landlord shall use reasonable efforts not to interfere with
the conduct of Tenant’s business and to minimize the extent and duration of any
inconvenience, annoyance or disturbance to Tenant resulting from any work
pursuant to this Section in or about the Premises or Property, consistent with
accepted construction practice, and so long as Landlord uses such reasonable
efforts Landlord shall not be liable to Tenant for any compensation or reduction
of Rent by reason of inconvenience or annoyance or for loss of business
resulting from any act by Landlord pursuant to this Section. The Pedestrian
Bridge shall not be included in the Premises or the Building for purposes of
determining rentable square footage and Tenant’s Share, and, at
Tenant’s election, will be closed off from direct access to the Premises by
Landlord so long as it is permitted pursuant to applicable laws, codes, and
ordinances.

(c)        In connection with the foregoing or as Landlord may otherwise
reasonably determine is necessary to accommodate the financing or operation of
the Building or any future development pursuant to this Section 20.11, Landlord
may create a subsidiary condominium or subject the Property to a ground
lease.  In the event the Building is submitted to a subsidiary condominium
regime, the Property shall be deemed to be the condominium unit in which the
Premises is located and all common areas and facilities serving solely such unit
of the condominium, and, at the request of either Landlord or Tenant, Exhibit
1.01-2 shall be amended accordingly.  This Lease shall be subject and
subordinate to any such ground lease or condominium (and covenants and easements
granted in connection therewith) so long as the same are not inconsistent in any
material respect with Tenant’s rights under this Lease.  Tenant agrees to enter
into any instruments reasonably requested by Landlord in connection with the
foregoing so long as the same do not decrease the rights or increase the
obligations of Tenant under this Lease, including a subordination of this Lease
to a ground lease or documents creating a subsidiary condominium at the
Property.  Tenant agrees not to take any action to oppose any application by
Landlord for any permits, consents or approvals from any governmental
authorities for any redevelopment or additional development of all or any part
of the Property, and will use all commercially reasonable efforts to prevent any
of Tenant’s subtenants or assigns (collectively, “Tenant Responsible Parties”)
from doing so.  For purposes hereof, action to oppose any such application shall
include, without limitation, communications with any governmental authorities
requesting that any such application be limited or altered.  Also for purposes
hereof, commercially reasonable efforts shall include, without limitation,
commercially reasonable efforts, upon receiving notice of any such action to
oppose any application on the part of any Tenant Responsible Parties, to obtain
injunctive relief, and, in the case of a subtenant, exercising remedies against
the subtenant under its sublease.  Landlord will reimburse Tenant for all
reasonable third party attorneys’ fees that Tenant incurs to review any such
documents and agreements.

Section 20.12.    Signage.  So long as the Premises consist of at least 110,000
rentable square feet and continues to include the eastern entrance and lobby to
the Building, and subject to applicable laws, codes and ordinances, Tenant, at
Tenant’s cost, may install and maintain (a) an exterior sign identifying Tenant
on the east façade of the Building within the location shown on Exhibit 20.12,
attached, or another location mutually agreeable to the parties, (b) a sign
identifying Tenant on a new stone monument located off of Winter Street near the
driveway entrance to the Reservoir Woods West Campus approximately as shown on
Exhibit 20.12, attached, (c) a sign identifying Tenant on a monument sign
located off of South Drive at the entrance to the Building approximately as
shown on Exhibit 20.12, attached, (d) a sign identifying Tenant on a monument
sign located near the west entrance to the Building as shown on Exhibit 20.12,
attached, and (e) a





51

--------------------------------------------------------------------------------

 

 

sign identifying Tenant on a monument sign located near the east entrance to the
Building as shown on Exhibit 20.12, attached.  Any signage installed by Tenant
pursuant to this paragraph shall be the responsibility of Tenant, and the design
of such signage shall be subject to Landlord’s prior written approval, which
approval shall not be unreasonably withheld, conditioned, or delayed.  All
signage described in this Section 20.12 shall be consistent in quality with
similar signage in first class office, laboratory, research and development
buildings. Landlord shall cooperate with Tenant, at Tenant’s cost, as is
reasonably required for Tenant to obtain the approvals necessary for all such
signage. Tenant shall have the right to install and maintain signage within the
Building in its sole discretion (subject only to the provisions of Article 8),
provided that such signage complies with applicable laws, codes and ordinances
and, to the extent visible from the exterior of the Building, is consistent with
interior signage found in first class office and laboratory parks in the Greater
Boston area. At the expiration or earlier termination of the term, Tenant shall
remove all of its signage and restore any damage caused by such removal. So long
as Tenant leases at least 80% of the rentable area of the Building, Tenant’s
signage rights in this Section shall be the exclusive exterior signage rights on
the Building (other than signage required by applicable laws, codes or
ordinances, for ordinary and customary Building signage identifying Landlord or
its property manager, or as otherwise provided in the Landlord Work, and nothing
in this sentence shall prohibit one (1) exterior monument sign
identifying  other tenants in the Building leasing at least 35,000 rentable
square feet each, if any, from time to time).

Section 20.13.    Brokers.  Landlord and Tenant each represent and warrant that
they have not directly or indirectly dealt with any broker with respect to the
leasing of the Premises other than CB Richard Ellis and Jones Lang LaSalle New
England LLC (“Brokers”).  Each party agrees to exonerate and save harmless and
indemnify the other against any loss, cost, claim or expense (including
reasonable attorney’s fees) resulting from its breach of the forgoing
representation and warranty.  Brokers are to be paid by Landlord pursuant to the
terms of a separate agreement.

Section 20.14.    Force Majeure.  In the event Landlord or Tenant shall be
delayed or hindered in or prevented from the performance of any act (excluding
monetary obligations) required under this Lease to be performed by such party by
reason of Acts of God, unusually severe weather, fire, flood, or other casualty,
shortage of labor, materials or equipment, governmental action or inaction,
strikes, lockouts, labor difficulty, failure of power, restricted governmental
law or regulations, riots, civil commotion, insurrection, war or other reason of
a like nature not the fault of such party, then performance of such act shall be
excused for the period of the delay, and the period for the performance of any
such act shall be extended for a period equivalent to the period of such delay.
The provisions of this Section 20.14 shall apply to all obligations of each
party regardless of whether any such obligation makes express reference to this
Section 20.14, provided, however, that nothing in this Section 20.14 shall
excuse Landlord’s or Tenant’s failure to make payments under this Lease when
due.

Section 20.15.    Limitations on Liability.  None of the provisions of this
Lease shall cause Landlord to be liable to Tenant, or anyone claiming through or
on behalf of Tenant, for any special, indirect or consequential damages,
including, without limitation, lost profits or revenues.  None of the provisions
of this Lease shall cause Tenant to be liable to Landlord, or anyone claiming
through or on behalf of Landlord, for any special, indirect or consequential
damages, including, without limitation, lost profits or revenues, except for a
breach of Section 5.02(b)-(c) of this Lease or as otherwise provided in Section
15.02 of this Lease, and provided that no remedy expressly set forth





52

--------------------------------------------------------------------------------

 

 

in this Lease shall be deemed special, indirect or consequential.  In no event
shall any individual partner, officer, shareholder, trustee, beneficiary,
director, agent or similar party be liable for the performance of or by Landlord
or Tenant under this Lease or any amendment, modification or agreement with
respect to this Lease.  Tenant agrees to look solely to Landlord’s interest in
the Property in connection with the enforcement of Landlord’s obligations in
this Lease.

Section 20.16.    Certain Definitions.  The expression “the original term” means
the period of years referred to in Article 2.  Prior to the exercise by Tenant
of any election to extend the original term, the expression “the term of this
Lease” or any equivalent expression shall mean the original term; after the
exercise by Tenant of the aforesaid election or other extension of the term, the
expression “the term of this Lease” or any equivalent expression shall mean the
original term as extended.  The expression “attorneys fees” includes reasonable
fees of in-house and external counsel.

Section 20.17.    Prevailing Parties.  Landlord shall pay all reasonable
attorney’s fees incurred by Tenant in connection with any legal action
concerning an alleged breach of this Lease to the extent that Tenant is the
prevailing party.  Tenant shall pay all reasonable attorney’s fees incurred by
Landlord in connection with any legal action concerning an alleged breach of
this Lease to the extent that Landlord is the prevailing party.

Section 20.18.    Waiver of Trial by Jury.  LANDLORD AND TENANT WAIVE TRIAL
BY JURY IN ANY ACTION TO WHICH THEY ARE PARTIES, and further agree that any
action arising out of this Lease (except an action for possession by Landlord,
which may be brought in whatever manner or place provided by law) shall be
brought in the Trial Court, Superior Court Department, in the county where the
Premises are located.  Tenant expressly submits and consents in advance to such
jurisdiction in any action or proceeding commenced in such court, hereby waiving
personal service of the summons and complaint, or other process or papers issued
therein and agreeing that service of such summons and complaint or other process
or papers may be made by registered or certified mail addressed to Tenant at the
address of Tenant set forth in Section 18.01 hereof.

Section 20.19.    Landlord’s Reserved Rights.  Landlord reserves the right from
time to time, without unreasonable (except in emergency) interruption of
Tenant’s use and access to the Premises:  (i) to reconstruct the Building
following any casualty (nothing in this Section 20.19 being deemed to limit
Landlord’s obligation with respect to such reconstruction), and to install, use,
maintain, repair, replace and relocate for service to the Premises and other
parts of the Building, or either, pipes, ducts, conduits, wires and appurtenant
fixtures, wherever located in the Premises, the Building, or elsewhere in the
Property, provided that (a) no such installations, replacements or relocations
in the Premises shall be placed, to the extent reasonably practicable, below
dropped ceilings, to the inside of interior walls, or above floors and (b) all
such work necessitating entry into the Premises shall be subject to the
provisions of Section 7.03; (ii) to grant easements and other rights (such as
licenses) with respect to the Property subject to the terms of Section 1.01, and
(iii) to alter (but, so long as the Premises consists of the entire rentable
area of the Building, not relocate or eliminate) common areas (if any) and
facilities in the Building, or on or serving the Property, including with
limitation the alteration of  (but not the relocation or elimination of) the
Amenities, from time to time so long as is there is no material adverse effect
on access to, or use and occupancy of, the Premises and all such additions,
reconstruction and





53

--------------------------------------------------------------------------------

 

 

eliminations, as applicable, are consistent with a first class office building
in the suburban Boston area; furthermore, so long as the Premises consists of
the entire rentable area of the Building, Landlord shall not alter any common
areas located within the Premises (if any) without Tenant’s prior written
consent, which may be granted or withheld in Tenant’s sole discretion (other
than with respect to any alterations required pursuant to applicable laws,
codes, and ordinances or where necessary for Landlord to meet its obligations
under this Lease).  Landlord shall use reasonable efforts not to interfere with
the conduct of Tenant’s business and to minimize the extent and duration of any
inconvenience, annoyance or disturbance to Tenant resulting from any
work pursuant to this paragraph in or about the Premises or Building, consistent
with accepted construction practice, and so long as Landlord uses such
reasonable efforts Landlord shall not be liable to Tenant for any compensation
or reduction of Rent by reason of inconvenience or annoyance or for loss of
business resulting from any act by Landlord pursuant to this paragraph.

Section 20.20. Tenant as non-Specially Designated National or Blocked
Person.  Tenant hereby warrants, represents and certifies Tenant is not acting,
directly or indirectly, for or on behalf of any person, group, entity, or nation
named by any Executive Order or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person”, or other banned
or blocked person, group, entity, nation, or transaction pursuant to any law,
order, rule, or regulation that is enforced or administered by the Office of
Foreign Assets Control and that it is not engaged in this transaction, directly
or indirectly, on behalf of, or instigating or facilitating this transaction,
directly or indirectly, on behalf of any such person, group, entity, or
nation.  Tenant agrees that any breach of the foregoing shall at Landlord’s
election be a default under this Lease for which there shall be no cure, and
Tenant hereby agrees to defend, indemnify, and hold harmless Landlord from and
against any and all claims, damages, losses, risks, liabilities, and expenses
(including attorneys’ fees and costs) arising from or related to any breach of
the foregoing warranty, representation, and certification.  Tenant acknowledges
and agrees that as a condition to the requirement or effectiveness of any
consent to any Transfer by Landlord pursuant to Section 13.01, Tenant shall
cause each Transferee (including any Permitted Transferee), for the benefit of
Landlord, to reaffirm, on behalf of such Transferee, the representations of, and
to otherwise comply with the obligations set forth in, this Section 20.20, and
it shall be reasonable for Landlord to refuse to consent to a Transfer in the
absence of such reaffirmation and compliance. Tenant agrees that breach of the
representations and warranties set forth in this Section 20.20 shall at
Landlord’s election be a default under this Lease for which there shall be no
cure.  This Section 20.20 shall survive the termination or earlier expiration of
the Lease.

Section 20.21.    Authority.  Tenant warrants and represents that (a) Tenant is
duly organized, validly existing and in good standing under the laws of
Pennsylvania; (b) Tenant has the authority to own its property and to carry on
its business as contemplated under this Lease; (c) Tenant is in compliance in
all material respects with all laws and orders of public authorities applicable
to Tenant; (d) Tenant has duly executed and delivered this Lease; (e) the
execution, delivery and performance by Tenant of this Lease (i) are within the
powers of Tenant, (ii) have been duly authorized by all requisite action,
(iii) will not violate any provision of law or any order of any court or agency
of government, or any agreement or other instrument to which Tenant is a party
or by which it or any of its property is bound, (iv) will not result in the
imposition of any lien or charge on any of Tenant’s Property, except by the
provisions of this Lease; and (v) the Lease is a valid and binding obligation of
Tenant in accordance with its terms.  Tenant agrees that breach of the foregoing
warranty and representation shall at Landlord’s election be a default under this





54

--------------------------------------------------------------------------------

 

 

Lease for which there shall be no cure.  This Section 20.21 shall survive the
termination or earlier expiration of the Lease.

Section 20.22.     Environmental Representation.  Landlord represents and
warrants that, on the Delivery Date, other than as specified in the design of
the Finish Work as shown in the Construction Documents (each as defined in the
Work Letter), the Building shall not contain any Hazardous Materials other than
materials customarily used in the construction or operation of comparable
suburban office buildings.

Section 20.23.    Joint and Several.  If there is more than one Tenant, the
obligations imposed upon Tenant under this Lease shall be joint and several.

Section 20.24.    ERISA.    It is understood that from time to time during the
Term, Landlord may be subject to the provisions of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) and as a result may be
prohibited by law from engaging in certain transactions. Tenant represents and
warrants to the best of its knowledge after due inquiry that at the time this
Lease is entered into and at any time thereafter when its terms are amended or
modified, neither Tenant nor its affiliates (within the meaning of Part VI(c) of
Department of Labor Prohibited Transaction Class Exemption 84-14 (“PTE 84-14”),
as amended) has the authority to appoint or terminate The Prudential Insurance
Company of America (“Prudential”) as an investment manager to any assets of
employee benefit plan invested in the Prudential separate account PRISA II, nor
the authority to negotiate the terms of any management agreement between
Prudential and any such employee pension benefit plan for its investment in the
separate account PRISA II. Further, Tenant is not “related” to Prudential within
the meaning of Part VI(h) of PTE 84-14. Further, Tenant is not “related” to
Prudential within the meaning of Part VI(h) of PTE 84-14. As of the Effective
Date of this Lease and until the Expiration Date, and for any renewal periods
thereafter, (a) Tenant is not and will not be an “employee benefit plan,” as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), subject to Title I of ERISA or a “governmental plan”
within the meaning of Section 3(32) of ERISA, and (b) none of the assets of
Tenant constitute or will constitute “plan assets” of one or more such plans
within the meaning of 29 C.F.R. Section 2510.3-101.

Section 20.25.    Outdoor Recreation and Events Area. Tenant shall have the
appurtenant right to use the landscaped portion of the common area designated as
“No Build Area” on Exhibit 20.11. Further, Tenant shall have the priority right
to exclusively reserve for use such area with reasonable prior notice, for
reasonable periods from time to time for Tenant’s scheduled events, meetings,
and other similar activities by Tenant consistent with those typically occurring
in common outdoor space in a first class office park.  Landlord shall also have
the right to reserve said area with reasonable prior notice, for reasonable
periods, from time to time, no more than one time per month, all subject to
reasonable approval from Tenant, for events, meetings, or similar activities
consistent with those typically occurring in common outdoor space in a first
class office park. Nothing in this Section 20.25 shall permit Tenant or Landlord
to construct any Tenant Work in the No Build Area or store or locate any of
Tenant’s personal property in such area, other than with Landlord’s prior
consent (which shall not be unreasonably withheld for installations like chairs,
tables, presentation materials, tent pole footings and the like necessary for
holding events in the area), and Tenant shall be responsible for leaving the No
Build Area substantially in the condition that existed prior to Tenant’s use.  
Any use of such area by Tenant shall be subject to





55

--------------------------------------------------------------------------------

 

 

the rules and regulations established pursuant to Section 5.06 and Landlord’s
reserved right to access and use such areas as reasonably required to
accommodate Landlord’s repair and maintenance obligations. Tenant shall not
interfere with the use of drives located within the No Build Area. Tenant is
solely responsible for obtaining any governmental permits and approvals required
for Tenant’s use of the No Build Area under this Section 20.25. Landlord agrees
that it shall cooperate with Tenant’s efforts to obtain the approval of
governmental authorities necessary for the use of the No Build Area, provided
that Landlord shall not be required to expend any money or incur any liability
in connection therewith.  Tenant shall indemnify, defend and hold harmless
Landlord against and from any and all claims, liabilities, orders, decrees,
actions, fines, penalties, damages, costs and expenses (including reasonable
counsel fees) resulting from Tenant’s use of the No Build Area.

Article 21.

 

Rooftop License

Section 21.01.    Rooftop License.  Landlord grants Tenants the appurtenant,
exclusive (so long as Tenant leases the entire rentable area of the Building),
and irrevocable (except upon the expiration or earlier termination of this
Lease) license at no additional charge, but otherwise subject to the terms and
conditions of this Lease, to use the roof of the Building (the “Rooftop
Installation Areas”) to operate, maintain, repair and replace reasonable amounts
of heating, ventilation and air-conditioning equipment and telecommunications
transmission and receiving equipment for Tenant’s own use, such as satellite
dishes, microwave dishes, antennae, and the like, in each case appurtenant to
the Permitted Uses installed as part of Finish Work or otherwise as permitted
pursuant to Article 8 (“Rooftop Equipment”). Once installed, mechanical
equipment necessary to utilize the Premises for office or laboratory purposes
shall not be removed by Tenant unless it is replaced by equipment of similar
utility. In the event that Tenant ever ceases to lease the entire rentable area
of the Building, the location and layout of the Rooftop Installation Areas shall
not exceed in area the Tenant’s Pro Rata Share of rooftop areas made available
to all tenants in the Building for similar purposes. Landlord reserves the right
to use and access portions of the roof for the installation, operation, repair,
replacement, and maintenance of rooftop equipment installed in connection with
the Base Building Work and future rooftop equipment serving the Building. Tenant
shall provide Landlord with 24-hour, 7-day a week access to the rooftop for the
purposes of the immediately preceding sentence.   For purposes of clarity, the
Rooftop Installation Areas are not part of the Premises (e.g., are located
outside of the mechanical penthouse that is included within the Premises as
indicated on Exhibit 1.01).

Section 21.02.    Installation and Maintenance of Rooftop Equipment.  Tenant
shall install Rooftop Equipment at its sole cost and expense, at such times and
in such manner as Landlord may reasonably designate and in accordance with all
of the provisions of this Lease, including without limitation Article 8.  Tenant
shall not install or operate Rooftop Equipment until it receives prior written
approval of the plans for such work in accordance with Article 8.  Landlord may
withhold approval if the installation or operation of Rooftop Equipment
reasonably would be expected to damage the structural integrity of the
Building.  Tenant shall cooperate with Landlord as reasonably required to
accommodate any re-roofing of the Building during the Lease term and Tenant
shall be responsible for any costs associated with moving or temporarily
relocation Tenant’s Roof Equipment to the extent such Rooftop Equipment is not
attached to the roof with





56

--------------------------------------------------------------------------------

 

 

permanent flashing or equivalent measures consistent with the permanent
installation of such Rooftop Equipment (as opposed to surface mounting or use of
ballasts).

Tenant shall engage Landlord’s roofer before beginning any rooftop installations
or repairs of Rooftop Equipment, whether under this Article 21 or otherwise, and
shall always comply with the roof warranty governing the protection of the roof
and modifications to the roof.  Tenant shall obtain a letter from Landlord’s
roofer following completion of such work stating that the roof warranty remains
in effect.  Tenant, at its sole cost and expense, shall cause a qualified
contractor to inspect the Rooftop Installation Areas periodically (and at least
two times per year) and correct any loose bolts, fittings or other appurtenances
and shall repair any damage to the roof caused by the installation or operation
of Rooftop Equipment.  Tenant shall pay Landlord following a written request
therefor, with the next payment of Rent, (i) all applicable taxes or
governmental charges, fees, or impositions imposed on Landlord because of
Tenant’s use of the Rooftop Installation Areas and (ii) the amount of any
increase in Landlord’s insurance premiums as a result of the installation of
Rooftop Equipment.

Section 21.03.    Indemnification. Tenant agrees that the installation,
operation and removal of Rooftop Equipment shall be at its sole risk.  Tenant
shall indemnify and defend Landlord and the other Indemnitees against any
liability, claim or cost, including reasonable attorneys’ fees, incurred in
connection with the loss of life, personal injury, damage to property or
business or any other loss or injury (except to the extent due to the negligence
or willful misconduct of Landlord or its employees, agents, or contractors)
arising out of the installation, use, operation, or removal of Rooftop Equipment
by Tenant or its employees, agents, or contractors, including any liability
arising out of Tenant’s violation of this Article 21.   Subject to the
provisions of Section 21.05, Landlord assumes no responsibility for interference
in the operation of Rooftop Equipment caused by other tenants’ equipment, if
any, or for interference in the operation of other tenants’ equipment caused by
Rooftop Equipment; provided, however, that Landlord shall use commercially
reasonable efforts to enforce the rights of Tenant under this Lease to the
extent the same are superior to that of any other tenants of the Property and
shall comply with the provisions of Section 21.05, below.  The provisions of
this Section 21.03 shall survive the expiration or earlier termination of this
Lease.

Section 21.04.    Removal of Rooftop Equipment.  Upon the expiration or earlier
termination of the Lease, Tenant, at its sole cost and expense, shall (i) remove
Rooftop Equipment from the Rooftop Installation Areas (other than mechanical
equipment necessary to utilize the Premises for office or laboratory purposes)
in accordance with the provisions of this Lease and (ii) leave the Rooftop
Installation Areas in good order and repair, reasonable wear and tear and
(except to the extent the responsibility of Tenant to repair pursuant to this
Lease) casualty excepted.  If Tenant does not remove Rooftop Equipment when so
required, Landlord may remove and dispose of it and charge Tenant for all costs
and expenses incurred.

Section 21.05.    Interference by Rooftop Equipment.  If Tenant leases less than
all of the rentable area of the Building, Landlord may grant future roof rights
to other parties, and Landlord shall be contractually obligated to cause such
other parties to eliminate and avoid interference with Rooftop Equipment to the
same or greater extent as Tenant is so obligated.  If Rooftop Equipment (i)
causes physical damage to the structural integrity of the Building, (ii)
materially interferes with any telecommunications, mechanical or other systems
located at or servicing the Building and





57

--------------------------------------------------------------------------------

 

 

installed prior to the date of the applicable Rooftop Equipment, or (iii)
interferes with any other service provided to other tenants or occupants at the
Building by rooftop installations installed prior to the installation of the
applicable Rooftop Equipment, in each case in excess of that permissible under
F.C.C. or other regulations (to the extent that such regulations apply and do
not require such tenants or those providing such services to correct such
interference or damage), Tenant shall within five (5) business days of notice of
a claim of interference or damage cooperate with Landlord or any other tenant or
third party making such claim to determine the source of the damage or
interference and effect a prompt solution at Tenant’s expense (if Rooftop
Equipment caused such interference or damage).  In the event Tenant disputes
Landlord’s allegation that Rooftop Equipment is causing a problem with the
Building (including, but not limited to, the electrical, HVAC, and mechanical
systems of the Building) and/or any other Building tenant’s or occupant’s
equipment in the Building, in writing delivered within five (5) business days of
receiving Landlord’s notice claiming such interference, then Landlord and Tenant
shall meet to discuss a solution, and if within seven (7) days of their initial
meeting Landlord and Tenant are unable to resolve the dispute, then the matter
shall be submitted to arbitration in accordance with the provisions set forth
below.

The parties shall direct the Boston office of the AAA to appoint an arbitrator
who shall have a minimum of ten (10) years’ experience in commercial real estate
disputes and who shall not be affiliated with either Landlord or Tenant.  Both
Landlord and Tenant shall have the opportunity to present evidence and outside
consultants to the arbitrator.  The arbitration shall be conducted in accordance
with the commercial real estate arbitration rules of the AAA insofar as such
rules are not inconsistent with the provisions of this Lease (in which case the
provisions of this Lease shall govern).  The cost of the arbitration (exclusive
of each party's witness and attorneys’ fees, which shall be paid by such party)
shall be borne equally by the parties.  Within ten (10) days of appointment, the
arbitrator shall determine whether or not Rooftop Equipment is causing a problem
with the Building and/or any other Building tenants’ equipment in the Building,
and the appropriate resolution, if any.  The arbitrator’s decision shall be
final and binding on the parties.  If Tenant shall fail to cooperate with
Landlord in resolving any such interference or if Tenant shall fail to implement
the arbitrator’s decision within ten (10) days after it is issued, Landlord may
at any time thereafter (i) declare an Event of Default and/or (ii) relocate the
item(s) of Rooftop Equipment in dispute in a manner consistent with the arbitral
decision.

Section 21.06.   Relocation of Rooftop Equipment.  Based on Landlord’s good
faith determination that such a relocation is necessary, Landlord reserves the
right to cause Tenant to relocate Rooftop Equipment located on the roof to
comparably functional space on the roof by giving Tenant prior notice of such
intention to relocate.  If within thirty (30) days after receipt of such notice
Tenant has not agreed with Landlord on the space to which Rooftop Equipment is
to be relocated, the functional utility of such location, the timing of such
relocation, and the terms of such relocation, then either party may submit such
dispute to arbitration pursuant to Section 21.05, above (except that the
arbitrators determination shall be of the space to which Rooftop Equipment is to
be relocated, the timing of such relocation, and the terms of such
relocation).  Landlord agrees to pay the reasonable cost of moving Rooftop
Equipment to such other space, taking such other steps necessary to ensure
comparable functionality of Rooftop Equipment, and finishing such space to a
condition comparable to the then condition of the current location of Rooftop
Equipment.  Such payment by Landlord shall not constitute an Operating Expense
under this Lease.  Tenant shall arrange for the relocation of Rooftop Equipment
within sixty (60) days after





58

--------------------------------------------------------------------------------

 

 

a comparable space is agreed upon or determined by arbitration, as the case may
be.  In the event Tenant fails to arrange for said relocation within the sixty
(60) day period, Landlord shall have the right to arrange for the relocation of
Rooftop Equipment at Landlord’s expense, all of which shall be performed in a
manner designed to minimize interference with Tenant’s business.  The provisions
of this Section shall be applicable only if Tenant shall ever occupy less that
the entire rentable area of the Building.

Article 22.

 

Extension Options

Section 22.01.    Option to Extend.  Provided that (i) Tenant is not in default
hereunder, after any applicable notice and cure periods have expired, at the
time Tenant gives its Extension Notice or at the time the Option Term would
commence, or (ii) no sublets of more than 50% of the Premises are then in effect
that required Landlord's consent under Article 13, Tenant shall have the right,
at its election, to extend the original term of this Lease for one (1)
additional period of ten (10) years (the “Option Term”) commencing upon the
expiration of the original term, provided that Tenant shall give Landlord an
irrevocable (except as expressly set forth in Section 22.04) written notice (an
“Extension Notice”) in the manner provided in Section 18.01 of the exercise of
its election to so extend at least eighteen (18) months, and no more than
twenty-four (24) months prior to the expiration of the term of this
Lease.  Except for this Article 22, the provisions of the Work Letter, and as
expressly otherwise provided in this Lease, all the agreements and conditions in
this Lease contained shall apply to the Option Term, including without
limitation the obligation to pay Additional Rent for Tenant’s Pro Rata Share of
Taxes and Tenant’s Pro Rata Share of Operating Expenses.  If Tenant shall give
written notice as provided in Section 22.01 of the exercise of the election in
the manner and within the time provided aforesaid, the term shall be extended
upon the giving of the notice without the requirement of any action on the part
of Landlord.

Section 22.02.     Extension Rent.  The annual Base Rent payable during any
Option Term shall be the greater of (x) ninety-five percent (95%) of the Market
Rent as determined in the manner set forth in Section 22.03, 22.04 and 22.05,
below, or (y) $38.25 per rentable square foot per annum.  If the annual Base
Rent for the Option Term has not been determined by the commencement date of the
Option Term, Tenant shall pay Base Rent at the last annual rental rate in effect
for the expiring Term until such time as annual Base Rent for the Option Term
has been determined.  Upon such determination, the Base Rent for the Premises
shall be retroactively adjusted to the commencement of the Option Term.  If such
adjustment results in an underpayment of Base Rent by Tenant, Tenant shall pay
Landlord the amount of such underpayment within 30 days after the determination
thereof.  If such adjustment results in an overpayment of Base Rent by Tenant,
Landlord shall credit such overpayment against the next installment of Base Rent
due under the Lease and, to the extent necessary, any subsequent installments,
until the entire amount of such overpayment has been credited against Base Rent.

Section 22.03.    Market Rent.  If Tenant gives Landlord timely notice of its
election to extend the then current term of this Lease, then within thirty (30)
days thereafter, Landlord shall give Tenant written notice of Landlord’s
estimate of the then applicable market rent for Tenant’s space, based on the
rent for similar space in the Property and rent for similar space in similar
first





59

--------------------------------------------------------------------------------

 

 

class suburban office buildings in Waltham area (the “Market Rent”) for the
Premises in its then as-is condition (or such better condition as Tenant shall
be required to maintain under this Lease), taking into account all of the
factors that a landlord and tenant would consider in negotiating an arms-length
rent (however, in no event shall the determination of Market Rent treat any
portion of the Premises as being used for research or laboratory purposes, but
rather that said determination of Market Rent shall treat the entire Premises as
being used for office purposes for the purposes of determining such Market
Rent).  For each year of the Option Term after the first year of the
Option Term, Base Rent shall never be decreased below that paid in the prior
lease year, but may or may not, on account of the determination of Market Rent,
increase.

Section 22.04.    Tenant’s Right to Dispute Market Rent.  In the event that
Tenant disputes the Market Rent estimate provided by Landlord, Tenant may,
within 15 days of its receipt of notice from Landlord estimating such Market
Rent, either (i) elect to withdraw its request for an extension, in which case
there shall be no extension of the term of this Lease, or (ii) give notice to
Landlord of such dispute and require that both Landlord and Tenant enter into a
15 day good faith negotiating period to see if Landlord and Tenant come to a
mutual agreement in establishing the Market Rent.  If Landlord and Tenant can
come to agreement as to the Market Rent within such 15 day period, then the
Market Rent shall be set for the purposes of the Option Term as the parties
agree.  If Landlord and Tenant cannot come to an agreement in establishing
Market Rent within such 15 day period, then Tenant may either (x) elect to
withdraw its request for an extension, in which case there shall be no
extensions of the term of this lease, or (y) give notice to Landlord requiring
that the establishment of the Market Rent be submitted to arbitration in
accordance with the terms set forth in Section 22.05 below.  If Tenant does not
so dispute Landlord’s estimated Market Rent within the 15 day period first
referenced in this paragraph, Tenant shall be deemed to have accepted Landlord’s
estimate of Market Rent.  In no event shall the extension of the term of this
Lease be affected by the determination of the Market Rent, such exercise of
extension being fixed at the time at which notice is given (subject to the
provisions of clauses (i) and (x), above).

Section 22.05.     Arbitration of Market Rent.  In the event Landlord and Tenant
shall be unable to agree on the then Market Rent for the purposes of determining
the Base Rent for the Option Term, then Market Rent (subject to the floor set
forth in Section 22.02, clause (y), above) shall be established in the following
manner of arbitration:

(a)     Each of Tenant and Landlord shall choose an arbitrator knowledgeable in
the field of establishing fair rental values in the Waltham Class A office
market;

(b)     The arbitrators selected in accordance with “(a)” above shall select a
third arbitrator who is a qualified real estate appraiser with at least ten (10)
years’ experience in the appraisal of first class office buildings in the
Waltham Class A office market;

(c)     The selections shall be completed no later than twenty-one (21) days
after Tenant’s notice requiring the arbitration of Market Rent.  If any
selection is not made within the 21‑day time period, either party may petition
the Boston office of the AAA to make the selection;

(d)     Within thirty (30) days after their appointment, the arbitrators shall
determine the Market Rent for the Premises for the Option Term, and shall notify
Tenant and Landlord of such determination within seven (7) days, which
determination shall be final and



60

--------------------------------------------------------------------------------

 

 

binding upon Tenant and Landlord.  If the arbitrators are unable to agree upon
the Market Rent, the Market Rent will be deemed to be the average of the Market
Rents proposed by the arbitrators, except that (i) if the lowest proposed Market
Rent is less than 90% of the second to lowest proposed fair market rent, the
lowest proposed Market Rent will automatically be deemed to be 90% of the second
to lowest proposed Market Rent and (ii) if the highest proposed Market Rent is
greater than 110% of the second to highest proposed Market Rent, the highest
proposed Market Rent will automatically be deemed to be 110% of the second to
highest proposed Market Rent.

(e)     The foregoing arbitration shall be conducted in accordance with the
commercial arbitration rules of the AAA or its successors;

(f)     Landlord and Tenant shall each pay all costs of the arbitrator it
selected and one‑half (½) of all other costs of the arbitration proceedings.

For the purpose of determining Market Rent the parties shall use as a guideline
the average rental rates for similar available office space (and shall value the
subject space as 100% office space without regard for any research or laboratory
use by Tenant) in similar office buildings in the Waltham market.

Article 23.

 

Intentionally Omitted

Section 23.01.    Intentionally Omitted.

Article 24.

 

Guaranty

Section 24.01   Guaranty. Simultaneously with the execution and delivery of this
Lease, Tenant has provided Landlord with a guaranty (the “Guaranty”) in the form
attached as Exhibit 24.01 from Alkermes PLC, a company registered under the laws
of Ireland (“Guarantor”)

Article 25.

 

Expansion Option

Section 25.01.   Expansion Option. Landlord holds development rights under the
Special Permit for an additional building as shown on Exhibit 25.01, attached
(the “Proposed Additional Building”).  Landlord acknowledges that Landlord shall
not, prior to the Outside Expansion Request date (as hereinafter defined) build
the Proposed Additional Building and/or any related parking facilities, except
as requested by Tenant pursuant to this Section 25.01. Tenant acknowledges that
Landlord, pursuant to Section 20.11, has the right to build the Proposed
Additional Building and related parking facilities, subject to the immediately
preceding sentence.  Tenant shall have the right, prior to the third anniversary
of the Effective Date (the “Outside Expansion Request Date”) to request that
Landlord pursue the development of the Proposed Additional Building by written
notice (an “Expansion Notice”) to Landlord.  Following the giving of such
written notice, Landlord and Tenant shall cooperate in good faith to agree upon
a schedule



61

--------------------------------------------------------------------------------

 

 

and budget for any such development, which shall include a pre-development phase
for any additional required permitting.  Any such expansion shall be conditioned
upon (i) the parties entering into a mutually agreeable lease agreement at
market rent (taking into account the financing available in the market, and
allowing a market return to Landlord on its costs to construct the Proposed
Additional Building, associated parking garage, site work, any offsite
replacement parking or related improvements required to comply with applicable
laws, codes and ordinances (including but not limited to the Pedestrian Bridge,
but nothing in this sentence shall be deemed to make Tenant responsible for the
cost to construct the Pedestrian Bridge if Tenant does not enter into a lease
for the Proposed Additional Building pursuant to this Section 25.01), and for a
term that is co-terminus with the term of this Lease but no less than 12 years
(without use of extension options; however, in connection with a lease of the
Proposed Additional Building, Tenant shall be granted the option to exercise an
additional interim right to extend the term of this Lease by up to two years to
make this Lease co-terminus with such Proposed Additional Building lease, such
interim extension to be on the terms of this Lease with Annual Base Rent
increasing in the same manner during such period as Annual Base Rent increases
during the initial term of this Lease and to be exercised, if at all, by notice
to Landlord given with the Expansion Notice) and (ii) Landlord's ability to
obtain the necessary additional permits for such expansion, if any (using good
faith, commercially reasonable efforts to do so).  Tenant shall have no right to
give an Expansion Notice under this section at any time that (A) an Event of
Default then exists, (B) Tenant ceases to occupy at least 66% of the Premises,
or (C) Tenant and Guarantor (collectively) have a market capitalization, gross
annual revenues (for the 12 month period prior to the giving of the Expansion
Notice), and liquidity (determined in each case in accordance with generally
accepted accounting principles, consistently applied) that are less than 75% of
the market capitalization, gross annual revenues, and liquidity of Tenant and
Guarantor (collectively) as of the Effective Date, as reasonably evidenced to
Landlord. For the avoidance of doubt, the 75% or greater test for purposes of
clause (C) of the immediately preceding sentence must be satisfied for all three
of the financial metrics for such test to be satisfied. Following the date, if
any, that Tenant timely gives an Expansion Notice, Landlord may assign its
obligations under this Section 25.01 to a separate entity that holds only the
development rights for the Proposed Additional Building for purposes of
separately financing the Proposed Additional Building. Prior to the date that is
the first to occur of the Outside Expansion Request Date or the date that Tenant
timely gives an Expansion Notice, Landlord shall not assign or convey the
development rights to the Proposed Additional Building (other than an in
connection with an assignment or conveyance of this Lease to a successor
Landlord). The provisions of this Section 25.01 are personal to the Tenant or
any Permitted Transferee succeeding to the interest of Tenant in this Lease by
assignment or operation of law.

Article 26.

Executive Parking Garage Partial Conversion to Office Space.

Section 26.01. Tenant has requested that Landlord convert the portion of
Executive Parking Garage shown on Exhibit 26.01-1 as “Converted Office Space”
(which is acknowledged to contain approximately 9,880 rentable square feet) to
office space.  Following the date that Landlord obtains a building permit for
all of the Base Building Work Modifications, Landlord shall use commercially
reasonable efforts to pursue the permits and approvals required for the
conversion of such garage space to office use for a period of up to one year
(the last day of such one year period being referred to herein as the “Outside
Conversion Approvals Date”).  In pursuing





62

--------------------------------------------------------------------------------

 

 

such permits and approvals, Landlord may reallocate approved square footage from
the development rights under the Special Permit towards the Converted Office
Space (in which case, the Proposed Additional Building shall be reduced in size
accordingly).  Landlord shall deduct fifty percent (50%) of the costs incurred
by Landlord in accordance with the budget attached to the Lease as
Exhibit 26.01-2 (but in any event not to exceed $250,000) from the Tenant
Improvement Allowance as such costs are incurred.

Prior to seeking such permits and approvals, the Landlord and Tenant shall
collaborate to create a mutually agreeable scope of work (the “Conversion Work”)
required to convert the applicable parking garage space to office space
consistent with the level of Base Building Work finishes provided in the
remainder of the Building, including but not limited to: demising of the
Converted Office Space, installation of windows along the western façade of the
Converted Office Space, the provision of HVAC, electrical and fire protection
services stubbed to the Converted Office Space, structural modifications to the
Building to accommodate the Converted Office Space, and increase the number of
parking spaces available for Tenant’s use to 754.  Upon obtaining the required
permits and approvals for the Conversion Work, Landlord and Tenant shall enter
into a Lease amendment regarding the addition of the Converted Office Space to
the Premises and increasing the square footage of the Premises, the Base Rent,
the Supplemental Rent, the Tenant Improvement Allowance and the Supplemental
Allowance on a proportionate basis (at the then-applicable rates under the
Lease) to reflect such addition.  It is acknowledged that the final square
footage increase of the Premises shall be determined prior to the execution of
such amendment by Landlord’s Architect based on the increase in the gross square
footage of the Building in accordance with the zoning code for the City of
Waltham, without the application of any add-on factor, rather than by use of
BOMA or other measurement standards.  Upon execution of the Lease amendment, the
Landlord shall reimburse the Tenant for the costs previously deducted by
Landlord from the Tenant Improvement Allowance under the Conversion Approvals
Budget by reinstating the Tenant Improvement Allowance accordingly. Following
the execution of the Lease amendment, Landlord shall diligently pursue the
design and construction of the agreed upon Conversion Work on a reasonable,
mutually agreeable schedule to be outlined in the Lease amendment; however, the
completion of the Conversion Work shall not be considered part of the Base
Building Work, a condition to Substantial Completion of the Landlord Work or the
Delivery Date, or subject to the PRISA II Guaranty.  In no event shall Tenant
have any right to terminate the Lease, or Landlord be deemed to be in default of
the Lease, on account of the Landlord’s failure to timely deliver the Converted
Office Space to Tenant.  Should Landlord not obtain the required permits and
approvals to permit the Conversion Work by the Outside Conversion Approvals
Date, then Landlord shall not be required to continue the pursuit of said
approvals and the provisions of this Section 26 shall terminate and within 90
days thereafter, Tenant shall be entitled to submit a Finish Work Change Order
to Landlord that provides for the redesign of Finish Work previously approved by
Landlord in the remainder of the Premises, if any, to accommodate the relocation
of any Finish Work elements (such as conference rooms or facilities) previously
approved by Landlord in the Converted Office Space, if any.  Agreed Tenant
Delays of up to 90 days in the aggregate arising out of a Finish Work Change
Order submitted by Tenant in accordance with the immediately preceding sentence
shall not be counted against the 180-day cap on Agreed Tenant Delays described
in Sections 1.01(c) and 2.06 of Exhibit 7.02.

It is intended that this instrument will take effect as a sealed instrument.





63

--------------------------------------------------------------------------------

 

 

[Remainder of page intentionally left blank.]

 

 



64

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Landlord and Tenant have executed this Lease as of the
date first noted above.

 

 

 

 

PDM 900 UNIT, LLC

 

 

 

 

By :

/s/ Paul R. Marcus

 

 

Name: Paul R. Marcus

 

 

Title: Authorized Signatory

 

 

 

 

 

 

ALKERMES, INC.

 

 

 

 

By:

/s/ James Frates

 

 

Name: JAMES FRATES

 

 

Title: CFO

 

 

 

 

By:

/s/ Michael Landine

 

 

Name: Michael Landine

 

 

Title: Senior Vice President

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT 1.01-1

 

 



 

--------------------------------------------------------------------------------

 

 

 

Exhibit 1.01 – Basement Premises

 

Picture 1 [alks20180331ex104855afa001.jpg]

 





 

--------------------------------------------------------------------------------

 

 

 

Exhibit 1.01 – First Level Premises

 

Picture 11 [alks20180331ex104855afa002.jpg]

 





 

--------------------------------------------------------------------------------

 

 

 

Exhibit 1.01 – Second Level Premises

 

Picture 12 [alks20180331ex104855afa003.jpg]

 





 

--------------------------------------------------------------------------------

 

 

 

Exhibit 1.01 – Third Level Premises

 

Picture 13 [alks20180331ex104855afa004.jpg]

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

Exhibit 1.01 – Roof Level Premises

 

Picture 15 [alks20180331ex104855afa005.jpg]

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT 1.01-2

 

Property Description

 

The development rights in that certain condominium unit known to be known as the
900 Unit of the Reservoir Woods Primary Condominium, a condominium created by
Master Deed dated February 26, 2007, recorded in Book 49037, Page 229 of the
Middlesex South Registry of Deeds, as amended by a First Amendment to Master
Deed dated as of December 2, 2008, and recorded at Book 51992, Page 472 of said
registry,  as such development rights have been assigned to Landlord by that
certain Assignment of Development Rights dated as of the Effective Date and
recorded in the Middlesex South Registry of Deeds contemporaneously herewith.





 

--------------------------------------------------------------------------------

 

 

EXHIBIT 1.02

 

Exterior Installation Areas

 

 



 

--------------------------------------------------------------------------------

 

 

 

Picture 7 [alks20180331ex104855afa006.jpg]

 

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT 2.05

 

Form of Letter of Credit

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO. ______________

DATE: _______________, 200_

BENEFICIARY:

______________________________________

______________________________________

______________________________________

APPLICANT:

______________________________________

______________________________________

______________________________________

AMOUNT: US$__________________ ($___________and 00/100 U.S. DOLLARS)

EXPIRATION DATE: _______________, 200_

LOCATION: AT OUR COUNTERS IN ____________________________________

DEAR SIR/MADAM:

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO.
________________ IN YOUR FAVOR AVAILABLE BY YOUR DRAFT IN THE FORM OF "ANNEX 1"
ATTACHED DRAWN ON US AT SIGHT AND ACCOMPANIED BY THE FOLLOWING DOCUMENTS:

A DATED STATEMENT PURPORTEDLY SIGNED BY AN AUTHORIZED OFFICER OF THE BENEFICIARY
READING AS FOLLOWS:

(A)       WE ARE ENTITLED TO DRAW ON THE LETTER OF CREDIT PURSUANT TO THE TERMS
OF THAT CERTAIN LEASE BY AND BETWEEN _______________, AS LANDLORD, AND
_____________________, AS TENANT

OR

(B)       _________________ HEREBY CERTIFIES THAT IT HAS RECEIVED NOTICE FROM
_____________ THAT THE LETTER OF CREDIT NO. ___________ WILL NOT BE RENEWED, AND
THAT IT HAS NOT RECEIVED A REPLACEMENT OF THIS LETTER

 



 

--------------------------------------------------------------------------------

 

 

OF CREDIT FROM ________________________ SATISFACTORY TO _________________ AT
LEAST FORTY-FIVE (45) DAYS PRIOR TO THE EXPIRATION DATE OF THIS LETTER OF
CREDIT.

THE LEASE MENTIONED IN THIS LETTER OF CREDIT IS FOR IDENTIFICATION PURPOSES ONLY
AND IT IS NOT INTENDED THAT SAID AGREEMENT BE INCORPORATED HEREIN OR FORM PART
OF THIS LETTER OF CREDIT.

DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.  PARTIAL DRAWINGS ARE PERMITTED.

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT OR CONDITION, FROM THE PRESENT OR EACH FUTURE
EXPIRATION DATE UNLESS AT LEAST FORTY-FIVE (45) DAYS PRIOR TO THE THEN CURRENT
EXPIRATION DATE WE NOTIFY YOU AND THE APPLICANT BY REGISTERED MAIL/OVERNIGHT
COURIER SERVICE AT THE ABOVE ADDRESSES THAT THIS LETTER OF CREDIT WILL NOT BE
EXTENDED BEYOND THE CURRENT EXPIRATION DATE.

THIS LETTER OF CREDIT MAY BE TRANSFERRED (AND THE PROCEEDS HEREOF ASSIGNED,
WHICH ARE COLLECTIVELY REFERRED TO HEREAFTER AS A TRANSFER), AT THE EXPENSE OF
THE APPLICANT (WHICH PAYMENT SHALL NOT BE A CONDITION TO ANY TRANSFER), ONE OR
MORE TIMES BUT IN EACH INSTANCE ONLY IN THE FULL AMOUNT AVAILABLE TO BE DRAWN
UNDER THE LETTER OF CREDIT.

ALL DEMANDS FOR PAYMENT SHALL BE MADE BY PRESENTATION OF  THE DATED
CERTIFICATION PRIOR TO ______ A.M. ____________ TIME, ON A BUSINESS DAY AT OUR
OFFICE (THE “BANK’S OFFICE”) AT: _________________________________, ATTENTION:
STANDBY LETTER OF CREDIT SECTION OR BY FACSIMILE TRANSMISSION AT: (___)
_____________; AND SIMULTANEOUSLY UNDER TELEPHONE ADVICE TO: (___) __________,
ATTENTION: STANDBY LETTER OF CREDIT NEGOTIATION SECTION WITH ORIGINALS TO FOLLOW
BY OVERNIGHT COURIER SERVICE.

PAYMENT AGAINST CONFORMING PRESENTATIONS HEREUNDER SHALL BE MADE BY BANK IN
IMMEDIATELY AVAILABLE U.S. FUNDS DURING NORMAL BUSINESS HOURS OF THE BANK’S
OFFICE WITHIN TWO (2) BUSINESS DAYS AFTER PRESENTATION NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN ARTICLE 13B OR ARTICLE 14(D)(I) OF THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS (1993 REVISION), INTERNATIONAL CHAMBER OF
COMMERCE, PUBLICATION NO. 500

WE HEREBY CERTIFY THAT THIS IS AN UNCONDITIONAL AND IRREVOCABLE CREDIT AND AGREE
WITH THE DRAWERS, ENDORSERS AND BONAFIDE HOLDERS THAT THE DRAFTS DRAWN UNDER AND
IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT SHALL BE
DULY HONORED UPON





2

--------------------------------------------------------------------------------

 

 

PRESENTATION TO THE DRAWEE, IF NEGOTIATED ON OR BEFORE THE EXPIRATION DATE OF
THIS CREDIT.

EXCEPT TO THE EXTENT INCONSISTENT WITH THE EXPRESS TERMS HEREOF, THIS LETTER OF
CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS
(1993 REVISION), INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 500.

 

 

 

 

    

 

 

 

 

AUTHORIZED SIGNATURE

 

AUTHORIZED SIGNATURE

 





3

--------------------------------------------------------------------------------

 

 

ANNEX 1

 

 

BILL OF EXCHANGE 

 

                                               DATE:

 

AT                                                   SIGHT OF THIS BILL OF
EXCHANGE

 

PAY TO THE ORDER OF

 

US                                                                               DOLLARS
(US $                  )

 

DRAWN UNDER

 

CREDIT NUMBER NO.                                     DATED

 

 

TO:

 

 

 

 

______________________

 

 

           Authorized Signature

 





4

--------------------------------------------------------------------------------

 

 

 

EXHIBIT “A”

 

DATE:

 

TO: _________________________               RE:      STANDBY LETTER OF CREDIT

 

_________________________                                              NO.

 

ISSUED BY

 

LADIES AND GENTLEMEN:

 

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

(NAME OF TRANSFEREE)

 

(ADDRESS)

 

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

 

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

 

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND

 





5

--------------------------------------------------------------------------------

 

 

 

FORWARD IT DIRECTLY TO THE TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

 

 

 

SINCERELY,

    

SIGNATURE AUTHENTICATED

 

 

 

 

 

 

 

 

 

(BENEFICIARY’S NAME)

 

(Name of Bank)

 

 

 

 

 

 

 

 

 

SIGNATURE OF BENEFICIARY

 

(authorized signature)

 

 



6

--------------------------------------------------------------------------------

 

 

EXHIBIT 3.02

 

Landlord’s Services

 

Except to the extent such obligations are assumed by Tenant in the exercise of
its rights to facilities management pursuant to Section 3.03 of the Lease :

 

I.        CLEANING (OTHER THAN PREMISES, WHICH IS TENANT’S RESPONSIBILITY)

 

ELEVATORS (OTHER THAN ELEVATORS INCLUDED WITHIN THE PREMISES)

 

A.        DAILY ON BUSINESS DAYS

 

1.         Clean interior walls, doors, and bright work, including ceiling.

 

2.         Vacuum floors.

 

3.         Clean door sills or tracks.

 

4.         Clean exterior elevator doors, and frames.

 

COMMON LOBBIES AND OTHER COMMON AREAS

 

A.        DAILY ON BUSINESS DAYS

 

1.         Empty all waste baskets and change liners.  Remove waste material to
designated area.

2.         Spot clean all interior glass in partitions and doors.

3.         Clean and sanitize drinking fountains.

4.         Hand dust and wipe clean with treated cloths all furniture, picture
frames, window sills, railings, and planters.

5.         Clean any and all metal work inside lobby.

6.         Sweep main stairwell and dust handrails.

7.         Vacuum all carpets, rugs and floor mats.

8.         Wipe down mailboxes.

9.         Spot clean (shampoo if necessary) carpeted areas, as needed.

10.       Wipe down and clean main lobby directory and glass.

 

 



 

--------------------------------------------------------------------------------

 

 

 

11.       Clean and disinfect public telephones.

12.       Dust and spot clean security desk, security podiums and monitors.

13.       Remove cobwebs from wall and ceiling.

14.       Dry mop, damp mop, or spray all lobby flooring to maintain a high,
clean shine.

15.       Dust lobby furniture.

16.       Spot clean walls, doorframes, door handles and light switches.

17.       Dust and spot clean windowsills

18.       Dust chair rails, furniture and exhibits in all common areas.

19.       Police all stairwells for litter.

20.       Police loading dock area for litter. Sweep up any build-up of sand and
remove any standing water.

21.       Damp mop all freight service vestibule flooring.

22.       Spot clean and wipe fingerprints, smears and smudges on walls, door,
frames, kick and push plates, handles, light switches and glass surfaces.

B.         WEEKLY

 

1.         Clean and polish lobby furniture.

2.         Vacuum all upholstered furniture.

3.         Dust all wall hangings.

4.         Dust and clean all baseboards.

5.         Dust and sweep all stairwells including landings.

6.         Damp mop and buff resilient floors in freight elevator service
vestibule.

7.         Dust ventilation and air conditioning louvers, grills, diffusers and
high moldings.

 

C.         MONTHLY

 

1.         Machine scrub brick or granite lobby floor.

2.         Dust fire extinguishers and hose cabinets.





2

--------------------------------------------------------------------------------

 

 

3.         Dust walls from ceiling to floor.

4.         Dust all lighting fixtures.

5.         Wash stairwells (walls, rails, pipes, etc.) and landings.

D.        QUARTERLY

 

1.         Strip and wax all resilient floors.

 

1.         Shampoo all common area carpeting.

 

2.         Polish high level bright work as necessary.

3.         Clean inside and out of stairwell lighting covers.

 

E.         SEMI-ANNUALLY

1.         Clean all ceiling lights, globes and fixtures.

2.         Dust and wash as necessary all marble wall surfaces.

3.         Wash exterior windows.

 

JANITORIAL CLOSETS

 

A.        NIGHTLY

 

1.         Scour and disinfect wash basins.

2.         Sweep and damp mop flooring using germicidal disinfectant solution.

3.         Keep all closets neat and free from odors, debris and materials.

 

MISCELLANEOUS

 

A.        DAILY

 

1.         Change light bulbs as necessary.

 

2.         Report all maintenance deficiencies to building management e.g.,
inoperable light fixture, plumbing problems, roof leaks, etc.





3

--------------------------------------------------------------------------------

 

 

 

B.         WEEKLY

 

1.         Check supplies and order as necessary.

 

DAILY DAY PORTER/MATRON SPECIFICATIONS

 

1.         Check and clean all common areas as needed.

2.         Sweep, mop, and vacuum main lobby floor as necessary.

3.         Clean main lobby glass and bright work as necessary.

4.         Dust horizontal surfaces, woodwork, artwork, etc., in main lobby as
necessary.

5.         Change common area light bulbs as necessary.

6.         Spread ice melt on all building walks and entrances as needed.

7.         Respond to tenant and management requests as needed.

8.         Provide emergency assistance as needed.

9.         Police areas in lobbies, spot cleaning where necessary.

10.       Police elevator cabs, vacuuming and dusting where necessary.

11.       Clean glass on all entrance doors, keeping glass free of fingerprints.

12.       Clean all areas that are not accessible at night. Areas to be
determined by Manager.

13.       Clean loading dock area as directed by Manager.

14.       Police lobby.

15.       Tour restrooms 3 times daily (as needed), replacing paper products and
sweeping floors as needed. Keep sinks and sink counters wiped down, and provide
general pick-up of floors.

16.       Police common area carpeting, vacuuming or carpet sweeping as needed.

17.       Police all stairwells, at least twice daily, keeping free of litter.

18.       Sweep exterior entranceways to parking lots and buildings.

19.       Police exterior areas and parking areas removing trash from
receptacles as needed, also keeping grounds and parking garage free of debris.

20.       Present Manager with a complete list of maintenance repairs or
adjustments needed to bathroom fixtures, flushometers, lamps needing to be
replaced, etc.





4

--------------------------------------------------------------------------------

 

 

21.       Maintain inventory of all needed restroom supplies and present manager
with any orders as needed. All supplies to be stored in basement area, in a neat
and orderly way.

Tenants requiring services in excess of those described above shall request same
through Landlord.  If Landlord determines that Tenant’s use or occupancy of the
Premises necessitates the same, Landlord may provide such services without
request.  In either case, such services shall be at Tenant’s expense.

 

II.      HEATING, VENTILATION AND AIR CONTIONING.

 

Heating, ventilation, and air conditioning capacities as further described on
Schedule 1, attached.

 

III.     WATER

 

A.      Cold water at temperatures supplied by the City of Waltham water mains
for drinking, lavatory, ordinary office cleaning and toilet purposes and hot
water for lavatory, shower and coffee station purposes only from regular
building supply at prevailing temperatures.  If Tenant requires, uses or
consumes water for any other purpose, Landlord may, at Tenant’s expense, install
a meter or meters to measure the water so supplied, in which case Tenant shall
upon Landlord’s request reimburse Landlord for the cost of the water (including
heating or cooling thereof) consumed in such areas and the sewer use charges
resulting therefrom.

 

IV.     ELEVATORS

 

A.      The passenger elevator system shall operate automatically during
business hours.  At least one elevator shall be available to Tenant at all
times.

 

V.      ELECTRICAL SERVICE

 

A.      Landlord shall, at Tenant’s expense, provide electric power to the
Premises for Tenant’s lighting and equipment power at 6.0 watts connected load
per square foot of rentable floor area of the Premises.

 

B.      Tenant’s use of electricity shall be metered as part of the Finish
Work.  Landlord will furnish and install at Tenant’s expense all replacement
lighting tubes, lamps, and ballasts required by Tenant for Building standard
lighting.

 

VI.     SECURITY SERVICES

 

Landlord shall provide for roving security services to the lobby and, if any,
common areas of the Building and the Property by contract with a third party
provider.  Notwithstanding the fact that Landlord provides security services at
the Building at any time during the term of this Lease, Tenant acknowledges and
agrees that Landlord makes no representation or warranty regarding the efficacy
of such services and that Landlord shall not be deemed to owe Tenant, or any
person





5

--------------------------------------------------------------------------------

 

 

claiming by, through or under Tenant, any special duty or standard of care as a
result of Landlord’s provision of such security services other than the duty or
standard of care that would have applied without such services.  As part of the
Base Building Work, Landlord shall provide and install, a card-reading access
system for the exterior doors to the Building.

 

The Tenant shall be responsible for providing security within the Premises and
may install, in compliance with the provisions of the Lease governing
alterations, improvements and additions, access controls to the Premises (such
as a card-reading system).

 

VII.      GROUNDS MAINTENANCE

 

Landlord shall provide street sweeping, snowplowing and landscaping services to
the common areas of the Property in a manner consistent with first class office
and laboratory properties in the suburban Boston area.

 

VIII.    SHUTTLE SERVICE.

 

So long such service is made available to Landlord by the 128 Business Council
(www.128bc.org), a commuter shuttle from the Property to the Alewife MBTA Red
Line Station and train on the terms and conditions provided by such
organization.

 

 



6

--------------------------------------------------------------------------------

 

 

EXHIBIT 3.02

SCHEDULE 1

 

a. HVAC Performance Criteria:

Equipment installed as part of the Base Building Work (or replacements thereof)
serving the office and amenity areas, as shown on the attached Exhibit 1 to
Schedule 1, shall be designed and constructed to maintain the following indoor
conditions at the given outdoor conditions:

 

 

 

 

Summer

    

 

Outdoor

 

Indoor (Maximum)

88F dry bulb

 

75F dry bulb

74F wet bulb

 

62F wet bulb (50% RH)

 

 

 

Winter

 

 

Outdoor

 

Indoor (Maximum)

7F dry bulb

 

72F dry bulb

 

Equipment installed as part of the Base Building Work (or replacements thereof)
serving the office and amenity areas, as shown on the attached Exhibit 1 to
Schedule 1, shall be designed and constructed so that outside air shall be
introduced at a minimum rate of 0.1 cubic feet per minute (CFM) per square foot
of floor area or 20 CFM per person.

 

b. Air Conditioning Loads:

For Tenant areas within the office areas shown on the attached Exhibit 1 to
Schedule 1, the computations shall be based on a maximum sustained peak loading
condition of one (1) person per one hundred fifty (150) usable square feet and a
combined lighting and power load of 8 watts per usable square foot of office.

 

 



 

--------------------------------------------------------------------------------

 

 

 

Picture 16 [alks20180331ex104855afa007.jpg]

 





 

--------------------------------------------------------------------------------

 

 

 

Picture 18 [alks20180331ex104855afa008.jpg]

 





 

--------------------------------------------------------------------------------

 

 

 

Picture 19 [alks20180331ex104855afa009.jpg]

 





 

--------------------------------------------------------------------------------

 

 

 

Picture 20 [alks20180331ex104855afa010.jpg]

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

Exhibit 3.03-1

 

Facilities Management Rights

 

Subject to the conditions set forth in Section 3.03 of the Lease, Tenant shall
have the right to assume all or any portion of the on-site management services
provided by Landlord to Tenant within the Premises (but expressly excluding the
repair and maintenance of elements of the roof, foundation, curtain wall,
exterior walls, floor slabs, ceiling slabs, structural columns, and load-bearing
walls of the Building and any services provided to other tenants in the
Building, if the Premises ceases to include all of the rentable area of the
Building).

 

Nothing in this Exhibit 3.03-1 is intended to relieve Tenant of, or modify any,
repair and maintenance obligations under Section 7.04 of the Lease.

 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit 3.03-2

 

Facilities Management Provisions

 

During any period that Tenant is exercising its rights pursuant to Section 3.03
of the Lease, the provisions of this Exhibit 3.03-2 shall apply.

 

(i)         Notwithstanding anything to the contrary in this Lease, Tenant shall
not, and shall have no obligation to, perform any management service except as
expressly set forth on Exhibit 3.03-1, to the extent elected by Tenant pursuant
to Tenant’s Facilities Management Notice.  Tenant shall not be entitled to any
management fee or any other form of compensation or reimbursements in connection
with the performance of its services under Section 3.03 of the Lease.  To the
extent that any of Tenant’s services pursuant to Section 3.03 and Exhibit 3.03-1
reasonably require, Tenant shall coordinate such services with similar services
provided by Landlord to the remainder of the Building and Property.

 

(ii)       Tenant shall provide the applicable management services in a manner
consistent with standards for a comparable building in a comparable location in
the suburban Boston area with multiple tenants (and in any event in a manner
consistent with Landlord’s obligations to Tenant under the Lease) for office and
laboratory uses and in compliance with all agreements and obligations binding on
Landlord (including financing agreements) (collectively, the “Property
Documents”) so long as Tenant is provided with all relevant documents containing
such agreements and obligations.

 

(iii)      Tenant shall contract directly with qualified third-party vendors
providing supplies or services for the rights exercised by Tenant pursuant to
Section 3.03 (including without limitation the operation of the cafeteria and
fitness center) unless Tenant performs such services with qualified employees of
Tenant. Tenant shall have no authority to create any obligations binding on
Landlord in connection with such contracts.  Tenant shall provide Landlord with
copies of any such third-party vendor contracts upon Landlord’s request and in
any event with Tenant’s quarterly reports pursuant to Section (viii) and (ix)
below. To the extent necessary for the provision of Tenant’s management services
under Section 3.03, Tenant shall arrange for all services necessary for the
operation of the applicable portion of the Building and all other services
required by Section 3.02 of the Lease and assumed by Tenant pursuant to Section
3.03 as if Tenant were the Landlord.  All vendor contracts shall:  (a)  be in
the name of Tenant, (b) be assignable, at Landlord’s option, to Landlord or
Landlord’s nominee, (c) include a provision for cancellation without cause
thereof without payment of a fee or penalty upon not more than thirty (30) days
written notice, (d) require that all contractors provide evidence of insurance
reasonably satisfactory to Landlord, and (e) unless Landlord has previously
approved the identity of the vendor and scope of services subject to such
contract, be reasonably approved by the Landlord (including the identity of the
qualified third party vendor).  Landlord shall approve or deny such vendor
within five (5) business days following receipt of Tenant’s request for
approval.  Upon Tenant’s written request, Landlord shall review and approve,
such approval not to be unreasonably withheld, conditioned or delayed, the
identity of any such third party vendors and the scope of services to be
provided by them.  If Tenant’s facilities management rights are terminated
pursuant to paragraph (vii), below, then Tenant shall, at Landlord’s option,
assign to Landlord or Landlord’s nominee all

 

 



 

--------------------------------------------------------------------------------

 

 

service contracts pertaining to the Building.  All vendor contracts shall
require that such vendor maintain insurance coverage reasonably satisfactory to
Landlord and in compliance with the Property Documents.  Tenant shall obtain
insurance certificates annually, or more frequently as required pursuant to the
applicable contract, from each such party and review the certificates for
compliance with such contract terms.  Tenant shall use reasonable efforts to
promptly inform Landlord of any purported breach of a third party vendor
contract.

 

(iv)       Tenant shall act as an independent contractor with respect to the
provision of such services and in this capacity, Tenant shall deal at arm’s
length with all third parties and Tenant shall serve Landlord’s interests at all
times.  Tenant shall designate an individual (the “Tenant Representative”) to be
Landlord’s principal contact and to coordinate the Tenant’s activities under
Section 3.03 and Exhibit 3.03-2 of the Lease.  The Tenant Representative shall
be a person experienced in the operation of comparable first class buildings
occupied by Tenant.  The Tenant Representative will consult with an individual
designated by Landlord regarding the services under Section 3.03 of the Lease.

 

(v)        Tenant and Landlord, both acting reasonably, shall agree on annual
capital and operating budgets (any such approved budget, an “Approved Budget”)
for the costs that will be incurred by Tenant to operate, maintain and/or repair
the applicable portions of the Building.

 

Tenant shall manage and supervise all capital improvement projects set forth in
an Approved Budget, if any, in accordance with the standards of this Exhibit
3.03-2 and so as to insure a minimum of disturbance to the operation of the
Property and to other tenants then occupying or preparing to occupy space at the
Property.  With respect to capital improvements or capital repairs costing in
excess of $25,000 annually in the aggregate not set forth in the Approved
Budget, Tenant shall obtain written approval of the Landlord prior to incurring
these expenses.  If requested by Landlord, the plans and specifications for any
capital improvements or repairs shall be submitted to Landlord for approval.

 

(vi)       Tenant shall maintain adequate books and records in such manner as to
enable Tenant or anyone auditing such books and records on behalf of Landlord to
easily segregate, at no additional expense to Landlord, matters related to the
Building, which shall include applicable accounting information as well as
records of repairs and services performed by Tenant hereunder, (“Tenant
Management Records”) for its management services to the Building, the entries to
which shall be supported by sufficient documentation to ascertain that said
entries are properly and accurately recorded to the Property.  Such books and
records shall be maintained by Tenant at the Premises or at such other location
as may be agreed upon in writing by Landlord.  Tenant shall insure such control
over accounting and financial transactions as is consistent with comparable
institutionally financed properties.

 

(vii)     Tenant shall insure that all Tenant Management Records shall be
prepared and reported in a timely and accurate manner, and in accordance with
required accounting policies and procedures under this Exhibit 3.03-2 and all of
the Property Documents.  Tenant will maintain the Tenant Management Records,
utilizing systems reasonably approved by Landlord in accordance with the terms
of this Exhibit 3.03-2. If Tenant utilizes a system that is different than
Landlord’s preferred system, Tenant shall, at its sole cost and expense,
transfer the data generated by such





2

--------------------------------------------------------------------------------

 

 

systems to Landlord’s system upon Landlord’s written request, without any
degradation in the quality or quantity of such data.  Tenant may from time to
time be asked to respond to requests for information related to Tenant
Management Records from Landlord or an accounting group designated by Landlord,
as well as Landlord's lenders.  Tenant shall respond to such reasonable requests
on a timely basis.  Tenant shall designate an individual to be Landlord’s single
point of contact for accounting related issues.

 

(viii)    Tenant shall remit to Landlord reports, variance explanations and
other Property information, as Landlord may reasonably request relating to
Tenant Management Records and Tenant’s services under Section 3.03, which
reports, explanations and information shall be remitted in accordance with the
policies and procedures reasonably acceptable to Landlord.

 

(ix)       Tenant shall comply with the terms of all manufacturer’s, vendors’
and contractors’ warranties governing the Building to the extent that copies of
the same are provided to Tenant by Landlord.

 

In addition to the foregoing, Tenant shall furnish to Landlord a reasonably
detailed quarterly accounting of all costs to be reimbursed by Landlord pursuant
to Section 3.03 and shall deliver such reports on a monthly basis when Tenant is
actively incurring costs to be reimbursed by Landlord.  Landlord shall have the
right to audit Tenant’s books and records relating to such costs.  Tenant shall
make its books and records relating to such costs available to Landlord at a
location in the greater Boston area within 10 business days after Landlord's
written request to Tenant to perform such audit.  In the event any such Landlord
audit reveals an error in the amount billed Landlord, Tenant shall promptly
refund the overpayment and if such error is finally determined to be in excess
of 5% of the amount billed to Landlord, then Tenant shall pay Landlord’s
reasonable audit costs.  If the audit shows any errors in an accounting
resulting in any underpayment of costs and expenses to be reimbursed by Landlord
pursuant to this Agreement, Landlord shall reimburse Tenant for Landlord's share
of such underpayment within 30 days after receipt of Tenant’s invoice
therefor.  Any dispute with regard to the amount to be paid by Landlord shall be
resolved in accordance with Article 25 of the Lease.

 

(ix)       Tenant shall prepare and submit to Landlord the budget described
above.  The initial budget shall be submitted within thirty (30) days after the
date that Tenant gives any Facilities Management Notice.  A subsequent proposed
budget shall be submitted no later than September 15 (or such other date as
specified by Landlord in writing) of each calendar year thereafter.  Tenant
shall, at Landlord’s request, provide written variance explanations relating to
amounts reimbursable by Landlord.  Landlord’s approval of a budget shall be
evidenced in writing (the approved budget being herein referred to as the
“Approved Budget”) and shall not be unreasonably withheld.

 

(x)        Tenant agrees to employ all reasonable efforts to insure that the
actual costs of maintaining and operating the applicable portion of the Building
relating to amounts reimbursable by Landlord shall not materially deviate from
the Approved Budget pertaining thereto either in total or in any one accounting
category.

 





3

--------------------------------------------------------------------------------

 

 

(xi)       Tenant shall assist Landlord in the preparation of IRS Form 1099, to
the extent the preparation of such form in relation to Tenant’s services under
Section 3.03 is necessary, by providing relevant information regarding Property
expenses and costs reimbursed by Landlord pursuant to Section 3.03 and this
Exhibit 3.03-2.  All reports required by Landlord will be prepared in accordance
with generally accepted accounting principles consistently applied.

 

(xii)     All Tenant Management Records are property of Landlord and should be
considered confidential and proprietary to Landlord’s interest.  Tenant shall
deliver copies of all Tenant Management Records upon Landlord’s request.  Tenant
shall not destroy any Tenant Management Records for a period of three full
calendar years following the year to which such Tenant Management Records
relate.  Prior to destroying any such Tenant Management Records in compliance
with the provisions of the immediately preceding sentence, Tenant shall provide
Landlord with and 30 days prior written notice and a copy of the records to be
destroyed.

 

(xiii)    Tenant shall make periodic visual inspections, at reasonable
intervals, of the applicable portions of the Building (to the extent being
managed by Tenant pursuant to Section 3.03 of the Lease) consistent with prudent
practice by professional property managers and as reasonably requested by
Landlord.  Tenant shall give Landlord written notice of any material or latent
defect in the Building known to Tenant in the next quarterly report after such
defect comes to Tenant’s attention.  Subject to reimbursement by Landlord to the
extent provided under Section 3.03(b) of the Lease, Tenant shall maintain and
repair the Building or cause the Building to be maintained and repaired, to the
extent applicable in light of the services provided by Tenant pursuant to
Section 3.03, in accordance with the standards specified in this Exhibit 3.03-2
and as required pursuant the provisions of the Lease governing Tenant
alterations and additions as if Tenant were the Landlord and so as to insure a
minimum of disturbance to the operation of the Property and to other tenants
then occupying or preparing to occupy space at the Property.  Tenant and
Landlord shall cooperate to ascertain the existence (or not) of any
contractor/subcontractor warranty or guaranty covering any defect or item
requiring repair and to submit a request to the appropriate
contractor/subcontractor to repair the defect as necessary.  Tenant shall keep
detailed records of all alterations, repairs and other work performed at the
Property by Tenant in the exercise of its rights and obligations under Section
3.03 and this Exhibit 3.03-2.

 

(xiv)     Landlord may, as Landlord’s sole and exclusive remedy, terminate
Tenant’s rights, and management services being provided, under Section 3.03 for
cause if Tenant fails to cure a material breach of Section 3.03 or this Exhibit
3.03-2 within thirty (30) days (or if not capable of being cured within thirty
(30) days, such longer period as shall be necessary), or if the original Tenant
named hereunder and/or its affiliates assign this Lease to a non-affiliate.  Any
disputes regarding matters set forth in this paragraph (xiv) shall be resolved
in accordance with the provisions of Article 25 in the Lease.

 

(xv)      Tenant shall defend, hold harmless and indemnify Landlord against all
loss, cost, damage and expense including reasonable attorneys’ fees and any
claim brought against Landlord as a result of any breach of the provisions of
this Exhibit 3.03-2, or any claim that, if true, would constitute a breach of
the provisions of this Exhibit 3.03-2, subject in each case to the limitations
on liability of Tenant set forth in the Lease.

 





4

--------------------------------------------------------------------------------

 

 

(xvi)     Tenant shall not install any signage indicating that any third party
is the managing agent for the Premises or Building or otherwise publicize the
same, but Tenant shall be permitted to notify vendors retained by Tenant
pursuant to this Exhibit 3.03-2 and provide appropriate contact and other
information.

 

(xvii)   Tenant shall reasonably cooperate with any and all insurance companies
and/or insurance brokerages or agencies of Landlord who may, from time to time,
be involved with the issuance of insurance policies or with inspections of the
Building in connection with insurance policies then in force, to the extent
related to the services provided by Tenant pursuant to Section 3.03 of the
Lease.  Tenant agrees to use diligent efforts to comply with any and all
requirements of such insurance companies or their agents.  Tenant shall be
responsible for full compliance with any insurance policy covering portions of
the Property subject to services provided by Tenant pursuant to Section 3.03 of
the Lease so as to avoid any loss insured thereunder from being uncollectible.

 

After receiving actual notice of the same, Tenant shall promptly notify Landlord
of any accident, injury, loss or damage occurring to the extent affecting
portions of the Building that are being managed by Tenant pursuant to Section
3.03.  Landlord shall have the exclusive right to conduct the defense of any
claim, demand, liability or suit against Landlord or the Property and to bring
and process insurance claims against insurers thereof.

 

(xviii)  Except for outside vendors, all personnel responsible for providing
services pursuant to the terms of this Exhibit 3.03-2 shall be direct employees
of Tenant and Tenant shall, for purposes of such employment relationship, be
acting as an independent contractor and not as an agent or employee of
Landlord.  All employment arrangements are solely Tenant’s concern and Landlord
shall have no liability with respect thereto.

 

(xix)     Subject to Landlord’s obligation to reimburse Tenant for costs as
further set forth in Section 3.03, Tenant shall be responsible for full
compliance with all present and future federal, state, county, municipal or
other governmental laws, ordinances, regulations and orders relative to the
management, use, operation, repair, maintenance or occupancy of the portions of
the Building self-managed by Tenant under this Lease and with the rules,
regulations or orders of any national or local Board of Fire Underwriters or
other similar body, and obtain or cause to be obtained, as applicable, all
necessary certificates of occupancy, licenses and/or operating permits, if any,
for the Property.  Tenant shall promptly notify Landlord upon receipt, but in
any case within two (2) business days after receipt, of any notices of violation
of any law, ordinance, rule, regulation or order and shall obtain Landlord’s
approval prior to remedying such violation.  If the expense required to remedy
any such violation is anticipated to exceed such amount or if the violation is
one for which the Property title holder might be subject to criminal liability
or a penalty, Tenant shall notify Landlord by the end of the next business day
so that prompt arrangements may be made to remedy the violation.  Tenant shall
not contact or communicate with any governmental or administrative agency,
without the prior written consent of Landlord, except that such prior written
consent shall not be required in connection with routine matters.

 

 



5

--------------------------------------------------------------------------------

 

 

EXHIBIT 5.04 - RULES and REGULATIONS

 

TENANT RULES & REGULATIONS

 

1.    ALL TENANTS are to conduct their businesses in a manner that shall not
unreasonably annoy, disrupt or otherwise interfere with the rights of other
tenants in the campus.

 

2.   At no time and under no circumstances shall Landlord have any
responsibility for the storage or removal of any “medical waste”, “infectious
waste”, “hazardous medical waste”, or “hazardous physical waste” as such terms
may from time to time be defined in any municipal, state, or federal statutes,
laws, ordinances, rules, or regulations or may apply to Tenant or to the
premises demised to Tenant (the “Premises”) because of the business, profession
or activity carried on in the Premises by Tenant, Tenant’s servants, agents,
employees, invitees, or anyone claiming by, through or under Tenant.

 

3.   The sidewalks, entrances, passages, elevators, lobbies, stairways, and
halls must not be obstructed or used for any purpose other than ingress to and
egress from any leased premises.

 

4.   Emergency egress stairway doors may NOT be “propped-open” for any
reason.  These stairways are for egress only and the stairway doors may be
locked from the stair-side to prevent unwanted intrusion into the building or
buildings containing the Premises (collectively, the “Building”).

 

5.   Tenant shall operate HVAC equipment in a manner that is consistent with
standards prescribed by the equipment manufacturer. Tenant shall be responsible
for any damage which may occur from improper operation (such as leaving a
thermostat at its lowest setpoint for an extended period of time causing a coil
to freeze). Please check with building management to confirm proper operating
procedures. There are to be NO so called “space heaters” (supplemental personal
heaters with exposed heating elements) within tenant spaces.  Use of such
devices presents a fire hazard.

 

6.   [INTENTIONALLY DELETED.]

 

7.   As required by local ordinances, Tenant shall, from time to time, test the
Building’s fire control and alarm systems. Tenant shall familiarize its
employees with such fire alarm systems and shall make each of its employees
aware of the fire exits within the Premises and shall cooperate with any fire
drills, systems, test, inspections and/or repairs as may be required from time
to time.

 

8.   [INTENTIONALLY DELETED.]

 

9.   [INTENTIONALLY DELETED.]

 

10. [INTENTIONALLY DELETED.]

 

11. There are no animals/pets of any kind (leashed, caged, muzzled) allowed into
the Building, with the exception of service animals or other animals used in the
conduct of Tenant’s business in accordance with local ordinances and
regulations.

 

12. To avoid damage to the Building’s plumbing system or to prevent plumbing
blockages, restroom trash receptacles (and NOT the toilets) are to be used for
disposing of all paper towels, sanitary





 

--------------------------------------------------------------------------------

 

 

napkins, and objects foreign to toilet/plumbing systems. Damage resulting to any
such fixtures or appliances from misuse by Tenant or its agents, employees, or
invitees shall be paid for by Tenant, and Landlord shall not in any case be
responsible therefor.

 

13. Parking in Fire Lanes, except for medical and emergency vehicles, is
PROHIBITED BY LAW.  All other vehicles are subject to being towed at the owner’s
expense.

 

14. All proposed improvements to the Premises by Tenant shall be performed in
accordance with the provisions of the Lease.

 

15. [INTENTIONALLY DELETED.]

 

16. [INTENTIONALLY DELETED.]

 

17. No trash or debris can be stored within tenant areas that might result in
pest infestation. All food, fluid, or wet trash must be disposed of in the site
trash compactor or in receptacles utilized for composting at the close of
business each day.

 

18. [INTENTIONALLY DELETED.]

 

19. [INTENTIONALLY DELETED.]

 

20. Delivery carts, hand trucks and similar devices must be properly equipped
with rubber tires and protective guards. Tenant shall be held responsible for
any damage to the Premises caused by Tenant’s vendors, suppliers, agents or
delivery services.

 

21. Tenant shall not occupy or permit any portion of the Premises to be occupied
for the possession, storage, manufacture, or sale of liquor or any other illegal
substance of any kind; provided, however, that the foregoing shall not prevent
the service, in accordance with all applicable laws, of alcoholic beverages at
business meetings conducted within the Premises or of any regulated substances
used as part of Tenant’s business provided Tenant has received all appropriate
governmental approvals.

 

22. [INTENTIONALLY DELETED.]

 

23. [INTENTIONALLY DELETED.]

 

24. Canvassing, soliciting and pedaling in the Building are prohibited and
Tenant shall cooperate to prevent the same by notifying Landlord.

 

25. Egress corridors and paths, elevators and stairways or any exterior portions
of the site shall not be encumbered or obstructed by Tenant, or Tenant’s agents,
servants, employees, licensees, or visitors. The moving in and out of all safes,
freight, furniture, or bulky matter of any description may take place during
normal Building hours.

 

26. Except as otherwise expressly set forth in the Lease, no curtains, blinds,
shades, screens, or signs other than those approved by Landlord (which approval
shall not be unreasonably withheld and shall be granted for any window
treatments proposed to be installed by Tenant which preserve a uniform
appearance on the exterior of the Building and do not void manufacturer's
warranties on the windows) shall be attached to, hung in, or used in connection
with any exterior window or suite entry door of the Premises without the prior
written consent of Landlord.



 

--------------------------------------------------------------------------------

 

 

27. With respect to movement in or out of the Building of furniture or office
equipment, or dispatch or receipt by Tenant of any merchandise or materials
which require the use of elevators, stairways, lobby areas, or loading dock
areas, Tenant is to assume all risk for damage to articles moved and injury to
any persons resulting from such activity. If any equipment, property, and/or
personnel of Landlord or of any other tenant is damaged or injured as a result
of or in connection with such activity, Tenant shall be solely liable for any
and all damage or loss resulting therefrom.

 

28. Landlord shall have the power to approve the weight and position of safes
and other heavy equipment or items, which in all cases shall not in the
reasonable opinion of Landlord, as analyzed by a structural engineer, exceed
acceptable floor loading and weight distribution requirements. All damage done
to the Building by the installation, maintenance, operation, existence or
removal of any property of Tenant shall be repaired at the expense of Tenant.

 

29. Common area corridor doors, when not in use, shall be kept closed except
those which are tied into the fire alarm system.

 

30. No flammable, explosive, or hazardous fluid or substance shall be used,
kept, released or disposed of by Tenant in the Premises or Building, except for
those fluids or substances as are used in the conduct of Tenant’s business and
are being used by Tenant in accordance with all applicable laws, rules, and
regulations.  Tenant shall supply building management with current Material
Safety Data Sheets along with maximum quantities of materials stored by Tenant
on site.

 

31. Tenant shall not use or permit the Premises or any portion thereof to be
used for lodging, sleeping, or for any illegal purpose.

 

32. [INTENTIONALLY DELETED.]

 

33. Tenant shall not install, operate or maintain in the Premises, or any other
area of the Building, any electrical equipment which does not bear the U/L
(Underwriters Laboratories) seal of approval (or the equivalent as issued by
another organization or in another jurisdiction) in those instances where the
same is required for such equipment (unless Tenant shall supply Landlord with
documentation evidencing the safety and capacity of such non U/L (or alternative
as aforesaid) approved equipment; provided, however, that the foregoing
requirements shall not be applicable to prototype equipment for which UL (or
alternative as aforesaid) testing has not been done or has not yet been
completed), or which would overload the electrical system or any part thereof
beyond its capacity for proper, efficient and safe operation as reasonably
determined by Landlord, taking into consideration the overall electrical system
and the present and future requirements therefor in the Building.

 

34. All construction vendors to be contracted by Tenant shall comply with the
insurance requirements in the Lease if deemed appropriate by building management
and with all other provisions of the Lease pertaining to construction work
within the Premises.  Please contact Tenant Services Coordinator 781-890-4302
for landlord additional insured entities and related requirements which must be
named on each certificate of insurance, where applicable. Certificates of such
insurance shall be filed with the building management prior to the commencement
of the work.

 

35. For daily maintenance service calls, or general tenant requests, questions,
or concerns please contact the Tenant Services Coordinator, Mary Teran, at:
(781) 890-4302.  Alternatively, tenants may use the web based service request
system. Please contact building management for specific





 

--------------------------------------------------------------------------------

 

 

instructions and to receive a tenant specific password.

 

36. Tenant shall adhere to and familiarize its employees with Building safety
and evacuation plans as mutually agreed upon by Tenant and building management.
In the event of any Building/site-related emergency, please contact the Security
Desk at 930 Winter Street at (781) 890-4560.

 

37. [INTENTIONALLY DELETED.]

 

38. [INTENTIONALLY DELETED.]

 

39. Tenant shall provide its own janitorial services to the Premises as set
forth in the Lease.

 

40. [INTENTIONALLY DELETED.]

 

41. Tenant and its visitors shall obey all parking regulations.

 

42. Bicycles and other vehicles are not permitted to be parked on the walkways
outside the Building, except in those areas specifically designated by Landlord
for such purposes.

 

43. Tenant shall carry out Tenant’s permitted maintenance, repairs, alterations,
and improvements in the Premises in a manner which will not interfere with the
rights of other tenants in the Building.

 

44. Tenant shall inform its employees and visitors of the laws and ordinances of
the City of Waltham relating to prohibition of smoking. No smoking will be
allowed anywhere inside the Building.

 

45. NO NATURAL holiday decorations (trees, wreaths, evergreens decorations,
etc.) are allowed within the Building.  All such items are categorized by the
Waltham Fire Department as fire hazards.

 

46. No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted, or affixed by Tenant on any part of or visible from the
outside of the Premises or Building without the prior written consent of
Landlord, except as otherwise provided in the Lease. In the event of the
violation of the foregoing by Tenant, Landlord may remove same without any
liability, and may charge the expense incurred by such removal to Tenant.  The
foregoing shall not be applicable to temporary paper signs on glass doors
providing instructions or directions to visitors.

 





 

--------------------------------------------------------------------------------

 

 

48. In the event Tenant has access to the garage, Access Card programming for
the garage may be requested from Mary Teran, Tenant Service Coordinator, in
writing, on company letterhead, or electronically, as follows:

 

     By
E-Mail:                                                      mteran@thedaviscompanies.com

 

Each request for Access Card programming must be submitted by authorized
tenant-representatives and must provide, at a minimum, the following
information:

 

     The full name(s) of the individual(s) for whom access is being requested;

     Individual must present ID card to building manager to be scanned into the
system.

 

49. [INTENTIONALLY DELETED.]

 

50. Any shipping, packing, staging, rigging, or building protection materials
generated as part of a delivery must be cleaned-up and removed by the delivery
company or by Tenant, otherwise Tenant will be charged with the associated
disposal costs.

 

51. Handicapped Parking Spaces and Parking for Low Emitting and Fuel Efficient
Vehicles as designated by the United States Green Building Council are for those
who need them and have the appropriate license plates, vehicles, or vehicle
identification.  Any abuse of this policy may be reported directly to the
building management office.

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT 7.02

 

Work Letter

 

I. Base Building Work.

 

1.01(a)           Landlord’s Performance.  Landlord shall perform the Base
Building Work (hereinafter defined) in a good and workmanlike manner, using new
materials of first quality, and shall comply with applicable laws and all
applicable ordinances, orders and regulations of governmental authorities.  The
Base Building Work shall be performed in all material respects in accordance
with the list of plans and specifications attached as Attachment 1, as such
plans and specifications may be modified in accordance with this Work Letter
(the “Base Building Work”). Landlord may modify the design of the Base Building
Work from time to time as required by municipal authorities having jurisdiction
over such work or to comply with applicable legal requirements (any such change
being a “Permitted Base Building Work Change”). Landlord acknowledges that if
there are multiple alternatives to comply with applicable legal requirements at
no greater cost to Landlord or delay in the schedule for the Base Building Work
(nothing in this clause being deemed to limit Landlord’s obligations, including
the obligations to incur additional costs and delay, pursuant to Section
2.07(d)(i), below), Landlord shall consult with Tenant prior to selecting the
applicable method of compliance for purposes of minimizing the impact of such
change on Tenant’s Finish Work. In addition, Landlord may (subject to
the provisions of the immediately following paragraph) make such other
modifications as Landlord reasonably determines are necessary so long as such
other modifications (i) do not affect the utility, quality, or appearance of the
Base Building Work in any material respect, (ii) do not materially increase the
cost of the Finish Work or the FF&E Work (as hereinafter defined), except as
provided below, (iii) will not materially interfere with Tenant’s use of the
Premises, (iv) do not involve a material reduction in the quality of materials
to be incorporated in the Base Building Work, (v) will not result in any
material diminution of the rentable area of the Premises, and (vi) will not
materially adversely affect the building service systems and equipment serving
the Premises (collectively, the “Tenant Approval Not Required Standards”). In
addition to the requirements described in this Exhibit 7.02, Landlord's Base
Building Work shall be further described in 100% construction documents that
shall be consistent with Attachment 1 and a first class suburban office building
(Tenant acknowledging that Attachment 1 is consistent with a first class
suburban office building) pursuant to the schedule for Landlord’s Deadlines set
forth on Attachment 4.  Landlord shall provide Tenant with copies of the
construction documents for Tenant’s review and comment.  Tenant shall review and
comment on such plans within ten (10) business days following the delivery of
such plans to Tenant.  If Tenant fails to review and comment on such plans
within such ten (10) business day period, then Tenant shall be deemed to have
waived its right to comment.  Landlord represents and warrants that, upon
completion of the Base Building Work, the Building shall be in compliance with
all applicable laws, codes, ordinances, rules and regulations, including without
limitation the Americans with Disabilities Act, except to the extent, if any,
such non-compliance results from the design and construction of Tenant Work or
the Finish Work.

If Landlord desires to make a design modification that does not meet the Tenant
Approval Not Required Standards and is not a Permitted Base Building Work Change
(an “Unpermitted Base Building Work Change”), Landlord shall promptly so notify
Tenant and request Tenant’s approval of the same.  Such notice, in order to be
effective, shall contain “bubbled” plans

 

 



 

--------------------------------------------------------------------------------

 

 

specifically identifying the proposed modification and a statement of the
effect, if any, of such modification on the Finish Work.  Within ten (10)
business days after delivery of such notice (an “Unpermitted Base Building Work
Change Notice”) to Tenant, Tenant shall notify Landlord whether Tenant approves
such change or, if not, the revisions required to be made by Landlord (if any
can be made to satisfy Tenant) and shall also notify Landlord of the additional
costs, if any, that Tenant reasonably estimates it will incur in the redesign of
the Finish Work as a result of the Unpermitted Base Building Work Change
(“Tenant’s Change Estimate Notice”). Tenant shall not unreasonably withhold any
such requested approval and Tenant agrees to cooperate with Landlord in
approving changes in the Base Building Work necessary to satisfy Landlord’s
schedule and financing requirements so long as the Base Building Work is
consistent with standards for a first class office and laboratory building and
Landlord pays for (i) all additional costs for redesign of the Finish Work and,
following approval of final Construction Documents for the Finish Work, FF&E
Work, in each case as reasonably estimated by Tenant in the applicable Tenant’s
Change Estimate Notice, together with (ii) additional costs to construct the
Finish Work and applicable FF&E Work resulting from such changes, as such costs
are incurred.  If Tenant does not respond to an Unpermitted Base Building Work
Change Notice as set forth above, then Landlord may send Tenant a second such
Unpermitted Base Building Work Change Notice indicating, in bold and prominent
print, that Tenant’s failure to respond to the same within three (3) Business
Days shall be deemed to mean approval of the applicable Unpermitted Base
Building Work Change. If Tenant fails to respond within such three Business Day
period, then the applicable Unpermitted Base Building Work Change shall be
deemed approved by Tenant without any additional costs to be reimbursed to
Tenant by Landlord for redesign of the Finish Work.  If Landlord does not agree
with Tenant’s cost estimate as set forth in Tenant’s Change Estimate Notice,
then Landlord may, by notice to Tenant, elect to have the particular aspects of
the redesign of the Finish Work performed on a time and materials basis.  In
such event, Landlord shall pay all amounts due to Tenant’s architect for such
work as and when due. Tenant shall provide Landlord all reasonable cost
accounting information regarding such work provided to Tenant by Tenant’s
architect.  If and to the extent that any Unpermitted Base Building Work Change
causes a delay to Tenant’s submission of any plans required to be submitted by
Tenant under this Lease, the same shall constitute a Landlord Delay as further
set forth in Section 2.11 of this Exhibit 7.02.

From time to time during the construction of the Base Building Work directly
affecting the Building and the Finish Work, Landlord shall allow Tenant’s
authorized representatives to review and make copies of plans and specifications
including all changes thereto and generally to review the progress of Landlord
Work.  Such reviews shall be scheduled so as not to interfere with the conduct
of Landlord Work.  Tenant shall be provided with copies of all material changes
or supplements to the construction plans for the Base Building Work when the
same are given to Landlord’s contractor. Landlord shall be responsible for
obtaining all permits or other approvals for Landlord's Base Building Work,
including obtaining any required certificates of occupancy (subject to the
completion of the FF&E Work), and shall advise Tenant, at Tenant’s request from
time to time, as to the status of said permits, approvals and certificates.

The Landlord has retained, or will retain, John Moriarty & Associates to be its
general contractor for the Base Building Work.

(b)        Base Building Work Modifications.  Tenant may, prior to the date that
is 20 days after the Effective Date, request in writing that Landlord
incorporate any of the changes in the





-  2  -

--------------------------------------------------------------------------------

 

 

Base Building Work described on, and subject to the conditions set forth in,
Attachment 2 (the “Base Building Work Modifications”). To the extent that Tenant
timely elects any of the Base Building Work Modifications, Landlord shall use
commercially reasonable, diligent efforts to obtain the permits and approvals
from the City of Waltham necessary to accommodate the same; however, in no event
shall Landlord have any obligation to pursue the Base Building Work
Modifications if the applicable permits and approvals have not been granted by
the applicable date set forth on Attachment 2. To the extent that Tenant
requests the Base Building Work Modifications and Landlord is unable to obtain
the necessary permits and approvals of the City of Waltham to the same, then
Tenant shall have the remedy indicated on Attachment 2 and Landlord shall have
no further obligation to undertake the applicable Base Building Work
Modifications. If Landlord obtains the permits and approvals necessary to permit
the Base Building Work Modifications, then Landlord shall have its architect
modify the Base Building Work plans and specifications accordingly. The parties
acknowledge that no Tenant Delay shall be deemed to occur on account of Tenant’s
election to pursue the Base Building Work Modifications; however, as noted on
Attachment 2, certain Base Building Work Modifications may be performed by
Landlord as a separate phase of Landlord Work and shall not be deemed to be a
condition to Substantial Completion, the Commencement Date, or the Rent
Commencement Date.

(c)        Tenant Requests and Base Building Work Permits.  Tenant may, prior to
November 1, 2018 (other than with respect to cosmetic changes such as the
selection of finishes, which may be made at any time prior to the procurement of
the same by Landlord), from time to time request reasonable changes in the Base
Building Work to accommodate Tenant’s interior space design or system
requirements, subject to the following: in the event that Tenant proposes any
changes to the Base Building Work pursuant to the foregoing, Landlord shall,
within ten (10) business days of such request, provide Tenant with Landlord’s
architectural and engineering design proposals and Landlord’s contractor’s order
of magnitude conceptual pricing setting forth the reasonable out of pocket
additional net increase in costs (taking into account any prior such changes) to
be incurred by Landlord to implement the change in Base Building Work as a
result of such change and the amount of estimated delay, if any, that will
result in the completion of Base Building Work, together with any other costs
that Landlord reasonably anticipates it will incur as a result of such change,
including without limitation design costs and the aforementioned increased net
construction costs, if any (“Landlord’s Change Estimate Notice”).  Tenant shall,
within six (6) business days of receiving Landlord’s Change Estimate Notice,
either withdraw Tenant’s request for a change or authorize Landlord to proceed
with the preparation of revised plans for the Base Building Work reflecting such
change.  Tenant’s failure to timely reply to Landlord’s Change Estimate Notice
shall be deemed to be a withdrawal of Tenant’s request for a change, but this
shall not affect Tenant’s right to request the same or a similar change in the
future subject to the provisions hereof.

Landlord shall make such reasonable changes provided that (i) Tenant pays for
costs specified by Landlord in Landlord’s Change Estimate Notice, including the
net increased construction costs (taking into account any prior changes)
resulting from such change, as such costs are incurred (based on “open book”
detailed backup from Landlord’s contractor and Landlord’s contractor’s
subcontractors and suppliers), (ii) the change is consistent with the
governmental approvals and permits authorizing the performance of the Base
Building Work (and does not require any modification to the Special Permit),
(iii) the change is consistent with first quality design standards for office,
laboratory and research and development space and does not





-  3  -

--------------------------------------------------------------------------------

 

 

have a material adverse effect on the value of the Building or Property, (iv)
Tenant authorizes Landlord to make such change pursuant to the immediately
preceding paragraph, (v) Tenant agrees that to the extent such change results in
a Tenant Delay and the parties agree to the amount of such delay, if any, with
the input of Landlord’s architect and contractor, any such agreed upon delay
pursuant to this subparagraph (v) being referred to as “Agreed Tenant Delay”
(provided that Landlord shall have no obligation to agree to or approve change
requests that may or will result in more than 180 days of Tenant Delay in the
Substantial Completion of the Landlord Work in the aggregate under this Exhibit
7.02 whether the Tenant Delay is a Tenant Delay under this clause (v) or any
other Agreed Tenant Delays, including Agreed Tenant Delays described in or
pursuant to Section 2.06(ii)) and (vi) such change does not materially and
adversely affect the Base Building systems or other structural elements of the
Building.  Upon the written request of Tenant, Landlord shall cause Landlord’s
contractor to quote the cost for any such change on a lump sum or a guaranteed
maximum price basis in the issuance of a change order therefor.  If Tenant
timely notifies Landlord that Tenant authorizes Landlord to make such change and
satisfies the other requirements set forth in the preceding sentence but Tenant
does not agree with Landlord’s cost estimate for construction work as set forth
in Landlord’s Change Estimate Notice, then Tenant may, by notice to Landlord set
forth in Tenant’s notice authorizing Landlord to proceed with such change
pursuant to clause (iv), above, elect to have the work performed on a time and
materials basis in accordance with Landlord’s construction contract.  In such
event, Tenant shall pay all net increases in amounts due to Landlord’s
contractor for such work as and when due under Landlord’s construction contract
and shall pay Landlord for any other costs reasonably attributable
to implementing such changes based on the budget categories set forth in
Landlord’s Change Estimate Notice. Landlord shall provide Tenant all reasonable
cost accounting information regarding such work provided to Landlord by
Landlord’s contractor or otherwise reasonably available to Landlord and shall
cause the final amount due for such work to be determined in accordance with
Section 2.08 of this Exhibit 7.02. Landlord shall have no obligation to make any
changes to the Base Building Work construction plans requested by Tenant except
in accordance with this paragraph.

Landlord shall consult with Tenant prior to identifying, and Tenant shall
further have the right to review and comment on, the color and finishes of the
materials and fixtures used in the lobbies, cafeteria, bathrooms, stairwells,
and elevator cabs to be constructed within the Premises as part of the Base
Building Work. Such finishes shall be consistent in all respects, including
without limitation, in cost and quality with the first-class nature of the
Building and the plans and specifications attached as Attachment 1.  Tenant
shall provide such comments in writing within six (6) business days after any
such color and finishes are presented to Tenant by Landlord.  Any disputes
regarding the matters set forth in this paragraph shall be resolved pursuant to
Section 2.13 of this Exhibit 7.02.

Landlord shall be responsible for obtaining all permits or other approvals for
Landlord's Base Building Work, including obtaining any required certificates of
occupancy (subject to the completion of the FF&E Work), and shall advise Tenant,
at Tenant’s request from time to time, as to the status of said permits,
approvals and certificates.

(d)     Intentionally Omitted.





-  4  -

--------------------------------------------------------------------------------

 

 

(e)     Chemical Storage Modification.  The parties acknowledge that the Base
Building Work includes (and Landlord shall not modify the Base Building Work to
exclude, except as provided Section 2.07(d)(i), below) the necessary
improvements to designate the first floor of the Building (containing the
cafeteria) as a first floor level above grade plain under the applicable edition
of the Massachusetts State Building Code for purposes of chemical storage (the
“First Floor Grade Plain Condition”).

 

II. Finish Work.

 

2.01     Construction Documents.  Tenant shall prepare, at Tenant’s expense
(subject to reimbursement from the Finish Work Allowance and, if applicable, the
Supplemental Allowance), complete, coordinated construction drawings and
specifications (the “Construction Documents”) for the initial improvements to
the Premises necessary to make the Premises ready for Tenant’s occupancy (the
“Finish Work;” together with the Base Building Work, the “Landlord Work”).  The
Construction Documents shall be reasonably consistent with the fit plan attached
as Attachment 3 to this Exhibit 7.02 (the “Fit Plan”) and the plans and
specifications then previously approved by Landlord, as further set forth below.
The Finish Work does not include the installation of Tenant’s decorations, data
and telecommunications cabling, movable furnishings, business fixtures and
equipment (collectively, the “FF&E Work”). Notwithstanding the foregoing or
anything to the contrary in this Lease, Tenant may elect to not initially design
or construct Finish Work for Tenant to occupy a limited portion of the Premises
located on one floor and not exceeding 40,000 rentable square feet in the
aggregate of the Premises, excluding the Converted Office Space as defined in
Section 26.01 (the “Unfinished Space”) provided such Unfinished Space shall
initially be left in such condition that it is at least sufficient to receive a
certificate of occupancy for the Premises.  To the extent that Tenant elects to
have Unfinished Space, (a) $105 per rentable square foot of the Unfinished Space
of the Finish Work Allowance and Supplemental Allowance (allocated on a 50/50
basis between the Finish Work Allowance and Supplemental Allowance) shall be
available only for use with the Unfinished Space (and therefore unavailable for
application to the remainder of the Premises), but in any event subject to the
Allowance Expiration Date in Section 2.02 of Exhibit 7.02, and (b) tenant
improvements within the Unfinished Space shall be excluded from the Landlord
Work and not deemed a condition to Substantial Completion.

 

At all times, Tenant will act promptly (and in any case within seven (7)
business days following delivery of notice from Landlord unless expressly
provided otherwise herein) on any construction-related questions or matters,
including final color approvals and substitutions.  In furtherance of the
foregoing, Tenant shall prepare and deliver to Landlord plans and specifications
for the Finish Work reasonably consistent with the Fit Plan and all plans and
specifications then previously approved by Landlord, if any, for Landlord’s
review and approval, pursuant to the Tenant Deadlines as set forth on Attachment
4.  If Tenant does not meet the Tenant Deadline for submission of final
Construction Documents by the date set forth on Attachment 4, which such Tenant
Deadline shall be subject to extension for Landlord Delay and events described
in Section 20.14 (it being agreed that the time for Landlord performance of the
Landlord Work shall be similarly extended on a day for day basis for each day
that Tenant’s obligation to deliver the Construction Documents is extended on
account of events described in Section 20.14), then, in addition to the right to
claim Tenant Delay as further provided in Section 20.11 below:





-  5  -

--------------------------------------------------------------------------------

 

 

(a)     if such delay exceeds 180 days, then (i) the Commencement Date shall be
deemed to mean the date that is the later to occur of (X) January 20, 2020, or
(Y) the date the Base Building Work is Substantially Complete (with the
definition of Substantially Completed being revised for purposes of such
determination by replacing the words “not interfere materially with occupancy by
Tenant” with the words “not interfere materially with the construction of the
Finish Work”, and taking an additional exception in the final parenthetical of
such definition to the extent that Tenant’s lawful occupancy cannot be achieved
due to the status of the Finish Work), (ii) the PRISA II Guaranty (as defined
below) shall be of no further force and effect with respect to the obligation to
complete Finish Work (but shall remain in effect with respect to the Base
Building Work), and (iii) Landlord shall have the right, at Tenant’s sole cost
and expense (to be deducted from the Finish Work Allowance as such work
progresses), to perform only so much of such leasehold improvement work within
the Premises as is necessary to obtain a certificate of occupancy for the
Building on or before January 20, 2020; and

(b)  if such delay exceeds 270 days, then, in addition to the matters set forth
in subparagraph (a) above, Landlord shall have no further obligation to complete
the Finish Work and the Landlord Work shall be deemed to consist solely of the
Base Building Work.

Tenant has or will retain Elkus Manfredi or another architect reasonably
approved by Landlord as Tenant’s architect for the Finish Work.  Tenant’s
architect and engineers will comply with the provisions of this Exhibit 7.02 and
of Article 8 of the Lease, including without limitation the Tenant
Deadlines.  Tenant’s architect will retain AHA Consulting Engineers, Landlord’s
mechanical, electrical and plumbing engineer, and, if necessary due to the
nature of the Finish Work, retain McNamara Salvia, Inc., Landlord’s structural
engineer, and shall retain such other engineers as are reasonably approved by
Landlord (such approval not to be unreasonably withheld, conditioned or
delayed).  Even though such architects and engineers may have been otherwise
engaged by Landlord in connection with the Building, Tenant shall be solely
responsible for the liabilities and expenses of all architectural and
engineering services relating to the Finish Work (subject to reimbursement from
the Finish Work Allowance and, if applicable, the Supplemental Allowance) and
for the adequacy and completeness of the plans and specifications submitted to
Landlord by Tenant.  Tenant’s contract with Tenant’s architect (the “Architect’s
Agreement”) shall be subject to Landlord’s prior written approval, which
approval shall not be unreasonably withheld, conditioned or delayed, and Tenant
shall not materially amend the Architect’s Agreement without Landlord’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed.  The Architect’s Agreement shall at all times include provisions, and
Tenant shall enforce the same, that (i) require Tenant’s architect to execute
such certificates and consents as are customarily required by lenders providing
construction financing, and regulatory authorities and (ii) give the Landlord
and any lenders providing construction financing for the Finish Work the right
to use the instruments of service under the Architect’s Agreement to the extent
necessary to complete the construction of the Finish Work in accordance with the
Work Letter.  Tenant shall cause Tenant’s architect to address any
certifications that are required of Tenant’s architect under the Architect’s
Agreement to Landlord in addition to Tenant as owner under the Architect’s
Agreement.  Tenant acknowledges that Landlord shall have the right to
communicate directly with Tenant’s architect as required for Landlord to perform
Landlord’s obligations under this Work Letter with regard to the Finish Work,
including without limitation to the extent that the Tenant’s architect is
providing construction administration services for the Finish Work.  Tenant
shall be responsible for causing the Tenant’s architect to perform the





-  6  -

--------------------------------------------------------------------------------

 

 

Tenant’s architect’s obligations under the Architect’s Agreement with respect to
construction phase services with regard for the Finish Work (including without
limitation the obligation to act upon applications for payment by the Landlord’s
general contractor).

 

Landlord shall review and approve, or disapprove by written notice in sufficient
detail for Tenant to be able to reply, within ten (10) business days following
delivery of any plans and specifications to Landlord by Tenant in accordance
with the Tenant Deadlines, including without limitation the Construction
Documents.  In accordance with such review of any such plans, Landlord shall
identify any Finish Work requiring removal at the end of the term in accordance
with, and subject to the provisions set forth in Section 8.01(b) of the Lease.
Tenant’s Schematic Design Documents and any subsequently submitted plans and
specifications must be consistent with the first class nature of the
Building.  All approvals, inspections, and requirements of Landlord with respect
to the Construction Documents or other plans and specifications, and Finish Work
shall be for Landlord’s benefit only, may not be relied on by Tenant (other than
for the purpose of evidencing that Landlord has approved same to the extent such
approval is required under this Lease), and shall not affect Tenant’s
responsibility for the same.

 

2.02.  Finish Work Allowance and Supplemental Allowance.

 

(a)        Landlord shall provide Tenant with an allowance for the costs (the
“Allowance Costs”) of preparing the Premises for Tenant's initial occupancy
(including the costs of constructing such Finish Work (the “Hard Costs”) and
architectural and engineering fees incurred in the design of such Finish Work),
Tenant’s outside legal fees incurred in connection with this Lease, Tenant’s
third party expenses to move into the Premises and to the purchase and
installation of data and telecommunications cabling, signage, equipment, trade
fixtures and/or furniture in the Premises) in an amount not to exceed
$15,400,000.00 (i.e. $70.00 per rentable square foot of the entire Premises
initially leased hereunder) (the “Finish Work Allowance”), subject to increase
for any credits obtained by Tenant pursuant to Section 1.01(b), above.  At least
80% of the Finish Work Allowance (the “Minimum Expenditure Threshold”) must be
spent on Hard Costs for the Finish Work.  All construction and design costs for
the Finish Work in excess of the Finish Work Allowance and, if applicable, the
Supplemental Allowance, shall be paid for entirely by Tenant, and Landlord shall
not provide any reimbursement or allowance therefore. In addition, Landlord has,
prior to the date of this Lease, paid Tenant a test fit allowance in the amount
of $22,000 towards the Tenant’s architect’s costs to design the plan shown on
Attachment 3.

 

Tenant may, by written notice (the “Allowance Increase Notice”) given to
Landlord no later than the date that is 30 days following the Effective Date,
elect to obtain an additional allowance in the amount of up to $16,500,000.00
(i.e. $75.00 per rentable square foot of the Premises) (the amount so elected by
Tenant being referred to herein as the “Supplemental Allowance”). The
Supplemental Allowance, if elected by Tenant, shall be utilized on the terms and
conditions set forth herein with respect to the Finish Work Allowance, except
that (a) the Supplemental Allowance shall be disbursed pari passu with any
available amounts of Finish Work Allowance (e.g., $75 of each $145 drawn shall
be attributed to the Supplemental Allowance), and (b) in no event shall Tenant
have the right to apply any unused Supplemental Allowance against Rent
payments.  If Tenant gives the Allowance Increase Notice, Tenant shall repay the





-  7  -

--------------------------------------------------------------------------------

 

 

Supplemental Allowance to Landlord in equal monthly installments determined by
amortizing the Supplemental Allowance over the initial term of the Lease,
together with interest at 8% per annum (such monthly payments, the “Supplemental
Rent”), on the first calendar day of each month commencing on the Rent
Commencement Date and continuing thereafter during the remainder of the initial
term of the Lease with Tenant’s regular payments of Base Rent (and the parties
shall enter into an amendment to the Lease to confirm the same promptly
following the giving of the Additional Allowance Notice). Tenant shall have the
right to prepay the unamortized balance of the Supplemental Allowance at any
time during the first three Lease Years by providing three months’ prior written
notice to Landlord. Examples of the Supplemental Rent calculation and the
prepayment calculation are attached as Attachment 5.

Pursuant to the schedule shown on Attachment 4, Landlord shall notify Tenant of
the estimated guaranteed maximum price construction cost of the Finish Work
(taking into account the Direct Costs, as described in Section 2.08, below)
within 21 days following Tenant’s delivery of Tenant’s complete Schematic Design
Drawings to Landlord and again within 21 days following Tenant’s delivery of
Tenant’s complete Design Development Drawings. Upon completion of each of the
Early Release/Long Lead Procurement Packages and the Building Permit Plans,
Landlord shall then cause Landlord’s general contractor for the Building to
solicit at least three bids (or such fewer number of bids as Landlord and Tenant
may reasonably agree, if with respect to the Early Release/Long Lead Procurement
Packages or any items, three bids is impracticable in light of the nature of the
item and the Landlord’s construction schedule) for each trade agreed to be so
bid between Landlord and Tenant prior to the time required pursuant to
Attachment 4.  Landlord and Tenant shall determine the trades to be bid in
accordance with the schedule shown on Attachment 4, and, if they are unable to
reach agreement on the identity of such trades, shall submit such dispute to
resolution by arbitration pursuant to Section 2.13, below.  Tenant may designate
at least one subcontractor for each trade for inclusion in the bidding, subject
to Landlord’s reasonable approval of such bidders.  Landlord shall promptly
supply Tenant with such detailed information about bid requests and negotiations
with contractors as Tenant may reasonably request, provided that any delays
resulting from Tenant’s failure to act within five (5) business days following
Landlord’s delivery of such information to Tenant shall constitute a Tenant
Delay.  In the case of each bid request, Landlord will accept the lowest
responsible bid from a contractor that can meet the Construction Schedule,
unless Landlord and Tenant reasonably determine otherwise.

 

Landlord shall notify Tenant of the final guaranteed maximum price construction
cost of the Finish Work, which notice shall set forth on a detailed line item
basis the elements of such cost, including, without limitation, the contractor's
fee of three and one-quarter (3.25%) percent, general conditions costs, the
contractor's contingency, and a contractor’s fee of three and one-quarter
(3.25%) percent for change orders, as determined under Section 2.08 (the “Base
Price”), to be calculated based on the final, approved Construction  Documents
promptly upon receipt from the general contractor.  Tenant shall have ten (10)
business days following Landlord’s delivery of the Base Price to Tenant to
propose any initial Finish Work Change Orders that Tenant may reasonably
determine are necessary to keep the cost of the Finish Work within Tenant’s
budget.  Tenant shall have five (5) business days to respond to Landlord’s price
estimates on Tenant’s Early Release/Long Lead Procurement Packages, and any
other specialty or long lead item submitted to Landlord by Tenant.  Costs of
Building services or facilities (such as electricity, HVAC, and





-  8  -

--------------------------------------------------------------------------------

 

 

cleaning) actually required to implement the Finish Work and other variable
costs to the extent required to be paid by Tenant under the Lease (such as for
review, inspection, and testing) shall, to the extent not reasonably
ascertainable as of the time Landlord notifies Tenant of the Base Price as
provided above and included therein, thereafter be added to the Base Price (as
adjusted for Finish Work Change Orders). To the extent that any of such services
are provided to the Base Building Work and Finish Work in a manner that cannot
reasonably be segregated (e.g. where there are not separate utility meters), the
cost of such services shall be equitably allocated between the Base Building
Work and the Finish Work.  In the event that the total price of such Finish Work
(as determined under Section 2.08), as the same may be reasonably estimated by
Landlord, exceeds the Finish Work Allowance and Supplemental Allowance elected
by Tenant, if any, then Tenant shall pay its pro-rata share of the costs to
construct such Finish Work (based on the ratio of the costs of Excess Finish
Work, as defined below, to the estimated total cost of such Finish Work as
reasonably estimated by Landlord and documented to Tenant to Tenant’s reasonable
satisfaction) with each requisition by the general contractor.

 

(b)        Commencing no earlier than the date Landlord obtains a building
permit for the Landlord Work, Landlord shall disburse funds to Tenant for
Allowance Costs incurred by Tenant within forty-five (45) days of Tenant’s
request (which request may not be made more than once per month) if such request
is submitted at least five (5) business days prior to the day on which Landlord
is to submit its monthly requisition for loan disbursement to its construction
lender if the following conditions have been fully satisfied:  (a) no Event of
Default then exists and; (b) Landlord shall have no reason to believe that any
work for which payment is requisitioned has not been properly completed and (c)
Tenant shall have complied with any other reasonable requirements of Landlord’s
construction lender for disbursement of Allowance Costs that are comparable to
requirements applicable to disbursements of funds for Base Building Work
(but excluding requirements that are clearly inapplicable to Tenant or the work
to which such Allowance Costs relate, such as a requirement that there be no
borrower default under the loan documents).  Requests for disbursement of the
Finish Work Allowance and Supplemental Allowance that are not timely submitted
or for which any of the conditions to payment of the Finish Work Allowance or
Supplemental Allowance, as applicable, have not been satisfied, shall be
included in Landlord’s next construction loan requisition and paid to Tenant
within thirty (30) days following submission of the same to Landlord’s
construction lender, provided that the conditions to payment are then
satisfied.  Requests for disbursement of the Finish Work Allowance and
Supplemental Allowance for which any of the conditions to payment of the Finish
Work Allowance or  Supplemental Allowance, as applicable, have not be satisfied
with respect to a particular aspect of design of the Finish Work shall be funded
to the extent that such requests otherwise comply with the conditions to payment
and to the extent that Landlord’s construction lender actually funds comparable
partially incomplete requisitions for Base Building Work.

 

If Landlord fails timely to pay any portion of the Finish Work Allowance or
Supplemental Allowance to Tenant when due, then until such past due amount is
paid or recouped hereunder it shall accrue interest at the Default Rate, and
Tenant shall have the right to deduct any such past due amount, together with
interest, from the next installment(s) of (a) Base Rent and Tenant’s Pro Rata
Share of Operating Expenses and Tenant’s Pro Rata Share of Taxes (with respect
to the Finish Work Allowance) and (b) Supplemental Rent with respect to the
Supplemental Allowance due under this Lease until Tenant has received full
credit or otherwise has been fully reimbursed for





-  9  -

--------------------------------------------------------------------------------

 

 

the amount due to Tenant.  Notwithstanding the foregoing, if Landlord disputes
Tenant’s right to abate Base Rent, Tenant’s Share of Operating Expenses,
Tenant’s Share of Taxes, or Supplemental Allowance, or the amount of the
abatement, such dispute shall be resolved in accordance with Section 2.13 of
this Exhibit 7.02 prior to any abatement of disputed amounts by Tenant (and, if
such dispute is resolved in favor of Tenant, then Landlord shall pay Tenant
interest on any amounts so abated at the Default Rate).

 

Tenant’s right to receive the Finish Work Allowance and, if applicable
Supplemental Allowance, shall expire and be of no further force and effect as of
the date (the “Allowance Expiration Date”) that is 36 months following the
Commencement Date (other than to the extent of amounts properly requisitioned
prior to such date). Provided that (i) no Event of Default then exists, (ii) an
amount of the Finish Work Allowance at least equal to the Minimum Expenditure
Threshold has been spent on Hard Costs for the Finish Work and Tenant has paid
for all Excess Finish Work (as reasonably evidenced to Landlord), and (iii)
Finish Work or Tenant Work necessary for the occupancy of the entire Premises
(other than Unfinished Space to the extent provided in Section 2.01 above) has
been completed, any portion of the Finish Work Allowance that has not yet been
requisitioned shall be credited against the next Rent payments due hereunder as
and when directed by Tenant but in any event no later than the Allowance
Expiration Date. Any Supplemental Allowance not utilized by the Allowance
Expiration Date shall be retained by Landlord, Tenant shall have no further
right to the same, and the Supplemental Rent payable hereunder shall be adjusted
accordingly as evidenced by a mutually satisfactory amendment to this Lease.

 

2.03.  Construction of Finish Work, Generally. Finish Work shall be constructed
by Landlord at Tenant’s sole cost and expense (subject to reimbursement from the
Finish Work Allowance and Supplemental Allowance to the extent applicable) in
accordance with, and subject to, the provisions of this Work Letter.  Landlord
shall not be responsible for any aspects of the design of Finish Work.  Landlord
shall not charge any supervisory or management fees with respect to the Finish
Work. Tenant shall reimburse Landlord for (a) any reasonable third-party costs
incurred by Landlord in connection with review or approval Finish Work design
within 30 days following invoice as Additional Rent unless and except to the
extent Tenant elects to retain the services of the MEP and structural engineers
to prepare such plans as Landlord utilized for the Base Building Work plans and
(b) Landlord’s out of pocket personnel costs incurred to administer any Finish
Work Change Orders after the aggregate hard and soft costs of Finish Work Change
Orders exceeds $1,500,000. To the extent that the Finish Work shall incorporate
any design elements or materials that will make it impractical to complete any
aspect of the Landlord Work in accordance with the Landlord Work Deadlines set
forth on Attachment 4 with due diligence, any delay occasioned thereby shall
constitute Tenant Delay if the item giving rise to such Tenant Delay is
designated by Landlord in writing when Landlord provides Tenant with the Base
Price and, in such event, Landlord and Tenant agree to cooperate with the other
to approve reasonable substitutions in the event any such design elements or
materials are identified (as further described in Section 2.06, below);
provided, however, that Tenant shall have no obligation to agree to any such
substitutions that are not of equal quality to the item being replaced.  If no
equal substitute is available, then the parties shall cooperate to issue a
deductive Finish Work Change Order for the applicable element of Finish Work in
a manner that does not delay the Landlord Work and provides Tenant with
functionally equivalent Finish Work.  Landlord has retained or shall retain, and
Tenant





-  10  -

--------------------------------------------------------------------------------

 

 

has approved, John Moriarty & Associates as Landlord’s general contractor for
the Finish Work.  Tenant shall have the right to review and approve the form of
construction contract for the Finish Work, which approval shall not be
unreasonably withheld or conditioned and shall be deemed granted if not given or
withheld with specific explanation within twenty (20) days following Landlord’s
delivery of the proposed form to Tenant.  In connection with the construction of
the Finish Work, Landlord shall use commercially reasonable efforts to enforce
the terms of the construction contract.

 

Except to the extent that the same constitutes an element of the Base Building
Work, any installation of furniture, equipment, cabling or wiring necessary to
obtain a temporary certificate of occupancy or such other document or such other
permission as is provided by the City of Waltham building department to permit
the legal occupancy of the Premises (any such documentation, the “Occupancy
Documentation”) from the City of Waltham Department of Inspectional Services for
the Premises shall be completed by Tenant in a timely manner (subject to
extension for events described in Section 20.14 of the Lease, it being agreed
that the time for Landlord performance of the Landlord Work shall be similarly
extended on a day for day basis) pursuant to Landlord’s construction schedule
(the “Construction Schedule”) as initially provided to Tenant, which
Construction Schedule shall incorporate the schedule for installation of the
FF&E Work by Tenant as provided in Section 2.10,  below, and as it may
subsequently be revised from time to time by Landlord in a reasonable manner and
with reasonable notice to Tenant, in order to allow Landlord to Substantially
Complete the Landlord Work in accordance with the Landlord Work Deadlines set
forth on Attachment 4, provided that nothing in this sentence shall (x) relieve
Landlord of its obligation to Substantially Complete the Landlord Work, or
(y) permit Landlord to change the Estimated Delivery Date (other than extensions
for Tenant Delay and events described in Section 20.14), except as may be
reasonably approved by Tenant or for non-binding changes intended to indicate
the date that such events are estimated to actually occur.  If Tenant does not
perform the FF&E Work in a timely manner, then Landlord shall have the right, at
Tenant’s expense pursuant to Section 14.02 of the Lease (which costs shall be
deducted from the Finish Work Allowance), to do only such work as is necessary
to obtain the Occupancy Documentation upon prior written notice to Tenant (the
parties agreeing to cooperate as reasonably required to minimize the need for
any such work by Landlord by staging the FF&E Work in a manner that will not
prevent the timely issuance of Occupancy Documentation, as and where
practicable).

 

2.04. Excess Finish Work.  All Finish Work (including, without limitation, any
Finish Work Change Orders) the cost of which exceeds the Finish Work Allowance
and Supplemental Allowance, if any, shall be “Excess Finish Work.”  All Excess
Finish Work shall be performed and furnished by Landlord at the sole expense of
Tenant.

 

2.05.  Finish Work Change Orders.  Subject to the provisions of Section 2.06 of
this Work Letter, Tenant may, from time to time, by written order to Landlord on
a form reasonably specified by Landlord (“Finish Work Change Order”), request
Landlord’s approval of a change in the Finish Work shown on the Construction
Documents, which approval shall not be unreasonably withheld or conditioned, and
shall be granted or denied within seven (7) business days after delivery of such
Finish Work Change Order to Landlord.  The Construction Documents shall not be
modified in any material respect except with Landlord’s and Tenant’s prior
written approval; and all Tenant modifications to the Construction Documents,
whether material or not, shall be made only by





-  11  -

--------------------------------------------------------------------------------

 

 

Finish Work Change Order submitted in timely fashion to Landlord and approved by
Landlord.  The price to be paid for Excess Finish Work shall be adjusted for any
Finish Work Change Order.  Landlord shall be authorized to proceed with work
shown on any Finish Work Change Order as further set forth in Section 2.06,
below.

 

2.06   Performance of Finish Work by Landlord.  Landlord shall construct the
Finish Work in a good and workmanlike manner in compliance in all material
respects with the Construction Documents, and using new materials of first
quality.  Landlord is authorized to proceed with the Finish Work shown on the
final, approved Construction Documents, on the date that is 10 business days
after Landlord delivers the Base Price to Tenant, as set forth above, unless and
to the extent that Tenant withdraws the Construction Documents in writing for
the purposes of Tenant’s value engineering. Tenant acknowledges that any such
withdrawal in accordance with the preceding sentence may result in a Tenant
Delay and, if it prevents Landlord from proceeding with the Finish Work, shall
be a Tenant Delay with a duration of one day for each day that Landlord is
required to stop work as a result, and shall be considered an Agreed Tenant
Delay for all purposes under this Work Letter. Landlord acknowledges that Tenant
may elect to authorize Landlord to proceed with the Finish Work and process any
such value engineering as one or more Finish Work Changes Orders.  With respect
to the Early Release/Long Lead Procurement Packages and any other specialty or
long lead item reasonably identified by Landlord, Landlord shall be deemed
authorized to proceed on the date that is six (6) business days after Landlord
delivers Landlord’s estimate of the cost of such items to Tenant unless and to
the extent that Tenant withdraws such items in writing for the purposes of
Tenant’s value engineering (Tenant acknowledging that any such withdrawal may
result in a Tenant Delay). Landlord and Tenant shall cooperate to identify any
item for inclusion in Tenant’s Early Release/Long Lead Procurement Package
promptly following Landlord’s receipt of any plans from Tenant.  With respect to
Finish Work Change Orders submitted after Landlord is initially authorized (or
deemed authorized) to proceed with Finish Work, Landlord shall be deemed
authorized to proceed with such Finish Work Change Order upon written notice
from Tenant.

 

Landlord has no obligation to approve any Finish Work Change Order or any Finish
Work not shown on the plans previously approved by Landlord or reasonably
inferable therefrom if, in Landlord’s reasonable judgment, such Finish Work
(i) would delay completion of the applicable Finish Work beyond the Estimated
Delivery Date (as defined below) for such Finish Work unless Tenant agrees in
writing that such work constitutes a Tenant Delay and Landlord and Tenant agree
in writing to the amount of such Tenant Delay, (ii) would delay completion of
the Landlord Work unless Tenant agrees in writing that such work constitutes a
Tenant Delay and Landlord and Tenant agree in writing to the amount of such
Tenant Delay and any such agreed delays shall be Agreed Tenant Delays (provided
that Landlord shall have no obligation to agree to or approve any Finish Work
Change Orders that may or will result in more than 180 days of Tenant Delay in
the Substantial Completion of the Landlord Work in the aggregate under this
Exhibit 7.02 whether the Tenant Delay is an Agreed Tenant Delay under this
clause (ii) or any other Agreed Tenant Delays, including Agreed Tenant Delays
described in or pursuant to clause (v) of Section 1.01(c); (iii) would
materially increase the cost of performing any other work in the Building,
unless in each case Tenant agrees to pay such costs, (iv) are incompatible with
the design, quality, equipment or systems of the Building, (v) is not consistent
the first class nature of the Building, or (vi) otherwise do not comply with the
provisions of this Lease (including, without limitation,





-  12  -

--------------------------------------------------------------------------------

 

 

Article 8).  Nothing in this paragraph shall limit or restrict Tenant’s right to
have the Unfinished Space. By its execution of the Lease, and its submission of
any Construction Documents and Finish Work Change Orders, Tenant will be deemed
to have approved of, and shall be legally responsible for, such Construction
Documents and Finish Work Change Orders.  Notwithstanding the foregoing or
anything herein to the contrary, if any Finish Work or Finish Work Change Order
reasonably specifies a long lead item, such as custom cabinetry or a piece of
specialized equipment, that Landlord reasonably determines could not be
delivered and installed in a manner consistent with the completion of the Finish
Work by the applicable Estimated Delivery Date, then Landlord and Tenant may
agree in writing that such long lead item may be completed by Landlord following
the date that all of the Landlord Work is Substantially Complete (if permitted
pursuant to applicable law, including without limitation for any certificate of
occupancy to be issued) without constituting a Landlord or Tenant Delay
hereunder.

 

2.07.    Substantial Completion/Punchlist/Remedies.

 

(a)        “Substantial Completion” and “Substantially Completed” mean that the
Landlord Work is completed excepting only (i) punch list type items and other
uncompleted elements of construction, decoration, painting, millwork or other
work and mechanical adjustment that, in each case, will not interfere materially
with occupancy by Tenant and (ii) matters such as landscaping and the balancing
of heating, ventilating and air conditioning systems that cannot be completed
owing to their seasonal nature, such that Tenant can lawfully occupy the
Premises for the conduct of the Permitted Uses (except to the extent that the
inability of Tenant to lawfully occupy the Premises for the conduct of the
Permitted Uses results from Tenant’s failure to timely complete the FF&E Work
necessary to obtain Occupancy Documentation in accordance with
Section 2.11(vii), below, or Tenant’s failure to timely complete the
Construction Documents in accordance with Section 2.01 above). The certification
of Substantial Completion by Landlord’s architect shall be conclusive between
the parties unless the certification is unreasonable and is disputed by Tenant
by a notice to Landlord given within five (5) business days of Tenant’s receipt
of the certification.  In the event of a dispute between Landlord and Tenant
over whether Substantial Completion has occurred with respect to the relevant
aspect of the Landlord Work, the certification of Landlord’s architect shall be
conclusive.

 

(b)     On a date or dates reasonably specified by Landlord (but not later than
two days following the Substantial Completion), Landlord and Tenant and each of
their architects shall inspect the Premises for the purpose of preparing a list
of the customary punchlist type items, and any items of a seasonal nature, then
remaining to be completed for the Finish Work (any such punchlist, a “Final
Punchlist”) (provided, however, that in no event shall any work that cannot be
completed without material interference with Tenant’s intended use and occupancy
of the Premises be deemed a punchlist item).  Landlord shall, within ten (10)
days after the date of such inspection, submit such Final Punchlist to Tenant,
and Tenant shall sign and return the Final Punchlist to Landlord within five (5)
business days of Landlord’s delivery of such Final Punchlist to Tenant (or, if
earlier, by the day before Tenant takes occupancy of the Premises), noting any
items which Tenant reasonably believes should be added thereto.  Items shall not
be added to the Final Punchlist by Tenant after it is delivered to Landlord, but
this shall not relieve Landlord from its liability to correct latent defects
pursuant to the terms set forth below.  If the Final Punchlist is not executed
by Tenant and returned to Landlord within such five business day period, then
Tenant shall be





-  13  -

--------------------------------------------------------------------------------

 

 

deemed to have accepted the Final Punchlist as submitted to Tenant by Landlord
without modification and, except as set forth on the Final Punchlist, Landlord
shall have no further obligation to cause any other Finish Work to be completed
except as provided below with respect latent defects.  With respect to items on
the Final Punchlist not in dispute, Landlord shall cause such items to be
completed in a diligent manner during regular business hours, but in a manner
that will seek to minimize interruption of Tenant’s use and occupancy.  In any
event, Landlord shall use commercially reasonable efforts to complete all punch
list work within 30 days (or such longer period as is reasonably required with
respect to applicable items), other than matters that cannot be completed owing
to their seasonal nature, and subject to extension for events described in
Section 20.14 and Tenant Delays.  With respect to any disputed Final Punchlist
items, Landlord shall cause such items to be completed in like manner, but
Landlord may nevertheless reserve Landlord’s rights to require Tenant to pay the
costs therefor as Excess Finish Work provided that Landlord gives Tenant notice
that Landlord believes that such work is Excess Finish Work as soon as
reasonably practicable.

 

(c)        Except for uncompleted items of Finish Work specified in the Final
Punchlist and for latent defects, Tenant shall be deemed to have accepted all
elements of Finish Work on the date of actual (as opposed to deemed) Substantial
Completion thereof.  In the case of a dispute concerning the completion of items
of Finish Work specified in the Final Punchlist, such items shall be deemed
completed and accepted by Tenant upon the delivery to Tenant of a certificate of
Landlord’s architect that such items have been completed unless the
certification reasonably is disputed by Tenant by a notice to Landlord given
within five (5) business days of Landlord’s delivery of the certification to
Tenant, in which case such dispute shall be resolved pursuant to Section 2.13 of
this Exhibit 7.02.  In the case of latent defects in Finish Work appearing after
the Commencement Date, Tenant shall be deemed to have waived any claim for
correction or cure thereof on the earlier of the date that is 12 months
following the date of actual (as opposed to deemed) Substantial Completion of
the applicable work if Tenant has not then given notice of such defect to
Landlord.  For the purposes of this Lease, “latent defects” shall mean defects
in the construction of the Landlord Work that are not readily observable by
visible inspection at the time the Final Punchlist is prepared or cannot be
ascertained by reason of seasonality.  Landlord shall cause Landlord’s
contractor so to remedy, repair or replace any such latent defects identified by
Tenant within the foregoing time periods, together with any damage caused to the
Landlord Work on account of such defects, such action to occur as soon as
practicable during normal working hours and so as to avoid any unreasonable
interruption of Tenant’s use of the Premises.  If timely and adequate notice has
been given and if Landlord has other guarantees, contract rights, or other
claims against contractors, materialmen or architects Landlord shall, with
regard to any such latent defects or any other defects in the Landlord Work not
resulting from Tenant’s acts or omissions, exercise reasonable efforts to
enforce such guarantees or contract rights.  The foregoing shall constitute
Landlord’s entire obligation with respect to all latent defects in the Finish
Work.

 

(d)        Landlord shall use diligent efforts to Substantially Complete the
Landlord Work by January 20, 2020, subject to extension for Tenant Delay and
matters described in Section 20.14 of the Lease (the “Estimated Delivery
Date”).  Landlord’s failure to Substantially Complete the Landlord Work and
deliver the Premises on or before the Estimated Delivery Date, for any reason,
shall not give rise to any liability of Landlord hereunder, shall not constitute
a Landlord’s default, shall not affect the validity of this Lease, and shall
have no effect on the beginning or end of the





-  14  -

--------------------------------------------------------------------------------

 

 

term of this Lease as otherwise determined hereunder or on Tenant’s obligations
associated therewith except that:

 

(i)      If Landlord has not obtained (A) a building permit for the Base
Building Work that meets the First Floor Grade Plain Condition by the applicable
Landlord Work Deadline, subject to extension for Tenant Delay and matters
described in Section 20.14 of the Lease, or (B) consent to the relocation of the
“Drainage Easement” shown on that certain Easement Plan of Land In Waltham
Massachusetts dated June 16, 1997 and recorded with the Registry of Deeds as
Plan No. 723 of 1997 to accommodate the Base Building Work from the four
unaffiliated abutting property owners benefiting from such easement by the
Landlord Work Deadline for obtaining a building permit, then, in either case,
Tenant may terminate the Lease upon 30 days’ prior written notice to Landlord,
which notice shall be null and void and of no force and effect if the building
permit has been received or such consent has been obtained, as applicable, by
Landlord by the expiration of such 30 day period. If Tenant does not timely
terminate this Lease pursuant to clause (A) of the immediately preceding
sentence, then Landlord shall modify the plans and specifications for the Base
Building Work to adjust the site grading around the perimeter of the Building
and the floor elevation of both the ground floor and the first floor such that
there is not greater than a 12-foot difference in height between the elevation
of the first floor slab and any point in the grade along the perimeter of the
Building as a Permitted Base Building Work Change, at Landlord’s cost and risk
with respect to delays resulting from such redesign, and diligently pursue a
building permit for the Base Building Work as modified;

 

(ii)    if the Commencement Date occurs more than 90 days after the Estimated
Delivery Date as it may be extended, then, as liquidated damages Tenant shall
receive an abatement of Base Rent equal to (x) one day for each day following
such 90-day period through the 210th day following the Estimated Delivery Date,
and (y) two days for each day thereafter until the Commencement Date occurs; and

 

(iii)   If the Commencement Date fails to occur within ten (10) months after the
Estimated Delivery Date, as it may be extended (the “Outside Completion Date”),
then Tenant shall have the one-time (except as expressly described below) option
to elect, by notice to Landlord and PRISA II (as defined below) given within ten
(10) days after the Outside Completion Date, to (A) terminate this Lease
(subject to the rights of PRISA II to cause completion within 90 days thereafter
pursuant to the PRISA II Guaranty), (B) complete the Finish Work at its sole
cost and expense (except as set forth below) and in compliance with Article 8
hereof, or (C) request that PRISA II complete the Landlord Work in accordance
with the PRISA II Guaranty, in each case, upon thirty (30) days prior written
notice to Landlord; provided, however, that if the Commencement Date occurs
within such thirty (30) day period, then such election shall be of no force or
effect. If Tenant makes the election set forth in (C) above, and PRISA II
believes in good faith that the conditions for the Commencement Date to occur
cannot be satisfied within 90 days after Tenant’s notice, then within 20 days
after delivery of Tenant’s notice PRISA II shall have the right to so notify
Tenant  (a “Guarantor Fail Safe Notice”) and provide Tenant with a letter
setting forth a good





-  15  -

--------------------------------------------------------------------------------

 

 

faith, estimated schedule to complete construction of the Landlord Work (the
“Completion Estimate”). If PRISA II gives a Guarantor Fail Safe Notice, then
Tenant shall have an additional right, by notice to Landlord and PRISA II given
within ten (10) days after the Guarantor Fail Safe Notice is given, to elect to
(I) terminate this Lease (subject to the rights of PRISA II to cause completion
within 90 days thereafter pursuant to the PRISA II Guaranty), (II) complete the
Finish Work  at its sole cost and expense (except as set forth below) and in
compliance with Article 8 hereof, or (III) require PRISA II to diligently pursue
completion in accordance with the Completion Estimate. If Tenant fails to
respond within such 10-day period, Tenant will be deemed to have elected clause
(III). If Tenant elects to require PRISA II to pursue completion in accordance
with the Completion Estimate, then the Outside Completion Date shall be extended
to be the date 90 days after the completion date set forth in the Completion
Estimate and Tenant shall have the options set forth in clauses (A), (B) and (C)
of this paragraph if the Commencement Date has not occurred by the Outside
Completion Date as extended.

 

Notwithstanding anything to the contrary herein, if Tenant makes the election
set forth in clause (B), above, or timely exercises its subsequent option to
self-help in accordance with clause (II) of the immediately preceding paragraph,
then Tenant may apply any unused Finish Work Allowance and Supplemental
Allowance, if applicable, towards any work undertaken pursuant to clause (B) or
clause (II), as applicable, pursuant to (and subject to the provisions of)
Exhibit 7.02 and shall, to the extent not reimbursed through use of the Finish
Work Allowance and Supplemental Allowance, have the right to reimbursement by
Landlord (on 30 days prior notice) for Tenant’s reasonable third party costs and
expenses to complete such Finish Work to the extent exceeding the amount of
Excess Finish Work costs that Tenant would otherwise have incurred in the
completion of such Landlord Work by Landlord (in addition to such costs, Tenant
shall be entitled to a construction management fee payable to Tenant of four
(4%) percent of the hard costs of Landlord Work performed by Tenant), and if
Landlord fails timely to pay any such amount to Tenant when due, then until such
past due amount is paid or recouped hereunder it shall accrue interest at the
Default Rate and Tenant shall have the right to deduct any such past due amount,
together with interest, from the next installment(s) of Base Rent and
Supplemental Rent due under this Lease until Tenant has received full credit or
otherwise has been fully reimbursed for the amount due to
Tenant.  Notwithstanding the foregoing, if Landlord disputes Tenant’s right to
abate Base Rent or Supplemental Rent, or the amount of the abatement, such
dispute shall be resolved in accordance with Section 2.13 of this Exhibit 7.02
prior to any abatement of disputed amounts by Tenant (and, if such dispute is
resolved in favor of Tenant, then Landlord shall pay Tenant interest on any
amounts so abated at the Default Rate).

 

Furthermore, in consideration of Tenant’s execution and delivery of this Lease
and Guarantor’s execution and delivery of the Guaranty, Landlord has provided
Tenant with that certain guaranty from PRISA II LHC LLC (“PRISA II”) in the form
attached as Attachment 6 (the “PRISA II Guaranty”).





-  16  -

--------------------------------------------------------------------------------

 

 

(e)        If, despite using good faith, diligent efforts, Landlord is unable to
obtain (1) a building permit for the Base Building Work by the date that is 60
days following the applicable Landlord Work Deadline, subject to extension for
Tenant Delay and matters described in Section 20.14 of the Lease, or (2) consent
to the relocation of the Drainage Easement to accommodate the Base Building Work
from the four unaffiliated abutting property owners benefiting from such
easement by the Landlord Work Deadline for obtaining a building permit, and
provided Tenant did not previously terminate the Lease pursuant to clause (d)(i)
of this Section 2.07, then Landlord may terminate the Lease without liability or
recourse to either party by written notice to Tenant.

 

2.08     Tenant Payments For Excess Finish Work.  Tenant shall pay Landlord for
Excess Finish Work, including amounts due pursuant to Section 2.02, above,
within 30 days following delivery by Landlord of each invoice therefore
(together with a copy of the general contractor’s requisition to which it
applies).  Tenant shall pay the entire amount of each such invoice to
Landlord.  The price for any Finish Work shall be equal to Landlord’s Direct
Costs (as defined below) incurred in connection with performing the Finish
Work.  Landlord’s Direct Costs shall mean the total cost payable by Landlord (or
its general contractor) to subcontractors, materialmen, laborers, etc.
(including any portions of such reasonable amounts designated subcontractor's or
materialmen's profit, fee, overhead, and the like); the cost of utilities to
complete the Finish Work; plus all costs of insuring the Finish Work and all
costs of obtaining permits and inspections required by governmental authorities
in connection with the Finish Work; plus so‑called general conditions items paid
to the general contractor of the type generally paid by Landlord on the contract
for the Base Building Work or such scope as is otherwise reasonably approved by
Tenant within six (6) business days after request for approval thereof, a
general contractor’s fee of 3.25% payable to the general contractor, and a
reasonable general contractor’s contingency.  The Landlord’s contract with the
general contractor shall provide for a guaranteed maximum price.  Tenant shall
have no right to object to the cost of any item of Landlord’s Direct Costs
(other than objections based on the inclusion of costs, or the amounts of such
included costs, in violation of the terms of Landlord’s contract with the
general contractor) after the time that Tenant has authorized Landlord to
proceed with the applicable Finish Work or been deemed to authorize Landlord to
proceed pursuant to the terms of this Exhibit 7.02. Landlord's invoices on
account of Excess Finish Work may include any materials and equipment purchased
to be part of Finish Work and stored on the Property or some other location
approved by Landlord and all deposits made on the purchase of such materials and
equipment, provided that any invoice for elements of work stored at a location
other than the Property shall contain copies of third party invoices therefor
and evidence that such property is covered by Landlord’s or the general
contractor’s insurance and that Tenant shall have the right to inspect any
elements of work stored at location other than the Property upon Tenant’s
written request.  Within ninety (90) days of the completion of all items of
Finish Work listed on the Final Punchlist, Landlord shall provide Tenant with a
final invoice prepared by Landlord for all Excess Finish Work (the “Finish Work
Reconciliation Statement”).  Such statement shall be conclusive between the
parties unless the statement is incorrect and is disputed by Tenant by notice to
Landlord given within ten (10) days of Landlord’s delivery of the statement to
Tenant.  Upon issuance thereof, there shall be adjustments between Landlord and
Tenant to the end that Landlord shall have received the exact amount due to
Landlord hereunder on account of Excess Finish Work.  Any overpayment by Tenant
shall be credited against the next payments of Base Rent due hereunder or, if
the Lease has terminated for reason other than a default





-  17  -

--------------------------------------------------------------------------------

 

 

by Tenant, shall be paid by Landlord to Tenant.  Any underpayment by Tenant
shall be due and payable within 30 days after Landlord’s invoice.

 

All payments required to be made by Tenant under this Finish Work Letter,
whether to Landlord or to third parties, shall be deemed “Additional Rent” for
purposes of the Lease.

 

2.09   Authorized Representatives. Sam Theodoss (857-829-2884, email:
Sam.Theodoss@alkermes.com) is Tenant’s Authorized Representative, and shall have
full power and authority to act on behalf of Tenant on any matters relating to
Finish Work.  Tenant may name a replacement Authorized Representative from time
to time by written notice to Landlord making reference to this Exhibit 7.02.
Paul Marcus (617-556-5210, email: pmarcus@marcuspartners.com) and Peter Cameron
(617-556-5200, email: pcameron@marcuspartners.com) are Landlord’s Authorized
Representatives and either of them shall have full power and authority to act on
behalf of Landlord on any matters relating to Landlord Work.  Tenant shall
provide a copy of any notice or submission to one of such Authorized
Representatives to the other, or to such other person as Landlord may identify
from time to time, but failure to do so shall not render any notice or
submission to one of the Authorized Representatives ineffective or delay the
start of any time periods triggered by such notice or submission.  Landlord may
name replacement Landlord’s Authorized Representatives from time to time by
written notice to Tenant making reference to this Exhibit 7.02.

 

For purposes of this Lease, the parties acknowledge and agree that
communications and deliveries between the Tenant and Landlord Authorized
Representatives of plans, comments to and approvals of plans, and requests for
information under this Work Letter may be made by e-mail to the e-mail addresses
set forth above (or otherwise provided by prior written notice making reference
to this Exhibit 7.02) or another electronic protocol agreed upon by the parties
(such as a secure FTP site) and any such communications and deliveries shall be
treated as having been delivered in the manner required pursuant to Section
18.01 of the Lease upon receipt.

 

2.10     Entry Prior to Commencement.  Prior to the Commencement Date, Tenant
may, at Tenant’s sole risk and expense, enter the Premises for the purpose of
inspecting the Finish Work and may enter portions of the Premises reasonably
necessary for the FF&E Work, in each case in accordance with the approved
schedule for the FF&E Work referenced in Section 2.12, below.

As a condition to Tenant’s entry into the Premises prior to the Commencement
Date, Tenant shall comply with and perform, and shall cause its employees,
agents, contractors, subcontractors, material suppliers and laborers to comply
with and perform, all of Tenant’s insurance and indemnity obligations and other
obligations governing the conduct of Tenant at the Property under this Lease.

Any independent contractor of Tenant (or any employee or agent of Tenant)
performing any work or inspections in the Premises prior to the Commencement
Date shall be subject to all of the terms, conditions and requirements contained
herein (including without limitation the provisions of Article 4) and, prior to
such entry, Tenant shall provide Landlord with evidence of the insurance
coverages required pursuant to Article 4.  Tenant and any Tenant contractor
performing any work or inspections in the Premises prior to the Commencement
Date shall use reasonable efforts not to interfere in any way with construction
of, and shall not damage the Landlord Work or the common





-  18  -

--------------------------------------------------------------------------------

 

 

areas or other parts of the Building.  Neither Tenant, nor any Tenant contractor
performing any work or inspections in the Premises prior to the last
Commencement Date to occur shall cause any labor disharmony, and Tenant shall be
responsible for all costs required to produce labor harmony in connection with
an entry under this Section 2.10 (provided, however, that Tenant shall not in
any event be required to use union labor for trades other than for carpentry and
laborers).  Without limiting the generality of the foregoing, to the extent that
the commencement or performance of Landlord Work is delayed on account in whole
or in part of any act, omission, neglect, or default by Tenant or any Tenant
contractor, then such delay shall constitute a Tenant Delay as provided in
Section 2.11 of this Exhibit 7.02.

 

Any requirements of any Tenant contractor performing any work or inspections in
the Premises prior to the Commencement Date for the applicable Portion for
services from Landlord or Landlord’s contractor, such as hoisting, electrical or
mechanical needs, shall be paid for by Tenant and arranged between such Tenant
contractor and Landlord or Landlord’s contractor based on the actual, reasonable
cost thereof determined on a time and materials basis.  Should the work of any
Tenant contractor performing any work or inspections in the Premises prior to
the Commencement Date for the applicable Portion depend on the installed field
conditions of any item of Landlord Work, such Tenant contractor shall ascertain
such field conditions after installation of such item of Landlord Work.  Neither
Landlord nor Landlord’s contractor shall ever be required or obliged to alter
the method, time or manner for performing Landlord Work or work elsewhere in the
Building, on account of the work of any such Tenant contractor.  Tenant shall
cause each Tenant contractor performing work on the Premises prior to the
Commencement Date for the applicable Portion to clean up regularly and remove
its debris from the Premises and Building.  The FF&E Work shall be performed in
accordance with the provisions of Article 8 of the Lease.

 

2.11   Delays.

 

A delay in the commencement or performance of Landlord Work as a result of any
of the following is referred to herein as a “Tenant Delay”:

 

(i)         Any Agreed Tenant Delays;

(ii)       any Finish Work Change Order requested by Tenant;

(iii)      the failure of the design Finish Work to comply with applicable laws,
codes and ordinances (provided that any Tenant Delay pursuant to this clause
(ii) shall not be deemed to accrue unless and until Landlord delivers notice of
such event with a statement, in bold and prominent print and referencing this
Section 2.11, that a Tenant Delay has occurred and describing the event giving
rise to such Tenant Delay);

(iv)       the failure of Tenant to make any submission or to respond to any
submission to Tenant from Landlord (including without limitation the submissions
described on Attachment 4) on or before the deadline for such submission or
response as set forth in the Lease or this Exhibit;





-  19  -

--------------------------------------------------------------------------------

 

 

(v)        any other act or failure to act (where action by Tenant is required
under the Lease) that results in a delay to the completion of Landlord Work
(provided that any Tenant Delay pursuant to this clause (iv) shall not be deemed
to accrue unless and until Landlord delivers notice of such event with a
statement, in bold and prominent print and referencing this Section 2.11, that a
Tenant Delay has occurred and describing the event giving rise to such Tenant
Delay); or

(vi)       the inability of Landlord to obtain Occupancy Documentation for the
Premises or Building by reason of the failure of the plans and specifications
for Finish Work to comply with applicable code; or

(vii)     failure by Tenant to complete any element of Tenant’s FF&E Work that
is not the responsibility of Landlord under the Lease and is necessary for
Landlord to obtain Occupancy Documentation for the Premises and Building
(provided that Landlord has then completed all Base Building Work necessary for
obtaining such Occupancy Documentation and has provided Tenant with access to
complete the FF&E Work in accordance with the schedule referenced in Section
2.12) except to the extent that such failure results from matters described in
Section 20.14 (it being agreed that the time for Landlord performance of the
Landlord Work shall be similarly extended on a day for day basis for each day
that Tenant’s obligation to complete Tenant’s FF&E Work is extended on account
of events described in Section 20.14).

Tenant shall reimburse Landlord, as Additional Rent, for any increase in the
actual out-of-pocket costs of the Landlord Work or other work being constructed
by Landlord in the Building, resulting from a Tenant Delay within 30 days after
billing and such reimbursement, together with the acceleration of the date that
the Landlord Work is deemed to be Substantially Complete as described below and
the extension of Landlord’s time to perform the Landlord Work as set forth in
the Lease, shall be Landlord’s sole remedies at law or in equity for Tenant
Delay (except as expressly provided in the second paragraph of Section 2.01,
above).

 

A delay in the completion of any Construction Documents, or any Tenant plans
subject to a delivery date pursuant to Section 2.01 of this Exhibit 7.02, or a
delay in the completion of the FF&E Work, as a result of any of the following is
referred to herein as a “Landlord Delay”:

 

(i)      a failure of Landlord to respond to Tenant’s proper request for
approval of the Construction Documents or Tenant plans or specifications subject
to the Tenant Deadlines within the time periods set forth herein;

(ii)    any other act or omission of Landlord, any Landlord contractor, or any
of their officers, employers, agents, or contractors (provided that any Landlord
Delay pursuant to this clause (ii) shall not be deemed to accrue unless and
until Tenant delivers notice of such event with a statement, in bold and
prominent print and referencing this Section 2.11, that a Landlord Delay has
occurred and describing the event giving rise to such Landlord Delay).





-  20  -

--------------------------------------------------------------------------------

 

 

For each day of Landlord Delay, the Tenant’s obligation to deliver the
Construction Documents (or other applicable Tenant deliveries or other
obligations pursuant to Attachment 4) shall be deemed to be extended by one day.

 

In calculating the length of Delays (as defined below), Delays shall be
determined on a net basis, i.e. taking into account the effect of other
Delays.  Any Landlord Delay or Tenant Delay of less than a full day shall be
deemed to be equal to a delay of one full day.  The date that the Landlord Work
is deemed to be Substantially Complete for the purpose of determining the
applicable Delivery Date shall be deemed to occur one day earlier for each day
of Tenant Delay, taking into account any periods of Landlord Delay.  In
connection therewith, Landlord and Tenant have agreed to determine the length of
any Tenant Delay and Landlord Delay (together, “Delays”) as follows:

 

(i) any delays pursuant to clause “(iii)” in the definition of Tenant Delay or
clause “(i)” in the definition of Landlord Delay shall be equal to one day for
each day that the applicable Delay continues beyond the applicable time period
required for response under this Lease, (ii) in the event of any agreed Tenant
Delay or agreed Landlord Delay referenced in this Lease, the length of such
delay shall be as agreed upon in writing by the parties at the time such delay
arises, and (iii) with respect to any other Delay, the party claiming such Delay
shall notify the other in writing of the claimed estimated length of such Delay
within ten (10) business days after its occurrence and the party to whom such
claim is made may elect by written notice delivered to the other within ten (10)
business days thereafter to dispute the claimed estimated Delay in accordance
with Section 2.13.  Unless such estimate is disputed by written notice delivered
within such ten (10) business day period, the length of such Delay shall be no
less the claimed estimated Delay.

 

2.12  Coordination of Finish Work and Base Building Work.  Each party shall use
reasonable efforts to cause its contractors and/or consultants to cooperate so
as to complete the Finish Work, the FF&E Work, and the Base Building Work in an
expeditious manner. The parties acknowledge and agree that it is the intent to
prosecute such work in a manner to permit Tenant’s occupancy of the Premises on
the Estimated Delivery Date.  As of the date hereof, Landlord has delivered a
draft schedule for the performance of Landlord Work in coordination with the
FF&E Work so that each of Landlord and Tenant can expeditiously prosecute its
respective work to completion in a timely fashion, consistent with the
Landlord’s construction schedule and the Landlord Work Deadlines.  The parties
shall promptly thereafter commence and diligently pursue a negotiated final
schedule.  The parties shall complete such final schedule no later than the date
that is 30 days following the date of this Lease (which final schedule shall be
incorporated into the Construction Schedule and updated from time to time by
agreement of the parties).  If the parties are unable to agree on such schedule
within such 30 day period, then either party may submit such dispute for
resolution pursuant to Section 2.13, below.

 

2.13.  Arbitration.  All disputes between the parties regarding Tenant Delays,
Landlord Delays, and other matters expressly referencing this Section 2.13 shall
be resolved in accordance with this Section 2.13.   Any arbitration decision
under this Section 2.13 shall be enforceable in accordance with applicable law
in any court of proper jurisdiction.





-  21  -

--------------------------------------------------------------------------------

 

 

(a)        Any arbitration conducted pursuant to this Section 2.13 shall be
conducted in as expeditious manner as possible to avoid delays in the
construction of Landlord Work.

 

(b)        All disputes to be resolved pursuant to this Section 2.13 shall be
resolved by John Myers of Redgate (the “Designated Arbitrator”) or, if the
Designated Arbitrator is unavailable, then within ten (10) days after either
party requests arbitration by notice to the other, Landlord and Tenant shall
seek to agree to a single arbitrator who is an independent third party real
estate professional with at least twenty (20) years of experience in
construction disputes involving multi-tenant, first-class, office, laboratory
and research and development developments that has not worked for either party
for the prior five (5) years (a “Qualified Construction Arbitrator”) and, if
they are unable to agree, then a Qualified Construction Arbitrator shall, upon
request by either party, be appointed by the then President of the Greater
Boston Real Estate Board or successor organization.

 

(c)        The arbitrator shall decide the dispute by written decision.  The
arbitration shall be conducted in accordance with the Commercial Arbitration
Rules of the AAA (or any successor organization) on an expedited basis and shall
be concluded, with a decision issued, no later than 10 days after the date that
such dispute is submitted for arbitration.  The decision of the arbitrator shall
be final and binding on the parties.  The parties shall comply with any orders
of the arbitrator establishing deadlines for any such proceeding.  The fee of
the arbitrator shall be paid equally by the parties.  Each party shall pay all
other costs incurred by it in connection with the arbitration.

 

 



-  22  -

--------------------------------------------------------------------------------

 

 

ATTACHMENT 1 – BASE BUILDING WORK

 

 

 

The 900 Winter Street base building shall be built in accordance with the plans
and specifications titled Proposed 900 & 906 Winter Street, Waltham, MA
Construction Documents and Specifications, by Elkus
Manfredi Architects dated 11/01/2017 as updated and modified thru Addendum 1 dated 11/29/2017 and
Addendum 2 dated 12/15/2017. All drawings included within said plans are listed
along with their
relevant revision date on the attachment herein titled Building Plans List along with the table of contents
for the specifications titled Building Specs TOC. It being acknowledged that
said drawings already incorporate the requested Base Building Work Modification
#2 as shown on Attachment 2 to this Work Letter and thus, the design of the base
building may be modified as per the remedies stated within Attachment 2.

 

The parking garage associated with the 900 Winter Street Building, herein identified as 906 Winter Street,
shall be built in accordance with the plans and specifications similarly titled Proposed 900 and 906 Winter
Street, Waltham, MA Construction Documents and Specifications, by Elkus Manfredi
Architects dated 11/01/2017 whose table of contents are attached herein as
Garage Plans TOC and Garage Specs TOC. It being acknowledged that said garage
design may be modified pursuant to Base Building Work Modification #1 as
described on Attachment 2 to be consistent with the architectural design shown
on
plans titled Proposed 900 & 906 Winter Street, Waltham, MA Construction Documents , by Elkus Manfredi
Architects dated 11/01/2017 as updated and captioned as Progress Set 1/15/18
whose table of contents are attached herein as Modified Garage TOC.

 

 



 

--------------------------------------------------------------------------------

 

 

BUILDING PLANS LIST

 

 

 

 

 

 

SHEET NUMBER

    

SHEET NAME

    

DATE

A000

 

COVER SHEET

 

11/1/2017

A001

 

DRAWING LIST

 

12/15/2017

 

 

 

 

 

GT‐1.0

 

PERIMETER FOUNDATION DRAIN PLAN AND DETAILS

 

11/1/2017

GT‐1.1

 

NORTH BUILDING SUBSLAB DRAIN PLAN

 

11/1/2017

GT‐1.2

 

GARAGE SUBSLAB DRAIN PLAN

 

11/1/2017

 

 

 

 

 

C‐1

 

PROPOSED PLOT PLAN

 

11/29/2017

C‐2

 

EXISTING CONDITIONS PLAN

 

11/29/2017

C‐3

 

SITE DEMOLITION/PREPARATION PLAN

 

11/29/2017

C‐4

 

SITE LAYOUT AND MATERIALS PLAN

 

12/15/2017

C‐5

 

SITE GRADING PLAN

 

12/15/2017

C‐6

 

SITE UTILITY PLAN

 

12/15/2017

C‐7

 

SITE LANDSCAPING PLAN

 

12/15/2017

C‐8

 

NOTES AND ZONING DATA

 

12/15/2017

C‐9

 

SITE CONSTRUCTION DETAILS

 

11/29/2017

C‐10

 

SITE CONSTRUCTION DETAILS

 

11/29/2017

C‐11

 

SITE CONSTRUCTION DETAILS

 

11/29/2017

C‐12

 

SITE CONSTRUCTION DETAILS

 

11/29/2017

 

 

 

 

 

L101

 

LAYOUT AND MATERIALS PLAN

 

12/15/2017

L102

 

LAYOUT AND MATERIALS PLAN

 

11/29/2017

L201

 

GRADING PLAN

 

12/15/2017

L202

 

GRADING PLAN

 

11/29/2017

L301

 

PLANTING PLAN

 

12/15/2017

L302

 

PLANTING PLAN

 

11/29/2017

L401

 

SITE DETAILS

 

12/15/2017

 

 

 

 

 

A010

 

VICINITY PLAN

 

11/29/2017

A011

 

SITE PLAN

 

11/29/2017

A020

 

SYMBOLS, ABBREVIATIONS, AND GENERAL NOTES

 

11/29/2017

A025

 

PARTITION TYPES

 

12/15/2017

A030

 

CODE SUMMARY

 

11/29/2017

A031

 

BASEMENT AND FIRST LEVEL LIFE SAFETY PLAN

 

12/15/2017

A032

 

SECOND AND THIRD LEVEL LIFE SAFETY PLAN

 

11/29/2017

A033

 

ROOF LEVEL LIFE SAFETY PLAN

 

12/15/2017

A050

 

FIRE RATED ASSEMBLIES BOD DETAILS AND GENERAL NOTES

 

11/29/2017

A100

 

BASEMENT AND FIRST LEVEL FLOOR PLAN

 

12/15/2017

A101

 

SECOND AND THIRD LEVEL FLOOR PLAN

 

12/15/2017

A102

 

ROOF PLAN

 

12/15/2017

A110

 

ENLARGED GARAGE RCP

 

12/15/2017

A111

 

ENLARGED BASEMENT LOBBY PLAN AND RCP

 

12/15/2017

A112

 

ENLARGED FIRST FLOOR LOBBY PLAN AND RCP

 

12/15/2017

A113

 

ENLARGED FIRST FLOOR AMENITIES PLAN AND RCP

 

12/15/2017

A114

 

ENLARGED RESTROOM PLANS

 

12/15/2017

A115

 

ENLARGED LOADING DOCK

 

12/15/2017

A116

 

ENLARGED TERRACE PLAN AND RCP

 

12/15/2017

A117

 

MISC RCPs

 

12/15/2017

 





 

--------------------------------------------------------------------------------

 

 

BUILDING PLANS LIST

 

A130

 

BASEMENT AND FIRST LEVEL EDGE OF SLAB PLAN

 

11/29/2017

A131

 

SECOND AND THIRD LEVEL EDGE OF SLAB PLAN

 

11/29/2017

A132

 

ROOF LEVEL EDGE OF SLAB PLAN

 

12/15/2017

A201

 

ELEVATIONS

 

12/15/2017

A202

 

ELEVATIONS

 

12/15/2017

A211

 

FOUNDATION ELEVATION DIAGRAM

 

11/29/2017

A212

 

FOUNDATION ELEVATION DIAGRAM

 

11/29/2017

A213

 

FOUNDATION ELEVATION DIAGRAM

 

11/29/2017

A214

 

FOUNDATION ELEVATION DIAGRAM

 

11/29/2017

A300

 

BUILDING SECTIONS

 

11/29/2017

A301

 

BUILDING SECTIONS

 

11/29/2017

A310

 

SECTION ELEVATIONS

 

11/29/2017

A320

 

WALL SECTIONS AND ENLARGED ELEVATIONS

 

11/29/2017

A321

 

WALL SECTIONS AND ENLARGED ELEVATIONS

 

11/29/2017

A322

 

WALL SECTIONS AND ENLARGED ELEVATIONS

 

12/15/2017

A323

 

WALL SECTIONS AND ENLARGED ELEVATIONS

 

11/29/2017

A324

 

WALL SECTIONS AND ENLARGED ELEVATIONS

 

12/15/2017

A325

 

WALL SECTIONS AND ENLARGED ELEVATIONS

 

11/29/2017

A326

 

WALL SECTIONS AND ENLARGED ELEVATIONS

 

11/29/2017

A327

 

WALL SECTIONS AND ENLARGED ELEVATIONS

 

11/29/2017

A328

 

WALL SECTIONS AND ENLARGED ELEVATIONS

 

11/29/2017

A329

 

WALL SECTIONS AND ENLARGED ELEVATIONS

 

11/29/2017

A401

 

SECTION DETAILS

 

12/15/2017

A402

 

SECTION DETAILS

 

12/15/2017

A403

 

FOUNDATION DETAILS

 

11/29/2017

A403A

 

FOUNDATION DETAILS

 

12/15/2017

A404

 

SECTION DETAILS

 

12/15/2017

A405

 

SECTION DETAILS

 

12/15/2017

A406

 

SECTION DETAILS

 

12/15/2017

A407

 

SECTION DETAILS

 

11/29/2017

A410

 

PLAN DETAILS

 

12/15/2017

A411

 

PLAN DETAILS

 

12/15/2017

A412

 

PLAN DETAILS

 

12/15/2017

A413

 

PLAN DETAILS

 

11/29/2017

A420

 

TYPICAL DETAILS

 

11/29/2017

A430

 

TYPICAL ROOF DETAILS

 

12/15/2017

A431

 

ROOF DETAILS

 

11/29/2017

A500

 

TYPICAL STAIR DETAILS

 

11/29/2017

A501

 

STAIR 01 ‐ PLANS AND SECTIONS

 

11/29/2017

A502

 

STAIR 02 / ELEVATORS ‐ PLANS AND SECTIONS

 

12/15/2017

A502A

 

STAIR 02 / ELEVATORS ‐ PLANS

 

11/29/2017

A503

 

STAIR 03 ‐ PLANS AND SECTIONS

 

11/29/2017

A504

 

STAIR 04 ‐ PLANS AND SECTIONS

 

12/15/2017

A510

 

FREIGHT ELEVATOR PLANS AND SECTIONS

 

11/29/2017

A540

 

EDGE OF SLAB DETAILS

 

11/29/2017

A600

 

MOUNTING HEIGHT SHEET

 

11/29/2017

A601

 

INTERIOR ELEVATIONS LOBBY

 

12/15/2017

A602

 

INTERIOR ELEVATIONS CORRIDOR

 

11/29/2017

A603

 

INTERIOR ELEVATIONS FITNESS LOCKER

 

11/29/2017

A604

 

INTERIOR ELEVATIONS CAFE

 

12/15/2017

 





 

--------------------------------------------------------------------------------

 

 

BUILDING PLANS LIST

 

A620

 

INTERIOR DETAILS

 

11/29/2017

A630

 

CASEWORK DETAILS

 

11/29/2017

A700

 

DOOR SCHEDULE

 

12/15/2017

A711

 

CURTAINWALL TYPES ‐ SOUTHEAST BAY

 

11/29/2017

A712

 

CURTAINWALL TYPES ‐ SOUTHEAST BAY

 

11/29/2017

A713

 

CURTAINWALL TYPES ‐ EAST ENTRY

 

11/29/2017

A714

 

CURTAINWALL TYPES ‐ NORTHEAST BAY

 

11/29/2017

A715

 

CURTAINWALL TYPES ‐ WEST ENTRY

 

11/29/2017

A716

 

CURTAINWALL TYPES ‐ WEST FACADE

 

11/29/2017

A717

 

STOREFRONT WALL TYPES

 

11/29/2017

A718

 

STOREFRONT WALL TYPES AND LOUVER

 

11/29/2017

 

 

 

 

 

S001

 

GENERAL NOTES I

 

11/29/2017

S002

 

GENERAL NOTES II

 

11/29/2017

S100N

 

BASEMENT FOUNDATION PLAN ‐ NORTH WING

 

11/29/2017

S100S

 

BASEMENT FOUNDATION PLAN ‐ SOUTH WING

 

11/29/2017

S111N

 

FIRST FLOOR FRAMING PLAN ‐ NORTH WING

 

11/29/2017

S111S

 

FIRST FLOOR FOUNDATION PLAN ‐ SOUTH WING

 

11/29/2017

S112N

 

SECOND FLOOR FRAMING PLAN ‐ NORTH WING

 

11/29/2017

S112S

 

SECOND FLOOR FRAMING PLAN ‐ SOUTH WING

 

11/29/2017

S113N

 

THIRD FLOOR FRAMING PLAN ‐ NORTH WING

 

11/29/2017

S113S

 

THIRD FLOOR FRAMING PLAN ‐ SOUTH WING

 

11/29/2017

S114N

 

ROOF FRAMING PLAN ‐ NORTH WING

 

11/29/2017

S114S

 

ROOF FRAMING PLAN ‐ SOUTH WING

 

11/29/2017

S201

 

COLUMN SCHEDULE

 

11/29/2017

S301

 

LATERAL FRAME ELEVATIONS ‐ NORTH WING

 

11/29/2017

S302

 

LATERAL FRAME ELEVATIONS ‐ SOUTH WING

 

11/29/2017

S305

 

FOUNDATION ELEVATIONS

 

11/1/2017

S306

 

FOUNDATION ELEVATIONS

 

11/1/2017

S401

 

TYPICAL CONCRETE DETAILS 1

 

11/1/2017

S402

 

TYPICAL CONCRETE DETAILS 2

 

11/29/2017

S403

 

TYPICAL CONCRETE DETAILS 3

 

11/1/2017

S501

 

TYPICAL STEEL DETAILS 1

 

11/1/2017

S502

 

TYPICAL STEEL DETAILS 2

 

11/29/2017

S503

 

TYPICAL STEEL DETAILS 3

 

11/1/2017

S504

 

TYPICAL STEEL DETAILS 4

 

11/29/2017

S505

 

TYPICAL STEEL DETAILS 5

 

11/29/2017

S601

 

SECTIONS AND DETAILS 1

 

11/29/2017

S602

 

SECTIONS AND DETAILS 2

 

11/29/2017

S603

 

SECTIONS AND DETAILS 3

 

11/29/2017

S604

 

SECTIONS & DETAILS IV

 

11/29/2017

 

 

 

 

 

H001

 

HVAC LEGEND AND GENERAL NOTES

 

11/1/2017

H002

 

HVAC SCHEDULES

 

12/15/2017

H003

 

HVAC DETAILS (SHEET 1 0F 3)

 

11/1/2017

H004

 

HVAC DETAILS (SHEET 2 0F 3)

 

11/1/2017

H005

 

HVAC DETAILS (SHEET 3 0F 3)

 

11/29/2017

H210N

 

HVAC BASEMENT FLOOR PLAN NORTH WING

 

11/29/2017

H211DS

 

HVAC FIRST FLOOR DUCTWORK PLAN SOUTH WING

 

12/15/2017

H211N

 

HVAC FIRST FLOOR PLAN NORTH WING

 

11/29/2017

 





 

--------------------------------------------------------------------------------

 

 

BUILDING PLANS LIST

 

H211PS

 

HVAC FIRST FLOOR PIPING PLAN SOUTH WING

 

12/15/2017

H212N

 

HVAC SECOND FLOOR PLAN NORTH WING

 

11/29/2017

H212S

 

HVAC SECOND FLOOR PLAN SOUTH WING

 

11/29/2017

H213N

 

HVAC THIRD FLOOR PLAN NORTH WING

 

11/29/2017

H213S

 

HVAC THIRD FLOOR PLAN SOUTH WING

 

11/29/2017

H214N

 

HVAC ROOF FLOOR PLAN NORTH WING

 

11/1/2017

H214S

 

HVAC ROOF FLOOR PLAN SOUTH WING

 

11/29/2017

 

 

 

 

 

E001

 

ELECTRICAL LEGEND AND NOTES

 

11/29/2017

E002

 

ELECTRICAL RISER DIAGRAM AND SCHEDULES

 

11/29/2017

E003

 

ELECTRICAL SCHEDULES

 

11/29/2017

E004

 

ELECTRICAL DETAILS

 

12/15/2017

E005

 

ELECTRICAL DETAILS

 

12/15/2017

E110N

 

ELECTRICAL LIGHTING BASEMENT FLOOR PLAN NORTH WING

 

12/15/2017

E111N

 

ELECTRICAL LIGHTING FIRST FLOOR PLAN NORTH WING

 

12/15/2017

E111S

 

ELECTRICAL LIGHTING FIRST FLOOR PLAN SOUTH WING

 

12/15/2017

E112N

 

ELECTRICAL LIGHTING SECOND FLOOR PLAN NORTH WING

 

12/15/2017

E112S

 

ELECTRICAL LIGHTING SECOND FLOOR PLAN SOUTH WING

 

12/15/2017

E113N

 

ELECTRICAL LIGHTING THIRD FLOOR PLAN NORTH WING

 

12/15/2017

E113S

 

ELECTRICAL LIGHTING THIRD FLOOR PLAN SOUTH WING

 

11/29/2017

E114N

 

ELECTRICAL LIGHTING FOURTH FLOOR PLAN NORTH WING

 

12/15/2017

E114S

 

ELECTRICAL LIGHTING ROOF PLAN SOUTH WING

 

12/15/2017

E210N

 

ELECTRICAL POWER BASEMENT FLOOR PLAN NORTH WING

 

12/15/2017

E211N

 

ELECTRICAL POWER FIRST FLOOR PLAN NORTH WING

 

11/29/2017

E211S

 

ELECTRICAL POWER FIRST FLOOR PLAN SOUTH WING

 

12/15/2017

E212N

 

ELECTRICAL POWER SECOND FLOOR PLAN NORTH WING

 

11/29/2017

E212S

 

ELECTRICAL POWER SECOND FLOOR PLAN SOUTH WING

 

11/29/2017

E213N

 

ELECTRICAL POWER THIRD FLOOR PLAN NORTH WING

 

12/15/2017

E213S

 

ELECTRICAL POWER THIRD FLOOR PLAN SOUTH WING

 

12/15/2017

E214N

 

ELECTRICAL POWER ROOF PLAN NORTH WING

 

12/15/2017

E214S

 

ELECTRICAL POWER ROOF PLAN SOUTH WING

 

12/15/2017

E311S

 

ENLARGED ELECTRICAL KITCHEN POWER PLAN & SCHEDULE SOUTH WING

 

12/15/2017

E312

 

ELECTRICAL KITCHEN DETAILS

 

12/15/2017

ES100

 

ELECTRICAL SITE LIGHTING PLAN

 

12/15/2017

ES200

 

ELECTRICAL SITE POWER PLAN

 

12/15/2017

ES300

 

ELECTRICAL SITE DETAILS 1

 

11/29/2017

ES301

 

ELECTRICAL SITE DETAILS 2

 

11/29/2017

 

 

 

 

 

P001

 

PLUMBING LEGEND AND DIAGRAMS

 

11/29/2017

P002

 

PLUMBING RISER DIAGRAMS

 

11/29/2017

P003

 

PLUMBING ENLARGED KITCHEN PLAN (BELOW GROUND)

 

11/29/2017

P004

 

PLUMBING ENLARGED KITCHEN PLAN (ABOVE GROUND)

 

12/15/2017

P110N

 

PLUMBING BASEMENT FLOOR PLAN NORTH WING

 

11/29/2017

P110S

 

PLUMBING BASEMENT FLOOR PLAN SOUTH WING

 

11/29/2017

P111N

 

PLUMBING FIRST FLOOR PLAN NORTH WING

 

12/15/2017

P111S

 

PLUMBING FIRST FLOOR PLAN SOUTH WING

 

12/15/2017

P112N

 

PLUMBING SECOND FLOOR PLAN NORTH WING

 

11/29/2017

P112S

 

PLUMBING SECOND FLOOR PLAN SOUTH WING

 

11/29/2017

P113N

 

PLUMBING THIRD FLOOR PLAN NORTH WING

 

11/29/2017

P113S

 

PLUMBING THIRD FLOOR PLAN SOUTH WING

 

11/29/2017

 





 

--------------------------------------------------------------------------------

 

 

BUILDING PLANS LIST

 

P114N

 

PLUMBING FOURTH FLOOR PLAN NORTH WING

 

11/29/2017

P114S

 

PLUMBING FOURTH FLOOR PLAN SOUTH WING

 

11/29/2017

 

 

 

 

 

FP001

 

FIRE PROTECTION LEGEND, DETAILS AND NOTES

 

11/29/2017

FP002

 

FIRE PROTECTION RISER DIAGRAM OFFICE

 

11/29/2017

FP110N

 

FIRE PROTECTION BASEMENT FLOOR PLAN NORTH WING

 

12/15/2017

FP111N

 

FIRE PROTECTION FIRST FLOOR PLAN NORTH WING

 

12/15/2017

FP111S

 

FIRE PROTECTION FIRST FLOOR PLAN SOUTH WING

 

12/15/2017

FP112N

 

FIRE PROTECTION SECOND FLOOR PLAN NORTH WING

 

11/29/2017

FP112S

 

FIRE PROTECTION SECOND FLOOR PLAN SOUTH WING

 

11/29/2017

FP113N

 

FIRE PROTECTION THIRD FLOOR PLAN NORTH WING

 

11/29/2017

FP113S

 

FIRE PROTECTION THIRD FLOOR PLAN SOUTH WING

 

11/29/2017

FP114N

 

FIRE PROTECTION ROOF PLAN NORTH WING

 

11/29/2017

FP114S

 

FIRE PROTECTION ROOF PLAN NORTH WING

 

11/29/2017

 

 

 

 

 

FA001

 

ALARM LEGEND, DETAILS AND NOTES

 

11/29/2017

FA110N

 

FIRE ALARM BASEMENT FLOOR PLAN NORTH WING

 

11/29/2017

FA111N

 

FIRE ALARM FIRST FLOOR PLAN NORTH WING

 

11/29/2017

FA111S

 

FIRE ALARM FIRST FLOOR PLAN SOUTH WING

 

11/29/2017

FA112N

 

FIRE ALARM SECOND FLOOR PLAN NORTH WING

 

11/29/2017

FA112S

 

FIRE ALARM SECOND FLOOR PLAN SOUTH WING

 

11/29/2017

FA113N

 

FIRE ALARM THIRD FLOOR PLAN NORTH WING

 

11/29/2017

FA113S

 

FIRE ALARM THIRD FLOOR PLAN SOUTH WING

 

11/29/2017

FA114N

 

FIRE ALARM FOURTH ROOF PLAN NORTH WING

 

11/29/2017

 

 

 

 

 

K1.1

 

FOODSERVICE UTILITY SCHEDULE

 

11/1/2017

K1.2

 

FOODSERVICE UTILITY SCHEDULE

 

11/1/2017

K2.1

 

FOODSERVICE EQUIPMENT LAYOUT & BUILDING CONDITIONS PLAN

 

11/1/2017

K2.2

 

FOODSERVICE PLUMBING & ELECTRICAL PLAN

 

11/1/2017

K3.1

 

FOODSERVICE FABRICATION DRAWINGS

 

11/1/2017

K3.2

 

FOODSERVICE FABRICATION DRAWINGS

 

11/1/2017

K4.1

 

FOODESERVICE MILLWORK DRAWINGS

 

11/1/2017

K4.2

 

FOODESERVICE MILLWORK DRAWINGS

 

11/1/2017

K4.3

 

FOODESERVICE MILLWORK DRAWINGS

 

11/1/2017

K4.4

 

FOODESERVICE MILLWORK DRAWINGS

 

11/1/2017

K4.5

 

FOODESERVICE MILLWORK DRAWINGS

 

11/1/2017

K4.6

 

FOODESERVICE MILLWORK DRAWINGS

 

11/1/2017

K5.1

 

FOODSERVICE FABRICATION DETAILS

 

11/1/2017

K5.2

 

FOODSERVICE FABRICATION DETAILS

 

11/1/2017

 

 

 



 

--------------------------------------------------------------------------------

 

 

BUILDING SPECS TOC

 

 

 

PROPOSED 900 AND 906 WINTER STREET

12/15/2017

Reservoir Woods, Waltham, MA

CONSTRUCTION DOCUMENTS

 

SPECIFICATIONS

TABLE OF CONTENTS

 

 

 

 

 

DIVISION 1:

    

GENERAL REQUIREMENTS

    

 

 

 

 

 

 

Section

 

 

 

 

01 15 00

 

Special Requirements

 

6

01 25 00

 

Substitutions and Product Options

 

6

01 25 50

 

Substitution Request Form

 

3

01 31 13

 

Coordination

 

7

01 32 00

 

Progress Schedule

 

2

01 33 00

 

Submittals

 

9

01 33 29

 

Sustainable Design (LEED) Submittals

 

3

01 43 10

 

Material and Equipment

 

4

01 43 39

 

Building Mock-ups

 

2

01 50 00

 

Temporary Facilities and Controls

 

12

01 57 15

 

Rodent Controls

 

3

01 62 00

 

Substitutions and Product Options  (revised 11/29/17)

 

5

01 62 01

 

Substitution Request Form (revised 11/29/17)

 

4

01 74 19

 

Construction Waste Management

 

11

01 77 00

 

Contract Closeout

 

6

01 81 13

 

Sustainable Design Requirements

 

18

01 81 19

 

Indoor Air Quality Requirements

 

4

 

 

 

 

 

DIVISION 2:

 

EXISTING CONDITIONS

 

 

 

 

 

 

 

Section

 

 

 

 

02 03 00

 

Subsurface Investigation

 

6

02 41 13

 

Site Demolition

 

3

 

 

 

 

 

DIVISION 3:

 

CONCRETE

 

 

 

 

 

 

 

Section

 

 

 

 

03 30 00

 

Cast-In-Place Concrete  (revised 11/29/17)

 

38

03 35 50

 

Concrete Sealer/Hardener

 

3

03 54 16

 

Cement Underlayment

 

5

03 60 00

 

Grout (revised 11/29/17)

 

 

 

 

 

 

 

DIVISION 4:

 

MASONRY

 

 

 

 

 

 

 

Section

 

 

 

 

04 20 00

 

Unit Masonry

 

17

04 40 10

 

Exterior Stone Work

 

8

04 42 00

 

Exterior Stone Work (revised 11/29/17)

 

13





TABLE OF CONTENTS

TOC - 1

--------------------------------------------------------------------------------

 

 

BUILDING SPECS TOC

 

 

 

PROPOSED 900 AND 906 WINTER STREET

12/15/2017

Reservoir Woods, Waltham, MA

CONSTRUCTION DOCUMENTS

 

DIVISION 5:

 

METALS

 

 

 

 

 

 

 

Section

 

 

 

 

05 12 00

 

Structural Steel  (revised 11/29/17)

 

21

05 30 00

 

Metal Decking  (revised 11/29/17)

 

8

05 40 00

 

Cold Formed Metal Framing

 

9

05 50 00

 

Miscellaneous Metals

 

17

05 73 00

 

Ornamental Railings

 

5

 

 

 

 

 

DIVISION 6:

 

WOOD AND PLASTIC

 

 

 

 

 

 

 

Section

 

 

 

 

06 10 00

 

Rough Carpentry

 

8

06 22 23

 

Finish Carpentry and Millwork

 

12

06 64 00

 

GFRP Wall Panels

 

5

 

 

 

 

 

DIVISION 7:

 

THERMAL AND MOISTURE

 

 

 

 

 

 

 

Section

 

 

 

 

07 11 00

 

Dampproofing

 

4

07 16 16

 

Capillary Waterproofing

 

5

07 18 00

 

Traffic Coating  (revised 11/29/17)

 

6

07 21 00

 

Thermal Insulation  (revised 11/29/17)

 

9

07 27 00

 

Air Barriers  (revised 11/29/17)

 

14

07 42 43

 

Formed Composite Metal Panels

 

8

07 42 60

 

Preformed Metal Siding

 

10

07 54 10

 

Thermoplastic Membrane Roofing (TPO)

 

14

07 65 00

 

Flashing

 

6

07 81 00

 

Applied Fireproofing  (revised 11/29/17)

 

11

07 81 30

 

Sprayed Fireproofing

 

7

07 84 00

 

Fire Stops and Smoke Seals

 

8

07 84 10

 

Penetration Firestopping  (revised 11/29/17)

 

6

07 84 40

 

Fire Resistive Joint System  (revised 11/29/17)

 

6

07 90 00

 

Sealants

 

9

 

 

 

 

 

DIVISION 8:

 

DOORS AND WINDOWS

 

 

 

 

 

 

 

Section

 

 

 

 

08 11 13

 

Steel Doors and Frames

 

9

08 14 00

 

Wood Doors

 

6

08 31 00

 

Access Panels

 

5

08 33 00

 

Coiling Overhead Doors

 

5

08 33 26

 

Coiling Grilles

 

3

 





TABLE OF CONTENTS

TOC - 2

--------------------------------------------------------------------------------

 

 

BUILDING SPECS TOC

 

 

 

PROPOSED 900 AND 906 WINTER STREET

12/15/2017

Reservoir Woods, Waltham, MA

CONSTRUCTION DOCUMENTS

 

08 41 00

 

Aluminum Entrance Doors and Storefront Frames

 

11

08 42 30

 

Revolving Entrance Doors

 

6

08 44 13

 

Glazed Aluminum Curtain Wall

 

11

08 71 00

 

Door Hardware

 

18

08 80 00

 

Glass and Glazing

 

9

08 87 00

 

Glazing Films

 

4

08 90 00

 

Louvers

 

5

 

 

 

 

 

DIVISION 9:

 

FINISHES

 

 

 

 

 

 

 

Section

 

 

 

 

09 29 00

 

Gypsum Wallboard System

 

16

09 21 10

 

Gypsum Board Assemblies  (revised 11/29/17)

 

14

09 21 20

 

Gypsum Board Shaft Wall Assemblies  (revised 11/29/17)

 

7

09 30 00

 

Tile Work

 

11

09 45 00

 

Interior Stone Work

 

10

09 51 00

 

Acoustical Ceilings

 

6

09 65 00

 

Resilient Flooring

 

9

09 67 13

 

Membrane Flooring

 

7

09 68 00

 

Carpeting

 

8

09 72 00

 

Wall Covering

 

7

09 90 00

 

Painting

 

15

09 96 56

 

Surface Applied Vapor Retarder

 

4

09 99 99

 

Schedule of Finishes

 

12

 

 

 

 

 

DIVISION 10:

 

SPECIALTIES

 

 

 

 

 

 

 

Section

 

 

 

 

10 14 00

 

Interior Signage

 

5

10 21 10

 

Metal Toilet Compartments

 

6

10 28 10

 

Toilet Accessories

 

4

10 31 00

 

Prefabricated Fireplaces

 

3

10 44 00

 

Fire Extinguishers and Cabinets

 

4

10 51 00

 

Lockers

 

4

10 71 13

 

Exterior Sun Control Devices

 

4

10 95 00

 

Miscellaneous Specialties

 

4

 

 

 

 

 

DIVISION 11:

 

EQUIPMENT

 

 

 

 

 

 

 

Section

 

 

 

 

11 13 00

 

Loading Dock Equipment

 

4

11 40 00

 

Food Service Equipment

 

18

11 52 13

 

Projection Screens

 

4

 





TABLE OF CONTENTS

TOC - 3

--------------------------------------------------------------------------------

 

 

BUILDING SPECS TOC

 

 

 

PROPOSED 900 AND 906 WINTER STREET

12/15/2017

Reservoir Woods, Waltham, MA

CONSTRUCTION DOCUMENTS

 

DIVISION 12:

 

FURNISHINGS

 

 

 

 

 

 

 

Section

 

 

 

 

12 24 13

 

Rolling Shades

 

5

12 48 00

 

Entrance Mats

 

3

12 70 50

 

Upholstery

 

4

12 93 00

 

Site Furnishings

 

4

12 93 13

 

Bicycle Racks

 

2

 

 

 

 

 

DIVISION 13:

 

SPECIAL CONSTRUCTION

 

Not Used

 

 

 

 

 

DIVISION 14:

 

CONVEYING SYSTEMS

 

 

 

 

 

 

 

Section

 

 

 

 

14 21 23

 

Machine Room-less Traction Elevators

 

75

 

 

 

 

 

DIVISION 21:

 

FIRE SUPPRESSION

 

 

 

 

 

 

 

Section

 

 

 

 

21 00 00

 

Fire Protection

 

25

 

 

 

 

 

DIVISION 22:

 

PLUMBING

 

 

 

 

 

 

 

Section

 

 

 

 

22 00 00

 

Plumbing

 

45

 

 

 

 

 

DIVISION 23:

 

HEATING, VENTILATING AND AIR-CONDITIONING (HVAC)

 

 

 

 

 

 

 

Section

 

 

 

 

23 00 00

 

HVAC

 

178

 

 

 

 

 

DIVISION 25:

 

INTEGRATED AUTOMATION

 

Not Used

 

 

 

 

 

DIVISION 26:

 

ELECTRICAL

 

 

 

 

 

 

 

Section

 

 

 

 

26 00 00

 

Electrical (revised 12/15/17)

 

112

 

 

 

 

 

DIVISION 27:

 

COMMUNICATIONS

 

Not Used

 

 

 

 

 

 





TABLE OF CONTENTS

TOC - 4

--------------------------------------------------------------------------------

 

 

BUILDING SPECS TOC

 

 

 

PROPOSED 900 AND 906 WINTER STREET

12/15/2017

Reservoir Woods, Waltham, MA

CONSTRUCTION DOCUMENTS

 

DIVISION 28:

 

ELECTRONIC SAFETY AND SECURITY

 

 

 

 

 

 

 

Section

 

 

 

 

28 31 00

 

Fire Alarm

 

48

 

 

 

 

 

DIVISION 31:

 

EARTHWORK

 

 

 

 

 

 

 

Section

 

 

 

 

31 00 00

 

Earthwork

 

34

31 10 00

 

Site Preparation

 

9

31 20 00

 

Earthwork

 

34

31 23 18

 

Blasting

 

15

 

 

 

 

 

DIVISION 32:

 

EXTERIOR IMPROVEMENTS

 

 

 

 

 

 

 

Section

 

 

 

 

32 05 23

 

Concrete for Site Work

 

10

32 12 16

 

Bituminous Paving

 

11

32 13 13

 

Portland Cement Concrete Paving

 

10

32 14 40

 

Granite Pavers

 

5

32 16 00

 

Curbing and Edging

 

4

32 30 00

 

Site Improvements

 

12

32 32 00

 

Site Walls

 

3

32 84 00

 

Irrigation

 

17

32 92 00

 

Sod & Seed Lawns & Wildflower Areas

 

10

32 93 00

 

Planting

 

10

 

 

 

 

 

DIVISION 33:

 

UTILITIES

 

 

 

 

 

 

 

Section

 

 

 

 

33 10 00

 

Fire and Domestic Water Systems

 

24

33 30 00

 

Sanitary Sewer System

 

28

33 40 00

 

Storm Drainage System

 

16

33 51 00

 

Gas Distribution System

 

5

33 71 00

 

Electric Power Transmission and Site Lighting

 

6

33 82 00

 

Communications Transmission

 

6

 

APPENDIX

 

Code Compliance Approach Report

LEED Scorecard





TABLE OF CONTENTS

TOC - 5

--------------------------------------------------------------------------------

 

 

 

BUILDING SPECS TOC

 

 

 

PROPOSED 900 AND 906 WINTER STREET

12/15/2017

Reservoir Woods, Waltham, MA

CONSTRUCTION DOCUMENTS

 

 

END TABLE OF CONTENTS

 

 



TABLE OF CONTENTS

TOC - 6

--------------------------------------------------------------------------------

 

 

Garage Plans TOC

 

GARAGE DRAWING LIST: PERMIT SET 11/01/17

 

 

 

 

 

 

 

 

 

 

 

 

 

SHEET NUMBER

    

SHEET NAME

    

SD ‐ 04/16/2014

    

PERMIT ‐ 07/1/14

    

CD ‐ 08/29/14

    

PERMIT 11/01/17

 

 

 

 

 

 

 

 

 

 

 

 

 

A000G

 

COVER

 

x

 

x

 

x

 

x

 

A001G

 

SHEET LIST AND GENERAL NOTES

 

 

 

X

 

x

 

x

 

A003G

 

CODE SUMMARY

 

 

 

X

 

x

 

x

 

A101G

 

BASEMENT AND LEVEL 1 PLAN

 

x

 

x

 

x

 

x

 

A102G

 

LEVEL 2 AND 3 PLAN

 

x

 

x

 

x

 

x

 

A103G

 

ROOF PLAN

 

x

 

x

 

x

 

x

 

A110G

 

ENLARGED LOBBY PLANS AND RCPS

 

 

 

x

 

x

 

x

 

A111G

 

ENLARGED PLANS

 

 

 

 

 

x

 

x

 

A201G

 

EXTERIOR ELEVATIONS

 

x

 

x

 

x

 

x

 

A300G

 

BUILDING SECTIONS

 

x

 

x

 

x

 

x

 

A321G

 

WALL SECTIONS AND ENLARGED ELEVATIONS

 

 

 

x

 

x

 

x

 

A322G

 

WALL SECTIONS AND ENLARGED ELEVATIONS

 

 

 

x

 

x

 

x

 

A410G

 

STAIR DETAILS

 

 

 

 

 

x

 

x

 

A420G

 

TYPICAL DETAILS

 

 

 

 

 

x

 

x

 

A501G

 

STAIR A AND ELEVATOR SECTIONS

 

 

 

x

 

x

 

x

 

A502G

 

STAIR B SECTIONS AND STAIR DETAILS

 

 

 

x

 

x

 

x

 

A600G

 

INTERIOR ELEVATIONS AND DETAILS

 

 

 

x

 

x

 

x

 

A700G

 

DOOR AND FINISH SCHEDULE AND DETAILS

 

 

 

 

 

x

 

x

 

 

 

 

 

 

 

 

 

 

 

 

 

VT‐102G

 

ELEVATOR PLAN AND SECTION

 

 

 

x

 

x

 

x

 

 

 

 

 

 

 

 

 

 

 

 

 

S001G

 

GENERAL NOTES

 

x

 

x

 

x

 

x

 

S101G

 

LEVEL P1 / FOUNDATION PLAN

 

x

 

x

 

x

 

x

 

S301G

 

SHEAR WALL ELEVATIONS

 

x

 

x

 

x

 

x

 

S601G

 

SECTIONS AND DETAILS I

 

x

 

x

 

x

 

x

 

 

 

 

 

 

 

 

 

 

 

 

 

H001G

 

HVAC GARAGE LEGEND, SCHEDULES AND GENERAL NOTES

 

 

 

x

 

x

 

x

 

H002G

 

HVAC GARAGE DETAILS

 

 

 

x

 

x

 

x

 

H003G

 

HVAC GARAGE SPECIFICATION

 

 

 

x

 

x

 

x

 

H101G

 

HVAC GARAGE PART PLANS

 

 

 

x

 

x

 

x

 

 

 

 

 

 

 

 

 

 

 

 

 

E001G

 

ELECTRICAL LEGEND AND NOTES

 

 

 

x

 

x

 

x

 

E002G

 

ELECTRICAL RISER DIAGRAM AND SCHEDULES

 

 

 

x

 

x

 

x

 

E100G

 

ELECTRICAL LIGHTING AND POWER LEVEL BASEMENT

 

 

 

x

 

x

 

x

 

E101G

 

ELECTRICAL LIGHTING AND POWER LEVEL P1

 

 

 

x

 

x

 

x

 

E102G

 

ELECTRICAL LIGHTING AND POWER LEVEL P2

 

 

 

x

 

x

 

x

 

E103G

 

ELECTRICAL LIGHTING AND POWER LEVEL P3

 

 

 

x

 

x

 

x

 

E104G

 

ELECTRICAL LIGHTING AND POWER LEVEL P4

 

 

 

x

 

x

 

x

 

P001G

 

PLUMBING LEGEND AND DIAGRAMS

 

 

 

x

 

x

 

x

 

P101G

 

PLUMBING BASEMENT

 

 

 

x

 

x

 

x

 

P102G

 

PLUMBING LEVEL P1

 

 

 

x

 

x

 

x

 

P103G

 

PLUMBING LEVEL P2

 

 

 

x

 

x

 

x

 

P104G

 

PLUMBING LEVEL P3

 

 

 

x

 

x

 

x

 

 





 

--------------------------------------------------------------------------------

 

 

Garage Plans TOC

 

P105G

 

PLUMBING LEVEL ROOF

 

 

 

x

 

x

 

x

 

 

 

 

 

 

 

 

 

 

 

 

 

FP001G

 

FIRE PROTECTION LEGEND, DETAILS AND NOTES

 

 

 

x

 

x

 

x

 

FP002G

 

FIRE PROTECTION RISER DIAGRAM GARAGE

 

 

 

x

 

x

 

x

 

FP101G

 

FIRE PROTECTION BASEMENT

 

 

 

x

 

x

 

x

 

FP102G

 

FIRE PROTECTION LEVEL P1

 

 

 

x

 

x

 

x

 

FP103G

 

FIRE PROTECTION LEVEL P2

 

 

 

x

 

x

 

x

 

FP104G

 

FIRE PROTECTION LEVEL P3

 

 

 

x

 

x

 

x

 

FP105G

 

FIRE PROTECTION ROOF

 

 

 

x

 

x

 

x

 

FA001G

 

FIRE ALARM LEGEN, DETAILS AND NOTES

 

 

 

x

 

x

 

x

 

FA101G

 

FIRE ALARM BASEMENT

 

 

 

x

 

x

 

x

 

FA102G

 

FIRE ALARM LEVEL P1

 

 

 

x

 

x

 

x

 

FA103G

 

FIRE ALARM LEVEL P2

 

 

 

x

 

x

 

x

 

FA104G

 

FIRE ALARM LEVEL P3

 

 

 

x

 

x

 

x

 

FA105G

 

FIRE ALARM ROOF

 

 

 

x

 

x

 

x

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

GARAGE SPECS TOC

 

 

 

PROPOSED 900 AND 906 WINTER STREET - GARAGE

11/07/2017

Reservoir Woods, Waltham, MA

CONSTRUCTION DOCUMENTS

 

SPECIFICATIONS

TABLE OF CONTENTS

 

 

 

 

 

 

 

DIVISION 1:

    

GENERAL REQUIREMENTS

    

 

 

Section

 

 

 

 

 

01 15 00

 

Special Requirements

 

7

 

01 25 00

 

Substitutions and Product Options

 

6

 

01 31 13

 

Coordination

 

5

 

01 32 00

 

Progress Schedule

 

2

 

01 33 00

 

Submittals

 

8

 

01 43 10

 

Material and Equipment

 

4

 

01 50 00

 

Temporary Facilities and Controls

 

11

 

01 57 15

 

Rodent Controls

 

3

 

01 77 00

 

Contract Closeout

 

6

 

 

 

 

 

 

 

DIVISION 2:

 

EXISTING CONDITIONS

 

(Not Used)

 

 

 

 

 

 

 

DIVISION 3:

 

CONCRETE

 

 

 

 

 

 

 

 

 

Section

 

 

 

 

 

03 30 00

 

Cast-in-Place Concrete

 

38

 

03 31 00

 

Concrete Work

 

 

 

03 35 50

 

Concrete Sealer/Hardener

 

3

 

03 41 00

 

Structural Precast Concrete

 

18

 

 

 

 

 

 

 

DIVISION 4:

 

MASONRY

 

 

 

 

 

 

 

 

 

Section

 

 

 

 

 

04 20 00

 

Unit Masonry

 

17

 

 

 

 

 

 

 

DIVISION 5:

 

METALS

 

 

 

 

 

 

 

 

 

Section

 

 

 

 

 

05 12 00

 

Structural Steel (missing refer to Building Specs)

 

 

 

05 30 00

 

Metal Decking (missing refer to Building Specs)

 

 

 

05 40 00

 

Cold Formed Metal Framing

 

8

 

05 50 00

 

Miscellaneous Metals

 

14

 

 

 

 

 

 

 

DIVISION 6:

 

WOOD AND PLASTIC

 

 

 

 

 

 

 

 

 

Section

 

 

 

 

 

06 10 00

 

Rough Carpentry

 

7

 

 

 

 

 

 

 

 





TABLE OF CONTENTS

Page - 1

--------------------------------------------------------------------------------

 

 

GARAGE SPECS TOC

 

 

 

PROPOSED 900 AND 906 WINTER STREET - GARAGE

08/29/2014

Reservoir Woods, Waltham, MA

CONSTRUCTION DOCUMENTS

 

DIVISION 7:

 

THERMAL AND MOISTURE

 

 

 

 

 

 

 

 

 

Section

 

 

 

 

 

07 11 00

 

Dampproofing

 

4

 

07 16 16

 

Capillary Waterproofing

 

5

 

07 19 10

 

Traffic Deck Sealer

 

6

 

07 42 43

 

Formed Composite Metal Panels

 

8

 

07 42 60

 

Preformed Metal Siding

 

8

 

07 54 10

 

Thermoplastic Membrane Roofing (TPO)

 

13

 

07 65 00

 

Flashing

 

5

 

07 84 00

 

Fire Stops and Smoke Seals

 

8

 

07 90 00

 

Sealants

 

8

 

 

 

 

 

 

 

DIVISION 8:

 

DOORS AND WINDOWS

 

 

 

 

 

 

 

 

 

Section

 

 

 

 

 

08 11 13

 

Steel Doors and Frames

 

7

 

08 31 00

 

Access Panels

 

4

 

08 44 13

 

Glazed Aluminum Curtain Wall

 

9

 

08 71 00

 

Door Hardware (Not included - Spec TBD)

 

 

 

08 90 00

 

Louvers

 

4

 

 

 

 

 

 

 

DIVISION 9:

 

FINISHES

 

 

 

 

 

 

 

 

 

Section

 

 

 

 

 

09 65 00

 

Resilient Flooring

 

6

 

09 90 00

 

Painting

 

10

 

09 99 99

 

Schedule of Finishes (Not included - Spec TBD)

 

 

 

 

 

 

 

 

 

DIVISION 10:

 

SPECIALTIES

 

 

 

 

 

 

 

 

 

Section

 

 

 

 

 

 

 

 

 

 

 

10 44 00

 

Fire Extinguishers and Cabinets

 

4

 

 

 

 

 

 

 

DIVISION 11:

 

EQUIPMENT

 

 

 

 

 

 

 

 

 

Section

 

 

 

 

 

11 12 00

 

Parking Control Equipment (Not included - Spec TBD)

 

By Others

 

 

 

 

 

 

 

 





TABLE OF CONTENTS

Page - 2

--------------------------------------------------------------------------------

 

 

GARAGE SPECS TOC

 

 

 

PROPOSED 900 AND 906 WINTER STREET - GARAGE

11/07/2017

Reservoir Woods, Waltham, MA

CONSTRUCTION DOCUMENTS

 

DIVISION 12:

 

FURNISHINGS

 

 

 

 

 

 

 

 

 

Section

 

 

 

 

 

12 48 00

 

Entrance Mats

 

3

 

12 93 13

 

Bicycle Racks

 

2

 

 

 

 

 

 

 

DIVISION 13:

 

SPECIAL CONSTRUCTION

 

(Not Used)

 

 

 

 

 

 

 

DIVISION 14:

 

CONVEYING SYSTEMS

 

 

 

 

 

 

 

 

 

Section

 

 

 

 

 

14 21 23

 

Machine Room-Less Traction Passenger Elevators (revised 11/07/17)

 

68

 

 

 

 

 

 

 

DIVISION 21:

 

FIRE SUPPRESSION

 

 

 

 

 

 

 

 

 

Section

 

 

 

 

 

21 00 00

 

Fire Protection

 

19

 

 

 

 

 

 

 

DIVISION 22:

 

PLUMBING

 

 

 

 

 

 

 

 

 

Section

 

 

 

 

 

22 00 00

 

Plumbing

 

32

 

 

 

 

 

 

 

DIVISION 23:

 

HEATING, VENTILATING AND AIR-CONDITIONING

 

 

 

 

 

 

 

 

 

Section

 

See Drawings

 

 

 

 

 

 

 

 

 

DIVISION 25:

 

INTEGRATED AUTOMATION

 

(Not Used)

 

 

 

 

 

 

 

DIVISION 26:

 

ELECTRICAL

 

 

 

 

 

 

 

 

 

Section

 

 

 

 

 

26 00 00

 

Electrical

 

90

 

 

 

 

 

 

 

DIVISION 28:

 

ELECTRONIC SAFETY AND SECURITY

 

 

 

 

 

 

 

 

 

Section

 

 

 

 

 

28 31 00

 

Fire Alarm

 

49

 

 

END TABLE OF CONTENTS

 

 



TABLE OF CONTENTS

Page - 3

--------------------------------------------------------------------------------

 

 

Modified Garage TOC

 

GARAGE DRAWING LIST: PROGRESSSET 1/15/18

 

SHEET NUMBER

    

SHEET NAME

    

PROGRESS 1/15/18

    

 

    

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A000G

 

COVER

 

x

 

 

 

 

 

 

 

A001G

 

SHEET LIST AND GENERAL NOTES

 

x

 

 

 

 

 

 

 

A003G

 

CODE SUMMARY

 

x

 

 

 

 

 

 

 

A101G

 

BASEMENT LEVEL GARAGE FLOOR PLAN

 

x

 

 

 

 

 

 

 

A102G

 

P1 LEVEL GARAGE FLOOR PLAN

 

x

 

 

 

 

 

 

 

A103G

 

P2 LEVEL GARAGE FLOOR PLAN

 

x

 

 

 

 

 

 

 

A104G

 

P3 / ROOF PLAN

 

x

 

 

 

 

 

 

 

A110G

 

ENLARGED LOBBY PLANS AND RCPS

 

x

 

 

 

 

 

 

 

A111G

 

ENLARGED PLANS

 

x

 

 

 

 

 

 

 

A201G

 

EXTERIOR ELEVATIONS

 

x

 

 

 

 

 

 

 

A300G

 

BUILDING SECTIONS

 

x

 

 

 

 

 

 

 

A321G

 

WALL SECTIONS AND ENLARGED ELEVATIONS

 

x

 

 

 

 

 

 

 

A322G

 

WALL SECTIONS AND ENLARGED ELEVATIONS

 

x

 

 

 

 

 

 

 

A410G

 

STAIR DETAILS

 

x

 

 

 

 

 

 

 

A420G

 

TYPICAL DETAILS

 

x

 

 

 

 

 

 

 

A501G

 

STAIR A AND ELEVATOR SECTIONS

 

x

 

 

 

 

 

 

 

A502G

 

STAIR B SECTIONS AND STAIR DETAILS

 

x

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

Exhibit 7.02 Attachment 2 ‐ Base Building Work Modifications*

 

 

  

Base Building Work Modification

    

Remedy for failure to obtain approval

 

 

 

 

 

1**

 

Build a maximum of a four level, 3 bay parking structure instead of the planned
five level, 2 bay structure. The parking garage in all events will contain at
least 509 spaces to accommodate Alkermes overall requirement for 726 parking
spaces including the Surface Spaces and the Executive Parking Spaces.

 

Landlord to increase Tenant Improvement Allowance by $770,000.

 

 

 

 

 


2

 

Increasing the height of the first floor from 14'6" floor- to floor to 15'6"
floor to floor requiring the height of the overall building to increase by 1
foot.

 

Landlord will modify the design of the building to either eliminate a) 6" from
each of the second and third floor or b) 1 foot from the third floor thus
maintaing the current permitted height to remain unchanged.

 

 

 

 

 

3**

 

Provide aesthetic enhancements to the façade of the Parking garage, the concept
for which must be agreed to prior to March 1, 2018, which may require
modifications to the approved footprint of the garage itself and thus the
Special Permit.

 

Landlord to increase Tenant Improvement Allowance by $450,000.

 

    

*Outside date to achieve the required Special Permit Modifications before the
remedy for failure would be

provided for all items is June 30, 2018 as referenced in Attachment 4 to the
Work Letter

 

 

 

**Potential improvements to be perfomed in Item 3 or completion of the funding
of the increased Tenant

Improvement Allowance in Item 1 and 3 are not considered to be conditions to
achieving Substantial Completion,

the Commencement Date or the Rent Commencement Date

 

 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit 7.02 Attachment 3 – Fit Plan

 

Picture 5 [alks20180331ex104855afa011.jpg]





 

--------------------------------------------------------------------------------

 

 

Exhibit 7.02 Attachment 3 – Fit Plan

 

Picture 6 [alks20180331ex104855afa012.jpg]





 

--------------------------------------------------------------------------------

 

 

Exhibit 7.02 Attachment 3 – Fit Plan

 

Picture 26 [alks20180331ex104855afa013.jpg]





 

--------------------------------------------------------------------------------

 

 

Exhibit 7.02 Attachment 3 – Fit Plan

 

Picture 8 [alks20180331ex104855afa014.jpg]

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

Attachment 4

 

 

 

 

Conceptual Schedule to the Work Letter with Notes for Discussion

2/16/2018

 

 

Tenant Submission Deadlines

Notes

Fit Plan and Details

Lease Execution

 

Tenant Base Building Work Modification Notice

OPEN

One week after LE, (garage footprint & facade, 1st fl height)

Allowance Increase Notice Date

OPEN

30 Days after LE

Schematic Design Drawings and Specifications

May 1, 2018

 

Design Development Drawings and Specifications

August 1, 2018

 

Early Release/Long Lead Procurement Package

September 1, 2018

Enabling purchases/shops one month after DD set price received

Building Permit Plans

October 1, 2018

BP set only, not the enabling document

Construction Documents

November 1, 2018

Enabling Document

 

 

 

 

 

 

Landlord Work Deadlines

Notes

Trade Bidders Matrix Agreement

June 21, 2018

30 days after first LL supplied budget

Tenant Base Building Work Modifications Permit Receipt Deadline

June 30, 2018

Apply to City Council first, then bldg permit

Base Building Building Permit Receipt Deadline

July 30, 2018

Apply for bldg permit after City Council.

Landlord Notification of Finish Work Estimated Cost (SD Set)

May 22, 2018

21 days after submission of SD by Tenant

Landlord Notification of Finish Work Estimated Cost (DD Set)

August 22, 2018

21 days after submission of DD by Tenant

Landlord Notification of Finish Work Cost - GMP (CD Set)

December 1, 2018

30 Days after submission of CD by Tenant

Landlord Work Ready for FF&E Start Date

September 1, 2019

 

Landlord Work Substantial Completion

January 20, 2020

 

 

 



 

--------------------------------------------------------------------------------

 

Page 1 of 3

Y:\BUS2data\MTSI_XBRL\XBRL_Word\Word Team
Jobs\01_Bridge\2018\04_April\24\Alkermes plc\WIP\Pic\Supplemental TI Payment and
Payoff Calculation_1.1.png [alks20180331ex104855afa015.jpg]



 

--------------------------------------------------------------------------------

 

Page 2 of 3

Y:\BUS2data\MTSI_XBRL\XBRL_Word\Word Team
Jobs\01_Bridge\2018\04_April\24\Alkermes plc\WIP\Pic\Supplemental TI Payment and
Payoff Calculation_2.png [alks20180331ex104855afa016.jpg]



 

--------------------------------------------------------------------------------

 

Page 3 of 3

Y:\BUS2data\MTSI_XBRL\XBRL_Word\Word Team
Jobs\01_Bridge\2018\04_April\24\Alkermes plc\WIP\Pic\Supplemental TI Payment and
Payoff Calculation_3.png [alks20180331ex104855afa017.jpg]

 

 



 

--------------------------------------------------------------------------------

 



 

Attachment 6

 

PRISA Guaranty

 

GUARANTY

THIS GUARANTY (the “Guaranty”) is made and entered into as of this _____ day of
March, 2018 by PRISA II LHC LLC, a Delaware limited liability company (
“Guarantor”), an affiliate of PD WINTER STREET, LLC (“Landlord”).  Landlord is
the landlord under that certain Lease of even date herewith (the “Lease”),
between Landlord and ALKERMES, INC., a Pennsylvania corporation (“Tenant”), with
respect to leased premises (the “Premises”) consisting of office and lab space
in the building to be known as 900 Winter Street, Waltham, Massachusetts as more
particularly described in the Lease.  Capitalized terms not defined herein have
the meaning set forth in the Lease.

Guarantor agrees as follows:

A. Subject to the last paragraph of Section 2.02 of Exhibit 7.02 of the Lease,
Guarantor does hereby absolutely, unconditionally and irrevocably guarantee to
Tenant the full and prompt payment within the time periods required in the Lease
of any amounts of the Finish Work Allowance and the Supplemental Allowance owed
to Tenant pursuant to Exhibit 7.02 of the Lease to the extent (i) not deducted
by Tenant from the Base Rent and/or Supplemental Rent, or (ii) not funded by
Lender’s then Mortgagee (as defined in Section 10.01(a) of the Lease),  in
accordance with and subject to the terms and conditions of the Lease.

B. If Tenant exercises its right to cause  Guarantor to complete any unfinished
portion of the Landlord Work (including the Finish Work) by delivering written
notice of such request to Guarantor under Section 2.07(d)(iii), clause (C) or
Section 2.07(d)(iii), clause (III) of Exhibit 7.02 of the Lease, then Guarantor
shall promptly following receipt of such notice, subject to Guarantor’s right to
deliver a Guarantor Fail Safe Notice in accordance with such provision and
Guarantor’s rights with respect to the remainder of Section 2.07(d)(iii) and
Tenant’s rights with respect to the remainder of Section 2.07(d)(iii) upon
delivery of such notice, commence and diligently pursue the substantial
completion of any unfinished portion of the Landlord Work in question in
accordance with and subject to the terms and conditions of the Lease applicable
thereto, including, without limitation, Tenant’s obligations under the Lease
applicable to such Landlord Work and the arbitration provisions applicable
thereto, except that Guarantor shall be entitled to a reasonable period of time,
not to exceed 90 days (except as otherwise provided in Section 2.07(d)(iii) with
the giving of a Guarantor Fail Safe Notice), following receipt of Tenant’s
election notice to diligently pursue any action necessary to comply with the
terms and conditions of the Lease and no rights and remedies afforded to the
Tenant under the Lease with respect to the Landlord Work (other than the
abatement of Base Rent set forth in Section 2.07(d)(ii) of the Work Letter)
shall be available to Tenant until the expiration of such 90 day  period (or
such longer period as may be provided in Section 2.07(d)(iii) with the giving of
a Guarantor Fail Safe Notice).





 

--------------------------------------------------------------------------------

 

 

If Tenant exercises its right to terminate the Lease pursuant to either of
Section 2.07(d)(iii), clause (A) or Section 2.07(d)(iii), clause (I) of Exhibit
7.02 of the Lease, then Guarantor may, within 10 days thereafter, elect in its
sole discretion by written notice to Tenant (in which case Tenant’s termination
notice shall be null and void), to commence and diligently pursue the
substantial completion of any unfinished portion of the Landlord Work in
question in accordance with and subject to the terms and conditions of the Lease
applicable thereto, including, without limitation, Tenant’s obligations under
the Lease applicable to such Landlord Work and the arbitration provisions
applicable thereto, except that Guarantor shall be entitled to a reasonable
period of time, not to exceed 90 days, following receipt of Tenant’s termination
notice to diligently pursue any action necessary to comply with the terms and
conditions of the Lease and, during such 90 day period, no rights and remedies
afforded to the Tenant under the Lease with respect to the Landlord Work (other
than the abatement of Base Rent set forth in Section 2.07(d)(ii) of the Work
Letter) shall be available to Tenant until the expiration of such 90 day period.

If Tenant elects to have Guarantor complete the Landlord Work on Tenant’s
behalf, or Guarantor elects to complete the Landlord Work in accordance with
this subparagraph B, then any undisbursed amounts of the Finish Work Allowance
and, if elected by Tenant, the Supplemental Allowance shall be applied by
Guarantor towards the costs to perform such Finish Work included therewith and
Tenant’s right to offset the undisbursed amount of the Finish Work Allowance and
the Supplemental Allowance against Base Rent and Supplemental Rent will
terminate except with respect to (i) any right of Tenant to apply any unused
amount of the Finish Work Allowance against Rent in accordance with the last
paragraph of Section 2.02 of Exhibit 7.02, and (ii) any right of Tenant to
offset against Rent any of Tenant’s reasonable third party costs and expenses
incurred to complete the Finish Work that is not timely reimbursed by Landlord
pursuant to Section 2.07(d)(C) of the Lease and which third party costs were
incurred by Tenant prior to Tenant’s election to have Guarantor complete, or
Guarantor’s election to complete, as applicable, the Landlord Work.  Except for
Guarantor’s obligations under this Guaranty, Guarantor shall have absolutely no
liability to Tenant under this Guaranty for any delay in completing the Landlord
Work.

C. Guarantor does hereby absolutely, unconditionally and irrevocably guarantee
to Tenant the full and prompt payment of all costs, expenses and reasonable
attorneys' fees incurred by Tenant in enforcing this Guaranty together with
interest at the Default Rate (as defined in the Lease) on any amount due under
this Guaranty that is not paid within ten (10) business days following notice
from Tenant to Guarantor (“Enforcement Costs”).

D.  All obligations and liability of Guarantor under this Guaranty shall
terminate and be of no further force or effect (i) if Tenant elects to terminate
the Lease pursuant to Section 2.07(d)(iii) of Exhibit 7.02 of the Lease (unless
Guarantor makes the election to complete the Landlord Work as provided in
paragraph (B), above),  (ii) if Tenant elects to perform the Finish Work
pursuant to Section 2.07(d)(iii), clause (B) of Exhibit 7.02 of the Lease, on
the date that the Base Building Work is Substantially Complete and the Finish
Work Allowance and, if elected by Tenant and not retained by Landlord pursuant
to the last paragraph of Section 2.02 of Exhibit 7.02, the Supplemental
Allowance have been fully disbursed or credited, or (iii) upon such date as the
Landlord Work is otherwise Substantially Complete and the Finish Work Allowance
and, if elected by Tenant and not retained by Landlord pursuant to the last
paragraph





-  2  -

--------------------------------------------------------------------------------

 

 

of Section 2.02 of Exhibit 7.02, the Supplemental Allowance have been fully
disbursed or credited.  In addition, Guarantor’s obligation and liability under
this Guaranty to complete the Finish Work shall forever terminate if Tenant
fails to timely deliver the Construction Documents to Landlord in accordance
with Section 2.01(a) of Exhibit 7.02 within one hundred eighty (180) days
following the Tenant Deadline for such submission set forth on Attachment 4 to
Exhibit 7.02 of the Lease.

Guarantor further agrees as follows:

1.         This Guaranty shall be enforceable against Guarantor without the
necessity of any suit or proceedings on Tenant's part of any kind or nature
whatsoever against Landlord and without the necessity of any notice of
nonpayment, nonperformance or nonobservance or of any notice of acceptance of
this Guaranty or of any other notice or demand to which Guarantor might
otherwise be entitled except for notices expressly required under this Guaranty
or the Lease, all of which Guarantor hereby expressly waives; and Guarantor
hereby expressly agrees that the validity of this Guaranty and the obligations
of Guarantor hereunder shall in no way be terminated, affected, diminished, or
impaired by reason of the assertion or the failure to assert by Tenant against
Landlord, or against Landlord's successors and assigns, any of the rights or
remedies reserved to Tenant pursuant to the provisions of the Lease or by relief
of Landlord from any of Landlord’s obligations under the Lease or otherwise.

 

2.         The failure of Tenant to insist in any one or more instances upon
strict performance or observance of any of the terms, provisions, or covenants
of the Lease or to exercise any right therein contained shall not be construed
or deemed to be a waiver or relinquishment for the future of such term,
provision, covenant or right, but the same shall continue and remain in full
force and effect.

 

3.         Guarantor's liability hereunder shall be primary, and that in any
right of action which shall accrue to Tenant with respect to the obligations
guaranteed under Sections A and B of this Guaranty (the “Guaranteed
Obligations”), Tenant may, at its option, proceed against the Guarantor and
Landlord, jointly and severally, and may proceed against the Guarantor without
having commenced any action or having obtained any judgment against Landlord.

 

4.         This Guaranty shall be a continuing guaranty and the liability of
Guarantor hereunder shall in no way be affected, modified or diminished by
reason of any assignment, renewal, modification, or extension of the Lease or by
reason of any modification or waiver of or change in any of the terms,
covenants, conditions, or provisions of the Lease, or by reason of any extension
of time that may be granted by Tenant to Landlord, or by reason of any dealings
or transactions or matters or things occurring between Landlord and Tenant,
whether or not notice thereof is given to Guarantor.

 

5.         Guarantor hereby unconditionally waives (a) presentment, notice of
dishonor, protest, demand for payment, and all notices of any kind, including,
without limitation, notice of acceptance hereof; notice of nonpayment,
non-performance, or other default under the Lease; and notice of any action
taken to collect upon or enforce any of the terms





-  3  -

--------------------------------------------------------------------------------

 

 

and provisions of the Lease except for notices expressly required under this
Guaranty or the Lease; (b) any subrogation to the rights of Tenant against
Landlord until all of the Guaranteed Obligations have been fully complied with
and the Lease has expired or terminated and such payments made by Guarantor are
not subject to a right of recovery; (c) all suretyship defenses; and (c) any
setoffs or counterclaims against Tenant which would otherwise impair Tenant's
rights against Guarantor hereunder.  Notwithstanding the foregoing or anything
herein to the contrary, Guarantor shall be entitled to the benefit of (and
nothing herein shall waive) any rights of Landlord under the Lease with respect
to extensions of times of any milestone dates or deadlines caused by any Tenant
Delay or any matters described in Section 20.14 of the Lease.

 

6.         Notices to Guarantor under this Guaranty shall be given in the same
manner and to the same addresses as now provided in the Lease for notice to
Landlord and in addition shall be given in the same manner to Minta Kay, Esq.,
Goodwin Procter, 100 Northern Avenue, Boston, MA 02210.  Notices to Tenant under
this Guaranty shall be given in the same manner and to the same addresses as
notice to Tenant under the Lease.

 

7.         All actions or proceedings arising directly or indirectly hereunder
may, at the option of Tenant, be litigated in courts having situs within the
Commonwealth of Massachusetts and Guarantor hereby expressly consents to the
jurisdiction of any local, state or federal court located within the
Commonwealth of Massachusetts and consents that any service of process in such
action or proceeding may be made by personal service upon any Guarantor wherever
Guarantor may then be located or by certified or registered mail to Guarantor at
the address specified below Guarantor's signature.

 

8.         Notice of acceptance of this Guaranty and any obligations or
liabilities contracted or incurred by Landlord are all hereby waived by the
Guarantor.  In no event shall Guarantor be liable to Tenant for any special,
indirect or consequential damages, including, without limitation, lost profits
or revenues.  In no event shall any individual partner, officer, shareholder,
trustee, beneficiary, director, agent or similar party be liable for the
performance of or by Guarantor under this Guaranty.

 

9.         This Guaranty shall be governed by and construed in accordance with
the laws of the Commonwealth of Massachusetts.

 

10.       All the provisions of this Guaranty shall be binding upon and inure to
the benefit of Guarantor and its heirs, legal representatives, successors, and
assigns.

 

11.       This Guaranty shall inure to the benefit of Tenant and its heirs,
legal representatives, successors and assigns.

 

[SIGNATURE PAGE FOLLOWS]





-  4  -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Guaranty as of the date
first above written.

 

 

 

 

 

   

GUARANTOR:

 

 

 

WITNESS:

 

PRISA II LHC LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

NAME:

 

Name:

 

 

 

Title:

 

 

 

 



-  5  -

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.01

 

Form of SNDA

 

 



 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

This document prepared by and 

 

 

upon recordation return to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SPACE ABOVE THIS LINE FOR RECORDER’S USE

 

Subordination, Non-Disturbance and Attornment Agreement

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
dated as of this                        day of                   , by and among
                  , as administrative agent for certain lenders, with an address
at                      (the “Mortgagee”),                       , a Delaware
limited liability company, with an address at(the “Landlord” or “Mortgagor”),
and Alkermes, Inc., a Pennsylvania corporation with an address at 852 Winter
Street, Waltham, Massachusetts 02451 (the “Tenant”);

 

WITNESSETH

 

WHEREAS, the Landlord is the fee owner of that certain real property located 900
Winter Street, Waltham, Middlesex County, Massachusetts, and more particularly
described in Exhibit “A” attached hereto (the “Property”); and

 

WHEREAS, pursuant to that certain Construction Loan Agreement
dated                      , 20      (the “Loan Agreement”) and one or more
promissory notes in the total aggregate principal amount
of $                         (collectively, the “Note”), the Mortgagee made a
loan to the Landlord. The obligations under the Loan Agreement and Note are
secured by a mortgage instrument covering the Property (the “Mortgage”)
dated                          ,          , from the Landlord to the Mortgagee,
and recorded or to be recorded in the real estate records of the aforesaid
County and Commonwealth, and are also secured by an assignment of Landlord’s
interest in all leases of the Property (the “Assignment”) dated
                      , 20      , and recorded or to be recorded in the real
estate records of the aforesaid County and Commonwealth (the Loan Agreement,
Note, Mortgage, Assignment and any and all other documents executed in
connection with the Loan, as the same may be amended, renewed, replaced or
supplemented from time to time, collectively the “Loan Documents”); and

 

WHEREAS, under the terms of a certain Lease Agreement dated
                         (the “Lease”), the Landlord leased to the Tenant
certain portions of the Property described in the Lease (the “Demised Premises”)
under the terms and conditions more particularly described therein;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and intending to be legally bound, the parties hereto agree as
follows:





 

--------------------------------------------------------------------------------

 

 

1.Subordination of Lease. Subject to the terms and provisions of this Agreement,
the Lease and the entire right, title and interest of the Tenant thereunder are
and shall be subject and subordinate in all respects to the lien of the Mortgage
and all advances made or to be made thereunder.

 

2.Consent of Tenant. The Tenant acknowledges notice of the Mortgage and the
Assignment. The Landlord and Tenant agree that, if the Mortgagee delivers to the
Tenant a notice stating that a default has occurred under the Loan Documents and
requesting that all payments due under the Lease be thereafter paid directly to
the Mortgagee, the Tenant shall thereafter make, and is hereby authorized and
directed by the Landlord to make, all such payments directly to the Mortgagee,
without any duty of further inquiry on the part of the Tenant, and such payments
shall be credited against amounts due under the Lease.

 

3.Tenant’s Duty to Notify Mortgagee of any Default Under the Lease. The Tenant
shall provide the Mortgagee with notice of any asserted default against the
Landlord under the Lease contemporaneously with notice to Landlord. In the event
of any default of the Landlord that would give the Tenant the right, immediately
or after lapse of time, to cancel or terminate the Lease, the Tenant shall not
terminate the Lease until Mortgagee has received notice and a reasonable period
of time concurrent with the time period provided to Landlord under the Lease to
cure said default, plus an additional 30 days, provided, however, that if
possession of the Premises is necessary for the purpose of curing such default,
then said cure period shall be extended for a reasonable period not to exceed
180 days in the aggregate, provided that the Mortgagee shall give the Tenant
written notice of its intention to, and shall commence and continue with due
diligence to, take possession of the premises by foreclosure or otherwise and to
remedy such act or omission. Notwithstanding the foregoing, the Mortgagee shall
have no obligation to remedy or to continue to remedy any such act or omission.
Nothing in this Agreement, including, without limitation this Section 3, shall
be deemed to limit or delay Tenant’s express right to terminate the Lease on the
conditions contained in Section 7.06 and Article 11 of the Lease and Section
2.07 of Exhibit 7.02 of the Lease, subject to Tenant’s obligation to provide
notices to Mortgagee when required hereunder. Furthermore, to the extent Tenant
is required to give notice to Landlord as a condition precedent to Tenant
exercising any termination, abatement or offset right under the Lease, Tenant
shall not be entitled to exercise such right unless Mortgagee has been given
such required notice contemporaneously with notice to Landlord.

 

4.Nondisturbance of Tenant. Provided (i) the Lease shall at all times be in full
force and effect, and (ii) the Tenant shall not be in default thereunder beyond
applicable notice and cure periods, then:

 

(a)the right of possession by the Tenant to the Demised Premises and any or all
of the Tenant’s rights and privileges under the Lease shall not be diminished or
disturbed in any way (except as otherwise expressly provided in Section 5 below
as to Tenant’s rights against a Successor Landlord) or terminated by the
Mortgagee (or by anyone claiming by, through or under the Mortgagee) in the
exercise of any of the Mortgagee’s rights under the Loan Documents or otherwise.

 

(b)The Tenant shall not be named as a party defendant to any foreclosure of the
lien of the Mortgage, unless the Mortgagee is required by any applicable law,
order, regulation, rule of court or judicial decision to name the Tenant as a
party defendant.

 

(c)If the Mortgagee or a Foreclosure Purchaser (as defined in Section 14 of this
Agreement) comes into possession of the Property (through receivership, as a
mortgagee in possession, or otherwise) or acquires the leasehold interest of the
Landlord by foreclosure of the Mortgage, or by proceedings under the Loan
Documents, deed in lieu or otherwise, the Lease shall not be terminated by any
such possession, foreclosure or proceedings; and the Lease shall continue in
full force and effect, as a direct lease between the Tenant and the Mortgagee or
the applicable Foreclosure Purchaser (each a





-  2  -

--------------------------------------------------------------------------------

 

 

“Successor Landlord”) upon all the terms, covenants, conditions and agreements
set forth in the Lease, as affected by this Agreement.

 

5.Attornment of Tenant to Successor Landlord. If a Successor Landlord shall
succeed to the rights of the Landlord under the Lease, then, subject to the
terms and provisions of this Agreement and the Lease, the Tenant shall attorn to
and recognize such Successor Landlord as the Tenant’s landlord under the Lease
and such Successor Landlord shall be conclusively deemed to have accepted such
attornment and agreed to perform all of the obligations of the landlord under
the Lease. Such attornment and agreement to perform shall be self-operative and
effective without execution and delivery of any further instrument, immediately
upon any Successor Landlord’s succession to the interest of the Landlord under
the Lease. Upon such attornment and such agreement to perform, the Lease shall
continue in full force and effect as a direct lease between such Successor
Landlord and the Tenant upon all of the terms, covenants and conditions set
forth in the Lease, except that the Successor Landlord shall not be:

 

(a)liable for any failure of the Landlord to perform its obligations under the
Lease with respect to the period prior to the date on which the Mortgagee or
such Successor Landlord shall become the owner of the Property, except for any
such failure to perform (i) that continues after the date that the Mortgagee or
such Successor Landlord shall become the owner of the Property, and (ii) of
which the Mortgagee received notice of such failure to perform prior to the date
of the applicable foreclosure sale or deed-in-lieu of foreclosure, and (iii)
which is susceptible of cure by the Mortgagee or the Successor Landlord after
the Mortgagee or the Successor Landlord, as applicable, becomes the owner of the
Property; provided however, that in no event shall any Successor Landlord be
liable to Tenant for monetary damages for any act, default or omission of a
prior Landlord to the extent such damages have accrued prior to the date of
Successor Landlord’s succession. Nothing in this subparagraph (a) relieves any
Successor Landlord of its obligation to perform the obligations of Landlord from
and after the date such Successor Landlord becomes the owner of the Property,
including without limitation for matters arising prior to such succession but
first identified by Tenant, and for which notice is first given by Tenant,
following such succession;

 

(b)bound by any payment of rent or other sum due by Tenant under the Lease made
more than one (1) month in advance;

 

(c)bound by any assignment of or any amendment or modification to the Lease made
without the express written consent of the Mortgagee except for an amendment or
modification specifically referred to in or contemplated by the Lease such as an
extension amendment or for an assignment for which Landlord’s consent is not
required under the Lease; or

 

(d)subject to any offset, defense or counterclaim unless (i) expressly provided
for in the Lease (including, without limitation, Tenant’s right to offset any
unpaid portion of the Lease Allowances (as defined below) as set forth in
Section 2.02 of Exhibit 7.02 of the Lease, together with interest at the rate
applicable to late payments of rent, until Tenant has received the entire Lease
Allowances) and (ii) the Mortgagee received any notices that are conditions
precedent to the exercise of such rights in accordance with Section 3 above; or

 

(e)liable for the restoration of improvements following any casualty not
required to be insured under the Lease or for the costs of any restoration in
excess of the proceeds recovered under any insurance required to be carried
under the Lease; or





-  3  -

--------------------------------------------------------------------------------

 

 

(f)liable for (i) the commencement or completion of any construction, or (ii)
any contribution toward construction or installation of any improvements upon
the Demised Premises (including, without limitation, the “Tenant Improvement
Allowance” or “Supplemental Allowance”, each as defined in the Lease, which
shall be collectively referred to as the “Lease Allowances”) (the foregoing
subsections (i)-(ii), collectively, the “Construction-Related Obligations”);
provided however, that if Successor Landlord does not fund the Lease Allowances
when due under the Lease, Tenant shall retain its right to offset any unpaid
portion of the Lease Allowances as set forth in Section 2.02 of Exhibit 7.02 of
the Lease, together with interest at the rate applicable to late payments of
rent, until Tenant has received the entire Lease Allowances.
Construction-Related Obligations shall not include (A) reconstruction or repair
following fire, casualty or condemnation, or (B) day-to-day maintenance and
repairs.

 

Notwithstanding anything to the contrary set forth in Section 5 above:

 

If on the date of foreclosure of the Mortgage or the acceptance of a deed or
assignment in lieu of foreclosure (the “Succession Date”) the Landlord Work (as
defined in the Lease) has not been Substantially Completed (as defined in the
Lease), subject to the last paragraph of this Section 5, then, within 30 days of
the Succession Date, the Mortgagee shall provide the Tenant with written notice
of Mortgagee’s intention with respect to satisfying and fulfilling the
Construction-Related Obligations under the Lease (to the extent such
Construction-Related Obligations have not been satisfied as of the Succession
Date), and to the extent the Mortgagee elects not to satisfy and fulfill such
Construction-Related Obligations, Tenant may (a) elect to terminate the Lease,
following which neither party shall have any further rights or obligations under
the Lease (other than any obligation to return the security deposit to the
extent actually received by Mortgagee), or (b) to the extent that only the
Finish Work remains to be completed, Tenant may elect, upon 30 days prior notice
to Successor Landlord, to complete the Finish Work at its sole cost and expense
in compliance with Article 8 of the Lease (other than the need to obtain consent
for plans and specifications, architects and contractors previously approved by
the Landlord) and to offset the reasonable out-of-pocket costs to perform such
Finish Work (to the extent not paid out of the Finish Work Allowance or
Supplemental Allowance and exclusive of the costs to perform Excess Finish Work
(as defined in the Lease) that Tenant would otherwise have incurred in the
completion of such Finish Work by Landlord) against Base Rent under the Lease,
with interest at the rate applicable to late payments of rent, until Tenant has
received the entire amount, and, in any event, under no circumstances whatsoever
shall Mortgagee be deemed to have any liability whatsoever to Tenant as a result
of the election not to satisfy or fulfill Construction-Related Obligations (the
exercise of Tenant’s offset rights in accordance with this Agreement not being
considered a liability for the purposes of this clause). In addition to Tenant’s
reasonable out-of-pocket costs to complete the Finish Work as described above,
Tenant shall be entitled to a construction management fee payable to Tenant of
four percent (4%) of the hard costs of Landlord Work performed by Tenant. If,
however, Mortgagee elects, in its sole discretion, to satisfy the
Construction-Related Obligations, Mortgagee shall be required to do so in
accordance with the terms and conditions of the Lease; provided however,
Mortgagee shall be entitled to a reasonable period of time following the
expiration of any applicable milestone date set forth in the Lease with respect
to Landlord Work to diligently pursue any action necessary to comply with the
terms and conditions of the Lease as follows: to the extent the Mortgagee
elects, in its sole discretion, to satisfy the Construction-Related Obligations
as set forth herein, all rights and remedies afforded to the Tenant under the
Lease with respect to Landlord





-  4  -

--------------------------------------------------------------------------------

 

 

Work that have not yet been exercised in accordance with the Lease (subject to
the terms of this Agreement) shall be deemed tolled a period of ninety (90) days
following the applicable milestone date, and such rights and remedies shall be
deemed to commence accruing as of that date which is ninety (90) days following
the applicable milestone date with respect to Landlord Work. To the extent the
Mortgagee elects to satisfy the Construction-Related Obligations as set forth
herein, Mortgagee shall pay the Lease Allowances when due and payable in
accordance with the terms and conditions of the Lease; provided however, to the
extent all or any portion of the Lease Allowances were due and payable prior to
the date on which Mortgagee elects to satisfy the Construction- Related
Obligations as set forth herein, Mortgagee shall make such payment within
thirty (30) days of Mortgagee’s election; and

 

If on the Succession Date the Landlord Work is Substantially Complete, and
Mortgagee succeeds to the interest of the Landlord under the Lease in accordance
with the terms and provisions of this Agreement, Mortgagee shall pay any
remaining amount of the Lease Allowances, if any, when due and payable in
accordance with the terms and conditions of the Lease. Mortgagee’s obligation to
fund hereunder shall be subject to then undisbursed available funds remaining in
the loan and subject to the disbursement requirements of the Loan Documents.

 

Nothing in this Section 5(f) shall be deemed to limit or delay Tenant’s express
offset/abatement rights pursuant to Section 2.02 of Exhibit 7.02 to the Lease to
the extent that Tenant has provided notices to Mortgagee when required hereunder
prior to the Succession Date.

 

Any Successor Landlord shall be liable to the Tenant under the Lease only during
such Successor Landlord’s period of ownership, and such liability shall not
continue or survive as to the transferor after a transfer by such Successor
Landlord of its interest in the Lease and the Demised Premises. Notwithstanding
anything to the contrary contained herein, officers, directors, shareholders,
agents, servants and employees of the Mortgagee shall have no personal liability
to Tenant and the liability of the Mortgagee shall be limited to the Mortgagee’s
interest in the Property.

 

Except as set forth above with respect to Tenant’s rights and remedies under the
Lease with respect to Landlord Work following the Succession Date, nothing in
this Agreement, including, without limitation this Section 5, shall be deemed to
limit or delay Tenant’s express offset/abatement rights under Section

7.06 and Article 11 of the Lease and Section 2.07 of Exhibit 7.02.

 

6.Modification of Lease. Without the Mortgagee’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed, the Tenant
shall not (a) amend (except for an amendment or modification specifically
referred to in the Lease such as an extension amendment) or terminate the Lease
(except for the exercise of Tenant’s express termination rights in this
Agreement and under Section 7.06, Article 11, and Section 2.07 of Exhibit 7.02
of the Lease, all in accordance with this Agreement), (b) prepay any rent or
other sums due under the Lease for more than one month in advance of the due
dates thereof, (c) voluntarily surrender the Demised Premises, or (d) where the
consent of Landlord is required pursuant to the Lease, assign the Lease or
sublet the Demised Premises or any part thereof.

 

7.Application of Casualty Insurance Proceeds and Condemnation Awards. The Tenant
hereby agrees that, notwithstanding anything to the contrary contained in the
Lease, the terms and provisions of the Mortgage attached as Exhibit B with
respect to the application of Landlord’s interest in 





-  5  -

--------------------------------------------------------------------------------

 

 

casualty insurance proceeds and condemnation awards shall control in the event
of a conflict with the Lease.

 

8.Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted under this Agreement must be in writing and
will be effective upon receipt or refusal of receipt. Such notices and other
communications may be hand-delivered, or sent by nationally recognized overnight
courier service, to a party’s address set forth above or to such other address
as any party may give to the other in writing for such purpose. All notices to
Tenant shall also be sent to:

 

Alkermes, Inc.

852 Winter Street

Waltham, Massachusetts 02451

Attn: Chief Legal Officer;

 

and to:

 

Langer & McLaughlin, LLP

535 Boylston Street, Ste3

Boston, Massachusetts 02116

Attn: Alkermes Leasing

 

or at such other address or addresses as Tenant from time to time may have
designated by prior written notice to Landlord and Mortgagee.

 

9.Changes in Writing. No modification, amendment or waiver of, or consent to any
departure from, any provision of this Agreement will be effective unless made in
a writing signed by the Mortgagee and the Tenant, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice to or demand on the Landlord, the Tenant or the Mortgagee
will entitle the Landlord, the Tenant or the Mortgagee, as applicable, to any
other or further notice or demand in the same, similar or other circumstance.

 

10.Counterparts. This Agreement may be signed in any number of counterpart
copies and by the parties hereto on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission
shall be effective as delivery of a manually executed counterpart. Any party so
executing this Agreement by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.

 

11.Definitions. As used in this Agreement, the word “Tenant” shall mean the
Tenant and/or the subsequent holder of an interest under the Lease, provided the
interest of such holder is acquired in accordance with the terms and provisions
of the Lease, the word “Mortgagee” shall mean the Mortgagee or any subsequent
holder or holders of the Mortgage and the Assignment, and the word “Foreclosure
Purchaser” shall mean any party other than the Mortgagee acquiring title to the
Property by purchase at a foreclosure sale, by deed or otherwise. Subject to the
foregoing, this Agreement shall bind and inure to the benefit of the Landlord,
the Tenant and the Mortgagee, their heirs, legal representatives, successors and
assigns.





-  6  -

--------------------------------------------------------------------------------

 

 

12.Governing Law and Jurisdiction. This Agreement will be deemed to be made in
the Commonwealth of Massachusetts. THIS AGREEMENT WILL BE INTERPRETED AND THE
RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, EXCLUDING ITS CONFLICT OF LAWS RULES.
The Landlord, the Tenant, and the Mortgagee hereby irrevocably consent to the
exclusive jurisdiction of any state or federal court in the county or judicial
district in the Commonwealth of Massachusetts. The Mortgagee, the Landlord and
the Tenant agree that the venue provided above is the most convenient forum for
the Mortgagee, the Landlord and the Tenant. The Mortgagee, the Landlord, and the
Tenant waive any objection to venue and any objection based on a more convenient
forum that either may have in any action instituted under this Agreement.

 

13.WAIVER OF JURY TRIAL. EACH OF THE LANDLORD, THE MORTGAGEE AND THE TENANT
IRREVOCABLY WAIVE ANY AND ALL RIGHT THAT ANY MAY HAVE TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS AGREEMENT. THE
LANDLORD, THE TENANT AND THE MORTGAGEE ACKNOWLEDGE THAT THE FOREGOING WAIVER IS
KNOWING AND VOLUNTARY.

 

[Remainder of the Page Intentionally Left Blank]

 

 



-  7  -

--------------------------------------------------------------------------------

 

 

The Mortgagee, the Landlord, and the Tenant acknowledge that each has read and
understood all the provisions of this Agreement, including the waiver of jury
trial, and has been advised by counsel as necessary or appropriate.

 

 

WITNESS the due execution hereof as a document under seal, as of the date first
written above.

 

 

 

 

 

 

MORTGAGEE:

    

 

 

 

 

[LENDER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

STATE/COMMONWEALTH OF                                                           

 

 

                                , ss.

 

On this date,                              , 201     , before me, the
undersigned notary public, personally appeared
                                 , the duly authorized
                                of                                , proved to me
through satisfactory evidence of identification, which was
                                               , to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he/she
signed it voluntarily for its stated purpose as the duly authorized
                                     of                                      .

 

 

 

 

 

 

 

 

Notary Public

 

My commission expires:

 

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

TENANT:

    

 

 

 

ALKERMES, INC.,

 

 

a Pennsylvania corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

STATE/COMMONWEALTH OF                                                           

 

 

                                , ss.

 

On this date,                              , 201     , before me, the
undersigned notary public, personally appeared
                                 , the duly authorized
                                of                                , proved to me
through satisfactory evidence of identification, which was
                                               , to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he/she
signed it voluntarily for its stated purpose as the duly authorized
                                     of                                      .

 

 

 

 

 

 

 

 

Notary Public

 

My commission expires:

 

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

LANDLORD:

    

 

 

 

 

,

 

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

STATE/COMMONWEALTH OF                                                           

 

 

                                , ss.

 

On this date,                              , 201     , before me, the
undersigned notary public, personally appeared
                                 , the duly authorized
                                of                                , proved to me
through satisfactory evidence of identification, which was
                                               , to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he/she
signed it voluntarily for its stated purpose as the duly authorized
                                     of                                      .

 

 

 

 

 

 

 

 

Notary Public

 

My commission expires:

 

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT “A”

 

Property Description

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT “B”

 

Mortgage Provisions

 

[Note: to insert Mortgage provisions that are the same or substantially similar
to the following or otherwise agreeable to the SNDA parties:]

 

“(e)… in the event that all or any part of the Property is damaged by fire or
other casualty, and Mortgagor promptly notifies Mortgagee of its desire to
repair and restore the same, then provided that the following terms and
conditions are and remain fully satisfied by Mortgagor, Mortgagee shall disburse
insurance proceeds for repair and restoration of the Property against completed
work in accordance with the construction loan disbursement conditions and
requirements set forth in the Loan Agreement; otherwise, and to the extent of
any excess proceeds, Mortgagee shall have the right to apply the proceeds toward
reduction of the Liabilities:

 

(i)no Event of Default or event which, with the giving of notice or the passage
of time or both, would constitute an Event of Default, under any of the Loan
Documents shall exist;

 

(ii)Mortgagor shall have delivered evidence satisfactory to Mortgagee that the
Property can be fully repaired and restored prior to the scheduled maturity of
the Notes;

 

(iii)the work is performed under a construction contract satisfactory to
Mortgagee in accordance with plans and specifications and a budget satisfactory
to Mortgagee and in compliance with all Legal Requirements (Mortgagor hereby
agreeing that the Contractor is acceptable to Mortgagee as the general
contractor under such construction contract);

 

(iv)Mortgagor shall have deposited with Mortgagee for disbursement in connection
with the restoration of the greater of: (1) the applicable deductible under the
insurance policies covering the loss; or (2) the amount by which the cost of
restoration of the Property to substantially the same value, condition and
character as existed prior to such damage is estimated by Mortgagee to exceed
the net insurance proceeds available for restoration; and

 

(v)Mortgagor has paid as and when due all of Mortgagee’s cost and expenses
incurred in connection with the collection and disbursement of insurance
proceeds, including without limitation, inspection, monitoring, engineering and
legal fees. If not paid on demand, and at Mortgagee’s option, such costs may be
deducted from the disbursements made by Mortgagee or added to the sums secured
by this Mortgage in accordance with the provisions of Section1 hereof. “

 

 



 

--------------------------------------------------------------------------------

 



 

EXHIBIT 10.02

 

Form of Tenant Estoppel Certificate

The undersigned (“Tenant”) hereby certifies to _________________ and
____________________  (collectively, the “Recipients”), as follows:

1.         Lease.  Tenant is the current tenant under that certain Lease dated
___________________________, 20___ (the “Original Lease”) by and between
________________________________ (“Landlord”) and Tenant, pursuant to which
Tenant leases approximately __________ square feet (the “Premises”) in the
building [to be] located at ______________________________ (the “Building”),
which Lease is guaranteed by __________ pursuant to the Guaranty (as defined in
the Lease).

2.         No Modifications.  The Original Lease and Guaranty have not been
modified, changed, altered, supplemented, amended or terminated in any respect,
except as indicated below (if none, please state “none”; the Original Lease, as
modified, changed, altered, supplemented or amended as indicated below, is
referred to collectively as the “Lease”):

 

 

 

 

 

 

3.         Copy.  A true, correct and complete copy of the Lease and Guaranty
are attached hereto.

4.         Validity.  The Lease represents the valid and binding obligation of
Tenant in accordance with its terms and is in full force and effect on the date
hereof.  The Guaranty represents the valid and binding obligation of Guarantor
in accordance with its terms and is in full force and effect on the date
hereof.  The Lease represents the entire agreement and understanding between
Landlord and Tenant with respect to the Premises, the Building and the land on
which the Building is situated.  Except as expressly set forth in the Lease,
Tenant has no right under the Lease to terminate all or any portion of the
Lease.

5.         No Concessions.  Except as set forth in the Lease, Tenant is not
entitled to, and has made no agreement with Landlord or its agents or employees
concerning, free rent, partial rent, rebate of rent payments, credit or offset
or reduction in rent, or any other type of rental concession including, without
limitation, lease support payments, lease buy‑outs, or assumption of any leasing
or occupancy agreements of Tenant.

6.         Term.  Except for __________________________________________, all
conditions precedent to the commencement of the initial term of the Lease have
been fully satisfied or waived. The initial term of the Lease began on
_____________________, 20___.  The termination date of the present term of the
Lease, excluding unexercised renewal terms, is _______________, 20___, or, if
the commencement date has not yet been set, _____ Lease Years after the
commencement date.  [IF TRUE:  The commencement date has occurred and Tenant has
accepted possession of and currently occupies the entire Premises.  Tenant has
not 





 

--------------------------------------------------------------------------------

 

 

sublet all or any portion of the Premises to any sublessee, has not assigned,
transferred, mortgaged, hypothecated or otherwise encumbered any of its rights
or interests under the Lease and has not entered into any license or concession
agreements with respect thereto, except for the following in accordance with the
Lease:  ________________________________________.]

7.         Options.  Except as set forth in the Lease, Tenant has no outstanding
options or rights to renew or extend the term of the Lease, or expansion
options, or cancellation options, rights of first refusal, or rights of first
offer to lease other space within the Building.  Tenant has no outstanding
options, rights of first refusal or rights of first offer to purchase the
Premises or any part thereof or all or any part of the Building and/or the land
on which the Building is situated.

8.         Rents.  The obligation to pay rent began (or begins) on
_______________, 20__.  The current monthly base rent payable under the Leases
is $_______________.  The monthly base rental payment (excluding pass through
charges) has been paid through the month of _______________, ____.  Tenant is
also obligated to pay its proportionate share of ad valorem taxes, insurance and
operating expenses on the Building, to the extent provided in the
Leases.   Tenant’s estimated share of ad valorem taxes, insurance and operating
expenses on the Building has been paid by Tenant through _____________,
____.  Except for payments of its estimated share of ad valorem taxes, insurance
and operating expenses being paid in accordance with the Lease, no rent
(excluding security deposits described in Paragraph 9 below) has been paid more
than one (1) month in advance of its due date.

9.         Security Deposits.  Tenant’s security deposit, if any, which has been
previously deposited with Landlord is $_______________ (if none, please state
“none”).  The security deposit ____ is, or ____ is not, represented by a letter
of credit.

10.       No Default.  No event has occurred and no condition exists that
constitutes, or that with the giving of notice or the lapse of time or both,
would constitute, a default by Landlord or, to the best knowledge of Tenant,
Tenant under the Lease except __________.  As of the date set forth below, to
the best knowledge of Tenant, Tenant has no existing claims against Landlord or
defenses to the enforcement of the Lease by Landlord and Tenant is not currently
entitled to any rent abatements or offsets against the rents owing under the
Lease except _____________.

11.       Allowances.  All required allowances, contributions or payments
(whether or not currently due and payable) by Landlord to Tenant on account of
Tenant’s tenant improvements have been received by Tenant and all of Tenant’s
tenant improvements have been completed in accordance with the terms of the
Lease, except as indicated below (if none, please state “none”):

 

 

 

 

 

To the best knowledge of Tenant, Tenant’s current use and operation of the
Premises complies with all covenants and operating requirements in the Lease.

12.       No Bankruptcy Proceedings.  No voluntary actions or, to Tenant’s best 





-  2  -

--------------------------------------------------------------------------------

 

 

knowledge, involuntary actions are pending against Tenant or Guarantor under the
bankruptcy, insolvency, or reorganization laws of the United States or any state
thereof.

13.       Environmental Matters.  Tenant has received no notice by any
governmental authority or person claiming a violation of, or requiring
compliance with, any federal, state or local statute, ordinance, rule,
regulation or other requirement of law, for environmental contamination at the
Premises and no hazardous, toxic or polluting substances or wastes have been
generated, treated, manufactured, stored, refined, used, handled, transported,
released, spilled, disposed of or deposited on, in or under the Premises.

14.       Financial Test. As of the date hereof, Tenant and Guarantor’s
unrestricted cash, cash equivalents, and short-term investments as determined in
accordance with generally accepted accounting principles, consistently applied,
collectively equal at least $75,000,000 in United States dollars.

15.       Address.  The current address for notices to be sent to Tenant under
the Lease is set forth below. The current address for notices to be sent to
Guarantor under the Guaranty is set forth below.

16.       Reliance.  Tenant and Guarantor acknowledge that the Recipients have
or will hereafter acquire an interest in the Landlord or the Property and/or
loan money to the Landlord in connection with the Property, and that the
Recipients are relying upon this Tenant’s Estoppel Certificate in connection
therewith.  Tenant and Guarantor further acknowledge that this Tenant’s Estoppel
Certificate may be relied upon by, and inures to the benefit of, the Recipients
and each of their respective partners, successors and assigns.

17.       Authority.  The undersigned is duly authorized to execute this
Tenant’s Estoppel Certificate on behalf of Tenant or Guarantor, as applicable.

18.       Accuracy.  The information contained in this Tenant’s Estoppel
Certificate  is true, correct and complete as of the date below written.

Executed as of the ___ day of _____, ____.

 

 

 

 

 

 

   

TENANT:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Tenant’s Current Address for Notices:

 

 

 

 

 

 





-  3  -

--------------------------------------------------------------------------------

 

 

Acknowledged and Agreed:

GUARANTOR:

 

By:

Name:

Title:

 

Guarantor’s Current Address for Notices:

 

 



-  4  -

--------------------------------------------------------------------------------

 

 

EXHIBIT 20.10

 

Parking Areas





 

--------------------------------------------------------------------------------

 

 

Y:\BUS2data\MTSI_XBRL\XBRL_Word\Word Team
Jobs\01_Bridge\2018\04_April\24\Alkermes plc\WIP\Pic\20.10.png
[alks20180331ex104855afa018.jpg]



 

--------------------------------------------------------------------------------

 

 

EXHIBIT 20.11

 

No Build Area

 

 



 

--------------------------------------------------------------------------------

 

 

Y:\BUS2data\MTSI_XBRL\XBRL_Word\Word Team
Jobs\01_Bridge\2018\04_April\24\Alkermes plc\WIP\Pic\20.11.png
[alks20180331ex104855afa019.jpg]

 



 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT 20.12

 

Signage

 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit 20.12 Signage

 

Y:\BUS2data\MTSI_XBRL\XBRL_Word\Word Team
Jobs\01_Bridge\2018\04_April\24\Alkermes plc\WIP\Pic\20.12_1.png
[alks20180331ex104855afa020.jpg]

 





 

--------------------------------------------------------------------------------

 

 

Exhibit 20.12 Signage

 

Y:\BUS2data\MTSI_XBRL\XBRL_Word\Word Team
Jobs\01_Bridge\2018\04_April\24\Alkermes plc\WIP\Pic\20.12_2.png
[alks20180331ex104855afa021.jpg]

 

 



 

--------------------------------------------------------------------------------

 

 

Y:\BUS2data\MTSI_XBRL\XBRL_Word\Word Team
Jobs\01_Bridge\2018\04_April\24\Alkermes plc\WIP\Pic\20.12_3.png
[alks20180331ex104855afa022.jpg]

 



 

--------------------------------------------------------------------------------

 



EXHIBIT 24.01

 

Guaranty

 

 

900 Winter Street

Waltham, Massachusetts, USA

 

Guaranty dated as of January __, 2018, by the undersigned Alkermes PLC, a
company registered under the laws of Ireland with company number 498284 and
having its registered office at Connaught House, 1 Burlington Road, Dublin, 4
(the “Guarantor”).

 

BACKGROUND

 

PDM 900 Unit, LLC ("Landlord") and Alkermes, Inc. ("Tenant") are parties to a
Lease dated as of January __, 2018 (as the same may hereafter be amended, the
“Lease”) for certain premises at a building to be known as 900 Winter Street,
Waltham, Massachusetts.  Tenant is a subsidiary of Guarantor. Guarantor is
entering into this Guaranty in connection with the execution and delivery of the
Lease.

 

AGREEMENT

 

1.         Guarantor hereby unconditionally guarantees to Landlord, its
successors and assigns, upon Landlord’s first demand, the full payment of all
amounts payable by Tenant, its successors and assigns under the Lease and
performance and observance of all the covenants, conditions and agreements in
the Lease provided to be performed and observed by Tenant, its successors and
assigns, whether now existing or hereafter arising, for the entire term of the
Lease, as it may be extended (the “Term”), and to any holdover term thereafter,
for the entire Premises.  Guarantor waives notice of non-payment of rent,
additional charges, or any other amounts to be paid by Tenant under the Lease,
and waives notice of default or non-performance of any of Tenant's other
covenants, conditions and agreements contained in the Lease.  Guarantor further
waives, to the fullest extent permitted by law, any and all legal, equitable
and/or surety defenses whatsoever to which Guarantor might otherwise be
entitled, provided that Guarantor shall have the benefit of any defense that
would be available to Tenant under the Lease (including without limitation the
defense of performance) except for any defenses that would arise by virtue of
Tenant being adjudged bankrupt or insolvent.

 

2.         Guarantor agrees that its liability under this Guaranty shall be
primary and joint and several with Tenant and that in any right of action which
shall accrue to Landlord under the Lease, Landlord may, at its option, proceed
against Guarantor, without having commenced any action or having obtained any
judgment against Tenant.  This Guaranty is an absolute and unconditional
guaranty of payment (and not merely of collection) and of performance of all
obligations under the Lease.

 

3.         The individual(s) executing this Guaranty on behalf of Guarantor
represents and warrants to Landlord, as an inducement for Landlord to enter into
and execute the Lease, that





 

--------------------------------------------------------------------------------

 

 

such individual is duly authorized to execute and deliver this Guaranty on
behalf of Guarantor, that this Guaranty is a valid and binding obligation of
Guarantor enforceable in accordance with its terms, and that this Guaranty
violates no law, rule, regulation, agreement or contract applicable to or
binding on Guarantor.

 

4.         Guarantor further agrees as follows:

 

a.          Any and all claims of any nature which Guarantor may now or
hereafter have against Tenant are hereby subordinated to the full and final
payment to Landlord and performance of all other obligations under the Lease and
under this Guaranty.  Without limiting the generality of the foregoing, prior to
the full and final payment and performance of all obligations under the Lease
and under this Guaranty, Guarantor agrees that he or she shall not:  (i)  make
any claim of liability of Tenant to Guarantor or assert any set-off or
counterclaim against Tenant whether by reason of paying any sum due or
recoverable under this Guaranty (whether or not demanded by Landlord); or
(ii) attempt to prove in competition with Landlord any claim regarding any
payment made under this Guaranty.  To the extent that the exercise by Guarantor
of any such right would impair the ability of Tenant to fully perform and
observe all the covenants and conditions in the Lease on the Tenant's part to be
performed and observed, Guarantor waives any rights of subrogation, any rights
to enforce any right or remedy of Landlord against Tenant, and any right to
participate in any collateral held or payment received by Landlord until such
full and final cash payment is made.

 

b.         In the event of avoidance, disgorgement, reduction, reconveyance or
recovery of any payment from Tenant to Landlord as a preference under any laws
relating to the bankruptcy, reorganization or liquidation of debtors, or as a
so-called fraudulent conveyance, or under any other applicable law, Landlord
shall be entitled to recover on demand the amount of such payment from Guarantor
as if such payment had never been made by Tenant.

 

c.          Guarantor represents and warrants to Landlord, as an inducement for
Landlord to enter into and execute the Lease, that Guarantor has a financial
interest in the Tenant.

 

5.         Guarantor further agrees to be responsible to the Landlord for any
reasonable expenses, including reasonable attorneys' fees, incurred by Landlord
in successfully enforcing any obligations of Guarantor under this Guaranty.

 

6.         Guarantor's liability hereunder shall be ascertained as though the
Guarantor was itself the tenant under the Lease, jointly and severally with
Tenant, and the Guarantor's obligations hereunder shall not be affected or
impaired by any relief of Tenant from Tenant's obligations under the Lease by
operation of law or otherwise including, without limitation, in connection with
proceedings under the bankruptcy laws now or hereafter enacted, or similar laws
for the relief of debtors.  Guarantor expressly agrees that the validity of this
Guaranty and the obligations of Guarantor under this Guaranty shall not be
terminated, diminished, discharged, released, or in any way affected or impaired
by reason of (a) any amendment to the Lease or any assignment, sublease, or
other transfer of any interest in the Lease from time to time (all of which may
be given or done by Landlord from time to time without notice to Guarantor and





-  2  -

--------------------------------------------------------------------------------

 

 

Guarantor hereby agreeing that its obligations under this Guaranty shall
continue in full force and effect with respect to the Lease as the same may
hereafter be amended, assigned, subleased, or otherwise transferred from time to
time), or (b) any relief or discharge of Tenant from, or any limitation of
Tenant’s liability for, any of Tenant's obligations under the Lease by operation
of law or otherwise, including, without limitation, in connection with any
proceedings under the bankruptcy laws now or hereafter enacted or similar laws
for the relief of debtors, any rejection or termination of the Lease in any such
proceedings, and any limitation of Tenant’s liability for its obligations or
damages under the Lease under such bankruptcy or similar laws.  Guarantor’s
obligations under this Guaranty for the guaranteed Lease obligations shall
survive the expiration or earlier termination of the Lease.

 

7.         Guarantor hereby irrevocably and unconditionally submits to personal
jurisdiction in The Commonwealth of Massachusetts over any suit, action or
proceeding arising out of this Guaranty or out of the Lease, and Guarantor
hereby waives any right to object to personal jurisdiction within The
Commonwealth of Massachusetts.  The initiation of any suit, action or proceeding
by Landlord against any Guarantor or any property of Guarantor in any other
jurisdiction shall not constitute a waiver of the agreements contained herein
that the law of The Commonwealth of Massachusetts shall govern the rights of
Landlord and the rights and obligations of Guarantor under this Guaranty, and
that Guarantor submits to personal jurisdiction within The Commonwealth of
Massachusetts.  Guarantor hereby waives any right to a trial by jury for any
claim arising under this Guaranty.

 

8.         If any term of this Guaranty, or the application thereof to any
person or circumstance, shall to any extent be invalid or unenforceable, the
remainder of this Guaranty, or the application of such term to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each term of this Lease shall be valid and
enforceable to the fullest extent permitted by law.

 

9.         Guarantor further expressly agrees that the validity of this Guaranty
and the obligations of Guarantor under this Guaranty shall not be terminated or
in any way affected or impaired by reason of the assertion by Landlord against
Tenant of any of the rights or remedies reserved to Landlord pursuant to the
provisions of the Lease, or by reason of the waiver or failure by Landlord to
enforce any of the terms, covenants or conditions of the Lease, this Guaranty,
or any other guaranty of the Lease (if any), or by reason of the granting of any
indulgence or extension to Tenant, or Guarantor, or to any other guarantor (if
any), all of which may be given or done by Landlord from time to time without
notice to Guarantor.

 

10.       This Guaranty shall be governed by the laws of the Commonwealth of
Massachusetts (other than with respect to principles of conflicts of laws
thereunder), except that issues relating to this arbitration clause and any
arbitration hereunder shall be governed by the Federal Arbitration Act, Chapters
1 and 2.  Any controversy or claim arising out of or relating to this Guaranty
shall be determined by arbitration in accordance with the International
Arbitration Rules of the American Arbitration Association.  In the event of any
such election the following provisions shall apply.  There shall be one (1)
arbitrator.  The place of the arbitration shall be (and the hearings shall be
conducted in) Boston, Massachusetts.  Judgment on the award(s) rendered by the
arbitrator may be entered into any court having jurisdiction thereof.  Guarantor





-  3  -

--------------------------------------------------------------------------------

 

 

hereby waives all objection which it may have at any time to the laying of venue
of any proceedings brought in such courts, waives any claim that such
proceedings have been brought in an inconvenient forum and further waives the
right to object with respect to such proceedings that any such court does not
have jurisdiction over such party.

 

10.       Guarantor appoints Douglas McLaughlin, having an address at c/o Langer
& McLaughlin, LLP, 535 Boylston Street, Ste3, Boston, MA 02116, as Guarantor’s
agent for service of process in any action under this Guaranty. Nothing in this
paragraph shall be deemed to restrict or otherwise limit Landlord's right to
initiate proceedings before the competent courts of Ireland in order to obtain
injunctive or interim measures, including without limitation an action to obtain
provisional payment under the present Guaranty, as the case may be.  So far as
is permitted under the applicable law, this consent to personal jurisdiction
shall be self-operative and no further instrument or action, other than service
of process in one of the manners specified in this Guaranty, or as otherwise
permitted by law, shall be necessary in order to confer jurisdiction upon the
person of Guarantor in any such court.

 

12.       Guarantor shall execute any re-certifications or reaffirmations of
this Guaranty from time to time requested by Landlord.

 

13.       Capitalized terms used and not defined in this Guaranty shall have the
same meanings as in the Lease.

 

Executed as a sealed Massachusetts instrument.

 

 

    

GUARANTOR:

 

 

 

Picture 4 [alks20180331ex104855afa023.jpg]

GIVEN under the Common Seal of

 

 

ALKERMES PLC

 

 

and DELIVERED as a deed:

 

 

 

 

 

 

 

Director

 

 

 

 

 

Director / Secretary





-  4  -

--------------------------------------------------------------------------------

 

 

SECRETARY’S CERTIFICATE

 

I, ______________, Secretary of _____________, hereby certify that by unanimous
consent of the __________ of said _________________ (the “Company”), approval
was given for the Company, as Tenant, to enter into a Lease with __________, as
Landlord, for certain premises located in a building known as
____________________, a copy of which is attached hereto and made a part hereof.

 

I further certify that ____________________, _____________ of the Company, has
authority to execute and deliver to the Landlord said Lease on behalf of the
Company upon the above terms.

 

Witness the hand and seal of the Company as of ______________, 20__.

 

__________________________________

_________________, Secretary

 

 



-  5  -

--------------------------------------------------------------------------------

 

 

EXHIBIT 25.01

 

Proposed Additional Building

 





 

--------------------------------------------------------------------------------

 

 

Y:\BUS2data\MTSI_XBRL\XBRL_Word\Word Team
Jobs\01_Bridge\2018\04_April\24\Alkermes plc\WIP\Pic\25.01.png
[alks20180331ex104855afa024.jpg]



 

--------------------------------------------------------------------------------

 

 

EXHIBIT 26.01-1

 

Executive Parking Garage Converted Office Space

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT 26.01-1 CONVERTED OFFICE SPACE

 

Y:\BUS2data\MTSI_XBRL\XBRL_Word\Word Team
Jobs\01_Bridge\2018\04_April\24\Alkermes plc\WIP\Pic\26.01_1.png
[alks20180331ex104855afa025.jpg]

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT 26.01-2

 

Executive Parking Garage Converted Office Space Budget

 

To be agreed upon and attached by the parties within 10 days following the
Effective Date



 

--------------------------------------------------------------------------------